Exhibit 10.1


EXECUTION VERSION




INCREMENTAL FACILITY AGREEMENT AND AMENDMENT NO. 2




INCREMENTAL FACILITY AGREEMENT AND AMENDMENT NO. 2, dated as of August 7, 2018
(this “Amendment”), among INGEVITY CORPORATION, a Delaware corporation (the
“U.S. Borrower”), INGEVITY HOLDINGS SPRL (formerly known as MEADWESTVACO EUROPE
SPRL), a Belgian private limited liability company (société privée à
responsabilité lim- itée/besloten vennootschap met beperkte aansprakelijkheid)
incorporated under the laws of Belgium, with its registered office at Avenue des
Olympiades 2, B-1140 Brussels and registered with the Belgian Cross- roads Bank
for Enterprises under number 0402.720.145, RPR/RPM Brussels (French speaking
division) (the “Belgian Borrower” and together with the U.S. Borrower, the
“Borrowers”), the other Loan Parties, the Lenders party hereto and WELLS FARGO
BANK, N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), to the Credit Agreement dated as of March 7, 2016 (as
amended, supplemented or otherwise modified prior to the date hereof, including
pursuant to the Incre- mental Facility Agreement and Amendment No. 1, dated as
of August 21, 2017, the “Existing Credit Agreement”), by and among the
Borrowers, the Lenders from time to time party thereto, the Swingline Lender,
the Issuing Banks and the Administrative Agent. Capitalized terms used and not
otherwise de- fined herein shall have the meanings assigned to them in the
Existing Credit Agreement.


WHEREAS, pursuant to Section 2.21 of the Credit Agreement, the Borrowers have
re- quested an increase to the Revolving Commitments pursuant to an Incremental
Revolving Commitment Increase (the “Incremental Revolving Commitments”) in the
aggregate principal amount of
$200,000,000;


WHEREAS, each financial institution having an amount set forth opposite its name
under the heading “Revolving Commitment” on Schedule 2.01 hereto that exceeds
such Lender’s Revolving Commitment immediately prior to the effectiveness of
this Amendment (each, an “Incremental Revolv- ing Lender”) has agreed severally,
on the terms and conditions set forth herein and in the Existing Credit
Agreement, to provide a portion of the Incremental Revolving Commitments and to
become, if not al- ready, a Lender for all purposes under the Amended Credit
Agreement (as defined below); and


WHEREAS, the Borrowers have requested that the Existing Credit Agreement be
amended into the form of the Credit Agreement attached hereto as Exhibit A (the
“Amended Credit Agreement”), and each of the undersigned Lenders, together
constituting all of the Lenders under the Existing Credit Agreement and all of
the Incremental Revolving Lenders, desires to consent to such amendments.


NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowl- edged, the parties hereto, intending to be legally
bound hereby, agree as follows:


Section 1.     Incremental Revolving Commitment Increase.


(a)     Pursuant to Section 2.21 of the Credit Agreement, the Borrowers confirm
and agree that they have requested an increase in the aggregate amount of the
existing Revolving Commitments through the establishment of an Incremental
Revolving Commitment Increase in an aggregate principal amount of $200,000,000
on the Effective Date (as defined below).
1






--------------------------------------------------------------------------------







(b)    Each Incremental Revolving Lender party hereto hereby agrees (i) that
effective on and at all times after the Effective Date, such Incremental
Revolving Lender will be bound by all obligations of a Lender under the Credit
Agreement and (ii) to provide a portion of the Incremental Revolving Commitments
in the aggregate principal amount set forth opposite its name on Schedule 1
hereto, which shall be Revolving Commitments under the Existing Credit Agreement
as amended by this Amendment. Each of the parties hereto hereby agrees that the
Incremental Revolving Commitments constitute an Incremental Revolving Commitment
Increase pursuant to Section 2.21 of the Existing Credit Agreement and that this
Amendment (including, for the avoidance of doubt, the Amended Credit Agreement)
shall be deemed to be an Incremental Facility Agreement effecting such
amendments to the Existing Credit Agreement as may be necessary or appropriate
to give effect to the provisions of Section 2.21 of the Existing Credit
Agreement in connection with such Incremental Revolving Commitment Increase.


(c)    Schedule 2.01 hereto sets forth, as of the Effective Date, the Revolving
Commitments of each Revolving Lender after giving effect to the Incremental
Revolving Commitments and the assignments set forth in Section 1(d) of this
Amendment.


(d)    Pursuant to Section 2.21(e) of the Credit Agreement, on the Effective
Date, each Revolving Lender shall assign to each Incremental Revolving Lender,
and each Incremental Revolving Lender shall purchase from each Revolving Lender,
at the principal amount thereof (together with accrued interest), such interests
in the Revolving Loans and participations in Letters of Credit and Swingline
Loans outstanding on such date as shall be necessary in order that, after giving
effect to all such assignments and purchases, such Revolving Loans and
participations in Letters of Credit and Swingline Loans will be held by all the
Revolving Lenders ratably in accordance with their Applicable Percentages after
giving effect to the effectiveness of the Incremental Revolving Commitment
Increase.


Section 2.    Amendments. (a) The Existing Credit Agreement is, effective as of
the Effective Date, hereby amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the pages of the
Amended Credit Agreement attached as Exhibit A hereto.


(a)    Schedule 2.01 to the Existing Credit Agreement is, effective as of the
Effective Date, amended and restated in its entirety by Schedule 2.01 hereto.


Section 3.    Representations and Warranties. The Loan Parties represent and
war- rant to the Lenders and the Administrative Agent as of the Effective Date
that:


(a)    At the time of and, subject to Section 6(a) hereof, immediately after
giving effect to this Amendment and incurrence of Incremental Revolving
Commitments, the representations and warranties of each Loan Party set forth in
the Loan Documents are true and correct (A) in the case of the representations
and warranties qualified as to materiality, in all respects and (B) otherwise,
in all material respects, in each case on and as of the Effective Date, except
in the case




2





--------------------------------------------------------------------------------





of any such representation and warranty that expressly relates to a prior date,
in which case such representation and warranty was so true and correct on and as
of such prior date.


(b)    Immediately prior to and, subject to Section 6(a) hereof, immediately
after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.


(c)    After giving Pro Forma Effect to the amendments set forth in Section 2
hereof, the establishment of the Incremental Revolving Commitments provided for
herein, the incurrence of any Loans thereunder and the use of the proceeds
thereof, and assuming that the full amount of such Incremental Revolving
Commitments has been funded as Loans on the Effective Date, the Borrowers are in
Pro Forma Compliance with each Financial Maintenance Covenant (as in effect
immediately prior to the effectiveness of this Amendment), recomputed as of the
last day of the most recently ended Test Period for which financial statements
have been delivered pursuant to Section 5.01(a) or 5.01(b) of the Existing
Credit Agreement.


(d)    Other than the requirements expressly waived by the Lenders under Section
6 hereof, as of the Effective Date, each of the requirements set forth in
Section 2.21 of the Credit Agreement have been met.


Section 4.    Conditions to Effectiveness. This Amendment shall become effective
on the date (the “Effective Date”) on which:


(a)    the Administrative Agent (or its counsel) shall have received from the
Loan Parties, the Swingline Lender, each Issuing Bank the Incremental Revolving
Lenders, and each of the Lenders under the Existing Credit Agreement, a
counterpart of this Amendment signed on behalf of each such party;


(b)    the Administrative Agent shall have received (i) true and complete copies
of the Organizational Documents of each Loan Party and a copy of the
resolutions, in form and substance reasonably satisfactory to the Administrative
Agent, of the Board of Directors or other governing body, as applicable, of each
Loan Party (or a duly authorized committee thereof) authorizing (A) the
execution, delivery and performance of this Amendment (and any agreements
relating thereto), (B) in the case of the U.S. Borrower, the extensions of
credit hereunder, together with such certificates relating to the good standing
of each Loan Party or the substantive equivalent, if any, available in the
jurisdiction of organization for each Loan Party from the appropriate
governmental officer in such jurisdiction as the Administrative Agent may
reasonably request and (ii) a certificate of each Loan Party, dated the
Effective Date, substantially in the form of Exhibit M to the Existing Credit
Agreement or otherwise reasonably satisfactory to the Administrative Agent, with
appropriate insertions, executed by an Authorized Officer of such Loan Party,
and attaching the documents referred to in clause (i) above;


(c)    the representations and warranties set forth in Section 3 hereof shall be
true and correct and the Administrative Agent shall have received a certificate
of an Authorized Officer to such effect;


3





--------------------------------------------------------------------------------







(d)    the Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Lenders and the Issuing Banks as of
and dated the Effective Date) of (i) Wachtell, Lipton, Rosen & Katz and (ii)
other local counsel reasonably requested by the Administrative Agent;


(e)    the Lenders shall have received a certificate from a Financial Officer of
the U.S. Borrower, substantially in the form of Exhibit K to the Credit
Agreement (or other form reasonably acceptable to the Administrative Agent)
confirming the solvency of the U.S. Borrower and the Subsidiaries on a
consolidated basis on the Effective Date;


(f)    the U.S. Borrower shall have paid all fees and expenses required to be
paid on the Effective Date pursuant to the Engagement Letter, dated as of July
6, 2018, between the U.S. Borrower, Wells Fargo Securities, LLC, J.P. Morgan
Securities LLC and Merrill Lynch, Pierce, Fenner & Smith Incorporated.


(g)    the Borrowers shall have provided to the Administrative Agent or any
Lender all information and documentation reasonably requested in writing at
least five (5) days prior to the Effective Date by the Administrative Agent or
such Lender for purposes of compliance with the Beneficial Ownership Regulation
(as defined in the Amended Credit Agreement) (which information and
documentation shall be true and correct in all material respects).


Section 5.    [Reserved].


Section 6.    Waiver and Consent.


(a)     The Administrative Agent and the Lenders party hereto hereby waive the
notice requirement set forth in Section 2.21(a) of the Existing Credit
Agreement.


(b)    The Revolving Lenders hereby waive any right to payment under Section
2.16 of the Existing Credit Agreement in connection with the repayment of the
Revolving Loans contemplated herein.


Section 7.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile
transmission or by email in Adobe “.pdf” format shall be effective as delivery
of a manually executed counterpart hereof.


Section 8.    Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


Section 9.    Headings. The headings of this Amendment are for purposes of
refer- ence only and shall not limit or otherwise affect the meaning hereof.


4





--------------------------------------------------------------------------------





Section 10.    Effect of Amendment.


(a)    On and after the effectiveness of this Amendment, each reference in the
Existing Credit Agreement to “this Credit Agreement”, “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in the Notes and each of the other Loan Documents to “the
Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Existing Credit Agreement, shall mean and be a reference to the Existing
Credit Agreement, as amended or waived by this Amendment.


(b)    The Existing Credit Agreement and each of the other Loan Documents, in
each case as specifically amended or waived by this Amendment, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed. Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agents under
the Existing Credit Agreement or any other Loan Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Existing Credit Agreement or any other
Loan Document, or any other provision of the Existing Credit Agreement or any
other Loan Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. The parties hereto expressly
acknowledge that it is not their intention that this Amendment or any of the
other Loan Documents executed or delivered pursuant hereto constitute a novation
of any of the obligations, covenants or agreements contained in the Existing
Credit Agreement or any other Loan Document, but rather constitute a
modification thereof pursuant to the terms contained herein, and the Amendment
shall not constitute a novation of the Existing Credit Agreement or any other
Loan Document. The Existing Credit Agreement as amended hereby, shall be deemed
to be a continuing agreement among the parties thereto, and all documents,
instruments, and agreements delivered, as well as all Liens created, pursuant to
or in connection with the Existing Credit Agreement and the other Loan Documents
shall remain in full force and effect, each in accordance with its terms (as
amended by this Amendment), unless such document, instrument, or agreement has
otherwise been terminated or has expired in accordance with or pursuant to the
terms of this Amendment or such document, instrument, or agreement or as
otherwise agreed by the required parties hereto or thereto. Each party hereto
acknowledges and agrees that the liens, security interests and assignments
created and granted by any Grantor (as defined in the U.S. Collateral Agreement)
under the U.S. Collateral Agreement or any Pledgor (as defined in the U.S. Law
Belgian Pledge Agreement and any Belgian Security Agreement) that encumber the
Collateral (as defined in the Existing Credit Agreement) shall continue to exist
and remain valid and subsisting, shall not be impaired, extinguished or released
hereby, shall remain in full force and effect, and are hereby ratified, renewed,
brought forward, extended, and rearranged as security for the Obligations (as
defined in the U.S. Collateral Agreement and the U.S. Law Belgian Pledge
Agreement, each as amended by this Amendment) and the Secured Obligations (as
defined in the Belgian Receivables Pledge Agreement, the Belgian Bank Accounts
Pledge Agreement, and the Belgian Share Pledge Agreement, each as amended by
this Amendment), as applicable. For the avoidance of doubt, each of the parties
to this Amendment agrees, that, to the extent that any amendment made to the
Existing Credit Agreement pursuant to this Amendment shall constitute a novation
within the meaning of Article 1271 et seq. of the Belgian Civil Code,


5





--------------------------------------------------------------------------------





then notwithstanding any such novation, all the rights (including in relation to
the Collateral created under the Security Documents) of the Lender against the
Loan Parties shall be maintained in accordance with Article 1278 of the Belgian
Civil Code. This Amendment constitutes a Loan Document and an Incremental
Facility Agreement.


Section 11.    Acknowledgement and Consent.


(a)     Each Guarantor hereby acknowl- edges that it has reviewed the terms and
provisions of the Existing Credit Agreement and this Amend- ment and consents to
the amendments of the Existing Credit Agreement effected pursuant to this
Amendment. Each Guarantor hereby confirms that each Loan Document to which it is
a party or other- wise bound will continue to guarantee to the fullest extent
possible in accordance with the Loan Docu- ments the payment and performance of
all “Obligations” under each of the Loan Documents to which is a party (in each
case as such terms are defined in the applicable Loan Document).


(b)    Each Guarantor acknowledges and agrees that any of the Loan Documents to
which it is a party or otherwise bound shall continue in full force and effect
and that all of its obligations thereunder shall be valid and enforceable and
shall not be impaired or limited by the execution or effectiveness of this
Amendment.


(c)    Each Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Guarantor is not
required by the terms of the Existing Credit Agreement or any other Loan
Document to consent to the amendments to the Existing Credit Agreement effected
pursuant to this Amendment and (ii) nothing in the Existing Credit Agreement,
this Amendment or any other Loan Document shall be deemed to require the consent
of such Guarantor to any future amendments to the Existing Credit Agreement.




[Signature Pages Follow]









































--------------------------------------------------------------------------------






6





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.


BORROWERS:                    


INGEVITY CORPORATION
 
 
By:
/S/ JOHN C. FORTSON
 
Name: John C. Fortson
 
Title: Executive Vice President, Chief Financial Officer and Treasurer



INGEVITY HOLDINGS SPRL
 
 
By:
/S/ JOHN C. FORTSON
 
Name: John C. Fortson
 
Title: Attorney-in-fact















GUARANTORS:    
INGEVITY ARKANSAS, LLC
 
 
By:
/S/ JOHN C. FORTSON
 
Name: John C. Fortson
 
Title: Executive Vice President, Chief Financial Officer and Treasurer







INGEVITY SOUTH CAROLINA, LLC
 
 
By:
/S/ JOHN C. FORTSON
 
Name: John C. Fortson
 
Title: Executive Vice President, Chief Financial Officer and Treasurer









[Signature Page to Ingevity Amendment No. 2]







--------------------------------------------------------------------------------






INGEVITY SERVICES, INC.
 
 
By:
/S/ JOHN C. FORTSON
 
Name: John C. Fortson
 
Title: Executive Vice President, Chief Financial Officer and Treasurer







INGEVITY VIRGINIA CORPORATION
 
 
By:
/S/ JOHN C. FORTSON
 
Name: John C. Fortson
 
Title: Executive Vice President, Chief Financial Officer and Treasurer







INVIA PAVEMENT TECHNOLOGIES, LLC
 
 
By:
/S/ JOHN C. FORTSON
 
Name: John C. Fortson
 
Title: Executive Vice President, Chief Financial Officer and Treasurer











[Signature Page to Ingevity Amendment No. 2]



















































--------------------------------------------------------------------------------




PURIFICATION CELLUTIONS LLC
 
 
By:
/S/ JOHN C. FORTSON
 
Name: John C. Fortson
 
Title: Executive Vice President, Chief Financial Officer and Treasurer







[Signature Page to Ingevity Amendment No. 2]







--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT, SWINGLINE
LENDER AND ISSUING BANK:    


WELLS FARGO BANK, N.A.,
as Administrative Agent, Issuing Bank, Swingline
Lender and Lender
 
 
By:
/S/ ANDREW SAWYERS
 
Name: Andrew Sawyers
 
Title: Vice President











[Signature Page to Ingevity Amendment No. 2]







--------------------------------------------------------------------------------











LENDERS:


Bank of America Merrill Lynch International Limited,
as a Lender
 
 
By:
/S/ FIONA MALITSKY
 
Name: FIONA MALITSKY
 
Title: Vice President













[Signature Page to Ingevity Amendment No. 2]







--------------------------------------------------------------------------------











LENDERS:    
BANK OF AMERICA, N.A.,
as a Lender
 
 
By:
/S/ MIKE DELANEY
 
Name: Mike Delaney
 
Title: Director







[Signature Page to Ingevity Amendment No. 2]







--------------------------------------------------------------------------------







ISSUING BANK:
BANK OF AMERICA, N.A.,
as an Issuing Bank
 
 
By:
/S/ MIKE DELANEY
 
Name: Mike Delaney
 
Title: Director







[Signature Page to Ingevity Amendment No. 2]





--------------------------------------------------------------------------------











ISSUING BANK:    
JPMORGAN CHASE BANK, N.A.
 
 
By:
/S/ PATRICK S. THORNTON
 
Name: Patrick S. Thornton
 
Title: Managing Director





[Signature Page to Ingevity Amendment No. 2]







--------------------------------------------------------------------------------









LENDERS:    
JPMORGAN CHASE BANK, N.A.,
as a Lender
 
 
By:
/S/ PATRICK S. THORNTON
 
Name: Patrick S. Thornton
 
Title: Managing Director







[Signature Page to Ingevity Amendment No. 2]









--------------------------------------------------------------------------------









LENDERS:    
CITIZENS BANK OF PENNSYLVANIA,
as a Lender
 
 
By:
/S/ DAVID W. DINELLA
 
Name: David W. Dinella
 
Title: Senior Vice President







[Signature Page to Ingevity Amendment No. 2]







--------------------------------------------------------------------------------







-2-




LENDERS:    
PNC Bank, National Association,
as a Lender
 
 
By:
/S/ BRANDON K. FIDDLER
 
Name: Brandon K. Fiddler
 
Title: Senior Vice President
 
 
If a second signature is necessary:
By:
 
 
Name:
 
Title:







[Signature Page to Ingevity Amendment No. 2]







--------------------------------------------------------------------------------





LENDERS:    
SunTrust Bank,
as a Lender
 
 
By:
/S/ CHRIS HURSEY
 
Name: Chris Hursey
 
Title: Director







[Signature Page to Ingevity Amendment No. 2]







--------------------------------------------------------------------------------





LENDERS:
MUFG Bank, Ltd., (Formerly known as "The Bank of
Tokyo-Mitsubishi UFJ, Ltd.")
as a Lender
 
 
By:
/S/ MARIA IARRICCIO
 
Name: Maria Iarriccio
 
Title: Director





[Signature Page to Ingevity Amendment No. 2]







--------------------------------------------------------------------------------







LENDERS:    
U.S. Bank National Association
as a Lender
 
 
By:
/S/ JONATHAN F. LINDVALL
 
Name: Jonathan F. Lindvall
 
Title: Senior Vice President
 
 
If a second signature is necessary:
By:
 
 
Name:
 
Title:







[Signature Page to Ingevity Amendment No. 2]





--------------------------------------------------------------------------------





LENDERS:


TD BANK, N.A.,
as a Lender
 
 
By:
/S/ MICHELE DRAGONETTI
 
Name: Michele Dragonetti
 
Title: Senior Vice President







[Signature Page to Ingevity Amendment No. 2]







--------------------------------------------------------------------------------





LENDERS:


BMO HARRIS BANK N.A., as a Lender
 
 
By:
/S/ JASON DEEGAN
 
Name: Jason Deegan
 
Title: Vice President







[Signature Page to Ingevity Amendment No. 2]









--------------------------------------------------------------------------------





LENDERS:


Citibank N.A.
 
 
By:
/S/ SUSAN M. KAMINSKI
 
Name: Susan M. Kaminski
 
Title: Senior Vice President







[Signature Page to Ingevity Amendment No. 2]







--------------------------------------------------------------------------------







LENDERS:


KEYBANK NATIONAL ASSOCIATION,
as a Lender
 
 
By:
/S/ MARCEL FOURNIER
 
Name: Marcel Fournier
 
Title: Senior Vice President





[Signature Page to Ingevity Amendment No. 2]





--------------------------------------------------------------------------------





LENDERS:


GOLDMAN SACHS BANK USA,
as a Lender
 
 
By:
/S/ RYAN DURKIN
 
Name: Ryan Durkin
 
Title: Authorized Signatory







[Signature Page to Ingevity Amendment No. 2]







--------------------------------------------------------------------------------





Schedule 1


Incremental Revolving Commitments


Incremental Revolving Lender
Incremental Revolving Commitment
Wells Fargo Bank, N.A.
$25,945,945.95
Bank of America, N.A.
25,945,945.95
JPMorgan Chase Bank, N.A.
25,945,945.95
MUFG Bank, Ltd.
15,783,783.79
Citizens Bank of Pennsylvania
15,783,783.79
PNC Bank, National Association
15,783,783.79
SunTrust Bank
15,783,783.79
U.S. Bank National Association
15,783,783.79
TD Bank, N.A.
8,648,648.64
BMO Harris Bank, N.A.
8,648,648.64
Citibank, N.A.
8,648,648.64
KeyBank National Association
8,648,648.64
Goldman Sachs Bank USA
8,648,648.64
Total:
$200,000,000.00








--------------------------------------------------------------------------------















Schedule 2.01
Commitments


Lender
Revolving Commitment
Term Commitment
Specified L/C Sublimit
Wells Fargo Bank, N.A.


$97,297,297.30




$48,648,648.65




$25,000,000


Bank of America, N.A.
97,297,297.30


48,648,648.65


25,000,000


JPMorgan Chase Bank, N.A.
97,297,297.30


48,648,648.65


25,000,000


MUFG Bank, Ltd.
59,189,189.20


29,594,594.59


 
Citizens Bank of Pennsylvania
59,189,189.20


29,594,594.59


 
PNC Bank, National Association
59,189,189.20


29,594,594.59


 
SunTrust Bank
59,189,189.20


29,594,594.59


 
U.S. Bank National Association
59,189,189.20


29,594,594.59


 
TD Bank, N.A.
32,432,432.42


32,432,432.44


 
BMO Harris Bank, N.A.
32,432,432.42


16,216,216.22


 
Citibank, N.A.
32,432,432.42


16,216,216.22


 
KeyBank National Association
32,432,432.42


16,216,216.22


 
Goldman Sachs Bank USA
32,432,432.42


 
 
Total:


$750,000,000.00




$375,000,000.00




$75,000,000










--------------------------------------------------------------------------------













Exhibit A


Amended Credit Agreement


(see attached)







--------------------------------------------------------------------------------





EXHIBIT A




CREDIT AGREEMENT
dated as of
March 7, 2016,
as amended as of August 21, 2017,
as further amended as of August 7, 2018,


among


INGEVITY CORPORATION,
as U.S. Borrower,


The Lenders from Time to Time Party Hereto


and


WELLS FARGO BANK, N.A.,
as Administrative Agent


BANK OF AMERICA, N.A.
and
JPMORGAN CHASE BANK, N.A.,
as Syndication Agents


CITIZENS BANK OF PENNSYLVANIA,
PNC BANK, NATIONAL ASSOCIATION,
THE MUFG BANK OF TOKYO MITSUBISHI UFJ, LTD.,
SUNTRUST BANK,
and
U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agents


WELLS FARGO SECURITIES, LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
JPMORGAN CHASE BANK, N.A.,
as Joint Lead Arrangers and Joint Bookrunners
        







--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
 
ARTICLE 1
 
 
 
 
 
DEFINITIONS
 
 
 
 
SECTION 1.01
Defined Terms
1


SECTION 1.02
Classification of Loans and Borrowings
51


SECTION 1.03
Terms Generally
51


SECTION 1.04
Accounting Terms; GAAP; Pro Forma Calculations
52


SECTION 1.05
Times of Day
5253


SECTION 1.06
Timing of Payment or Performance
5253


SECTION 1.07
Exchange Rate Calculations and Currency Equivalents Generally
53


SECTION 1.08
Belgian Terms
5354


 
 
 
 
ARTICLE II
 
 
 
 
 
THE CREDITS
 
 
 
 
SECTION 2.01
Commitments
55


SECTION 2.02
Loans and Borrowings
55


SECTION 2.03
Requests for Borrowings
56


SECTION 2.04
Swingline Loans
57


SECTION 2.05
Letters of Credit
5859


SECTION 2.06
Funding of Borrowings
6465


SECTION 2.07
Interest Elections
6566


SECTION 2.08
Termination and Reduction of Commitments
67


SECTION 2.09
Repayment of Loans; Evidence of Debt
6768


SECTION 2.10
Amortization of Term Loans
69


SECTION 2.11
Prepayment of Loans
7071


SECTION 2.12
Fees
73


SECTION 2.13
Interest
74


SECTION 2.14
Alternate Rate of Interest
7475


SECTION 2.15
Increased Costs
7577


SECTION 2.16
Break Funding Payments
7678


SECTION 2.17
Taxes
7779


SECTION 2.18
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
8082


SECTION 2.19
Mitigation Obligations; Replacement of Lenders
8284


SECTION 2.20
Defaulting Lenders
8385


SECTION 2.21
Incremental Facilities
8587


SECTION 2.22
Extensions of Term Loans, Revolving Loans and Revolving Commitments
8991


SECTION 2.23
Loan Repurchases
9495


SECTION 2.24
Illegality
9597


 
 
 
 
i
 
 
 
 






--------------------------------------------------------------------------------




 
ARTICLE III
 
 
 
 
 
REPRESENTATIONS AND WARRANTIES
 
 
 
 
SECTION 3.01
Organization; Powers
9698


SECTION 3.02
Authorization; Enforceability
9698


SECTION 3.03
Governmental Approvals; Absence of Conflicts
9698


SECTION 3.04
Financial Condition; No Material Adverse Change
9799


SECTION 3.05
Properties
98100


SECTION 3.06
Litigation and Environmental Matters
99100


SECTION 3.07
Compliance with Laws
99101


SECTION 3.08
Investment Company Status
99101


SECTION 3.09
Taxes
99101


SECTION 3.10
ERISA; Labor Matters
99101


SECTION 3.11
Subsidiaries and Joint Ventures; Disqualified Equity Interests
100102


SECTION 3.12
Insurance
101102


SECTION 3.13
Solvency
101103


SECTION 3.14
Disclosure
101103


SECTION 3.15
Collateral Matters
101103


SECTION 3.16
Federal Reserve Regulations; Use of Proceeds
102104


SECTION 3.17
SME Status; Centre of Main Interests
103104


SECTION 3.18
Anti-Corruption Laws and Sanctions
103105


SECTION 3.19
EEA Financial Institutions
103105


 
 
 
 
ARTICLE IV
 
 
 
 
 
CONDITIONS
 
 
 
 
SECTION 4.01
Signing Date
103105


SECTION 4.02
Initial Funding Date
104106


SECTION 4.03
Each Credit Event
107109


 
 
 
 
ARTICLE V
 
 
 
 
 
AFFIRMATIVE COVENANTS
 
 
 
 
SECTION 5.01
Financial Statements and Other Information
108110


SECTION 5.02
Notices of Material Events
110112


SECTION 5.03
Additional Subsidiaries
111113


SECTION 5.04
Information Regarding Collateral
111113


SECTION 5.05
Existence; Conduct of Business
112113


SECTION 5.06
Payment of Obligations
112114


SECTION 5.07
Maintenance of Properties
112114


SECTION 5.08
Insurance
112114


SECTION 5.09
Books and Records; Inspection and Audit Rights
113115


SECTION 5.10
Books and Records; Inspection and Audit Rights
113115


 
 
 
 
ii
 
 
 
 






--------------------------------------------------------------------------------




SECTION 5.11
Use of Proceeds and Letters of Credit
113115


SECTION 5.12
Further Assurances
114116


SECTION 5.13
Certain Post-Closing Collateral Obligations and Delivery of Schedule 5.13
115117


SECTION 5.14
Compliance with Specified Material Contracts
116118


SECTION 5.15
Designation of Subsidiaries
116118


SECTION 5.16
Financial Assistance
117119


SECTION 5.17
Spin-Off
117119


 
 
 
 
ARTICLE IV
 
 
 
 
 
NEGATIVE COVENANTS
 
 
 
 
SECTION 6.01
Indebtedness; Certain Equity Securities
117119


SECTION 6.02
Liens
121123


SECTION 6.03
Fundamental Changes; Business Activities
124126


SECTION 6.04
Investments, Loans, Advances, Guarantees and Acquisitions
125127


SECTION 6.05
Asset Sales
128130


SECTION 6.06
Sale/Leaseback Transactions
130132


SECTION 6.07
[Reserved]
130132


SECTION 6.08
Restricted Payments; Certain Payments of Indebtedness
130132


SECTION 6.09
Transactions with Affiliates
133135


SECTION 6.10
Restrictive Agreements
134137


SECTION 6.11
Amendment of Material Documents
136138


SECTION 6.12
Financial Covenants
136139


SECTION 6.13
Fiscal Year
137139


SECTION 6.14
Actions Prior to Spin-Off
137139


 
 
 
 
ARTICLE VII
 
 
 
 
 
EVENTS OF DEFAULT
 
 
 
 
SECTION 7.01
Events of Default
137140


SECTION 7.02
Crediting of Payments and Proceeds
141143


 
 
 
 
ARTICLE VIII
 
 
 
 
 
THE ADMINISTRATIVE AGENT
 
 
 
 
SECTION 8.01
Administrative Agent
141144


SECTION 8.02
Parallel Debt
146149


 
 
 
 
ARTICLE IX
 
 
 
 
 
MISCELLANEOUS
 
 
 
 
SECTION 9.01
Notices
148150


SECTION 9.02
Waivers; Amendments
149151


 
iii
 






--------------------------------------------------------------------------------




SECTION 9.03
Expenses; Indemnity; Damage Waiver
152157


SECTION 9.04
Successors and Assigns
154157


SECTION 9.05
Survival
158160


SECTION 9.06
Counterparts; Integration; Effectiveness
158161


SECTION 9.07
Severability
159161


SECTION 9.08
Right of Setoff
159161


SECTION 9.09
Governing Law; Jurisdiction; Consent to Service of Process
159162


SECTION 9.10
WAIVER OF JURY TRIAL
160163


SECTION 9.11
Headings
161163


SECTION 9.12
Confidentiality
161163


SECTION 9.13
Interest Rate Limitation
162164


SECTION 9.14
Release of Liens and Guarantees
162165


SECTION 9.15
USA PATRIOT Act Notice
163166


SECTION 9.16
No Fiduciary Relationship
163166


SECTION 9.17
Non-Public Information
164167


SECTION 9.18
Borrower Representative
165167


SECTION 9.19
Obligations of the Belgian Borrower
165168


SECTION 9.20
Acknowledgement and Consent to Bail-In of EEA Financial
165168


SECTION 9.21
Judgment Currency
166169

































































iv





--------------------------------------------------------------------------------





SCHEDULES
 
 
 
 
 
Schedule 1.01
-
Existing Letters of Credit
Schedule 2.01
-
Commitments
Schedule 3.06
-
Litigation
Schedule 3.06
-
Environmental Matters
Schedule 3.11(a)
-
Subsidiaries and Joint Ventures
Schedule 3.11(b)
-
Disqualified Equity Interests
Schedule 3.12
-
Insurance
Schedule 5.13
-
Post-Closing Collateral Obligations
Schedule 6.01
-
Existing Indebtedness
Schedule 6.02
-
Existing Liens
Schedule 6.04
-
Existing Investments
Schedule 6.09
-
Affiliate Transactions
Schedule 6.10
-
Existing Restrictions
 
 
 
EXHIBITS
 
 
 
 
 
Exhibit A
-
Form of Assignment and Assumption
Exhibit B
-
Loan Auction Procedures
Exhibit C
-
Form of Borrowing Request
Exhibit C
-
Form of Letter of Credit Request
Exhibit D
-
Form of U.S. Guarantee and Collateral Agreement
Exhibit E
-
Form of Compliance Certificate
Exhibit F
-
Form of Subordinated Intercompany Note
Exhibit H
-
Form of Interest Election Request
Exhibit J
-
Form of Perfection Certificate
Exhibit K
-
Form of Solvency Certificate
Exhibit L - 1
-
Form of U.S. Tax Certificate for Non-U.S. Lenders that are not Partnerships for
U.S. Federal Income Tax Purposes
Exhibit L - 2
-
Form of U.S. Tax Certificate for Non-U.S. Lenders that are Partnerships for U.S.
Federal Income Tax Purposes
Exhibit L - 3
-
Form of U.S. Tax Certificate for Non-U.S. Participants that are not Partnerships
for U.S. Federal Income Tax Purposes
Exhibit L - 4
-
Form of U.S. Tax Certificate for Non-U.S. Participants that are Partnerships for
U.S. Federal Income Tax Purposes
Exhibit M
-
Form of Secretary’s Certificate
Exhibit N
-
Form of Closing Certificate
Exhibit O
-
Form of Lender Loss Sharing Agreement









v





--------------------------------------------------------------------------------





CREDIT AGREEMENT (this “Agreement”) dated as of March 7, 2016, among INGEVITY
CORPORATION, a Delaware corporation, as U.S. Borrower, the LENDERS from time to
time party hereto and WELLS FARGO BANK, N.A., as Administrative Agent.


The parties hereto agree as follows:


ARTICLE I


Definitions


SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:


“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, shall bear interest at a rate
determined by reference to the Alternate Base Rate.


“Acquired EBITDA” means, with respect to any Acquired Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Acquired
Entity or Business (determined as if references to the U.S. Borrower and the
Restricted Subsidiaries in the definition of the term “Consolidated EBITDA” were
references to such Acquired Entity or Business and its subsidiaries which will
become Restricted Subsidiaries), all as determined on a consolidated basis for
such Acquired Entity or Business.


“Acquired Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA.”


“Acquired Person” has the meaning set forth in the definition of the term
“Permitted Acquisition.”


“Adjusted LIBO Rate” means, with respect to any Eurocurrency Rate Loan
denominated in Dollars for any Interest Period, an interest rate per annum equal
to (a) LIBOR as set forth on the applicable Bloomberg screen pagepublished by
the ICE Benchmark Administration Limited, a United Kingdom company (or another
commercially available source as may be designatedquoting service approved by
the Administrative Agent from time to time) for deposits in Dollars multiplied
by (b) the Statutory Reserve Rate.


“Administrative Agent” means Wells Fargo Bank, N.A., in its capacity as
administrative agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.




1





--------------------------------------------------------------------------------





“Agents” means the Administrative Agent, the Collateral Agent, the Documentation
Agents and the Syndication Agents.


“Aggregate Revolving Commitment” means the sum of the Revolving Commitments of
all the Revolving Lenders, as increased or reduced from time to time.


“Aggregate Revolving Exposure” means the sum of the Revolving Exposures of all
the Revolving Lenders.


“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) for a deposit in Dollars with a maturity of one month plus 1%; provided
that, if the Alternate Base Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement. For purposes of clause (c) above,
the Adjusted LIBO Rate on any day shall be the Adjusted LIBO Rate for deposits
in Dollars (for delivery on such day) with a term of one month; provided that,
to the extent that the Adjusted LIBO Rate is not ascertainable pursuant to the
foregoing clause (c), the Adjusted LIBO Rate shall be determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in Dollars with a maturity of one month are offered to major banks in the London
interbank market on such day. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective as of the opening of business on the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate, respectively.


“Alternative Currency” means with respect to any Revolving Loans, Euros and
Japanese Yen.


“Alternative Currency Sublimit” means (i) with respect to Revolving Loans
denominated in Japanese Yen, the Japanese Yen Sublimit and (ii) with respect to
Revolving Loans denominated in Euros, the Euro Sublimit.


“Amendment No. 1” means that certain Incremental Facility Agreement and
Amendment No. 1, dated as of August 21, 2017, by and among the Borrowers, the
other Loan Parties, the Administrative Agent and the Lenders party thereto.


“Amendment No.1 Effective Date” means August 21, 2017.


“Amendment No. 2” means that certain Incremental Facility Agreement and
Amendment No. 2, dated as of August 7, 2018, by and among the Borrowers, the
other Loan Parties, the Administrative Agent and the Lenders party thereto.


“Amendment No. 2 Effective Date” means August 7, 2018.


“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
directly applicable to the Borrowers or their Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the Foreign Corrupt Practices Act, 15 U.S.C.
§§ 78dd-1, et seq. and the rules and regulations thereunder.
2







--------------------------------------------------------------------------------





“Applicable Percentage” means, at any time, with respect to any Revolving
Lender, the percentage of the Aggregate Revolving Commitment represented by such
Lender’s Revolving Commitment at such time, subject to adjustment as required to
give effect to any reallocation of LC Exposure or Swingline Exposure made
pursuant to paragraph (c) or (d) of Section 2.20 or the final paragraph of
Section 2.20. If the Revolving Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Revolving Commitments
most recently in effect, giving effect to any assignments and to any Revolving
Lender’s status as a Defaulting Lender at the time of determination.


“Applicable Rate” means, for any day, (a) with respect to the Loans of any Class
other than the Revolving Loans made pursuant to the Revolving Commitments and
the Initial Term Loans, or commitment fees payable in respect of Commitments of
any Class other than the Revolving Commitments, the rate or rates per annum
specified in the applicable Extension Amendment or Incremental Facility
Agreement and (b) with respect to any Revolving Loan made pursuant to the
Revolving Commitments and any Initial Term Loan that, in either case, is an ABR
Loan (including any Swingline Loan) or Eurocurrency Rate Loan, or with respect
to the commitment fees in respect of the Revolving Commitments payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “ABR Spread,” “Eurocurrency Spread” or “Commitment Fee Rate,”
respectively, based upon the Total Leverage Ratio as of the most recent
determination date; provided that the “Applicable Rate” shall be the applicable
rate per annum set forth below in Category 3 from the Initial Funding Date until
the next change in the Applicable Rate in accordance with the immediately
succeeding sentence:


 


Total Leverage Ratio
Eurocurrency Spread
ABR
Spread
Commitment Fee Rate
Category 1:
< 2.001.75:1.00
1.251.00%
0.250.00%
0.15
%
Category 2:
≥ 2.001.75:1.00 and < 2.502.75:1.00
1.501.25%
0.500.25%
0.20
%
Category 3:
≥ 2.502.75:1.00 and < 3.253.75:1.00
1.751.50%
0.750.50%
0.25
%
Category 4:
≥ 3.253.75:1.00
2.001.75%
1.000.75%
0.30
%



For purposes of the foregoing, each change in the Applicable Rate resulting from
a change in the Total Leverage Ratio shall be effective during the period
commencing on and including the first Business Day after delivery to the
Administrative Agent pursuant to Section 5.01(a) or 5.01(b) of consolidated
financial statements (commencing with the financial statements covering the
first fiscal quarter commencing on or after the Initial Funding Date) indicating
such change and ending on the date immediately preceding the effective date of
the next such change; provided that the Total Leverage Ratio shall be deemed to
be in Category 4 if the Borrower fails to deliver the consolidated financial
statements required to be delivered by it pursuant to Section 5.01(a) or (b) or
any Compliance Certificate required to be delivered pursuant to Section 5.01(d),
during the


3





--------------------------------------------------------------------------------





period from the expiration of the time for delivery thereof until such
consolidated financial statements or Compliance Certificate are delivered.


“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate
of an entity that administers or manages a Lender.


“Arrangers” means Wells Fargo Securities, LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated and JPMorgan Chase Bank, N.A. in their capacity as the joint
lead arrangers and joint bookrunners for the credit facilities provided for
herein.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.04, and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent (acting reasonably).


“Auction Manager” has the meaning set forth in Section 2.23(a).


“Auction Notice” means an auction notice given by the U.S. Borrower in
accordance with the Auction Procedures with respect to a Purchase Offer.


“Auction Procedures” means the auction procedures with respect to Purchase
Offers set forth in Exhibit B hereto.


“Authorized Officer” means the president, the chief executive officer, the chief
financial officer, the chief operating officer, the treasurer, the assistant
treasurer, the secretary, the assistant secretary, the general counsel or the
assistant general counsel, and, with respect to certain limited liability
companies or partnerships that do not have officers, any manager, managing
member or general partner thereof, or any other senior officer of the U.S.
Borrower or any other Loan Party designated as such in writing to the
Administrative Agent by the U.S. Borrower or any other Loan Party, as
applicable. The Administrative Agent may conclusively presume that (a) any
document delivered hereunder that is signed by an Authorized Officer has been
authorized by all necessary corporate, limited liability company, partnership
and/or other action on the part of the
U.S. Borrower or any other Loan Party and (b) such Authorized Officer has acted
on behalf of such Person.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Belgian Borrower” means, upon satisfaction (or waiver in accordance with
Section 9.02) of the obligations set forth in Section 5.13(b), MeadWestvaco
Europe SPRL (which is expected to


4





--------------------------------------------------------------------------------





change its name to Ingevity Holdings SPRL on or around the Spin-Off Date), a
Belgian private limited liability company (société privée à responsabilité
limitée/besloten vennootschap met beperkte aansprakelijkheid), incorporated
under the laws of Belgium, with its registered office at Avenue des Olympiades
2, B-1140 Brussels and registered with the Belgian Crossroads Bank for
Enterprises under number 0402.720.145, RPR/RPM Brussels (French speaking
division), that is (or will be prior to the Spin-Off) an indirect wholly-owned
Subsidiary of the U.S. Borrower and that has elected (or will elect prior to the
Spin-Off) to be classified as an association taxable as a corporation for U.S.
federal income tax purposes.


“Belgian Borrower Joinder” means a joinder to this Agreement by MeadWestvaco
Europe SPRL (which is expected to change its name to Ingevity Holdings SPRL on
or around the Spin-Off Date), a Belgian private limited liability company
(société privée à responsabilité limitée/besloten vennootschap met beperkte
aansprakelijkheid), incorporated under the laws of Belgium, with its registered
office at Avenue des Olympiades 2, B-1140 Brussels and registered with the
Belgian Crossroads Bank for Enterprises under number 0402.720.145, RPR/RPM
Brussels (French speaking division) in form and substance reasonably acceptable
to the Administrative Agent.


“Belgian Borrower Sublimit” means €100,000,000.


“Belgian Collateral Documents” means, collectively, the Belgian Security
Agreements and any other agreements, instruments and documents executed by any
Belgian Loan Party in connection with this Agreement that are intended to
guarantee or create, perfect or evidence Liens on the Collateral to secure the
Belgian Obligations, including, without limitation, all other security
agreements, pledge agreements, loan agreements, notes, guarantees,
sub-ordination agreements, pledges, powers of attorney, consents, assignments,
contracts, fee letters, notices, leases, financing statements and all other
written matter whether theretofore, now or hereafter executed by any Belgian
Loan Party and delivered to the Administrative Agent.


“Belgian Insolvency Event” means any event whereby a Belgian Loan Party (i) has
been dissolved (ontbonden / dissoute) or resolved to enter into liquidation
(vereffening / liquidation), (ii) had its assets placed under administration
(onder bewind gesteld / placés sous administration), (iii) ceased to pay its
debts as they fall due (staking van betaling / cessation de paiement), (iv)
filed an application for or been subject to proceedings for bankruptcy
(faillissement / faillite) or judicial reorganisation (gerechtelijke
reorganisatie / réorganisation judiciaire), (v) has been declared bankrupt
(failliet verklaard / declarées en faillite), or (vi) has been subjected to
measures such as the appointment of a provisional administrator (voorlopig
bewindvoerder / administrateur provisoire) or sequestrator (sekwester /
séquestre).


“Belgian Loan Parties” means, collectively, the Belgian Borrower and each other
Person that is organized under the laws of Belgium and becomes a party hereto
and to a Belgian Security Agreement as security provider.


“Belgian Obligations” means the “Secured Liabilities” as defined in the Belgian
Security Agreements.


5





--------------------------------------------------------------------------------





“Belgian Security Agreements” means any pledge of receivables between a Belgian
Loan Party as pledgor and the Administrative Agent as pledgee, any pledge of
bank accounts between a Belgian Loan Party as pledgor and the Administrative
Agent as pledgee, any pledge over the business assets (pand op handelszaak /
gage sur fonds de commerce), any business pledge mandate (mandaat pand
handelszaak / mandat de gage sur fonds de commerce) and any other pledge or
security agreement governed by the laws of Belgium and entered into, after the
date of this Agreement by any other Belgian Loan Party (as required by this
Agreement or any other Loan Document) or any other Person for the benefit of the
Administrative Agent and the other Secured Parties, as the same may be amended,
restated, supplemented or otherwise modified from time to time.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.


“Borrower” or “Borrowers” means, individually or collectively, the Belgian
Borrower and the U.S. Borrower.


“Borrower Representative” has the meaning set forth in Section 9.18(a).


“Borrowing” means (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurocurrency Rate Loans, as to
which a single Interest Period is in effect, or (b) a Swingline Loan.


“Borrowing Minimum” means (a) in the case of a Borrowing denominated in Dollars,
$1,000,000, (b) in the case of a Borrowing denominated in Euro, €920,000 and (c)
in the case of a Borrowing denominated in Japanese Yen, ¥120,000,000.


“Borrowing Multiple” means (a) in the case of a Borrowing denominated in
Dollars, $500,000, (b) in the case of a Borrowing denominated in Euro, €460,000
and (c) in the case of a Borrowing denominated in Japanese Yen, ¥60,000,000.


“Borrowing Request” means a request by the Borrower Representative for a
Borrowing in accordance with Section 2.03 or 2.04, as applicable, which shall
be, in the case of any such written request, substantially in the form of
Exhibit C-1 or any other form approved by the Administrative Agent (acting
reasonably).


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Washington, D.C. are authorized or
required by law to remain closed; provided that, (a) when used in connection
with a Eurocurrency Rate Loan or any other Loan denominated in an Alternative
Currency, the term “Business Day” shall also exclude any day on which banks are
not open for dealings in dollar deposits in the London interbank market, (b)
when used in connection with a Loan in Euros, the term “Business Day” shall also
exclude any day that is not a TARGET Day and (c) when used in connection with
any Loan denominated in Japanese Yen, the term “Business Day” shall also exclude
any day in which commercial banks in Tokyo, Japan are authorized or required by
law to remain closed.


6





--------------------------------------------------------------------------------





“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP. The amount of such obligations shall
be the capitalized amount thereof determined in accordance with GAAP, and the
final maturity of such obligations shall be the date of the last payment of such
or any other amounts due under such lease (or other arrangement) prior to the
first date on which such lease (or other arrangement) may be terminated by the
lessee without payment of a premium or a penalty. For purposes of Section 6.02,
a Capital Lease Obligation shall be deemed to be secured by a Lien on the
property being leased and such property shall be deemed to be owned by the
lessee.


“Cash Consideration” has the meaning set forth in Section 6.05. “Cash
Equivalents” means:
    
(a)    Dollars and, with respect to any Foreign Subsidiary, local currencies
held by such Foreign Subsidiary;


(b)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or any
agency or instrumentality thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;


(c)    securities issued by any state or commonwealth of the United States of
America or any political subdivision or taxing authority of any such state or
commonwealth or any public instrumentality thereof or any political subdivision
or taxing authority of any such state or commonwealth or any public
instrumentality, in each case maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, at least an A-1
credit rating from S&P or a P-1 credit rating from Moody’s;


(d)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, at least an A-1
credit rating from S&P or a P-1 credit rating from Moody’s;


(e)    investments in certificates of deposit, banker’s acceptances and demand
or time deposits, in each case maturing within one year from the date of
acquisition thereof, issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any state
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;


(f)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (b), (c) and (e) above and entered
into with a financial institution satisfying the criteria described in clause
(e) above;


7





--------------------------------------------------------------------------------





(g)    money market funds that (i) comply with the criteria set forth in Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated at least A-1 by
S&P or P-1 by Moody’s and (iii) have portfolio assets of at least
$1,000,000,000; and


(h)    in the case of any Foreign Subsidiary, other short-term investments that
are analogous to the foregoing, are of comparable credit quality and are
customarily used by companies in the jurisdiction of such Foreign Subsidiary for
cash management purposes.


“Cash Management Agreement” means any agreement entered into from time to time
by the U.S. Borrower or one of its Restricted Subsidiaries in connection with
cash management services for collections, other Cash Management Services and for
operating, payroll and trust accounts of the
U.S. Borrower or one of its Restricted Subsidiaries, including automatic
clearing house services, controlled disbursement services, electronic funds
transfer services, information reporting services, lockbox services, stop
payment services, wire transfer services, purchasing card services and similar
payment arrangement services.


“Cash Management Bank” means any Lender, Agent or Arranger or any Affiliate
thereof that provides any Cash Management Services.


“Cash Management Obligations” means obligations owed by a Borrower or any
Restricted Subsidiary to any Cash Management Bank in connection with, or in
respect of, any Cash Management Services.


“Cash Management Services” means (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services, (b)
treasury management services (including controlled disbursement, overdraft
automatic clearing house fund transfer services, return items and interstate
depository network services) and (c) any other demand deposit or operating
account relationships or other cash management services, including any Cash
Management Agreements.


“CFC” means (a) each Person that is a “controlled foreign corporation” within
the meaning of Section 957 of the Code and (b) each subsidiary of any such
controlled foreign corporation.


“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or “group” (within the
meaning of Section 13(d) or 14(d) of the Exchange Act and the rules of the SEC
thereunder, but excluding any employee benefit plan of the U.S. Borrower and its
Restricted Subsidiaries and any Person or “group” acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan), other than
prior to the
Spin-Off Date by the Permitted Holders, of Equity Interests in the U.S. Borrower
representing more than 35% of the aggregate ordinary voting power for the
election of directors of the U.S. Borrower; (b) persons who were Continuing
Directors ceasing to occupy a majority of the seats (excluding vacant seats) on
the board of directors of the U.S. Borrower; or (c) the occurrence of any
“change in control” (or similar event, however denominated) with respect to the
U.S. Borrower under and as defined in any indenture or other agreement or
instrument evidencing, governing the rights of the holders of or otherwise
relating to any Material Indebtedness of the
U.S. Borrower or any Restricted Subsidiary.


8





--------------------------------------------------------------------------------





“Change in Law” means the occurrence, after the Signing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, with respect to any Credit Party (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law,” regardless of the date enacted, adopted, promulgated or
issued.


“Class,” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Initial Term Loans,
Incremental Term Loans of any Series, Revolving Loans (other than Extended
Revolving Loans) or Swingline Loans, Extended Term Loans (of the same Extension
Series) or Extended Revolving Loans (of the same Extension Series) (b) any
Commitment, refers to whether such Commitment is an Initial Term Commitment, an
Extended Revolving Commitment (of the same Extension Series) an Incremental Term
Commitment of any Series or a Revolving Commitment (other than an Extended
Revolving Commitment) and (c) any Lender, refers to whether such Lender has a
Loan or Commitment of a particular Class.


“Code” means the Internal Revenue Code of 1986, as amended.


“Collateral” has the meaning provided for such term (or any analogous term
describing assets on which Liens are purported to be granted to secure the
Obligations) in each of the Security Documents.


“Collateral Agent” means Wells Fargo Bank, N.A., as collateral agent under the
U.S. Collateral Agreement.


“Collateral Agreement” means the U.S. Collateral Agreement, the Belgian
Collateral Documents and/or any future security or collateral agreement entered
into hereafter in accordance with the terms hereof, as the context may require.


“Collateral and Guarantee Requirement” means, at any time, the requirement that:


(a)    the Administrative Agent shall have received from the U.S. Borrower and
each Designated Subsidiary either (i) with respect to Loan Parties as of the
Initial Funding Date, in the case of the U.S. Borrower and each Designated
Subsidiary that is a Domestic Subsidiary, a counterpart of the U.S. Collateral
Agreement duly executed and delivered on behalf of such Person or (ii) in the
case of any Person (other than the Belgian Borrower which shall be subject to
the requirements in Section 5.13(b)) that becomes a Designated Subsidiary after
the Initial Funding Date (including by ceasing to be an Excluded Subsidiary), a
supplement to the applicable Collateral Agreement, substantially in the form
specified therein or in a form otherwise reasonably acceptable to the
9





--------------------------------------------------------------------------------





Administrative Agent, or a new Collateral Agreement in a form reasonably
acceptable to the Administrative Agent duly executed and delivered on behalf of
such Person, together with, to the extent reasonably requested by the
Administrative Agent, documents and opinions of the type referred to in
paragraphs (e) and (f) of Section 4.02 with respect to such Designated
Subsidiary;


(b)    all Equity Interests in any Subsidiary owned by any Loan Party, other
than any Excluded Equity Interests, shall have been pledged pursuant to the
applicable Collateral Agreement and the Administrative Agent shall, to the
extent required by the applicable Collateral Agreement, have received
certificates or other instruments representing all such Equity Interests,
together with undated stock powers or other instruments of transfer with respect
thereto endorsed in blank;


(c)    (i) all Indebtedness of any Loan Party (or any Person required to become
a Loan Party) that is owing to the U.S. Borrower or any of its Restricted
Subsidiaries shall be evidenced by the Intercompany Note to the extent
consistent with applicable law, which Intercompany Note shall be required to be
pledged to the Administrative Agent pursuant to the Collateral Agreements, and
(ii) except with respect to intercompany Indebtedness, as promptly as
practicable, and in any event within 30 days after the Initial Funding Date (or
such later time as the Administrative Agent may agree), all Indebtedness for
borrowed money in a principal amount in excess of $5,000,000 (individually) or
$10,000,000 (in the aggregate) that is owing to any Loan Party (or any Person
required to become a Loan Party) and is evidenced by a promissory note shall
have been pledged pursuant to the applicable Collateral Agreement substantially
in the form specified therein or in a form otherwise reasonably acceptable to
the Administrative Agent, and the Administrative Agent shall have received all
such promissory notes, together with undated instruments of transfer with
respect thereto endorsed in blank; and


(d)    all documents and instruments, including Uniform Commercial Code
financing statements, required by Requirements of Law or reasonably requested by
the Administrative Agent to be delivered, filed, registered or recorded to
create the Liens intended to be created by the Security Documents and perfect
such Liens to the extent required by, and with the priority required by, the
Security Documents and the other provisions of the term “Collateral and
Guarantee Requirement,” shall have been filed, registered or recorded or
delivered to the Administrative Agent for filing, registration or recording.


Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the foregoing
provisions of this definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of legal opinions or other
deliverables with respect to, particular assets of the Loan Parties, or the
provision of Guarantees by any Restricted Subsidiary, as to which the
Administrative Agent and the U.S. Borrower reasonably agree that the cost of
creating or perfecting such pledges or security interests in such assets, or
obtaining such legal opinions or other deliverables in respect of such assets,
or providing such Guarantees (taking into account any adverse tax consequences
to the U.S. Borrower and the Restricted Subsidiaries (including the imposition
of withholding or other material taxes)), shall be excessive in view of the
benefits to be obtained by the Lenders
10





--------------------------------------------------------------------------------





therefrom, (b) Liens required to be granted from time to time pursuant to the
term “Collateral and Guarantee Requirement” shall be subject to exceptions and
limitations set forth in the Security Documents as in effect on the Initial
Funding Date and, to the extent appropriate in the applicable jurisdiction, as
reasonably agreed between the Administrative Agent and the U.S. Borrower, (c) in
no event shall control agreements or similar arrangements be required with
respect to deposit accounts, securities accounts or commodities accounts, (d) in
no event shall the delivery of landlord lien waivers, estoppels, collateral
access letters or any similar agreement or document be required, (e) in no event
shall the Collateral pledged by any U.S. Loan Party include any Excluded Assets,
(f) in no event shall the U.S. Borrower or any Domestic Subsidiary be required
to deliver any documents or take any perfection steps required or governed by
the laws of any non-U.S. jurisdiction, including the delivery of non-U.S. law
pledge or charge agreements, non-U.S. law agreements or filings with respect to
Intellectual Property or non-U.S. law security assignments or other non-U.S.
agreements or filings, other than a Belgian law pledge of the equity interests
in the Belgian Borrower and (g) no certificates, stock powers or other
instruments representing Equity Interests of Persons that are not Subsidiaries
or Persons that are Excluded Subsidiaries pursuant to clause (e) of the
definition of “Excluded Subsidiary” shall be required to be delivered. The
Administrative Agent may, without the consent of any Lender, grant extensions of
time for the creation and perfection of security interests in or the obtaining
of legal opinions or other deliverables with respect to particular assets or the
provision of any Guarantee by any Restricted Subsidiary (including extensions
beyond the Initial Funding Date or in connection with assets acquired, or
Subsidiaries formed or acquired, after the Initial Funding Date) where it and
the U.S. Borrower reasonably agree that such action cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required to be accomplished by this Agreement or the Security Documents.


“Commitment” means a Revolving Commitment, an Initial Term Commitment, an
Incremental Term Commitment of any Series, any Extended Revolving Commitment or
any combination thereof (as the context requires).


“Commitment Fee” has the meaning set forth in Section 2.12(a).


“Competitor” means any Person which is a direct competitor of the U.S. Borrower
or its Subsidiaries; provided, that in connection with any assignment or
participation, the assignee or Participant with respect to such proposed
assignment or participation that is an investment bank, a commercial bank, a
finance company, a fund, or other Person which merely has an economic interest
in any such direct competitor, and is not itself such a direct competitor of the
U.S. Borrower or its Subsidiaries, shall not be deemed to be a direct competitor
for the purposes of this definition.


“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit E or any other form approved by the Administrative Agent (acting
reasonably).


“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus


(a)    without duplication and to the extent deducted (and not added back) in
    determining such Consolidated Net Income, the sum of


11





--------------------------------------------------------------------------------





(i)    consolidated interest expense for such period (including imputed interest
expense in respect of Capital Lease Obligations);


(ii)    provision for taxes based on income, profits, losses or capital,
including federal, foreign and state income and similar taxes (including foreign
withholding taxes), paid or accrued during such period;


(iii)    all amounts attributable to depreciation and amortization for such
period (excluding amortization expense attributable to a prepaid cash item that
was paid in a prior period, but including amortization of deferred financing
fees and costs and amortization of intangibles);


(iv)    (A) any unusual or non-recurring charges for such period, including
restructuring or similar charges and (B) any extraordinary charges, losses or
expenses (including transaction expenses) for such period, determined on a
consolidated basis in accordance with GAAP;


(v)    any Non-Cash Charges or changes in reserves for earnouts or similar
obligations for such period;


(vi)    any losses attributable to early extinguishment of Indebtedness or
obligations under any Hedging Agreement;


(vii)    one-time out-of-pocket costs and expenses relating to the Transactions,
including, without limitation, legal and advisory fees (if incurred no later
than 6 months following the Initial Funding Date);


(viii)    [reserved];


(ix)    losses incurred as a result of Dispositions, closures, disposals or
abandonments not in the ordinary course of business;


(x)    run-rate cost savings, operating expense reductions and synergies
expected to be achieved within 12 months following the Initial Funding Date
related to the Spin-Off as a result of specified actions taken within 6 months
following the Initial Funding Date or undertaken or implemented prior to the
Initial Funding Date (calculated on a Pro Forma Basis as though such savings,
reductions and synergies had been realized on the first day of such period) and
not already included in Consolidated EBITDA; provided that such cost savings,
operating expense reductions and synergies (x) are reasonably identifiable,
factually supportable and certified by the chief executive officer or a
Financial Officer of the U.S. Borrower in a manner acceptable to the
Administrative Agent (not to be unreasonably withheld) (it is understood and
agreed that “run-rate” means the full recurring benefit for a period that is
associated with any action taken or expected to be taken provided that such
benefit is expected to be realized within 12 months of taking such action) and
(y) shall not, together with any cost savings, operating expense reductions and
synergies attributable to paragraph (xi)
12





--------------------------------------------------------------------------------





below, exceed in any Test Period 20% of Consolidated EBITDA for such Test
Period, calculated without giving effect to such cost savings, operating expense
reductions and synergies; and


(xi)    run-rate cost savings, operating expense reductions and synergies
related to Permitted Acquisitions, Dispositions or other transactions permitted
under Section 6.05 expected to be achieved within 12 months following such
transaction as a result of specified actions taken within 6 months following
such transaction or undertaken or implemented prior to such transaction
(calculated on a Pro Forma Basis as though such savings, reductions and
synergies had been realized on the first day of such period) and not already
included in Consolidated EBITDA; provided that such cost savings, operating
expense reductions and synergies (x) are reasonably identifiable, factually
supportable and certified by the chief executive officer or a Financial Officer
of the U.S. Borrower in a manner acceptable to the Administrative Agent (not to
be unreasonably withheld) (it is understood and agreed that “run-rate” means the
full recurring benefit for a period that is associated with any action taken or
expected to be taken provided that such benefit is expected to be realized
within 12 months of taking such action) and (y) shall not, together with any
cost savings, operating expense reductions and synergies attributable to
paragraph (x) above, exceed in any Test Period 20% of Consolidated EBITDA for
such Test Period, calculated without giving effect to such cost savings,
operating expense reductions and synergies;


provided further that any cash payment made with respect to any Non-Cash Charges
added back in computing Consolidated EBITDA for any prior period pursuant to
clause (a)(v) above (or that would have been added back had this Agreement been
in effect during such prior period) shall be subtracted in computing
Consolidated EBITDA for the period in which such cash payment is made; and minus


(b)    without duplication and to the extent included (and not deducted) in
determining such Consolidated Net Income, the sum of:


(i)    any interest income for such period, determined on a consolidated basis
in accordance with GAAP;


(ii)    any extraordinary gains or income for such period and any unusual or
non-recurring gains for such period, all determined on a consolidated basis in
accordance with GAAP;


(iii)    any gains attributable to the early extinguishment of Indebtedness or
obligations under any Hedging Agreement;


(iv)    non-cash income for any Test Period; and


(v)    gains as a result of Dispositions, closures, disposals or abandonments
not in the ordinary course of business;


13





--------------------------------------------------------------------------------





provided that any cash receipt (or any netting arrangements resulting in reduced
cash expenses) with respect to any non-cash income deducted in computing
Consolidated EBITDA for any prior period pursuant to clause (b)(iv) above (or
that would have been deducted in computing Consolidated EBITDA had this
Agreement been in effect during such prior period) shall be added in computing
Consolidated EBITDA for the period in which such cash is received (or netting
arrangement becomes effective); provided, further that, to the extent included
in Consolidated Net Income, Consolidated EBITDA for any period shall be
calculated so as to exclude (without duplication of any adjustment referred to
above) the effect of:


(A)    the cumulative effect of any changes in GAAP or accounting principles
applied by management during such period;


(B)    any gains or losses on currency derivatives and any currency transaction
and gains or losses that arise upon consolidation or upon remeasurement of
Indebtedness; provided, for the avoidance of doubt, not excluding translation
gains or losses;


(C)    any gains or losses attributable to the mark-to-market movement in the
valuation of Hedging Obligations or other derivative instruments pursuant to
Accounting Standards Codification 815; and


(D)    purchase accounting adjustments;


provided, further, that Consolidated EBITDA for any period shall be calculated
so as to include (without duplication of any adjustment referred to above or
made pursuant to Section 1.04, if applicable) the Acquired EBITDA of any Person,
property, business or asset acquired by the U.S. Borrower or any Restricted
Subsidiary during such period (other than any Unrestricted Subsidiary) in a
Material Acquisition to the extent not subsequently sold, transferred or
otherwise disposed of (but not including the Acquired EBITDA of any related
Person, property, business or asset to the extent not so acquired) (each such
Person, property, business or asset acquired, including pursuant to a
transaction consummated prior to the Initial Funding Date, and not subsequently
so disposed of, an “Acquired Entity or Business”) for the entire period
determined on a historical Pro Forma Basis and the Acquired EBITDA of any
Unrestricted Subsidiary that is designated as a Restricted Subsidiary during
such period (each, a “Converted Restricted Subsidiary”), in each case based on
the Acquired EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary for such period (including the portion thereof occurring prior to
such acquisition or conversion) determined on a historical Pro Forma Basis; and
provided, further, that Consolidated EBITDA for any period shall be calculated
so as to exclude (without duplication of any adjustment referred to above or
made pursuant to Section 1.04, if applicable) the Disposed EBITDA of any Person,
property, business or asset sold, transferred or otherwise disposed of or closed
by the U.S. Borrower or any Restricted Subsidiary during such period in a
Material Disposition (each such Person (other than an Unrestricted Subsidiary),
property, business or asset so sold, transferred or otherwise disposed of or
closed, including pursuant to a transaction consummated prior to the Initial
Funding Date, a “Sold Entity or Business”) for the entire period determined on a
historical Pro Forma Basis, and the Disposed EBITDA of any Restricted Subsidiary
that is designated as an Unrestricted Subsidiary during such period (each, a
“Converted Unrestricted Subsidiary”), in each case based on the Disposed EBITDA
of such Sold Entity or Business or Converted Unrestricted Subsidiary for such
period (including the portion


14





--------------------------------------------------------------------------------





thereof occurring prior to such sale, transfer, disposition, closure,
classification or conversion) determined on a historical Pro Forma Basis.


Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated EBITDA under this Agreement for any period that
includes any of the fiscal quarters ended March 31, 2015, June 30, 2015,
September 30, 2015 and December 31, 2015, Consolidated EBITDA for such fiscal
quarters shall be $47,700,000, $59,700,000, $55,900,000 and $26,800,000,
respectively.


“Consolidated Net Income” means, for any period, the net income or loss
attributable to the U.S. Borrower and its consolidated Restricted Subsidiaries
for such period, determined on a consolidated basis in accordance with GAAP;
provided that there shall be excluded (a) (i) any gains or losses for such
period of any Person that is accounted for by the equity method of accounting
and (ii) the income of any Person (other than the U.S. Borrower) that is not a
consolidated Restricted Subsidiary, in each case, except that Consolidated Net
Income of the U.S. Borrower shall be increased by the amount (not in excess of
such excluded gains or income of such Person) of cash dividends or cash
distributions or other payments that are actually paid by such Person in cash or
Cash Equivalents (or other property to the extent converted into cash or Cash
Equivalents) to the U.S. Borrower or, subject to clause (b) below, any other
consolidated Restricted Subsidiary during such period, and (b) the income of any
consolidated Restricted Subsidiary (other than any Borrower or any Subsidiary
Loan Party) to the extent that, on the date of determination, the declaration or
payment of cash dividends or similar cash distributions by such Restricted
Subsidiary is not permitted by the operation of the terms of the Organizational
Documents of or shareholder or similar agreement applicable to such Restricted
Subsidiary, unless such restriction with respect to the payment of cash
dividends and other similar cash distributions has been legally and effectively
waived.


“Consolidated Secured Debt” means, without duplication, as of any date of
determination, the aggregate principal amount of (i) all Consolidated Total Debt
outstanding hereunder as of such date and (ii) all other Consolidated Total Debt
secured by Liens on any assets or property of the
U.S. Borrower or any Restricted Subsidiary (whether or not such assets or
property constitute part of the Collateral).


“Consolidated Total Assets” means, on any date of determination, the
consolidated total assets of the U.S. Borrower and its consolidated Restricted
Subsidiaries as set forth on the consolidated balance sheet of the U.S. Borrower
as of the last day of the applicable Test Period (but excluding all amounts
attributable to Unrestricted Subsidiaries); provided that prior to the first
delivery of financial statements pursuant to Section 5.01(a) or 5.01(b),
Consolidated Total Assets shall be determined based on the balance sheet
included in the Pro Forma Financial Statements.


“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of Indebtedness of the U.S. Borrower and the Restricted
Subsidiaries outstanding on such date, in the amount that would be reflected on
a consolidated balance sheet of the U.S. Borrower and the Restricted
Subsidiaries in accordance with GAAP, but only to the extent consisting of (i)
Indebtedness for borrowed money, (ii) unpaid LC Disbursements or other unpaid
drawings under letters of credit, (iii) Capital Lease Obligations (other than
Capital Lease Obligations that are cash collateralized in connection with the
IDB Closing Distribution) or purchase money debt, (iv)
15







--------------------------------------------------------------------------------





debt obligations evidenced by bonds, debentures, notes or similar instruments,
(v) outstandings under any Permitted Securitization Financing (but excluding
intercompany obligations owed by a Special Purpose Securitization Subsidiary to
the Borrower or any Restricted Subsidiary in connection therewith), or, (vi) to
the extent the same would be reflected as a liability on a consolidated balance
sheet of the U.S. Borrower and the Restricted Subsidiaries prepared in
accordance with GAAP, any letters of credit supporting, or any Guarantees of,
any of the foregoing which is the primary obligation of a third party (other
than guarantee obligations that are cash collateralized in connection with the
IDB Closing Distribution).


“Continuing Director” means, at any date, an individual (a) who is a member of
the board of directors of the U.S. Borrower on the Initial Funding Date, (b)
who, as at such date, has been a member of such board of directors for at least
the 12 preceding months, or (c) who has been nominated to be a member of such
board of directors, or whose election to such board of directors has been
approved by, by a majority of the other Continuing Directors then in office.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.


“Converted Restricted Subsidiary” has the meaning provided in the definition of
the term “Consolidated EBITDA.”


“Converted Unrestricted Subsidiary” has the meaning provided in the definition
of the term “Consolidated EBITDA.”


“Corrective Extension Amendment” has the meaning set forth in Section 2.22(e).


“Corresponding Obligations” means all Belgian Obligations as they may exist from
time to time, other than the Parallel Debt.


“Credit Agreement Refinancing Indebtedness” means any unsecured Indebtedness or
Permitted Junior Lien Secured Indebtedness; provided that (a) substantially
concurrently with the incurrence of such Indebtedness, the net proceeds thereof
shall be utilized to repay or prepay then outstanding Term Borrowings of one or
more Classes, together with accrued and unpaid interest thereon, (b) such Credit
Agreement Refinancing Indebtedness shall comply with the Required Debt
Parameters, (c) to the extent such Indebtedness is Permitted Junior Lien Secured
Indebtedness, the administrative agent, collateral agent, trustee and/or any
similar representative acting on behalf of the holders of such Indebtedness
shall have become a party to a Junior Lien Intercreditor Agreement providing
that the Liens on the Collateral securing such Indebtedness shall rank junior in
priority to the Liens on the Collateral securing the Obligations.


“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lender and each other Lender.


“Default” means any event or condition that constitutes, or upon notice, lapse
of time or both would constitute, an Event of Default.


16





--------------------------------------------------------------------------------





“Defaulting Lender” means any Revolving Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, (i) to fund any portion
of its Loans, (ii) to fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) to pay to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified in such writing, including, if applicable,
by reference to a specific Default) has not been satisfied, (b) has notified the
U.S. Borrower or any Credit Party in writing, or has made a public statement, to
the effect that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good-faith determination
that a condition precedent (specifically identified in such writing, including,
if applicable, by reference to a specific Default) to funding a Loan cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by the U.S.
Borrower or a Credit Party made in good faith to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans; provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the U.S. Borrower’s or such Credit Party’s (as
applicable) receipt of such certification in form and substance satisfactory to
it and the Administrative Agent, or (d) has become the subject of a
Lender-Related Distress Event.


“Designated Subsidiary” means each Subsidiary that is not an Excluded
Subsidiary.


“Disposed EBITDA” means, with respect to any Sold Entity or Business or
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to the U.S. Borrower and the Restricted
Subsidiaries in the definition of the term “Consolidated EBITDA” were references
to such Sold Entity or Business or Converted Unrestricted Subsidiary and its
subsidiaries), all as determined on a consolidated basis for such Sold Entity or
Business or Converted Unrestricted Subsidiary.


“Disposition” has the meaning set forth in Section 6.05.


“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that requires the payment of any dividend (other than
dividends payable solely in Qualified Equity Interests) or that by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable, either mandatorily or at the option of the holder thereof), or
upon the happening of any event or condition:


(a)    matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests), whether
pursuant to a sinking fund obligation or otherwise;


(b)    is convertible or exchangeable, either mandatorily or at the option of
the holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests


17





--------------------------------------------------------------------------------





in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests); or


(c)    is redeemable (other than solely for Equity Interests in such Person that
do not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by the U.S.
Borrower or any Restricted Subsidiary, in whole or in part, at the option of the
holder thereof;


in each case, on or prior to the date 91 days after the latest Maturity Date
(determined as of the date of issuance thereof or, in the case of any such
Equity Interests outstanding on the Initial Funding Date, the Initial Funding
Date); provided, however, that (i) an Equity Interest in any Person that would
not constitute a Disqualified Equity Interest but for terms thereof giving
holders thereof the right to require such Person to redeem or purchase such
Equity Interest upon the occurrence of an “asset sale,” “casualty/condemnation”
or a “change of control” (or similar event, however denominated) shall not
constitute a Disqualified Equity Interest if any such requirement is subject to
the prior or concurrent repayment in full of all the Loans and all other Loan
Document Obligations (other than contingent or indemnification obligations not
then due) that are accrued and payable, the cancellation or expiration of all
Letters of Credit and the termination or expiration of the Commitments and (ii)
an Equity Interest in any Person that is issued to any employee or to any plan
for the benefit of employees or by any such plan to such employees shall not
constitute a Disqualified Equity Interest solely because it may be required to
be repurchased by such Person or any of its subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.


“Disqualified Lender” means (a) each bank, financial institution and other
institutional lender or investor that has been separately identified in writing
by the U.S. Borrower to the Arrangers prior to the date hereof, (b) bona fide
Competitors of the U.S. Borrower or its Restricted Subsidiaries that are
separately identified in writing by the U.S. Borrower to the Administrative
Agent from time to time and (c) any Affiliates of any of the foregoing (which,
for the avoidance of doubt, shall not include any bona fide debt investment
funds that are Affiliates of any Person referenced in clause (b) above) that are
either (i) identified in writing by the Borrower to the Administrative Agent
from time to time or (ii) clearly identifiable by the Administrative Agent as
such on the basis of their names; provided that any supplements to the
Disqualified Lender list shall not apply to retroactively disqualify any Persons
that have previously acquired an interest in respect of the Loans or Commitments
hereunder. The list of Disqualified Lenders shall be made available to any
Lender upon request to the Administrative Agent.


“Dividend” means the dividend, distribution paid, purchase price paid or other
cash transfer made by the U.S. Borrower on the Spin-Off Date to WestRock or any
of its subsidiaries in connection with the Spin-Off (including in consideration
of the Belgian Borrower and its Subsidiaries) in an amount not to exceed
$500,000,000.


“Documentation Agent” means each of Citizens Bank of Pennsylvania, PNC Bank,
National Association, TheMUFG Bank of Tokyo-Mitsubishi UFJ, Ltd., SunTrust Bank
and U.S. Bank National Association, in its capacity as the documentation agent
for the credit facilities provided for herein.


18





--------------------------------------------------------------------------------





“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount in Dollars, such amount, and (b) with respect to any amount in any
Alternative Currency, the equivalent in Dollars of such amount, determined by
the Administrative Agent pursuant to Section 1.07 using the Exchange Rate with
respect to such Alternative Currency at the time in effect under the provisions
of such Section (except as otherwise expressly provided herein).


“Dollars” or “$” refers to lawful money of the United States of America.


“Domestic Subsidiary” means any Restricted Subsidiary incorporated or organized
under the laws of the United States of America, any state thereof or the
District of Columbia.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person, a Disqualified Lender or, except to the extent permitted under Section
2.23 the U.S. Borrower, any Subsidiary or any other Affiliate of the U.S.
Borrower.


“Engagement Letter” means the Engagement Letter dated December 9, 2015, among
the U.S. Borrower, Wells Fargo Bank, N.A., JPMorgan Chase Bank, N.A., and Bank
of America, N.A.


“Environmental Laws” means all rules, regulations, codes, ordinances, judgments,
orders, decrees and other laws, and all injunctions, notices or binding
agreements, issued, promulgated or entered into by any Governmental Authority
and relating in any way to the environment, to preservation or reclamation of
natural resources, to the management, Release or threatened Release of any
Hazardous Material or to the extent related to human exposure to Hazardous
Materials, health or safety matters.


“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of environmental remediation, fines, penalties and indemnities), directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) human exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other


19





--------------------------------------------------------------------------------





consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.


“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the U.S. Borrower, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414(m) or 414(o) of the Code.


“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived, (c) the filing pursuant to Section 412(c) of the Code or Section
302(c) of ERISA, of an application for a waiver of the minimum funding standard
with respect to any Plan, (d) a determination by the U.S. Borrower that any Plan
is, or is expected to be, in “at-risk” status (as defined in Section 303(i)(4)
of ERISA or Section 430(i)(4) of the Code), (e) the incurrence by the U.S.
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan, (f) the receipt by the U.S.
Borrower or any of its ERISA Affiliates from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan, (g) the incurrence by the U.S. Borrower or any
of its ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan or (h) the receipt by the
U.S. Borrower or any of its ERISA Affiliates of any notice, or the receipt by
any Multiemployer Plan from the U.S. Borrower or any of its ERISA Affiliates of
any notice, concerning the imposition of Withdrawal Liability or a determination
by the U.S. Borrower that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA or in
“endangered” or “critical” status, within the meaning of Section 305 of ERISA or
Section 432 of the Code.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Euro” and “€” means the lawful currency of the European Union as constituted by
the Treaty of Rome which established the European Community, as such treaty may
be amended from time to time and as referred to in the European Monetary Union
legislation.


“Euro Sublimit” means an amount equal to the lesser of (a) the equivalent in
Euro of$100,000,000, as determined by the Administrative Agent pursuant to
Section 1.07 using the Exchange Rate with respect to Euro at the time in effect
under the provisions of such Section, and (b) the Aggregate Revolving
Commitments.


20





--------------------------------------------------------------------------------





“Eurocurrency Rate” means:


(a)    with respect to any Borrowing:


(i)    denominated in Dollars, the Adjusted LIBO Rate; and


(ii)    denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate (“LIBOR”) or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen pageby the ICE Benchmark Administration Limited, a United
Kingdom company (or such other commercially available source providing such
quotations as may be designatedquoting service approved by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for deposits in the
relevant currency (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and


(b)    for any rate calculation with respect to an ABR Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined
two Business Days prior to such date for U.S. Dollar deposits with a term of one
month commencing that day;


provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further, that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent; and if the Eurocurrency Rate (including, without limitation, any
Replacement Rate with respect thereto) shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement.


“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate.” Eurocurrency Rate Loans may
be denominated in Dollars or in an Alternative Currency. All Loans denominated
in an Alternative Currency must be Eurocurrency Rate Loans.


“Event of Default” has the meaning set forth in Section 7.01. “Exchange Act”
means the United States Securities Exchange Act of 1934.


“Exchange Rate” means, on any day, for purposes of determining the Dollar
Equivalent of any currency other than Dollars, the rate at which such other
currency may be exchanged into Dollars at the time of determination on such day
on the Reuters WRLD Page for such currency. In the event that such rate does not
appear on any Reuters WRLD Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the U.S. Borrower, or, in
the absence of such an agreement, such Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange
21





--------------------------------------------------------------------------------





operations in respect of such currency are then being conducted, at or about
such time as the Administrative Agent shall elect after determining that such
rates shall be the basis for determining the Exchange Rate, on such date for the
purchase of Dollars for delivery two Business Days later, provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent may use any method it reasonably deems
appropriate to determine such rate.


“Excluded Assets” means (a) any fee-owned real property and any leasehold
interests in real property, (b) any Excluded Equity Interests, (c) any asset if,
to the extent and for so long as the grant of a Lien thereon to secure the Loan
Document Obligations is effectively prohibited by any Requirements of Law, (d)
any lease, license or other agreement or contract or any property subject to a
purchase money security interest, Capital Lease Obligation or similar
arrangement to the extent that a grant of a security interest therein would
violate or invalidate such lease, license or agreement or contract or purchase
money, capital lease or similar arrangement or create a right of termination in
favor of any other party thereto (other than the U.S. Borrower or any
wholly-owned Restricted Subsidiary) after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code or other similar
applicable law, other than proceeds and receivables thereof, the assignment of
which is expressly deemed effective under the Uniform Commercial Code or other
similar applicable law notwithstanding such prohibition, (e) any governmental
licenses or state or local franchises, charters and authorizations, if, to the
extent, and for so long as, the grant of a security interest in any such
licenses, franchises charters or authorizations would be prohibited or
restricted by such license, franchise, charter or authorization (after giving
effect to the anti-assignment provisions of the Uniform Commercial Code of any
applicable jurisdiction or other applicable law), (f) any trademark application
filed in the United States Patent and Trademark Office on the basis of an
“intent-to-use” such trademark, unless and until acceptable evidence of use of
the trademark has been filed with and accepted by the United States Patent and
Trademark Office pursuant to Section 1(c) or Section 1(d) of the Lanham Act (15
U.S.C. §§1051, et seq.), if, to the extent, and for so long as, granting a
security interest or other Lien in such trademark application prior to such
filing could reasonably be expected to adversely affect the enforceability or
validity of such trademark application, (g) in each case if the contract or
other agreement pursuant to which such Lien is granted or created (or the
documentation providing for such Indebtedness) effectively prohibits the
creation of any other Lien on such property, any property subject to a Lien
permitted by Sections 6.02 (iv), (v), (ix) and (xx), (h) motor vehicles and
other assets subject to certificates of title to the extent a Lien thereon
cannot be perfected by the filing of a UCC financing statement, (i) assets as to
which the Administrative Agent and the U.S. Borrower shall have agreed in
writing that the cost of obtaining such a security interest or perfection
thereof (including adverse tax consequences) is excessive in relation to the
benefit to the Lenders of the security to be afforded thereby, (j)
Securitization Assets sold to any Special Purpose Securitization Subsidiary or
otherwise pledged, factored, transferred or sold in connection with any
Permitted Securitization Financing and (k) Receivables Assets sold, pledged,
factored or transferred in connection with any Permitted Receivables Financing.


“Excluded Equity Interests” means (a) with respect to any Loans made to the U.S.
Borrower, any Equity Interests that consist of voting stock of a Subsidiary that
is a CFC or a FSHCO in excess of 65% of the outstanding voting stock of such
Subsidiary, (b) any Equity Interests if, to the
22







--------------------------------------------------------------------------------





extent, and for so long as, the grant of a Lien thereon to secure the Loan
Document Obligations is effectively prohibited by any Requirements of Law;
provided that such Equity Interest shall cease to be an Excluded Equity Interest
at such time as such prohibition ceases to be in effect (unless another clause
of this definition applies), (c) margin stock, (d) any Equity Interests in any
Person other than a wholly-owned Restricted Subsidiary if, to the extent, and
for so long as, after giving effect to the applicable anti-assignment provisions
in the Uniform Commercial Code and applicable Law, the grant of a Lien thereon
is prohibited by the Organizational Documents of or any shareholder or similar
agreement applicable to such Person, or would create an enforceable right of
termination in favor of any other party thereto (other than the U.S. Borrower or
any wholly-owned Restricted Subsidiary) under the terms of any such document or
agreement; provided that such Equity Interest shall cease to be an Excluded
Equity Interest at such time as such prohibition or right of termination ceases
to exist or be in effect (unless another clause of this definition applies), (e)
any Equity Interest of any Unrestricted Subsidiary and (f) any Equity Interest
if, to the extent, and for so long as, the Administrative Agent and the U.S.
Borrower shall have agreed in writing to treat such Equity Interest as an
Excluded Equity Interest on account of the cost of pledging such Equity Interest
hereunder (taking into account any adverse tax consequences to the U.S. Borrower
and the Restricted Subsidiaries (including the imposition of withholding or
other material taxes)), being excessive in view of the benefits to be obtained
by the Lenders therefrom.


“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
Restricted Subsidiary of the U.S. Borrower (including any Unrestricted
Subsidiary), (b) (i) with respect to any Loans made to the U.S. Borrower, any
Subsidiary that is a CFC or a FSHCO and (ii) with respect to any Loans made to
the Belgian Borrower, any Subsidiary other than a Subsidiary of the U.S.
Borrower organized in Belgium or the United States, (c) any Subsidiary that is
prohibited by any Requirement of Law from guaranteeing the Loan Document
Obligations, (d) any Subsidiary that is prohibited by any contractual obligation
existing on the Signing Date or on the date such Subsidiary is acquired (but not
entered into in contemplation of the Transactions or such acquisition) from
guaranteeing the Loan Document Obligations, (e) any Subsidiary (i) the assets of
which constitute less than 2.5% of the Consolidated Total Assets of the U.S.
Borrower or (ii) the gross revenues of which constitute less than 2.5% of the
consolidated gross revenues of the U.S. Borrower, in each case as of the end of
the Test Period most recently ended; provided that if at the end of or for any
Test Period during the term of this Agreement, the aggregate assets or aggregate
gross revenues of all Restricted Subsidiaries that under clauses (e)(i) and
(e)(ii) above would constitute Excluded Subsidiaries shall exceed 5% of the
Consolidated Total Assets of the U.S. Borrower or 5% of the consolidated gross
revenues of the U.S. Borrower, then one or more of such Excluded Subsidiaries
designated by the U.S. Borrower shall for all purposes of this Agreement cease
to be Excluded Subsidiaries to the extent required to eliminate such excess;
provided, further, that, for purposes of this definition, the Consolidated Total
Assets and consolidated gross revenues of the U.S. Borrower as of any date prior
to, or for any period that commenced prior to, the Initial Funding Date shall be
determined on a Pro Forma Basis to give effect to the Transactions, (f) any
Special Purpose Securitization Subsidiary and (g) any other Subsidiary excused
from becoming a Loan Party pursuant to the last paragraph of the definition of
the term “Collateral and Guarantee Requirement”; provided that any Subsidiary
shall cease to be an Excluded Subsidiary at such time as it is a wholly-owned
Restricted Subsidiary of the U.S. Borrower and none of clauses (b) through (g)
above apply to it.
23







--------------------------------------------------------------------------------





“Excluded Taxes” means, with respect to any payment made by or on behalf of any
Loan Party under this Agreement or any other Loan Document, any of the following
Taxes imposed on or with respect to a Credit Party: (a) income or franchise
Taxes imposed on (or measured by) net income by any jurisdiction as a result of
such Credit Party being organized or having its principal office located in or,
in the case of any Lender, having its applicable lending office located in such
jurisdiction, (b) any branch profits Taxes (or similar Taxes) imposed by any
jurisdiction referred to in clause (a) above, (c) any income or franchise Taxes
imposed on (or measured by) net income or branch profits Taxes (or similar
Taxes) that are Other Connection Taxes, (d) in the case of a Lender (other than
an assignee pursuant to a request by the U.S. Borrower under Section 2.19(b)),
any U.S. federal withholding Taxes imposed in respect of a Loan to the U.S.
Borrower (x) resulting from any law in effect on the date such Lender becomes a
party to this Agreement (or designates a new lending office), except to the
extent that such Lender (or its assignor, if any) was entitled, immediately
prior to the designation of a new lending office (or assignment), to receive
additional amounts from the U.S. Borrower with respect to such withholding Taxes
pursuant to Section 2.17(a) or (y) that are attributable to such Lender’s
failure to comply with Section 2.17(e) and (e) any U.S. federal withholding
Taxes imposed by reason of FATCA.


“Existing Class” means an Existing Term Loan Class or Existing Revolving Class,
as applicable.


“Existing Letters of Credit” means the letters of credit listed on Schedule
1.01, as such schedule may be amended, supplemented, updated or otherwise
modified prior to the Initial Funding Date in a manner acceptable to the
Administrative Agent.


“Existing Revolving Class” has the meaning as set forth in Section 2.22(a)(ii).


“Existing Revolving Commitment” has the meaning as set forth in Section
2.22(a)(ii).


“Existing Revolving Loans” has the meaning as set forth in Section 2.22(a)(ii).


“Existing Term Loan Class” has the meaning as set forth in Section 2.22(a)(i).


“Existing Term Loans” has the meaning as set forth in Section 2.22(a)(i).


“Extended Revolving Class” has the meaning as set forth in Section 2.22(a)(ii).


“Extended Revolving Commitments” has the meaning as set forth in Section
2.22(a(ii).


“Extended Revolving Loans” has the meaning as set forth in Section 2.22(a)(ii).


“Extended Term Loans” has the meaning as set forth in Section 2.22(a)(i).


“Extending Lender” has the meaning as set forth in Section 2.22(b).


“Extension Amendment” has the meaning as set forth in Section 2.22(c).


“Extension Election” has the meaning as set forth in Section 2.22(b).
24





--------------------------------------------------------------------------------





“Extension Request” means Term Loan Extension Requests and Revolving Extension
Requests.


“Extension Series” means all Extended Term Loans, Extended Revolving Loans and
Extended Revolving Commitments that are established pursuant to the same
Extension Amendment (or any subsequent Extension Amendment to the extent such
Extension Amendment expressly provides that the Extended Term Loans, Extended
Revolving Loans or Extended Revolving Commitments, as applicable, provided for
therein are intended to be a part of any previously established Extension
Series) and that provide for the same interest margins, extension fees, if any,
and amortization schedule.


“FATCA” means Sections 1471 through 1474 of the Code, as of the Signing Date
(including any amended or successor version thereof that is substantively
comparable and not materially more onerous to comply with), and any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to current Section 1471(b)(1) of the Code (or any amended
or successor version described above) and any intergovernmental agreements
implementing the foregoing.


“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it;
provided, that the Federal Funds Effective Rate shall never be less than 0%.


“Financial Maintenance Covenant” means, at any time, (a) the covenant set forth
in Section 6.12(a), (b) the covenant set forth in Section 6.12(b) and (c) any
Previously Absent Financial Maintenance Covenant if such Previously Absent
Financial Maintenance Covenant is operative at such time and has been included
in this Agreement for the benefit of all Lenders.


“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person.


“Financing Transactions” means the execution, delivery and performance by each
Loan Party of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds of the Loans and the issuance of Letters of
Credit hereunder.


“Foreign Lender” means any Lender that is not a U.S. Person.


“Foreign Source Prepayment” has the meaning set forth in Section 2.11(h).


“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.


“FSHCO” means any Domestic Subsidiary that has no material assets other than
Equity Interests of one or more Foreign Subsidiaries that are CFCs or Domestic
Subsidiaries that are described in this definition.


25





--------------------------------------------------------------------------------





“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.


“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities (including any supra-national bodies such as the
European Union or the European Central Bank).


“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state, local,
provincial or otherwise, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national body exercising such
powers or functions, such as the European Union or the European Central Bank).


“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services primarily for the purpose of assuring the
owner of such Indebtedness or other obligation of the payment thereof, (c) to
maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or other obligation; provided that the term “Guarantee” shall not
include reasonable and customary indemnity obligations in effect on the Initial
Funding Date or entered into in connection with any acquisition or disposition
of assets permitted under the Loan Documents (other than with respect to
Indebtedness), or endorsements of instruments for collection or deposit in the
ordinary course of business. The amount, as of any date of determination, of any
Guarantee shall be the principal amount outstanding on such date of Indebtedness
or other obligation guaranteed thereby (or, in the case of (i) any Guarantee the
terms of which limit the monetary exposure of the guarantor, the maximum
monetary exposure or (ii) any Guarantee of an obligation that does not have a
principal amount, the maximum reasonably anticipated liability, in each case, as
of such date of the guarantor under such Guarantee (as determined, in the case
of clause (i), pursuant to such terms or, in the case of clause (ii), in good
faith by the U.S. Borrower)); provided further that all “Guarantees” of
Obligations shall be guarantees of payment and not of collection.


“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes that are regulated pursuant to any Environmental Law.


“Hedge Bank” means any counterparty to a Hedging Agreement that is a Lender,
Agent or Arranger or any Affiliate thereof.


26





--------------------------------------------------------------------------------





“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, prices
of equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the U.S. Borrower or the Subsidiaries shall be a Hedging
Agreement.


“Hedging Obligations” means obligations owed by a Borrower or any Restricted
Subsidiary to any Hedge Bank in connection with, or in respect of, any Hedging
Agreement.


“IDB Closing Distribution” means the payment into an escrow account by the
Borrowers on or about the Initial Funding Date of an amount not to exceed
$80,000,001 to secure guarantee obligations by the U.S. Borrower (and/or its
Subsidiaries) relating to IDBs retained by WestRock (and/or its Affiliates).


“Incremental Base Amount” means, as of any date of determination, (a)
$225,000,000 minus (b) the aggregate then outstanding principal amount of any
Incremental Term Loans, and the aggregate amount of Incremental Revolving
Commitment Increases then in effect, in each case that have been initially
incurred or established after the Amendment No. 12 Effective Date pursuant to
Section 2.21(a) (excluding, for the avoidance of doubt, the Incremental Term
Loans and Incremental Revolving Commitment IncreaseIncreases incurred or
established pursuant to Amendment No. 1 and Amendment No. 2); provided that, to
the extent any of the Loans, Commitments or Indebtedness referred to in clause
(b) have been extended pursuant to Section 2.22, such Loans, Commitments or
Indebtedness shall be deemed to continue to be outstanding and/or in effect, as
applicable, for purposes of determining the Incremental Base Amount minus
(c)    the aggregate principal amount of Permitted Junior Lien Secured
Indebtedness incurred pursuant to Section 6.02(i)(B).


“Incremental Facility Agreement” means an Incremental Facility Agreement among
the applicable Borrower, the Administrative Agent and one or more Incremental
Lenders, establishing Incremental Term Commitments of any Series or Incremental
Revolving Commitment Increases and effecting such other amendments hereto and to
the other Loan Documents as are contemplated by Section 2.21.


“Incremental Lender” means any Lender providing an Incremental Revolving
Commitment Increase or an Incremental Term Lender.


“Incremental Revolving Commitment Increase” has the meaning set forth in Section
2.21(a).


“Incremental Term A Commitment” means, as to each Incremental Term A Lender, the
obligation of such Person to make an Incremental Term A Loan to the U.S.
Borrower on the Amendment No. 1 Effective Date in the principal amount set forth
opposite such Person’s name on Schedule 2 to Amendment No. 1. Such Incremental
Term A Commitment shall terminate on the Amendment No. 1 Effective Date
immediately following the funding of the Incremental Term A Loans.
27







--------------------------------------------------------------------------------





“Incremental Term A Lender” means each Lender listed on Schedule 2 to Amendment
No. 1. “Incremental Term A Loan” means a Loan made pursuant to Section 2 of
Amendment No. 1.


“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender, established pursuant an Incremental Facility Agreement
and Section 2.21, to make Incremental Term Loans of any Series hereunder,
expressed as an amount representing the maximum principal amount of the
Incremental Term Loans of such Series to be made by such Lender.


“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan.


“Incremental Term Loan” means a Loan made by an Incremental Term Lender to the
U.S. Borrower in accordance with the provisions of Section 2.21.


“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (excluding trade accounts payable incurred in
the ordinary course of business), (d) all obligations of such Person in respect
of the deferred purchase price of property or services (including payments in
respect of
non-competition agreements or other arrangements representing acquisition
consideration, in each case entered into in connection with an acquisition, but
excluding (i) current accounts payable and trade payables incurred in the
ordinary course of business, (ii) deferred compensation payable to directors,
officers or employees of such Person and (iii) any purchase price adjustment or
earnout incurred in connection with an acquisition, until such obligation
becomes a liability on the balance sheet of such Person in accordance with
GAAP), (e) all Capital Lease Obligations and Synthetic Lease Obligations of such
Person and all obligations of such Person under any Permitted Securitization
Financing (but excluding intercompany obligations owed by a Special Purpose
Securitization Subsidiary to the Borrower or any Restricted Subsidiary in
connection therewith), (f) the maximum aggregate amount of all letters of credit
and letters of guaranty in respect of which such Person is an account party (in
each case after giving effect to any prior reductions or drawings which may have
been reimbursed), (g) all obligations, contingent or otherwise, of such Person
in respect of bankers’ acceptances, (h) all Disqualified Equity Interests in
such Person, valued, as of the date of determination, at the greater of (i) the
maximum aggregate amount that would be payable upon maturity, redemption,
repayment or mandatory repurchase thereof (or of Disqualified Equity Interests
or Indebtedness into which such Disqualified Equity Interests are convertible or
exchangeable) and (ii) the maximum liquidation preference of such Disqualified
Equity Interests, (i) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed by such Person, and (j)
all Guarantees by such Person of Indebtedness of others. The Indebtedness of any
Person shall include the Indebtedness of any other Person (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such other Person, except to the extent the terms of such
28







--------------------------------------------------------------------------------





Indebtedness provide that such Person is not liable therefor. The amount of
Indebtedness of any Person for purposes of clause (i) above shall (unless such
Indebtedness has been assumed by such Person) be deemed to be equal to the
lesser of (A) the aggregate unpaid amount of such Indebtedness and (B) the fair
market value of the property encumbered thereby as determined by such Person in
good faith.


“Indemnified Institution” has the meaning set forth in Section 9.03(b).


“Indemnified Taxes” means all (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on behalf of any Loan Party under this
Agreement or any other Loan Document and (b) Other Taxes.


“Indemnitee” has the meaning set forth in Section 9.03(b).


“Initial Funding Date” means the date on which the conditions specified in
Section 4.02 are satisfied (or waived in accordance with Section 9.02).May 9,
2016.


“Initial Term Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make an Initial Term Loan on the Initial Funding Date,
expressed as an amount representing the maximum principal amount of the Initial
Term Loan to be made by such Lender, as such commitment may be (a) reduced from
time to time pursuant to Section 2.08 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Initial Term Commitment is set forth on Schedule
2.01, or in the Assignment and Assumption pursuant to which such Lender shall
have assumed its Initial Term Commitment, as applicable. The initial aggregate
amount of the Lenders’ Initial Term Commitments is $300,000,000.


“Initial Term Lender” means a Lender with an Initial Term Commitment or an
outstanding Initial Term Loan.


“Initial Term Loan” means a Loan made pursuant to clause (a) of Section 2.01.


“Initial Term Maturity Date” means May 9, 2022.August 7, 2023.


“Intellectual Property” has the meaning set forth in the U.S. Collateral
Agreement.


“Intercompany Note” means the Subordinated Intercompany Note, dated as of the
Initial Funding Date, substantially in the form of Exhibit F hereto (or any
other form approved by the Administrative Agent (acting reasonably)) and
executed by the U.S. Borrower and each other Restricted Subsidiary of the U.S.
Borrower.


“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated EBITDA as of the last day of the Test Period most recently
ended on or prior to such date of determination to (b) the total for such Test
Period of required payments of cash Interest Expense by the U.S. Borrower and
its Restricted Subsidiaries. The Interest Coverage Ratio (including all
definitions used to calculate the Interest Coverage Ratio) shall, for all
purposes hereunder, be determined on a Pro Forma Basis, except that, for
purposes of compliance with Section 6.12, pro


29







--------------------------------------------------------------------------------





forma effect shall not be given to any transaction occurring after the
conclusion of the applicable Test Period.


“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.07, which shall be, in the case of any such written request,
substantially in the form of Exhibit H or any other form approved by the
Administrative Agent (acting reasonably).


“Interest Expense” means for any period the consolidated interest expense of the
U.S. Borrower and its Restricted Subsidiaries for such period (including all
imputed interest on capital leases).


“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurocurrency Rate Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Rate Loan with an Interest Period of more than three months’
duration, such day or days prior to the last day of such Interest Period as
shall occur at intervals of three months’ duration after the first day of such
Interest Period, and (c) with respect to any Swingline Loan, the day that such
Loan is required to be repaid.


“Interest Period” means, with respect to any Eurocurrency Rate Loan, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or any other period if agreed to by all applicable Lenders), as the
Borrower Representative may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.


“Investment” means, as to any Person, any investment by such Person, whether by
means of (a) the purchase or other acquisition of Equity Interests or debt or
other securities of another Person, (b) a loan (other than the extension of
trade credit in the ordinary course of business), advance or capital
contribution to, Guarantee or assumption of Indebtedness of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of (i) all or substantially all of the property and
assets or business of another Person or (ii) assets constituting a business
unit, line of business, product line or division of such Person. The amount, as
of any date of determination, of (i) any Investment in the form of a loan or an
advance shall be the principal amount thereof outstanding on such date, minus
any cash payments actually received by such investor representing a payment or
prepayment of principal of such Investment, but without any adjustment for
write-downs or write-offs (including as a result of forgiveness of any portion
thereof) with respect to such loan or advance after the date thereof, (ii) any
Investment in the form of a Guarantee shall be equal to the


30





--------------------------------------------------------------------------------





stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof,
as determined in good faith by the U.S. Borrower, (iii) any Investment in the
form of a transfer of Equity Interests or other non-cash property by the
investor to the investee, including any such transfer in the form of a capital
contribution, shall be the fair market value (as determined in good faith by the
U.S. Borrower) of such Equity Interests or other property as of the time of the
transfer, minus any payments actually received by such investor representing a
return of capital of such Investment, but without any other adjustment for
increases or decreases in value of, or write-ups, write-downs or write-offs with
respect to, such Investment after the date of such Investment, and (iv) any
Investment (other than any Investment referred to in clause (i), (ii) or (iii)
above) by the specified Person in the form of a purchase or other acquisition
for value of any Equity Interests, evidences of Indebtedness or other securities
of any other Person shall be the original cost of such Investment (including any
Indebtedness assumed in connection therewith), minus the amount of any portion
of such Investment that has been repaid to the investor in cash as a repayment
of principal or a return of capital, but without any other adjustment for
increases or decreases in value of, or write-ups, write-downs or write-offs with
respect to, such Investment after the date of such Investment. For purposes of
Section 6.04, if an Investment involves the acquisition of more than one Person,
the amount of such Investment shall be allocated among the Acquired Persons in
accordance with GAAP; provided that pending the final determination of the
amounts to be so allocated in accordance with GAAP, such allocation shall be as
reasonably determined by the U.S. Borrower.


“IP Security Agreements” has the meaning set forth in the U.S. Collateral
Agreement.


“IRS” means the United States Internal Revenue Service.


“Issuing Bank” means Wells Fargo Bank, N.A., Bank of America, N.A., JPMorgan
Chase Bank, N.A., and each Revolving Lender that shall have become an Issuing
Bank hereunder as provided in Section 2.05(j) (other than any Person that shall
have ceased to be an Issuing Bank as provided in Section 2.05(k)), each in its
capacity as an issuer of Letters of Credit hereunder. Each Issuing Bank may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate (it being agreed that such Issuing Bank shall, or shall cause such
Affiliate to, comply with the requirements of Section 2.05 with respect to such
Letters of Credit).


“Japanese Yen” or “¥” refers to lawful money of Japan.


“Japanese Yen Sublimit” means an amount equal to the lesser of (a) the
equivalent in Japanese Yen of $25,000,000, as determined by the Administrative
Agent pursuant to Section 1.07 using the Exchange Rate with respect to Japanese
Yen at the time in effect under the provisions of such Section, and (b) the
Aggregate Revolving Commitments.


“Junior Financing” means any Indebtedness that is (a) unsecured, (b) Permitted
Junior Lien Secured Indebtedness or (c) subordinated in right of payment to the
Loan Document Obligations.


31





--------------------------------------------------------------------------------





“Junior Lien Intercreditor Agreement” means an intercreditor agreement
reasonably acceptable to the Administrative Agent in light of market custom
pursuant to which the Liens securing any Permitted Junior Lien Secured
Indebtedness shall be subordinated to the Liens securing the Obligations.


“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.


“LC Exposure” means, at any time, the sum of (a) the aggregate amount of all
Letters of Credit that remains available for drawing at such time and (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrowers at such time. The LC Exposure of any Revolving Lender
at any time shall be its Applicable Percentage of the total LC Exposure at such
time.


“Lender Loss Sharing Agreement” means that certain Lender Loss Sharing Agreement
entered into by each Lender as of the Signing Date substantially in the form of
Exhibit O and each other Lender becoming party to this Agreement via an
Assignment and Assumption or otherwise after the Signing Date.


“Lender-Related Distress Event” means, with respect to any Revolving Lender,
that such Revolving Lender or its Revolving Lender Parent has become the subject
of a bankruptcy or insolvency proceeding, has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, such Revolving Lender or its Revolving Lender Parent has taken any action
in furtherance of, or indicating its consent to, approval of or acquiescence in,
any such proceeding or appointment, or become the subject of a Bail-In Action;
provided that a Lender-Related Distress Event shall not result solely by virtue
of any ownership interest, or the acquisition of any ownership interest, in such
Revolving Lender or its Revolving Lender Parent by a Governmental Authority;
provided, however, that such ownership interest does not result in or provide
such Revolving Lender or Revolving Lender Parent, as the case may be, with
immunity from the jurisdiction of courts within the United States of America or
from the enforcement of judgments or writs of attachment on its assets or permit
such Revolving Lender or Revolving Lender Parent, as the case may be (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any
agreements made by such Revolving Lender or Revolving Lender Parent, as the case
may be.


“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto as a Lender pursuant to an Assignment and
Assumption or an Incremental Facility Agreement, other than any such Person that
shall have ceased to be a party hereto pursuant to an Assignment and Assumption.
Unless the context otherwise requires, the term “Lenders” includes the Swingline
Lender.


“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
other than any such letter of credit that shall have ceased to be a “Letter of
Credit” outstanding hereunder pursuant to Section 9.05.


“Letter of Credit Request” means a request by the Borrower Representative for
the issuance, amendment, renewal or extension of a Letter of Credit in
accordance with Section 2.05, which
32





--------------------------------------------------------------------------------





shall be substantially in the form of Exhibit C-2 or any other form approved by
the Administrative Agent (acting reasonably).


“Letter of Credit Sublimit” means an amount equal to $75,000,000; provided that
the outstanding amount of Letters of Credit of any Issuing Bank shall not exceed
its Specified L/C Sublimit.


“LIBOR” has the meaning set forth in the definition of “Eurocurrency Rate.”


“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
and Yen; in each case as long as there is a published LIBOR rate with respect
thereto.


“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance on, in or
of such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or Synthetic Lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset. “Lien” shall not, however, include (i)
any interest of a vendor in any inventory of the U.S. Borrower or any of its
Restricted Subsidiaries arising out of such inventory being subject to a “sale
or return” arrangement with such vendor or any consignment by any third party of
any inventory to the Borrower or any of its Restricted Subsidiaries, or (ii) any
operating lease.


“Loan Documents” means this Agreement, any Incremental Facility Agreement, any
Extension Amendment, any Section 2.22 Additional Amendment, the Collateral
Agreements, the other Security Documents, any Junior Lien Intercreditor
Agreement, any agreement designating an additional Issuing Bank as contemplated
by Section 2.05(j) and, except for purposes of Section 9.02, any promissory
notes delivered pursuant to Section 2.09(c).


“Loan Document Obligations” has the meaning set forth in the U.S. Collateral
Agreement.


“Loan Parties” means the U.S. Borrower, the Belgian Borrower and each Subsidiary
Loan Party.


“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.


“Local Time” means (a) local time in New York City, with respect to the times
for (i) the determination of “Dollar Equivalent” and (ii) the receipt and
sending of notices by and to and the disbursement by or payment to the
Administrative Agent, any Issuing Bank or Lender with respect to Loans
denominated in Dollars and Letters of Credit denominated in Dollars; (b) local
time in London, England, with respect to the time for the receipt and sending of
notices by and to the Administrative Agent or any Lender with respect to Loans
denominated in Euro or Japanese Yen; (c) local time in London, England, with
respect to the disbursement by or payment to the Administrative Agent or any
Lender with respect to Loans denominated in Euro; (d) local time in Tokyo,
Japan, with respect to the disbursement by or payment to the Administrative
Agent or any Lender with respect to Loans denominated in Japanese Yen; and (e)
in all other circumstances, New York, New York time.


“Majority in Interest,” when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Exposures and unused Revolving
33







--------------------------------------------------------------------------------





Commitments representing more than 50% of the sum of the Aggregate Revolving
Exposures and the unused Aggregate Revolving Commitment at such time, and (b) in
the case of the Lenders of Term Loans of any Class, Lenders holding outstanding
Term Loans of such Class representing more than 50% of all Term Loans of such
Class outstanding at such time.


“Material Acquisition” means any acquisition, or a series of related
acquisitions, of (a) Equity Interests in any Person if, after giving effect
thereto, such Person will become a Restricted Subsidiary or (b) assets
comprising all or substantially all the assets of (or the assets constituting a
business unit, division, product line or line of business of) any Person by a
Borrower or any Restricted Subsidiary; provided that the aggregate consideration
therefor (including Indebtedness assumed in connection therewith, all
obligations in respect of deferred purchase price (including obligations under
any purchase price adjustment but excluding earnout or similar payments) and all
other consideration payable in connection therewith (including payment
obligations in respect of noncompetition agreements or other arrangements
representing acquisition consideration)) exceeds $5,000,000.


“Material Adverse Effect” means a circumstance or condition that has materially
adversely affected or would reasonably be expected to materially adversely
affect (a) the business, assets, operations or financial condition of the U.S.
Borrower and its Restricted Subsidiaries, taken as a whole, (b) the ability of
the Loan Parties, taken as a whole, to perform their payment obligations under
the Loan Documents or (c) the rights and remedies of the Administrative Agent
and the Lenders under the Loan Documents.


“Material Disposition” means any Disposition, or a series of related
Dispositions, of (a) all or substantially all the issued and outstanding Equity
Interests in any Person that are owned by a Borrower or any Restricted
Subsidiary or (b) assets comprising all or substantially all the assets of (or
the assets constituting a business unit, division, product line or line of
business of) a Borrower or any Restricted Subsidiary; provided that the
aggregate consideration therefor (including Indebtedness assumed by the
transferee in connection therewith, all obligations in respect of deferred
purchase price (including obligations under any purchase price adjustment but
excluding earnout or similar payments) and all other consideration payable in
connection therewith (including payment obligations in respect of noncompetition
agreements or other arrangements representing acquisition consideration))
exceeds $5,000,000.


“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and Guarantees under the Loan Documents), or Hedging Obligations, of any
one or more of the Borrowers and the Restricted Subsidiaries in an aggregate
principal amount of $50,000,000 or more. For purposes of determining Material
Indebtedness, the “principal amount” of any Hedging Obligation at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that
such Borrower or such Restricted Subsidiary would be required to pay if the
applicable Hedging Agreement were terminated at such time.


“Material Permitted Acquisition” means any Permitted Acquisition that involves
an acquisition of assets, the fair market value of which assets exceeds
$200,000,000.


“Maturity Date” means the Initial Term Maturity Date, any maturity date related
to any Series of Incremental Term Loans, any maturity date related to any
Extension Series of Extended Term
34







--------------------------------------------------------------------------------





Loans or related to any Extension Series of Extended Revolving Commitments or
the Revolving Maturity Date, as the context requires.


“MNPI” means material information concerning the Borrowers and the Subsidiaries
and their securities that has not been disseminated in a manner making it
available to investors generally, within the meaning of Regulation FD under the
Securities Act and the Exchange Act.


“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.


“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.


“Net Proceeds” means, with respect to any event, (a) the cash (which term, for
purposes of this definition, shall include Cash Equivalents) proceeds
(including, in the case of any casualty, condemnation or similar proceeding,
insurance, condemnation or similar proceeds) actually received in respect of
such event, including any cash received in respect of any noncash proceeds, but,
in each case, only as and when received, net of (b) the sum, without
duplication, of
(i) all fees, commissions, issuance costs, discounts and out-of-pocket expenses
(including attorney’s fees, investment banking fees, survey costs, title
insurance premiums and search and recording charges, transfer taxes and deed or
mortgage recording taxes) paid in connection with such event by the U.S.
Borrower and the Restricted Subsidiaries, (ii) in the case of a Disposition
(including pursuant to a Sale/Leaseback Transaction or a casualty or a
condemnation or similar proceeding) of an asset, (A) the amount of all payments
required to be made by the U.S. Borrower and the Restricted Subsidiaries as a
result of such event to repay Indebtedness (other than Loans) secured by such
asset and (B) the pro rata portion of net cash proceeds thereof (calculated
without regard to this clause (B)) attributable to minority interests and not
available for distribution to or for the account of the U.S. Borrower and the
Restricted Subsidiaries as a result thereof and (iii) the amount of all taxes
paid (or reasonably estimated to be payable) by the
U.S. Borrower and the Restricted Subsidiaries, and the amount of any reserves
established by the
U.S. Borrower and the Restricted Subsidiaries in accordance with GAAP to fund
purchase price adjustment, indemnification and similar contingent liabilities
(other than any earnout obligations) reasonably estimated to be payable and that
are directly attributable to the occurrence of such event (as determined
reasonably and in good faith by the U.S. Borrower). For purposes of this
definition, in the event any contingent liability reserve established with
respect to any event as described in clause (b)(iii) above shall be reduced, the
amount of such reduction shall, except to the extent such reduction is made as a
result of a payment having been made in respect of the contingent liabilities
with respect to which such reserve has been established, be deemed to be
receipt, on the date of such reduction, of cash proceeds in respect of such
event.


“Non-Cash Charges” means any noncash charges, including (a) any write-off for
impairment of long lived assets including goodwill, intangible assets and fixed
assets such as property, plant and equipment, and investments in debt and equity
securities pursuant to GAAP, (b) non-cash expenses resulting from the grant of
stock options, restricted stock awards or other equity-based incentives or
stock-based compensation to any director, officer or employee of the U.S.
Borrower or any Restricted Subsidiary (excluding, for the avoidance of doubt,
any cash payments of income taxes made for the benefit of any such Person in
consideration of the surrender of any portion of such options, stock or other
incentives upon the exercise or vesting thereof), (c) any
35





--------------------------------------------------------------------------------





non-cash charges resulting from (i) the application of purchase accounting or
(ii) investments in minority interests in a Person, to the extent that such
investments are subject to the equity method of accounting; provided that
Non-Cash Charges shall not include additions to bad debt reserves or bad debt
expense and any noncash charge that results from the write-down or write-off of
accounts receivable, and (d) the non-cash impact of accounting changes or
restatements.


“Non-Defaulting Lender” means, at any time, any Revolving Lender that is not a
Defaulting Lender at such time.


“Obligations” has the meaning set forth in the U.S. Collateral Agreement. For
the avoidance of doubt, Obligations shall not include any liabilities of
Unrestricted Subsidiaries.


“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement, (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any agreement, instrument, filing or notice
with respect thereto filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity and (d) with respect to any Belgian Loan Party, the
instrument of incorporation (oprichtingsakte / acte de constitution), the latest
consolidated articles of association (statuten / statuts) and extract from the
Crossroad Bank for Enterprises (Kruispuntbank voor Ondernemingen / Banque
Carrefour des Entreprises).


“Other Connection Taxes” means, with respect to any Credit Party, Taxes imposed
as a result of a present or former connection between such Credit Party and the
jurisdiction imposing such Taxes (other than a connection arising from such
Credit Party having executed, delivered, enforced, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, this
Agreement or any other Loan Document, or sold or assigned an interest in any
Loan or Loan Document).


“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement or any other Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment under Section 2.19(b)).


“Parallel Debt” has the meaning set forth in Section 8.02.


“Participant Register” has the meaning set forth in Section 9.04(c).


“Participants” has the meaning set forth in Section 9.04(c).
36





--------------------------------------------------------------------------------





“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


“Perfection Certificate” means a certificate substantially in the form of
Exhibit J or any other form approved by the Administrative Agent (acting
reasonably).


“Permitted Acquisition” means the purchase or other acquisition by the U.S.
Borrower or any Restricted Subsidiary of the Equity Interests in, or all or
substantially all the assets of (or assets constituting a business unit,
division, product line or line of business of), any Person if (a) in the case of
any purchase or other acquisition of Equity Interests in a Person, each of such
Person and its subsidiaries (each, an “Acquired Person”) shall be or become a
Restricted Subsidiary of the U.S. Borrower and, to the extent required by the
Collateral and Guarantee Requirement and within the time period set forth in
Section 5.03, shall become a Subsidiary Loan Party or (b) in the case of any
purchase or other acquisition of other assets, such assets will be owned by the
U.S. Borrower or a Restricted Subsidiary and, to the extent required by the
Collateral and Guarantee Requirement, shall become Collateral; provided that (i)
such purchase or other acquisition is consummated in all material respects in
accordance with all Requirements of Law and (ii) after giving effect to such
purchase or other acquisition, the U.S. Borrower and the Restricted Subsidiaries
shall be in compliance with Section 6.03(b), (c) with respect to each such
purchase or other acquisition, all actions, if any, required to be taken with
respect to each newly created or acquired Subsidiary or assets in order to
satisfy the requirements set forth in the definition of the term “Collateral and
Guarantee Requirement” shall have been taken (or arrangements for the taking of
such actions reasonably satisfactory to the Administrative Agent shall have been
made), (d) after giving effect to such acquisition, the Borrowers shall have on
a Pro Forma Basis a Total Leverage Ratio of at least 0.25x less than the maximum
Total Leverage Ratio set forth in Section 6.12(a) at such time (giving effect to
any applicable Increase Period in connection with such acquisition) and (e) at
the time of and immediately after giving effect to any such purchase or other
acquisition, no Event of Default shall have occurred and be continuing or would
result therefrom. Notwithstanding the foregoing, a Permitted Acquisition may
include the direct or indirect acquisition of Subsidiaries that are non-Loan
Parties if and only to the extent that the aggregate consideration in respect of
all such acquisitions shall not exceed (X) the greater of $200,000,000 and 20%
of Consolidated Total Assets plus (Y) (A) an amount equal to any returns (in the
form of dividends or other distributions or net sale proceeds) received by any
Loan Party in respect of any assets not owned directly by Loan Parties or Equity
Interests in persons that are not Loan Parties or do not become Loan Parties
that were acquired in such Permitted Acquisitions in reliance on the basket in
clause (X) above and (B) any amounts in excess thereof that can be, and are,
permitted as Investments (and treated as Investments) made under Section 6.04
(c), (d)(iii), (q), (r), (s), (t) and (u).


“Permitted Encumbrances” means:


(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.06;


(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law (other than any Lien imposed pursuant to Section
430(k) of the Code or Section 303(k) of ERISA or a violation of Section 436 of
the Code),


37





--------------------------------------------------------------------------------





arising in the ordinary course of business and securing obligations that are not
overdue by more than 30 days or are being contested in compliance with Section
5.06;


(c)    Liens incurred or pledges and deposits made (i) in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance and
other social security laws, Environmental Laws or similar legislation, (ii) to
secure liabilities to insurance carriers under insurance or self-insurance
arrangements in respect of obligations of the type set forth described in clause
(i) above or (iii) in respect of letters of credit, bank guarantees or similar
instruments issued for the account of the U.S. Borrower or any Restricted
Subsidiary in the ordinary course of business supporting obligations of the type
set forth in clause (i) above;


(d)    pledges and deposits made (i) to secure the performance of bids, tenders,
trade contracts, leases, statutory obligations, surety, stay, customs and appeal
bonds, performance and return-of-money bonds, government contracts, trade
contracts (other than for Indebtedness) and other obligations of a like nature,
in each case in the ordinary course of business and (ii) in respect of letters
of credit, bank guarantees or similar instruments issued for the account of the
U.S. Borrower or any Restricted Subsidiary in the ordinary course of business
supporting obligations of the type set forth in clause (i) above;


(e)    ground leases or subleases in respect of real property on which
facilities owned or leased by the U.S. Borrower or any of its Restricted
Subsidiaries are located;


(f)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Section 7.01;


(g)    easements, rights-of-way, licenses, restrictions (including zoning
restrictions), minor defects, exceptions or irregularities in title,
encroachments, protrusions and other similar encumbrances on real property
imposed by law or arising in the ordinary course of business that do not
materially detract from the value of the affected real property of the U.S.
Borrower and its Restricted Subsidiaries, when taken as a whole, or interfere in
any material respect with the ordinary conduct of business of the U.S. Borrower
and its Restricted Subsidiaries, taken as a whole;


(h)    banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Indebtedness and are not subject
to restrictions on access by the U.S. Borrower or any Restricted Subsidiary in
excess of those required by applicable banking regulations;


(i)    Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the U.S. Borrower and the Restricted Subsidiaries;


38





--------------------------------------------------------------------------------





(j)    Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease, license or sublicense or concession agreement
permitted by this Agreement;


(k)    Liens that are contractual rights of set-off;


(l)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;


(m)    Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit or bankers’ acceptance
issued or created for the account of the U.S. Borrower or any Restricted
Subsidiary; provided that such Lien secures only the obligations of the U.S.
Borrower or such Restricted Subsidiary in respect of such letter of credit; and


(n)    any zoning or similar law or right reserved to, or vested in, any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary course of business of the U.S.
Borrower and the Restricted Subsidiaries, taken as a whole;


provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money other than Liens referred to in clause
(c) above securing obligations under letters of credit or bank guarantees.


“Permitted Holder” means WestRock and any subsidiary thereof.


“Permitted Junior Lien Secured Indebtedness” means any secured Indebtedness of
any Loan Party in the form of one or more series of junior lien secured notes,
bonds or debentures or junior lien secured loans; provided that (a) such
Indebtedness is secured by Liens on all or a portion of the Collateral on a
junior priority basis to the Liens on the Collateral securing the Obligations
and is not secured by any property or assets of the U.S. Borrower or any other
Restricted Subsidiary other than the Collateral, (b) such Indebtedness is not
Guaranteed by any Subsidiaries other than the Subsidiary Loan Parties and (c)
the administrative agent, collateral agent, trustee and/or any similar
representative acting on behalf of the holders of such Indebtedness and the
applicable Loan Parties shall have become a party to a Junior Lien Intercreditor
Agreement providing that the Liens on the Collateral securing such Indebtedness
shall rank junior in priority to the Liens on the Collateral securing the
Obligations.


“Permitted Receivables Financing” means any receivables purchase facility or
arrangement pursuant to which the U.S. Borrower and/or one or more Subsidiaries
(other than Special Purpose Securitization Subsidiaries) sells (or purports to
sell) Receivables Assets or interests therein to a third party purchaser;
provided, that recourse to the U.S. Borrower or any Subsidiary in connection
with any such facility or arrangement shall be limited to the extent customary
(as determined by the Borrower Representative in good faith) for similar
transactions in the applicable jurisdictions; and provided, further, that the
aggregate unpaid amount of Receivables Assets (or interests therein) sold (or
purported to be sold) by the U.S. Borrower and Subsidiaries


39





--------------------------------------------------------------------------------





to third party purchasers under such facilities and arrangements shall not
exceed $25,000,000 at any time.


“Permitted Securitization Documents” means all documents and agreements
evidencing, relating to or otherwise governing a Permitted Securitization
Financing.


“Permitted Securitization Financing” means one or more transactions pursuant to
which (i) Securitization Assets or interests therein are sold to or financed by
one or more Special Purpose Securitization Subsidiaries, and (ii) such Special
Purpose Securitization Subsidiaries finance their acquisition of such
Securitization Assets or interests therein, or the financing thereof, by selling
or borrowing against Securitization Assets and any Hedging Obligations entered
into in connection with such Securitization Assets; provided, that recourse to
the U.S. Borrower or any Subsidiary (other than the Special Purpose
Securitization Subsidiaries) in connection with such transactions shall be
limited to the extent customary (as determined by the U.S. Borrower in good
faith) for similar transactions in the applicable jurisdictions (including, to
the extent applicable, in a manner consistent with the delivery of a “true
sale”/”absolute transfer” opinion with respect to any transfer by the U.S.
Borrower or any Subsidiary (other than a Special Purpose Securitization
Subsidiary).


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any “employee pension benefit plan,” as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the U.S. Borrower or any of its ERISA Affiliates is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.


“Platform” has the meaning set forth in Section 9.17(b).
“Prepayment Event” means:


(a)    any Disposition (including pursuant to a Sale/Leaseback Transaction or by
way of merger or consolidation) of any asset of the U.S. Borrower or any
Restricted Subsidiary, including any sale or issuance to a Person other than the
U.S. Borrower or any Restricted Subsidiary of Equity Interests in any Restricted
Subsidiary, other than (i) Dispositions described in clauses (a) through (j) and
(l) of Section 6.05 and (ii) Dispositions resulting in aggregate Net Proceeds
not exceeding (A) $10,000,000 in the case of any single transaction or series of
related transactions and (B) $25,000,000 for all such transactions during any
fiscal year of the U.S. Borrower; or


(b)    any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any asset of the
U.S. Borrower or any Restricted Subsidiary other than any resulting in aggregate
Net Proceeds not exceeding (A) $10,000,000 in the case of any single transaction
or series of related transactions and (B) $25,000,000 for all such transactions
during any fiscal year of the U.S. Borrower.


40





--------------------------------------------------------------------------------





“Previously Absent Financial Maintenance Covenant” means, at any time (a) any
financial maintenance covenant that is not included in this Agreement but is
included in other applicable Indebtedness incurred, or proposed to be incurred,
by the U.S. Borrower or any Restricted Subsidiary, and (b) any financial
maintenance covenant that is included in this Agreement but has covenant levels
that are less restrictive on the U.S. Borrower and the Restricted Subsidiaries
than the covenant levels in other applicable Indebtedness incurred, or proposed
to be incurred, by the U.S. Borrower or any Restricted Subsidiary.


“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo Bank, N.A. as its prime rate in effect at its principal
office in New York City. Each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.


“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.


“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to any Disposition, Restricted Payment, Investment or Indebtedness for
which compliance on a Pro Forma Basis is expressly required hereunder, that such
Disposition, Restricted Payment, Investment or Indebtedness, as applicable,
shall be deemed to have occurred or been incurred, as applicable, as of the
first day of the most recent Test Period preceding the date of such transaction
for which the U.S. Borrower has delivered financial statements pursuant to
Section 5.01(a) or (b). In connection with the foregoing, (a) with respect to
any Disposition, (i) income statement items and cash flow statement items
(whether positive or negative) attributable to the property disposed of shall be
excluded and (ii) Indebtedness that is repaid with the proceeds of such
Disposition shall be excluded from such calculations and deemed to have been
repaid as of the first day of such applicable period, and (b) with respect to
any Investment, income statement items attributable to the Person or property
acquired shall be included to the extent relating to any period applicable in
such calculations to the extent (i) such items are not otherwise included in
such income statement items for the U.S. Borrower and its Restricted
Subsidiaries in accordance with GAAP or in accordance with any defined terms set
forth in this Article I and (ii) Indebtedness of the Person acquired which is
retired in connection with such Investment shall be excluded from such
calculation and deemed to have been retired as of the first day of such
applicable period.


“Pro Forma Financial Statements” has the meaning set forth in Section 3.04(b).


“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.


“Purchase Offer” means an offer by the U.S. Borrower to purchase Term Loans of
one or more Classes pursuant to modified Dutch auctions conducted in accordance
with the Auction Procedures and otherwise in accordance with Section 2.23.


“Qualified Equity Interests” means Equity Interests of the U.S. Borrower other
than Disqualified Equity Interests.


41





--------------------------------------------------------------------------------





“Receivables Assets” means accounts receivable (including any bills of exchange)
and related assets and property from time to time originated, acquired or
otherwise owned by the U.S. Borrower or any Subsidiary. Without limiting the
foregoing and in any event, Receivables Assets shall include any assets that are
customarily sold, transferred and/or pledged or in respect of which security
interests are customarily granted in connection with accounts receivable
securitizations or accounts receivables purchase or factoring transactions and
any collections or proceeds of any of the foregoing (including, without
limitation, lock-boxes, deposit accounts, records in respect of accounts
receivable and collections in respect of accounts receivable).


“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness issued in exchange for, or the Net Proceeds of
which are used to modify, extend, refinance, renew, replace or refund
(collectively, to “Refinance” or a “Refinancing” or “Refinanced”), such Original
Indebtedness (or previous refinancing thereof constituting Refinancing
Indebtedness); provided that (a) the principal amount (or accreted value, if
applicable) of any such Refinancing Indebtedness shall not exceed the principal
amount (or accreted value, if applicable) of the Original Indebtedness
outstanding immediately prior to such Refinancing except by an amount equal to
the unpaid accrued interest and premium thereon plus other reasonable amounts
paid, and fees and expenses incurred, in connection with such Refinancing plus
an amount equal to any existing commitment unutilized and letters of credit
undrawn thereunder, (b) if the Indebtedness being Refinanced is Indebtedness
permitted by Section 6.01(a)(i), (ii), (iii) or (vii), the direct and contingent
obligors with respect to such Refinancing Indebtedness shall not include any
Person that was not an obligor with respect to the Original Indebtedness, (c)
other than with respect to a Refinancing in respect of Indebtedness permitted
pursuant to Section 6.01(a)(vi), such Refinancing Indebtedness (i) shall have a
final maturity date equal to or later than the final maturity date of the
Original Indebtedness and the final maturity date of such Refinancing
Indebtedness shall not be subject to any conditions that could result in such
final maturity date occurring on a date that precedes the final maturity date of
such Original Indebtedness (except to the extent that any such conditions
existed in the terms of the Original Indebtedness) and (ii) shall not be
required to be repaid, prepaid, redeemed, repurchased or defeased, whether on
one or more fixed dates, upon the occurrence of one or more events or at the
option of any holder thereof (except, in each case, upon the occurrence of an
event of default, a change in control (or similar event, however denominated),
an asset sale or a casualty or condemnation event or, in the case of any term
loans, excess cash flow sweeps no greater than any excess cash flow sweep then
applicable to the Original Indebtedness) or as and to the extent such repayment,
prepayment, redemption, repurchase or defeasance would have been required
pursuant to the terms of such Original Indebtedness prior to the earlier of (A)
the maturity of such Original Indebtedness and (B) the date 91 days after the
latest Maturity Date in effect on the date of such Refinancing; provided that,
notwithstanding the foregoing, scheduled amortization payments (however
denominated) of such Refinancing Indebtedness shall be permitted so long as the
Weighted Average Life to Maturity of such Refinancing Indebtedness shall be
longer than the shorter of (x) the Weighted Average Life to Maturity of such
Original Indebtedness remaining as of the date of such Refinancing and (y) the
Weighted Average Life to Maturity of the Initial Term Loans remaining as of the
date of such Refinancing, (d) such Refinancing Indebtedness shall not be secured
by any Lien on any asset other than the assets that secured such Original
Indebtedness (or would have been required to secure such Original Indebtedness
pursuant to the terms thereof) or, in the event Liens securing such Original
42







--------------------------------------------------------------------------------





Indebtedness shall have been contractually subordinated to any Lien securing the
Loan Document Obligations, by any Lien that shall not have been contractually
subordinated to at least the same extent, and (e) if the Original Indebtedness
being Refinanced is Indebtedness permitted by Section 6.01(a)(i), (ii), (iii) or
(vii), the terms and conditions of any such Refinancing Indebtedness (including,
if applicable, as to collateral priority and subordination, but excluding, for
the avoidance of doubt, interest rates (including through fixed interest rates),
interest margins, rate floors, fees, funding discounts, original issue discounts
and prepayment or redemption premiums and terms) either (1) reflect market terms
and conditions (taken as a whole) at the time of incurrence of such Indebtedness
(as determined by the Borrower Representative in good faith) or (2) taken as a
whole, are not materially less favorable to the Lenders than the terms and
conditions of the Original Indebtedness being Refinanced; provided that a
certificate of an Authorized Officer of the U.S. Borrower delivered to the
Administrative Agent at least five Business Days prior to such Refinancing,
together with a reasonably detailed description of the material terms and
conditions of such proposed Refinancing Indebtedness or drafts of the
documentation relating thereto, stating that the U.S. Borrower has determined in
good faith that such terms and conditions satisfy the foregoing requirement in
clause (e) shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the U.S.
Borrower within such five Business Day period that it disagrees with such
determination (including a reasonably detailed description of the basis upon
which it disagrees).


“Refused Proceeds” has the meaning set forth in Section 2.11(d). “Register” has
the meaning set forth in Section 9.04(b)(iv).


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, trustees, employees, agents,
advisors, controlling persons and other representatives of such Person and of
such Person’s Affiliates.


“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.


“Replacement Rate” has the meaning set forth in Section 2.14(b).


“Replacement Rate Amendment” has the meaning set forth in Section 2.14(b).


“Replacement Rate Conforming Changes” means, with respect to any proposed
Replacement Rate, any conforming changes to the definition of Alternate Base
Rate, Interest period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the reasonable discretion of the Administrative Agent, to reflect the adoption
of such Replacement Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such Replacement Rate exists, in such other manner of
administration as the Administrative Agent reasonably determines in consultation
with the Borrower Representative).
43







--------------------------------------------------------------------------------





“Required Debt Parameters” means, in respect of any Indebtedness, that (a) such
Indebtedness shall have a stated final maturity date not earlier than the date
that is 91 days after the latest Maturity Date in effect at the time of
incurrence of such Indebtedness and the stated final maturity date of such
Indebtedness shall not be subject to any conditions that could result in such
stated final maturity date occurring on a date that precedes the latest Maturity
Date in effect at the time of incurrence of such Indebtedness, (b) such
Indebtedness shall not be required to be repaid, prepaid, redeemed, repurchased
or defeased, whether on one or more fixed dates, upon the occurrence of one or
more events or at the option of any holder thereof (except for customary
amortization terms and, in each case, upon the occurrence of an event of
default, a change in control (or similar event, however denominated), an asset
sale or a casualty or condemnation event or, in the case of any term loans,
excess cash flow sweeps no greater than any excess cash flow sweep then
applicable under the Loan Documents) prior to the latest Maturity Date in effect
at the time of incurrence of such Indebtedness, (c) the Weighted Average Life to
Maturity of such Indebtedness shall be no shorter than the longest then
remaining Weighted Average Life to Maturity of any Class of Term Loans then
outstanding and (d) except for any of the following that are only applicable to
periods after the latest Maturity Date in effect at the time of incurrence of
such Indebtedness, the terms and conditions of any such Indebtedness, taken as a
whole, are not (excluding, for the avoidance of doubt, interest rates (including
through fixed interest rates), interest margins, rate floors, fees, funding
discounts, original issue discounts and prepayment or redemption premiums and
terms) materially more restrictive on the U.S. Borrower and the Restricted
Subsidiaries than those under the Loan Documents (when taken as a whole), unless
such terms and conditions reflect market terms and conditions (taken as a whole)
at the time of incurrence of such Indebtedness (as determined by the Borrower
Representative in good faith) (provided, however, that notwithstanding anything
to the contrary contained herein, if any such terms of such Indebtedness contain
a Previously Absent Financial Maintenance Covenant, such Previously Absent
Financial Maintenance Covenant shall be included for the benefit of all
Lenders).


“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments representing more than 50% of the sum of the
Aggregate Revolving Exposure, outstanding Term Loans and unused Commitments at
such time.


“Required Reimbursement Date” has the meaning set forth in Section 2.05(f).


“Requirements of Law” means, with respect to any Person, any statutes, laws,
treaties, rules, regulations, official administrative pronouncements, orders,
decrees, writs, injunctions, or determinations of any arbitrator or court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the U.S.
Borrower or any Restricted Subsidiary or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancelation or
termination of, or any other return of capital with respect to, any Equity
Interests in the U.S. Borrower or any Restricted Subsidiary.


44







--------------------------------------------------------------------------------





“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary. Unless otherwise specified, as used herein, “Restricted Subsidiary”
shall mean a “Restricted Subsidiary” of the U.S. Borrower.


“Revolving Availability Period” means (i) with respect to the U.S. Borrower, the
period from and including the Initial Funding Date to but excluding the earlier
of the Revolving Maturity Date (or, with respect to any Extended Revolving
Commitment, the relevant Maturity Date for the Extension Series of such Extended
Revolving Commitment) and the date of termination of the Revolving Commitments
and (ii) with respect to the Belgian Borrower, the period from and including the
date of satisfaction (or waiver in accordance with Section 9.02) of the
obligations set forth in Section 5.13(b) to but excluding the earlier of the
Revolving Maturity Date (or, with respect to any Extended Revolving Commitment,
the relevant Maturity Date for the Extension Series of such Extended Revolving
Commitment) and the date of termination of the Revolving Commitments.


“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder during the Revolving
Availability Period, expressed as an amount representing the maximum aggregate
permitted amount of such Lender’s Revolving Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08, (b)
increased from time to time pursuant to Section 2.21 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption or
the Incremental Facility Agreement pursuant to which such Lender shall have
assumed or increased its Revolving Commitment, as applicable. The aggregate
amount of the Lenders’ Revolving Commitments as of the Amendment No. 12
Effective Date is
$550,000,000.750,000,000.


“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the Dollar Equivalent of the outstanding principal amount of such Lender’s
Revolving Loans and (b) such Lender’s LC Exposure and Swingline Exposure at such
time.


“Revolving Extension Request” has the meaning set forth in Section 2.22(a)(ii).
“Revolving Lender” means a Lender with a Revolving Commitment or Revolving
Exposure.


“Revolving Lender Parent” means, with respect to any Revolving Lender, any
Person in respect of which such Lender is a subsidiary.


“Revolving Loan” means a Loan made pursuant to clause (b) of Section 2.01 and
any Extended Revolving Loan.


“Revolving Maturity Date” means May 9, 2022.August 7, 2023.


“RMB” means the lawful currency of the People’s Republic of China
45





--------------------------------------------------------------------------------





“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.


“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the U.S. Borrower or any Restricted Subsidiary whereby the U.S. Borrower or such
Restricted Subsidiary sells or transfers such property to any Person and the
U.S. Borrower or any Restricted Subsidiary leases such property, or other
property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred, from such Person or its Affiliates.


“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions.


“Sanctioned Person” means a person or entity that (a) is named on the list of
“Specially Designated Nationals” or “Blocked Persons” on the most current list
published by OFAC available at
https://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx
or as otherwise published from time to time or on the Consolidated List of
Financial Sanctions Targets maintained by Her Majesty’s Treasury of the United
Kingdom or (b) is (x) an agency of the government of a country, (y) an
organization controlled by a country or (z) a person resident in a country that
is subject to a sanctions program identified on any list referred to in the
preceding clause (a), as such program may be applicable to such agency,
organization or person or (c) otherwise the subject of any current sanctions
administered by the United States, the United Nations Security Council, any
European Union member state or the United Kingdom.


“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including the
Office of Foreign Assets Control of the U.S. Department of the Treasury or the
U.S. Department of State, Her Majesty’s Treasury of the United Kingdom, the
United Nations Security Council or the European Union.


“SEC” means the United States Securities and Exchange Commission.


“SEC Filings” means the U.S. Borrower’s Registration Statement number 001-37586
on Form 10 filed with the SEC in connection with the Spin-Off and all amendments
thereto as in effect on the Signing Date, or any publicly available press
releases of the U.S. Borrower or filings by the U.S. Borrower with the SEC prior
to the Signing Date, together with any amendments or modifications thereto
reasonably acceptable to the Administrative Agent or otherwise not materially
adverse to the Lenders.


“Section 2.22 Additional Amendment” has the meaning set forth in Section
2.22(c). “Secured Parties” has the meaning set forth in the U.S. Collateral
Agreement. “Securities Act” means the United States Securities Act of 1933, as
amended.


“Securitization Assets” means any of the following assets (or interests therein)
from time to time originated, acquired or otherwise owned by the U.S. Borrower
or any Subsidiary or in which the U.S. Borrower or any Subsidiary has any rights
or interests, in each case, without regard to where such assets or interests are
located: (a) Receivables Assets, (b) [reserved], (c) royalty and other


46





--------------------------------------------------------------------------------





similar payments made related to the use of trade names and other intellectual
property, business support, training and other services, (d) revenues related to
distribution and merchandising of the products of the Borrower and its
Subsidiaries, (e) rents, real estate taxes and other non-royalty amounts due
from franchisees, (f) intellectual property rights relating to the generation of
any of the foregoing types of assets, (g) parcels of or interests in real
property, together with all easements, hereditaments and appurtenances thereto,
all improvements and appurtenant fixtures and equipment, incidental to the
ownership, lease or operation thereof, and (h) any other assets and property to
the extent customarily included in securitization transactions of the relevant
type in the applicable jurisdictions (as determined by the U.S. Borrower in good
faith).


“Security Documents” means the Collateral Agreements, the IP Security
Agreements, the Belgian Security Agreements and each other security agreement or
other instrument or document executed and delivered pursuant to Sections 5.03,
5.12, 5.13 or any other Security Document to secure the Obligations.


“Senior Secured Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Secured Debt as of the last day of the Test Period
most recently ended on or prior to such date of determination to (b)
Consolidated EBITDA for such Test Period. The Senior Secured Leverage Ratio
shall, for all purposes hereunder, be determined on a Pro Forma Basis.


“Series” refers to Incremental Term Commitments (and any Incremental Term Loans
thereunder) established pursuant to an Incremental Facility Agreement and
designated pursuant to Section 2.21.


“Signing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 9.02).


“Sold Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA.”


“Solvent” means, with respect to any Person, that (a) the Fair Value and Present
Fair Salable Value of the assets of such Person taken as whole exceeds its
Stated Liabilities and Identified Contingent Liabilities, (b) such Person does
not have Unreasonably Small Capital, and (c) such Person will be able to pay its
Stated Liabilities and Identified Contingent Liabilities as they mature (with
the terms “Fair Value,” “Present Fair Salable Value,” “Stated Liabilities,”
“Identified Contingent Liabilities,” “will be able to pay their Stated
Liabilities and Identified Contingent Liabilities as they mature” and “do not
have Unreasonably Small Capital” having the meanings as defined in Exhibit K).


“Special Purpose Securitization Subsidiary” means (i) a direct or indirect
Subsidiary of the U.S. Borrower established in connection with a Permitted
Securitization Financing for the acquisition of Securitization Assets or
interests therein, and (ii) any subsidiary of a Special Purpose Securitization
Subsidiary.


“Specified L/C Sublimit” means, with respect to any Issuing Bank, the amount set
forth opposite its name on Schedule 2.01 under the heading “Specified L/C
Sublimit.”




47





--------------------------------------------------------------------------------





“Specified Material Contracts” means the agreements entered into by and among
the Borrowers, WestRock (and/or its Affiliates) and the other parties thereto
with respect to the outstanding IDBs and/or the IDB Closing Distribution to be
entered into on or around the Spin-Off Date in form and substance reasonably
acceptable to the Administrative Agent.


“Spin-Off” means a “spin-off” or “split-off” in one or a series of transactions
with respect to the U.S. Borrower such that all or a portion of the Equity
Interests in the U.S. Borrower are “spun off” or “split off” or otherwise
distributed by WestRock ratably to the holders of all the Equity Interests in
WestRock and the U.S. Borrower becomes a public company.


“Spin-Off Agreement” means the Separation and Distribution Agreement, to be
dated as of or prior to the Initial Funding Date, by and between the U.S.
Borrower and WestRock and in form and substance consistent in all material
respects with the description thereof in the SEC Filings as of the Signing Date
(as amended, waived or otherwise modified pursuant to the proviso in the
definition of “SEC Filings”) and reasonably satisfactory to the Administrative
Agent and the Arrangers.


“Spin-Off Date” means the date on which the Spin-Off is consummated in
accordance with the Spin-Off Agreement and the SEC Filings.


“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Rate Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.


“Subordinated Indebtedness” of any Person means any Indebtedness of such Person
that is subordinated in right of payment to any other Indebtedness of such
Person.


“Subsequent Maturity Date” has the meaning set forth in Section 2.05(c).


“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.


48







--------------------------------------------------------------------------------





“Subsidiary” means any subsidiary of the U.S. Borrower.


“Subsidiary Loan Party” means each Subsidiary that is a party to any Collateral
Agreement.


“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.


“Swingline Lender” means Wells Fargo Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.


“Swingline Loan” means a Loan made pursuant to Section 2.04.


“Syndication Agent” means each of Bank of America, N.A. and JPMorgan Chase Bank,
N.A., in its capacity as the syndication agent for the credit facilities
provided for herein.


“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of real or personal property, or a
combination thereof, (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee is deemed to own the property so leased
for U.S. Federal income tax purposes, other than any such lease under which such
Person is the lessor.


“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
(determined, in the case of a Synthetic Lease providing for an option to
purchase the leased property, as if such purchase were required at the end of
the term thereof) that would appear on a balance sheet of such Person prepared
in accordance with GAAP if such obligations were accounted for as Capital Lease
Obligations. For purposes of Section 6.02, a Synthetic Lease Obligation shall be
deemed to be secured by a Lien on the property being leased and such property
shall be deemed to be owned by the lessee.


“TARGET Day” means any day on which (i) TARGET2 is open for settlement of
payments in Euro and (ii) banks are open for dealings in deposits in Euro in the
London interbank market.


“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.


“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.


“Term Commitment” means any Initial Term Commitment and an Incremental Term
Commitment, as applicable.


“Term Loan” means an Initial Term Loan, Extended Term Loan or an Incremental
Term Loan, as applicable.


49







--------------------------------------------------------------------------------





“Term Loan Extension Request” has the meaning set forth in Section 2.22(a)(i).


“Test Period” means, at any date of determination, the period of four
consecutive fiscal quarters of the U.S. Borrower then most recently ended.


“Total Leverage Ratio” means, as of any date of determination, the ratio of (a)
Consolidated Total Debt as of the last day of the Test Period most recently
ended on or prior to such date of determination to (b) Consolidated EBITDA for
such Test Period. The Total Leverage Ratio shall, for all purposes hereunder, be
determined on a Pro Forma Basis, except that, for purposes of compliance with
Section 6.12, Pro Forma Effect shall not be given to any transaction occurring
after the conclusion of the applicable Test Period.


“Transaction Costs” means the fees and expenses incurred in connection with the
Transactions.


“Transactions” means, collectively, (i) the Financing Transactions, (ii) the
reorganization steps undertaken by WestRock and its subsidiaries, as disclosed
to the Administrative Agent prior to the date hereof (with such changes as the
Administrative Agent may approve in its reasonable discretion), in order to
capitalize the U.S. Borrower and its Subsidiaries consistent with the SEC
Filings and the consummation of the Spin-Off in accordance with the Spin-Off
Agreement, (iii) the payment of the Transaction Costs, (iv) the payment of the
Dividend, (v) the payment of the IDB Closing Distribution, (vi) the execution
and delivery of the Specified Material Contracts,
(vii) the acquisition, directly or indirectly, by the U.S. Borrower of the
Belgian Borrower and all of the assets and entities to be owned, directly or
indirectly, by the Belgian Borrower and (viii) the consummation of any other
transactions connected with the foregoing.


“Transition Services Agreement” means the Transition Services Agreement, to be
dated as of or prior to the Initial Funding Date, by and among the U.S.
Borrower, WestRock and its Affiliates and in form and substance consistent in
all material respects with the description thereof in the SEC Filings as of the
Signing Date (as amended, waived or otherwise modified pursuant to the proviso
in the definition of “SEC Filings”).


“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.


“Unrestricted Cash” means, as of any date, unrestricted cash and Cash
Equivalents owned by the U.S. Borrower and the Restricted Subsidiaries that are
not, and are not presently required under the terms of any agreement or other
arrangement binding on the U.S. Borrower or any Restricted Subsidiary on such
date to be, (a) pledged to or held in one or more accounts under the control of
one or more creditors of the U.S. Borrower or any Restricted Subsidiary (other
than to secure the Loan Document Obligations), (b) otherwise segregated from the
general assets of the U.S. Borrower and the Restricted Subsidiaries, in one or
more special accounts or otherwise, for the purpose of securing or providing a
source of payment for Indebtedness or other obligations that are or from time to
time may be owed to one or more creditors of the U.S. Borrower or any Restricted
Subsidiary (other than to secure the Loan Document Obligations) or (c) held by a
Restricted Subsidiary that is not wholly-owned or that is subject to
restrictions on its ability to pay dividends or distributions. For the avoidance
of doubt, “Unrestricted Cash” shall exclude all
50







--------------------------------------------------------------------------------





auction rate securities and, on each occasion when the amount of Unrestricted
Cash is to be determined in respect of any transaction (other than for purposes
of Section 2.01), such amount shall not include the amount of the proceeds of
any Indebtedness then being issued or any cash or Cash Equivalents to be
received or to be used in such transaction.


“Unrestricted Subsidiary” means (a) any Subsidiary of the U.S. Borrower that is
designated as an Unrestricted Subsidiary by the U.S. Borrower pursuant to
Section 5.15 subsequent to the Signing Date and (b) any subsidiary of an
Unrestricted Subsidiary.


“U.S. Borrower” means Ingevity Corporation, a Delaware corporation.


“U.S. Collateral Agreement” means the Guarantee and Collateral Agreement among
the U.S. Borrower, the Subsidiary Loan Parties and the Administrative Agent,
substantially in the form of Exhibit D or any other form approved by the
Administrative Agent (acting reasonably), together with all supplements thereto.


“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.


“U.S. Tax Certificate” has the meaning set forth in Section 2.17(e)(ii)(D)(2).


“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.


“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.


“WestRock” means WestRock Company, a Delaware corporation.


“wholly-owned,” when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly-owned subsidiary of such Person or any
combination thereof.


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


“Withholding Agent” means any applicable withholding agent.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time


51





--------------------------------------------------------------------------------





under the Bail-In Legislation for the applicable EEA Member Country, which
write-down and conversion powers are described in the EU Bail-In Legislation
Schedule.


SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Revolving Loan,” “Revolving Borrowing,” “Initial Term Loan” or
“Initial Term Borrowing”) or by Type (e.g., a “Eurocurrency Rate Loan” or
“Eurocurrency Rate Borrowing”) or by Class and Type (e.g., a “Eurocurrency
Revolving Loan” or “Eurocurrency Revolving Borrowing”).


SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.” The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document
(including this Agreement and the other Loan Documents) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, restated, amended and restated, extended, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
amendments and restatements, extensions, supplements or modifications set forth
herein), (b) any definition of or reference to any statute, rule or regulation
shall be construed as referring thereto as from time to time amended,
consolidated, replaced, interpreted, supplemented or otherwise modified
(including by succession of comparable successor laws), (c) any reference herein
to any Person shall be construed to include such Person’s successors and assigns
(subject to any restrictions on assignment set forth herein) and, in the case of
any Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.


SECTION 1.04 Accounting Terms; GAAP; Pro Forma Calculations.


(a)    Except as otherwise expressly provided herein, all terms of an accounting
or financial nature used herein shall be construed in accordance with GAAP as in
effect from time to time; provided that (i) if the Borrower Representative, by
notice to the Administrative Agent, shall request an amendment to any provision
hereof to eliminate the effect of any change occurring after the Signing Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent or the Required Lenders, by notice to the Borrower
Representative, shall request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application


52





--------------------------------------------------------------------------------





thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith, (ii) notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein (including without
limitation Consolidated Secured Debt and Consolidated Total Debt) shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Accounting Standards
Codification 825-10-25, or any successor thereto (including pursuant to the
Accounting Standards Codification), to value any Indebtedness of the U.S.
Borrower or any Restricted Subsidiary at “fair value,” as defined therein and
(iii) whenever in this Agreement it is necessary to determine whether a lease is
a capital lease or an operating lease (including without limitation for purposes
of calculating Consolidated Secured Debt or Consolidated Total Debt), such
determination shall be made on the basis of GAAP as in effect on the Signing
Date.


(b)    For purposes of determining compliance with any test or covenant
contained in this Agreement with respect to any period during which any Material
Acquisition or Material Disposition occurs, Acquired EBITDA, Consolidated
EBITDA, Disposed EBITDA, the Senior Secured Leverage Ratio and the Total
Leverage Ratio shall be calculated with respect to such period and with respect
to such Material Acquisition or Material Disposition on a Pro Forma Basis
(without duplication of any adjustments made pursuant to the definition of the
term “Consolidated EBITDA”).


SECTION 1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).


SECTION 1.06 Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of “Interest Period”) or
performance shall extend to the immediately succeeding Business Day, unless the
context otherwise requires.


SECTION 1.07 Exchange Rate Calculations and Currency Equivalents Generally.


(a)    Where the permissibility of a transaction depends upon compliance with,
or is determined by reference to, amounts stated in Dollars, any amount stated
in another currency shall be translated to Dollars at the applicable exchange
rate then in effect and the permissibility of actions taken under Article VI
shall not be affected by subsequent fluctuations in exchange rates. For purposes
of Section 6.12, amounts in currencies other than Dollars shall be translated to
Dollars at the exchange rate used in preparing the most recently delivered
financial statements pursuant to Section 5.01.


(b)    The Administrative Agent shall determine the Dollar Equivalent of any
Borrowing denominated in any Alternative Currency as of each date (with such
date to be reasonably determined by the Administrative Agent) that is on or
about the date of a Borrowing Request with respect to such Borrowing, in each
case using the Exchange Rate for the applicable currency in relation to Dollars
in effect on the date of determination.


53







--------------------------------------------------------------------------------





(c)    The Administrative Agent shall notify the Borrowers and the applicable
Lenders of each calculation of the Dollar Equivalent of each Borrowing made in
an Alternative Currency.


(d)    For purposes of determining compliance with any restriction on the
incurrence of Indebtedness, the Dollar Equivalent of the principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
Exchange Rate in effect on the date such Indebtedness was incurred, in the case
of term debt, or first committed, in the case of revolving credit debt; provided
that if such Indebtedness is incurred to extend, replace, refund, refinance,
renew or defease other Indebtedness denominated in a foreign currency, and such
extension, replacement, refunding, refinancing, renewal or defeasance would
cause the applicable restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such extension, replacement,
refunding, refinancing, renewal or defeasance, such restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
extended, replaced, refunded, refinanced, renewed or defeased.


SECTION 1.08 Belgian Terms. In this Agreement, where it relates to a Belgian
Loan Party, a reference to:


(a)    a liquidator, trustee in bankruptcy, judicial custodian, compulsory
manager, receiver, administrator receiver, administrator or similar officer
shall be deemed to include any curator / curateur, vereffenaar / liquidateur,
voorlopig bewindvoerder / administrateur provisoire, mandataris ad hoc /
mandataire ad hoc, as applicable, ondernemingsbemiddelaar / médiateur
d’entreprise;


(b)    a person being unable to pay its debts is that person being in a state of
cessation of payments (staking van betaling / cessation de paiements);


(c)    an insolvency shall be deemed to include a gerechtelijke reorganisatie /
réorganisation judiciaire, faillissement / faillite and any other concurrence
between creditors (samenloop van schuldeisers / concours des créanciers);


(d)    a moratorium of any indebtedness, suspension of payments or
reorganisation shall be deemed to include any gerechtelijke reorganisatie /
réorganisation judiciaire;


(e)    winding up, administration, liquidation or dissolution includes any
vereffening / liquidation, ontbinding / dissolution, faillissement / faillite
and sluiting van een onderneming / fermeture d’enterprise;


(f)    a composition, compromise, assignment or similar arrangement with any
creditor shall be deemed to include a minnelijk akkoord met alle schuldeisers/
accord amiable avec tous les créanciers or gerechtelijke reorganisatie /
réorganisation judiciaire, as applicable;




54





--------------------------------------------------------------------------------





(g)    an attachment, sequestration, distress, execution or analogous events
shall be deemed to include any uitvoerend beslag / saisie exécutoire and
bewarend beslag / saisie conservatoire;


(h)    an amalgamation, demerger, merger, consolidation or corporate
reconstruction shall be deemed to include an overdracht van algemeenheid /
transfer d’universalité, overdracht van bedrijfstak / transfert de branche
d’activité, splisting / scission and fusie/fusion and assimilated transaction in
accordance with Articles 676 and 677 of the Belgian Companies Code
(gelijkgestelde verrichting / opération assimilée).


(i)    a security interest or security shall be deemed to include any mortgage
(hypotheek / hypothèque), pledge (pand / gage), privilege (voorrecht /
privilège), retention right (eigendomsvoorbehoud / réserve de propriété), any
security in rem (zakelijke zekerheid / sûreté réelle) and any transfer by way of
security (overdracht ten titel van zekerheid / transfert à titre de garantie)
and, in general, any right in rem created for the purpose of granting security
and any promise or mandate to create any of the security interest mentioned
above;


(j)    a company organized under the laws of Belgium shall be deemed to include
any company which has its main establishment (voornaamste vestiging /
établissement principal) in Belgium;


(k)    a subsidiary shall be deemed to include a dochtervennootschap / filiale
as defined in Article 6 of the Belgian CompanyCompanies Code;


(l)    the Belgian Civil Code means the Belgian Burgerlijk Wetboek / Code Civil
as amended from time to time;


(m)    the Belgian Companies Code means the Belgian Wetboek van Vennootschappen
/ Code des Sociétés dated 7 May 1999, as amended from time to time.




ARTICLE II


The Credits


SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees (a) to make an Initial Term Loan to the U.S. Borrower on the
Initial Funding Date, in Dollars, in a principal amount equal to but not
exceeding its Initial Term Commitment and (b) to make Revolving Loans to the
U.S. Borrower and the Belgian Borrower from time to time during the Revolving
Availability Period, in Dollars or an Alternative Currency, in each case, in an
aggregate principal amount that, in each case after giving effect to any
simultaneous reduction of Revolving Exposure due to any application of proceeds
from such Revolving Loans, will not result in (w) such Lender’s Revolving
Exposure exceeding such Lender’s Revolving Commitment, (x) the Aggregate
Revolving Exposure exceeding the Aggregate Revolving Commitment, (y) the
Aggregate Revolving Exposure denominated in any Alternative Currency


55





--------------------------------------------------------------------------------





exceeding the Alternative Currency Sublimit for such currency or (z) the
Aggregate Revolving Exposure attributable to Obligations of the Belgian Borrower
to exceed the Belgian Borrower Sublimit. Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrowers may borrow, prepay
and reborrow Revolving Loans. Amounts repaid or prepaid in respect of Term Loans
may not be reborrowed.


SECTION 2.02 Loans and Borrowings.


(a)    Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.


(b)    Subject to Section 2.14, each Revolving Borrowing and Term Borrowing
shall be comprised entirely of ABR Loans or Eurocurrency Rate Loans as the
Borrower Representative may request in accordance herewith; provided that all
Borrowings made on the Initial Funding Date must be made as ABR Borrowings
unless the Borrower Representative shall have given the notice required for a
Eurocurrency Rate Borrowing by the time specified in Section 2.03. Each
Swingline Loan shall be an ABR Loan. Each Lender at its option may make any Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrowers to repay such Loan in accordance with the terms of
this Agreement or the obligation of any Lender to make or cause any Loan to be
made in accordance with this Agreement.


(c)    At the commencement of each Interest Period for any Eurocurrency Rate
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum;
provided that a Eurocurrency Revolving Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the Aggregate Revolving
Commitment; provided, further, that a Eurocurrency Rate Borrowing that results
from a continuation of an outstanding Eurocurrency Rate Borrowing may be in an
aggregate amount that is equal to such outstanding Borrowing. At the time that
each ABR Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum; provided that an ABR Revolving Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the Aggregate
Revolving Commitment or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(f). Each Swingline Loan shall be in
an amount that is an integral multiple of $100,000 and not less than $500,000;
provided that a Swingline Loan may be in an aggregate amount that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.05(f). Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of ten
(or such greater number as may be agreed to by the Administrative Agent)
Eurocurrency Rate Borrowings outstanding.


(d)    Notwithstanding any other provision of this Agreement, the Borrower
Representative shall not be entitled to request, or to elect to convert to or
continue, any
56







--------------------------------------------------------------------------------





Eurocurrency Rate Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date applicable thereto.


SECTION 2.03 Requests for Borrowings. To request a Revolving Borrowing or Term
Borrowing, the Borrower Representative shall notify the Administrative Agent of
such request by telephone (a) in the case of a Eurocurrency Rate Borrowing
denominated in Dollars, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing (or, in the case of any
Eurocurrency Rate Loan to be made on the Initial Funding Date, such shorter
period of time as may be agreed to by the Administrative Agent), (b) in the case
of an ABR Borrowing, not later than 11:00 a.m., New York City time, on the day
of the proposed Borrowing or (c) in the case of a Eurocurrency Rate Borrowing
denominated in an Alternative Currency, not later than 11:00 a.m., Local Time,
four Business Days before the date of the proposed Borrowing (or, in the case of
any Eurocurrency Rate Loan to be made on the Initial Funding Date, such shorter
period of time as may be agreed to by the Administrative Agent). Each such
telephonic Borrowing Request shall be, in the case of Revolving Borrowings only,
irrevocable and shall be confirmed promptly by hand delivery, facsimile or other
electronic delivery to the Administrative Agent of an executed written Borrowing
Request. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:


(i)    the Borrower of such Borrowing;


(ii)    whether the requested Borrowing is to be comprised of Term Loans of any
Class and/or Series or Revolving Loans;


(iii)    the aggregate amount of such Borrowing;


(iv)    the date of such Borrowing, which shall be a Business Day;


(v)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency Rate
Borrowing;


(vi)    in the case of a Eurocurrency Rate Borrowing, (x) the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period” and (y) the currency of such Borrowing;
and


(vii)    the location and number of the account to which funds are to be
disbursed or, in the case of any Borrowing requested to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f) (other than a
deemed ABR Revolving Borrowing pursuant to Section 2.05(f)), the identity of the
Issuing Bank that made such LC Disbursement.


If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing denominated in Dollars. If no Interest
Period is specified with respect to any requested Eurocurrency Rate Borrowing,
then the Borrower Representative shall be deemed to have selected an Interest
Period of one month’s duration. Promptly following receipt of a Borrowing
Request in accordance with this Section, the Administrative Agent shall advise
each
57







--------------------------------------------------------------------------------





Lender of the applicable Class of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.


SECTION 2.04 Swingline Loans.


(a)    Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans, in Dollars or any Alternative Currency,
to the U.S. Borrower and the Belgian Borrower from time to time during the
Revolving Availability Period in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of the
outstanding Swingline Loans exceeding $40,000,000 or (ii) the Aggregate
Revolving Exposure exceeding the Aggregate Revolving Commitment; provided that
the Swingline Lender shall not be required to make a Swingline Loan to refinance
an outstanding Swingline Loan. Within the foregoing limits and subject to the
terms and conditions set forth herein, the U.S. Borrower and the Belgian
Borrower may borrow, prepay and reborrow Swingline Loans.


(b)    To request a Swingline Loan, the Borrower Representative shall notify the
Administrative Agent of such request by telephone not later than 12:00 noon, New
York City time, on the day of the proposed Swingline Loan. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery, facsimile or other electronic delivery to the Administrative Agent of
an executed written Borrowing Request. Each such telephonic and written
Borrowing Request shall specify the requested date (which shall be a Business
Day) and the amount and currency of the requested Swingline Loan, the Borrower
and the location and number of the account to which funds are to be disbursed
or, in the case of any Swingline Loan requested to finance the reimbursement of
an LC Disbursement as provided in Section 2.05(f), the identity of the Issuing
Bank that has made such LC Disbursement. Promptly following the receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise the Swingline Lender of the details thereof. The Swingline Lender
shall make each Swingline Loan available to the U.S. Borrower or the Belgian
Borrower, as applicable, by means of a wire transfer to the account specified in
such Borrowing Request or to the applicable Issuing Bank, as the case may be, by
2:00 p.m., New York City time, on the requested date of such Swingline Loan.


(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount and currency of the Swingline Loans in which Revolving Lenders
will be required to participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Swingline Loans. Each Revolving Lender hereby absolutely and
unconditionally agrees to pay, upon receipt of notice (or with respect to
Swingline Loans denominated in an Alternative Currency, to the extent notice is
provided after 11:00 a.m., Local Time, within one Business Day) as provided
above, to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Applicable Percentage of such Swingline Loan or Swingline Loans in
the currency of such Swingline Loan. Each Revolving Lender acknowledges and
agrees that, in making any Swingline Loan, the Swingline Lender shall be
entitled to rely, and shall not incur any liability for relying, upon the
representation and warranty of the Borrowers deemed made pursuant to Section
4.03. Each


58





--------------------------------------------------------------------------------





Revolving Lender further acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or any reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders
pursuant to this paragraph), and the Administrative Agent shall promptly remit
to the Swingline Lender the amounts so received by it from the Revolving
Lenders. The Administrative Agent shall notify the U.S. Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the U.S. Borrower or the Belgian Borrower (or other
Person on behalf of such Borrower) in respect of a Swingline Loan after receipt
by the Swingline Lender of the proceeds of a sale of participations therein
shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to the U.S. Borrower or the
Belgian Borrower for any reason. The purchase of participations in a Swingline
Loan pursuant to this paragraph shall not constitute a Loan and shall not
relieve the applicable Borrower of its obligation to repay such Swingline Loan.


SECTION 2.05 Letters of Credit.


(a)    General. Subject to the terms and conditions set forth herein, and any
other terms and conditions which the applicable Issuing Bank may reasonably
require, the Borrower Representative may request the issuance of Letters of
Credit for its own account or, so long as the U.S. Borrower is a joint and
several co-applicant with respect thereto, the account of any Restricted
Subsidiary, denominated in Dollars and in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Revolving Availability Period. The U.S. Borrower and the
Belgian Borrower, jointly and severally, unconditionally and irrevocably agree
that, in connection with any Letter of Credit issued for the account of any
Restricted Subsidiary that is, in the case of the Belgian Borrower, a Subsidiary
of the Belgian Borrower, as provided in the first sentence of this paragraph, it
will be fully responsible for the reimbursement of LC Disbursements, the payment
of interest thereon and the payment of fees due under Section 2.12(b) to the
same extent as if it were the sole account party in respect of such Letter of
Credit. Notwithstanding anything contained in any letter of credit application
furnished to any Issuing Bank in connection with the issuance of any Letter of
Credit, (i) all provisions of such letter of credit application purporting to
grant liens in favor of the Issuing Bank to secure obligations in respect of
such Letter of Credit shall be disregarded, it being agreed that such
obligations shall be secured to the extent provided in this Agreement and in the
Security Documents, and (ii) in the event of any inconsistency between the terms
and conditions of such letter of credit application and the terms and conditions
of this
59







--------------------------------------------------------------------------------





Agreement, the terms and conditions of this Agreement shall control. Subject to
the terms and conditions hereof, each Existing Letter of Credit that is
outstanding on the Initial Funding Date shall, effective as of the Initial
Funding Date and without any further action by the U.S. Borrower, be deemed a
Letter of Credit for all purposes hereof and be subject to and governed by the
terms and conditions hereof.


(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit, the Borrower Representative shall
hand deliver or fax (or transmit by electronic communication, if arrangements
for doing so have been approved by the recipient) to the applicable Issuing Bank
and the Administrative Agent, reasonably in advance of the requested date of
issuance, amendment, renewal or extension, a Letter of Credit Request requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the requested date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
of this Section), the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be reasonably
necessary to enable the applicable Issuing Bank to prepare, amend, renew or
extend such Letter of Credit. If requested by the applicable Issuing Bank, the
Borrower Representative also shall submit a letter of credit application on such
Issuing Bank’s standard form in connection with any such request. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon each
issuance, amendment, renewal or extension of any Letter of Credit the applicable
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension, (i) the LC Exposure will not
exceed the Letter of Credit Sublimit, (ii) the LC Exposure of any Issuing Bank
will not exceed the applicable Specified L/C Sublimit of such Issuing Bank and
(iii) the Aggregate Revolving Exposure will not exceed the Aggregate Revolving
Commitment. Each Issuing Bank agrees that it shall not permit any issuance,
amendment, renewal or extension of a Letter of Credit to occur unless it shall
have given to the Administrative Agent written notice thereof required under
paragraph (l) of this Section.


(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Maturity Date; provided any Letter of
Credit may expire after such date with the consent of the applicable Issuing
Bank and if such Letter of Credit is cash collateralized or backstopped from and
after such date in a manner reasonably agreed to by the applicable Issuing Bank
and the Administrative Agent (it being understood that each Lender’s
participation obligations with respect to any Letter of Credit shall terminate
upon the latest Revolving Maturity Date applicable to such Lender unless
otherwise consented to by such Lender); provided that any Letter of Credit may
contain customary automatic renewal provisions agreed upon by the applicable
Borrower and the applicable Issuing Bank pursuant to which the expiration date
of such Letter of Credit shall automatically be extended for a period of up to
12 months (but not to a date later than the date set forth in clause (ii)
above), subject to a right on the part of such Issuing Bank to prevent any such
renewal from occurring by giving notice to the beneficiary in advance of any
such renewal; and provided further that if there exist any Extended Revolving
Commitments having a
60







--------------------------------------------------------------------------------





maturity date later than the Revolving Maturity Date (the “Subsequent Maturity
Date”), then, so long as the aggregate LC Exposure in respect of Letters of
Credit expiring after the Revolving Maturity Date will not exceed the lesser of
the Letter of Credit Sublimit and the aggregate amount of such Extended
Revolving Commitments, the Borrower Representative may request the issuance of a
Letter of Credit that shall expire at or prior to the close of business on the
earlier of (A) the date one year after the date of the issuance of such Letter
of Credit (or, in the case of any renewal or extension thereof, one year after
such renewal or extension) and (B) the date that is five Business Days prior to
the Subsequent Maturity Date.


(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or any Revolving Lender, the Issuing
Bank that is the issuer thereof hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Revolving Lender’s Applicable Percentage
of each LC Disbursement made by such Issuing Bank under such Letter of Credit
and not reimbursed by the applicable Borrower on the date due as provided in
paragraph (f) of this Section, or of any reimbursement payment required to be
refunded to the applicable Borrower for any reason. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or any reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Revolving Lender further
acknowledges and agrees that, in issuing, amending, renewing or extending any
Letter of Credit, the applicable Issuing Bank shall be entitled to rely, and
shall not incur any liability for relying, upon the representation and warranty
of the Borrowers deemed made pursuant to Section 4.03.


(e)    Disbursements. Each Issuing Bank shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit and shall promptly notify the Administrative Agent and
the Borrower Representative by telephone (confirmed by hand delivery, facsimile
or other electronic delivery) of such demand for payment and whether such
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
applicable Borrower of its obligation to reimburse such LC Disbursement.


(f)    Reimbursements. If an Issuing Bank shall make an LC Disbursement in
respect of a Letter of Credit, such Issuing Bank shall notify the applicable
Borrower and the Administrative Agent of such LC Disbursement and of the date
and amount thereof and the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 2:00 p.m. on the day that is one Business Day after
the day of such LC Disbursement (in each case, the “Required Reimbursement
Date”); provided that the Borrower Representative may, subject to the conditions
to borrowing set forth herein, request in


61







--------------------------------------------------------------------------------





accordance with Section 2.03 or 2.04 that such payment be financed with an ABR
Revolving Borrowing or a Swingline Loan and, to the extent so financed, the
applicable Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan and unless
the applicable Borrower shall have, by 1:00 p.m., New York City time, on the
Required Reimbursement Date, given a notice to the Administrative Agent and the
applicable Issuing Bank that the applicable Borrower intends to reimburse the
applicable Issuing Bank for the LC Disbursement with funds other than from the
proceeds of an ABR Revolving Borrowing or a Swingline Loan, the applicable
Borrower shall be deemed to have requested an ABR Borrowing in the amount of
such LC Disbursement, plus interest payable thereon pursuant to Section 2.05(h).
If the applicable Borrower subsequently fails to reimburse any LC Disbursement
by the time specified above, the Administrative Agent shall notify each
Revolving Lender of such failure, the payment then due from the applicable
Borrower in respect of the applicable LC Disbursement and such Revolving
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Revolving Lender shall pay to the Administrative Agent its
Applicable Percentage of the amount then due from the applicable Borrower, in
the same manner as provided in Section 2.06 with respect to Loans made by such
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders pursuant to this paragraph), and the
Administrative Agent shall promptly remit to the applicable Issuing Bank the
amounts so received by it from the Revolving Lenders. Promptly following receipt
by the Administrative Agent of any payment from the applicable Borrower pursuant
to this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Revolving Lenders and such Issuing Bank as their interests may appear. Any
payment made by a Revolving Lender pursuant to this paragraph to reimburse an
Issuing Bank for an LC Disbursement (other than the funding of an ABR Revolving
Borrowing or a Swingline Loan as contemplated above) shall not constitute a Loan
and shall not relieve the applicable Borrower of its obligation to reimburse
such LC Disbursement.


(g)    Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section is absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision thereof or hereof, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this paragraph, constitute a legal or equitable discharge of,
or provide a right of setoff against, the applicable Borrower’s obligations
hereunder. None of the Administrative Agent, the Lenders, the Issuing Banks or
any of their Related Parties shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of
Credit, any payment or failure to make any payment thereunder (irrespective of
any of the circumstances referred to in the preceding sentence), any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any
62







--------------------------------------------------------------------------------





Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any other act, failure to act
or other event or circumstance; provided that the foregoing shall not be
construed to excuse any Issuing Bank from liability to the applicable Borrower
to the extent of any direct damages (as opposed to consequential damages, claims
in respect of which are hereby waived by each Borrower to the extent permitted
by applicable law) suffered by such Borrower that are caused by such Issuing
Bank’s failure to exercise care when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. The
parties hereto expressly agree that, in the absence of gross negligence, bad
faith or willful misconduct on the part of an Issuing Bank (as determined by a
court of competent jurisdiction in a final and nonappealable judgment), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.


(h)    Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the applicable Borrower shall reimburse such LC Disbursement in
full on the Required Reimbursement Date, the unpaid amount thereof shall bear
interest, for each day from and including the Required Reimbursement Date to but
excluding the date that such Borrower reimburses such LC Disbursement in full,
whether with its own funds or with proceeds from a Revolving Borrowing
(including any ABR Revolving Borrowing deemed requested pursuant to Section
2.05(f)) or a Swingline Loan, at the rate per annum then applicable to ABR
Revolving Loans; provided that, if the Borrowers fail to reimburse such LC
Disbursement when due pursuant to Section 2.05(f), then Section 2.13(c) shall
apply. Interest accrued pursuant to this paragraph shall be paid to the
Administrative Agent, for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (f) of this Section to reimburse such Issuing Bank shall
be for the account of such Lender to the extent of such payment, and shall be
payable on demand or, if no demand has been made, on the date on which the
applicable Borrower reimburses the applicable LC Disbursement in full.


(i)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, a Majority in Interest of the Revolving Lenders)
demanding the deposit of cash collateral pursuant to this paragraph, the
applicable Borrower shall deposit in an account with the Administrative Agent,
in the name of the Administrative Agent and for the benefit of the Lenders, an
amount in cash equal to the LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to a Borrower described in
clause (h) or (i) of Section 7.01. The applicable Borrower also shall deposit
cash collateral in accordance with this paragraph as and to the extent required
by Section 2.11(b) or 2.20. Each such deposit shall


63





--------------------------------------------------------------------------------





be held by the Administrative Agent as collateral for the payment and
performance of the obligations of such Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the applicable
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Banks for LC Disbursements for which they have not been reimbursed and,
to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the applicable Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of a Majority in Interest of the Revolving Lenders), be applied to
satisfy other obligations of such Borrower under this Agreement. If the
applicable Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to such Borrower within
three Business Days after the date on which all Events of Default have been
cured or waived. If the applicable Borrower is required to provide an amount of
cash collateral hereunder pursuant to Section 2.11(b), such amount (to the
extent not applied as aforesaid) shall be returned to such Borrower as and to
the extent that, after giving effect to such return, the Aggregate Revolving
Exposure would not exceed the Aggregate Revolving Commitment and no Default
shall have occurred and be continuing.


(j)    Designation of Additional Issuing Banks. The Borrower Representative may,
at any time and from time to time, with the consent of the Administrative Agent
(which consent shall not be unreasonably withheld), designate as additional
Issuing Banks one or more Revolving Lenders that agree to serve in such capacity
as provided below. The acceptance by a Revolving Lender of an appointment as an
Issuing Bank hereunder shall be evidenced by an agreement, which shall be in
form and substance reasonably satisfactory to the Administrative Agent, executed
by the Borrower Representative, the Administrative Agent and such designated
Revolving Lender and, from and after the effective date of such agreement, (i)
such Revolving Lender shall have all the rights and obligations of an Issuing
Bank under this Agreement and (ii) references herein to the term “Issuing Bank”
shall be deemed to include such Revolving Lender in its capacity as an issuer of
Letters of Credit hereunder.


(k)    Termination of an Issuing Bank. The Borrower Representative may terminate
the appointment of any Issuing Bank as an “Issuing Bank” hereunder by providing
a written notice thereof to such Issuing Bank, with a copy to the Administrative
Agent. Any such termination shall become effective upon the earlier of (i) such
Issuing Bank acknowledging receipt of such notice and (ii) the 10th Business Day
following the date of the delivery thereof; provided that no such termination
shall become effective until and unless the LC Exposure attributable to Letters
of Credit issued by such Issuing Bank (or its Affiliates) shall have been
reduced to zero or such Letters of Credit have been backstopped, novated or cash
collateralized in a manner that is in form and substance satisfactory to such
Issuing Bank. At the time any such termination shall become effective, the U.S.
Borrower shall pay all unpaid fees accrued for the account of the terminated
Issuing Bank pursuant to Section 2.12(b). Notwithstanding the effectiveness of
any such termination, the terminated Issuing Bank shall remain a party hereto
and shall continue to


64





--------------------------------------------------------------------------------





have all the rights of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such termination, but shall not issue
any additional Letters of Credit.


(l)    Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent and the Borrower Representative (i) periodic
activity (for such period or recurrent periods as shall be requested by the
Administrative Agent) in respect of Letters of Credit issued by such Issuing
Bank, including all issuances, extensions, amendments and renewals, all
expirations and cancelations and all disbursements and reimbursements, (ii)
reasonably prior to the time that such Issuing Bank issues, amends, renews or
extends any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the stated amount of the Letters of Credit issued, amended,
renewed or extended by it and outstanding after giving effect to such issuance,
amendment, renewal or extension (and whether the amounts thereof shall have
changed), (iii) on each Business Day on which such Issuing Bank makes any LC
Disbursement, the date and amount of such LC Disbursement, (iv) on any Business
Day on which the applicable Borrower fails to reimburse an LC Disbursement
required to be reimbursed to such Issuing Bank when due pursuant to paragraph
(f) of this Section 2.05, the date of such failure and the amount of such LC
Disbursement and (v) on any other Business Day, such other information as the
Administrative Agent or the Borrower Representative shall reasonably request as
to the Letters of Credit issued by such Issuing Bank.


(m)    LC Exposure Determination. For all purposes of this Agreement, the amount
of a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.


(n)    Resignation as Issuing Bank After Assignment. Notwithstanding anything to
the contrary contained herein, if at any time an Issuing Bank assigns all of its
Revolving Commitments and Revolving Loans pursuant to Section 9.04, such Issuing
Bank may, upon 30 days’ notice to the U.S. Borrower, the Administrative Agent
and the Lenders, resign as Issuing Bank; provided that a successor Issuing Bank
shall have agreed to assume the resigning Issuing Bank’s Specified L/C Sublimit.
If an Issuing Bank resigns as Issuing Bank, it shall retain all the rights,
powers, privileges and duties of an Issuing Bank hereunder with respect to all
Letters of Credit issued by such Issuing Bank and outstanding as of the
effective date of its resignation as Issuing Bank and all Obligations with
respect to Letters of Credit issued by such Issuing Bank. Upon the appointment
of a successor Issuing Bank, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Bank, and (b) the successor Issuing Bank shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the resigning Issuing
Bank to effectively assume the obligations of the resigning Issuing Bank with
respect to such Letters of Credit.






65







--------------------------------------------------------------------------------





SECTION 2.06 Funding of Borrowings.


(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 2:00
p.m., Local Time (and, on the Initial Funding Date, by as soon as possible after
10:00 a.m. (and by no later than 12 noon, provided that all of the conditions
set forth in Section 4.02 have been satisfied by such time), Local Time), to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders; provided that Swingline Loans shall be made as
provided in Section 2.04. The Administrative Agent will make the proceeds of all
other Loans hereunder available to the U.S. Borrower or the Belgian Borrower, as
applicable, by promptly remitting the amounts so received, in like funds, to an
account specified by the Borrower Representative in the applicable Borrowing
Request or, in the case of Revolving Loans or Swingline Loans (including any
deemed ABR Revolving Loans pursuant to Section 2.05(f)) made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f), to the
Issuing Bank that has made such LC Disbursement.


(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance on such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of a payment to be made by the Borrowers, the
interest rate applicable to ABR Revolving Loans. If such Lender pays such amount
to the Administrative Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing.


SECTION 2.07 Interest Elections.


(a)    Each Revolving Borrowing and Term Borrowing initially shall be of the
Type and, in the case of a Eurocurrency Rate Borrowing, shall have an initial
Interest Period as specified in the applicable Borrowing Request or as otherwise
provided in Section 2.03 or Section 2.05(f). Thereafter, the Borrower
Representative may elect to convert such Borrowing to a Borrowing of a different
Type (in the case of Dollar denominated Borrowings) or to continue such
Borrowing and, in the case of a Eurocurrency Rate Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower Representative
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Borrowings, which may not be converted or continued.




66





--------------------------------------------------------------------------------





(b)    To make an election pursuant to this Section, the Borrower Representative
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if the Borrower
Representative were requesting a Revolving Borrowing of the Type resulting from
such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be confirmed promptly by hand
delivery, facsimile or other electronic delivery to the Administrative Agent of
an executed written Interest Election Request. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:


(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);


(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;


(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Rate Borrowing; and


(iv)    if the resulting Borrowing is to be a Eurocurrency Rate Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period.”


If any such Interest Election Request requests a Eurocurrency Rate Borrowing but
does not specify an Interest Period, then the applicable Borrower shall be
deemed to have selected an Interest Period of one month’s duration.


(c)     Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of such Lender’s portion of each
resulting Borrowing.


(d)    If the Borrower Representative fails to deliver a timely Interest
Election Request with respect to a Eurocurrency Rate Borrowing prior to the end
of the Interest Period applicable thereto, then, unless such Borrowing is repaid
as provided herein, at the end of such Interest Period such Borrowing shall (i)
in the case of a Term Borrowing or Revolving Borrowing denominated in an
Alternative Currency, be continued as a Eurocurrency Rate Borrowing for an
additional Interest Period of one month or (ii) in the case of a Revolving
Borrowing denominated in Dollars, be converted to an ABR Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default under
clause (h) or (i) of Section 7.01 has occurred and is continuing with respect to
a Borrower, or if any other Event of Default has occurred and is continuing and
the Administrative Agent, at the request of a Majority in Interest of Lenders of
any Class, has notified the Borrowers of the election to give effect to this
sentence on account of such other Event of Default, then, in each such case, so
long as such Event of Default is continuing, (i) no outstanding Borrowing of
such Class denominated in Dollars may be converted to or continued as a
Eurocurrency Rate Borrowing, (ii) no outstanding Loans denominated in any
currency other
67







--------------------------------------------------------------------------------





than Dollars may be continued for an Interest Period of more than one month’s
duration and (iii) unless repaid, each Eurocurrency Rate Borrowing of such Class
denominated in Dollars shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.


SECTION 2.08 Termination and Reduction of Commitments.


(a)    Unless previously terminated, (i) the Commitments shall terminate on July
1, 2016 if the Initial Funding Date has not occurred on or prior to such date,
(ii) the Initial Term Commitments shall automatically terminate at the Initial
Funding Date, (iii) any Incremental Term Commitment shall terminate on the date
set forth in the Incremental Facility Agreement relating thereto, (iv) except
with respect to Extended Revolving Commitments, the Revolving Commitments shall
automatically terminate at the Revolving Maturity Date and (v) any Extended
Revolving Commitments shall automatically terminate on the relevant Maturity
Date for the Extension Series of such Extended Revolving Commitments.


(b)    Subject to Section 2.22 in the case of any reduction or termination of
Revolving Commitments, the Borrower Representative may at any time terminate, or
from time to time permanently reduce, the Commitments of any Class, as
determined by the Borrower Representative, in whole or in part either (i)
ratably among Classes or (ii) if not inconsistent with the Extension Amendment
relating to Extended Revolving Commitments, first to the Commitments with
respect to any Existing Revolving Commitments and second to such Extended
Revolving Commitments; provided that (i) with respect to the Revolving
Commitments of any Class, any such termination or reduction shall apply ratably
to reduce the Revolving Commitment of each of the Revolving Lenders of such
Class, (ii) each reduction of the Commitments of any Class shall be in an amount
that is an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum and (iii) the Borrower Representative shall not terminate or
reduce the Revolving Commitments of any Class if, after giving effect to any
concurrent prepayment of the Revolving Loans or Swingline Loans of such Class in
accordance with Section 2.11, the Revolving Exposure of any Lender of such Class
would exceed its Revolving Commitment of such Class.


(c)    The Borrower Representative shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the applicable Class of the contents thereof. Each notice delivered
by the Borrower Representative pursuant to this Section shall be irrevocable;
provided that a notice of termination or reduction of the Revolving Commitments
under paragraph (b) of this Section may state that such notice is conditioned
upon the occurrence of one or more events specified therein, in which case such
notice may be revoked by the Borrower Representative (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments of
any Class shall be permanent.


SECTION 2.09 Repayment of Loans; Evidence of Debt.


(a)    The U.S. Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each
68







--------------------------------------------------------------------------------





Revolving Loan made to the U.S. Borrower (other than an Extended Revolving Loan)
of such Lender on the Revolving Maturity Date, (ii) with respect to any tranche
of Incremental Term Loans, to the Administrative Agent for the account of each
applicable Incremental Term Lender the then unpaid principal amount of each
Incremental Term Loan of such tranche of such Incremental Term Lender on the
relevant Maturity Date for such tranche of Incremental Term Loans, (iii) with
respect to any Extension Series of Extended Term Loans, to the Administrative
Agent for the account of each applicable Extending Lender the then unpaid
principal amount of each Extended Term Loan of such Extension Series on the
relevant Maturity Date for such Extension Series of Extended Term Loans, (iv)
with respect to any Extension Series of Extended Revolving Commitments, of each
Extended Revolving Loan made to the U.S. Borrower of such Extension Series on
the relevant Maturity Date for such Extension Series of Extended Revolving
Commitments, (v) to the Administrative Agent for the account of each Initial
Term Lender the then unpaid principal amount of each Initial Term Loan (other
than any Extended Term Loan) of such Initial Term Lender as provided in Section
2.10 and (vi) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan made to the U.S. Borrower on the earlier of the Revolving
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least five Business Days after
such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made to the U.S. Borrower, the U.S. Borrower shall repay all
Swingline Loans made to the U.S. Borrower that were outstanding on the date such
Borrowing was requested. The U.S. Borrower and the Belgian Borrower, jointly and
severally, hereby unconditionally promise to pay (i) to the Administrative Agent
for the account of each Lender the then unpaid principal amount of each
Revolving Loan made to the Belgian Borrower (other than an Extended Revolving
Loan) of such Lender on the Revolving Maturity Date, (ii) with respect to any
Extension Series of Extended Revolving Commitments, of each Extended Revolving
Loan made to the Belgian Borrower of such Extension Series on the relevant
Maturity Date for such Extension Series of Extended Revolving Commitments and
(iii) to the Swingline Lender the then unpaid principal amount of each Swingline
Loan made to the Belgian Borrower on the earlier of the Revolving Maturity Date
and the first date after such Swingline Loan is made that is the 15th or last
day of a calendar month and is at least five Business Days after such Swingline
Loan is made; provided that on each date that a Revolving Borrowing is made to
the Belgian Borrower, the U.S. Borrower and the Belgian Borrower, jointly and
severally, shall repay all Swingline Loans made to the Belgian Borrower that
were outstanding on the date such Borrowing was requested.


(b)    The records maintained by the Administrative Agent and the Lenders shall
be prima facie evidence of the existence and amounts of the obligations of the
Borrowers in respect of the Loans, LC Disbursements, interest and fees due or
accrued hereunder; provided that the failure of the Administrative Agent or any
Lender to maintain such records or any error therein shall not in any manner
affect the obligation of the Borrowers to pay any amounts due hereunder in
accordance with the terms of this Agreement.


(c)    Any Lender may request that Loans of any Class made by it be evidenced by
a promissory note. In such event, the applicable Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to such Lender or its
registered assigns and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
69







--------------------------------------------------------------------------------





represented by one or more promissory notes in such form payable to the payee
named therein or its registered assigns.


SECTION 2.10 Amortization of Term Loans.


(a)    Subject to adjustment pursuant to paragraph (c) of this Section, the U.S.
Borrower shall repay Initial Term Loans and Incremental Term A Loans on the last
day of each full fiscal quarter ending after the secondthird anniversary of the
Initial Funding Date in the principal amount of Initial Term Loans and
Incremental Term A Loans equal to (i) the sum of (x) the aggregate outstanding
principal amount of Initial Term Loans immediately after closing on the Initial
Funding Date and (y) the aggregate outstanding principal amount of Incremental
Term A Loans immediately after the funding thereof on the Amendment No. 1
Effective Date multiplied by (ii) the percentage set forth below:


Period
 
Term Loan Repayment Percentage Per Quarter
The four full fiscal quarters immediately following the secondthird anniversary
of the Initial Funding Date
 
1.25%
The four full fiscal quarters immediately following the thirdfourth anniversary
of the Initial Funding Date
 
1.25%
The four full fiscal quarters immediately following the fourthfifth anniversary
of the Initial Funding Date
 
2.501.25%
The threeEach full fiscal quarters immediatelyquarter following the
fifthsixth anniversary of the Initial Funding Date
 
2.501.25%



To the extent not previously paid, all Initial Term Loans and Incremental Term A
Loans shall be due and payable on the Initial Term Maturity Date.


(b)    In the event any Incremental Term Loans are made, such Incremental Term
Loans shall mature and be repaid in amounts and on dates as agreed between the
U.S. Borrower and the relevant Incremental Term Lenders in the applicable
Incremental Facility Agreement, subject to the requirements set forth in Section
2.21. In the event any Extended Term Loans are established, such Extended Term
Loans shall mature and be repaid in the amounts and on the dates set forth in
the applicable Extension Amendment, subject to the requirements set forth in
Section 2.22.


(c)    Any voluntary prepayment of a Term Borrowing of any Class made pursuant
to Section 2.11(a) shall be applied to reduce the subsequent scheduled
repayments of Term Borrowings of such Class in such order as the U.S. Borrower
may determine; provided that the U.S. Borrower may not voluntarily prepay
Extended Term Loans of any Extension Series pursuant to Section 2.11(a) unless
such prepayment is accompanied by at least a pro rata prepayment, based upon the
outstanding principal amounts owing under such Class, of Initial


70









--------------------------------------------------------------------------------





Term Loans of the Class of Initial Term Loans from which such Extended Term
Loans were converted (or such Initial Term Loans of such Class have otherwise
been repaid in full). For the avoidance of doubt, the U.S. Borrower may
voluntarily prepay Initial Term Loans of any Class pursuant to Section 2.11(a)
without any requirement to prepay Extended Term Loans that were converted from
the Initial Term Loans of such Class.


(d)    Any mandatory prepayment of a Term Borrowing of any Class required by
Section 2.11 shall be allocated to the Classes of Term Loans outstanding, pro
rata, based upon the outstanding principal amounts of the Term Loans of each
Class (unless any Incremental Facility Agreement contemplates that any
Incremental Term Loans or Refinanced Term Loans, as applicable, established
thereby shall share in any mandatory prepayments of Term Borrowings required by
Section 2.11 on less than a pro rata basis with any other Term Loans, in which
case such mandatory prepayment shall be allocated to such Class of Term Loans as
provided in such any Incremental Facility Agreement), and shall be applied pro
rata to the Lenders of each Class, based upon the outstanding principal amounts
owing under each such Class of Term Loans; provided that, with respect to the
allocation of such prepayments between Initial Term Loans and Extended Term
Loans of the same Extension Series, the U.S. Borrower may, to the extent not
inconsistent with any Extension Amendment relating to Extended Term Loans of any
Extension Series, allocate such prepayments as the U.S. Borrower may specify, so
long as the U.S. Borrower shall not allocate to Extended Term Loans of any
Extension Series any mandatory prepayment unless such prepayment is accompanied
by at least a pro rata prepayment, based upon the outstanding principal amounts
owing under such Class, of Initial Term Loans of the Class of Initial Term Loans
from which such Extended Term Loans were converted (or such Initial Term Loans
of such Class have otherwise been repaid in full).


(e)    Mandatory prepayments required by Section 2.11, within any Class of Term
Loans (other than Incremental Term Loans of any Series), shall be applied on a
pro rata basis to reduce the subsequent scheduled repayments of the Term
Borrowings of such Class. Mandatory prepayments required by Section 2.11, within
any Series of Incremental Term Loans, shall be applied to reduce the remaining
subsequent scheduled repayments of Incremental Term Loans of such Series as
shall be specified therefor in the applicable Incremental Facility Agreement for
such Series.


(f)    In the event that Term Loans of any Class are purchased or acquired by
the U.S. Borrower pursuant to Purchase Offers under Section 2.23, then the
subsequent scheduled repayments of the Term Borrowings of such Class to be made
will not be reduced or otherwise affected by such transaction (except to the
extent that the final scheduled payment shall be reduced thereby).


SECTION 2.11 Prepayment of Loans.


(a)    Each Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to the requirements of this
Section.


(b)    In the event and on each occasion that (i) the Aggregate Revolving
Exposure exceeds the Aggregate Revolving Commitment, the applicable Borrower
shall prepay Revolving Borrowings or Swingline Borrowings (or, if no such
Borrowings are outstanding, deposit cash


71





--------------------------------------------------------------------------------





collateral in an account with the Administrative Agent in accordance with
Section 2.05(i)) in an aggregate amount equal to such excess, (ii) the Aggregate
Revolving Exposure denominated in any Alternative Currency exceeds the
Alternative Currency Sublimit for such currency, the applicable Borrower shall,
prepay Revolving Borrowings or Swingline Borrowings denominated in such
Alternative Currency in an aggregate amount equal to such excess or (iii) the
Aggregate Revolving Exposure attributable to Borrowings by the Belgian Borrower
exceeds the Belgian Borrower Sublimit, the Belgian Borrower shall prepay
Revolving Borrowings or Swingline Borrowings in an aggregate amount equal to
such excess.


(c)    In the event and on each occasion that any Net Proceeds are received by
or on behalf of the U.S. Borrower or any Restricted Subsidiary in respect of any
Prepayment Event, the U.S. Borrower shall, not later than the date of prepayment
required by paragraph (d) of this Section, prepay Term Borrowings in an amount
equal to such Net Proceeds (or such lesser amount required by paragraph (d) of
this Section); provided that, if the U.S. Borrower shall, prior to the date of
the required prepayment, deliver to the Administrative Agent a certificate of an
Authorized Officer of the U.S. Borrower to the effect that the U.S. Borrower
intends to cause the Net Proceeds from such event (or a portion thereof
specified in such certificate) to be applied within one year after receipt of
such Net Proceeds to be reinvested in the business of the U.S. Borrower and its
Restricted Subsidiaries (in the case of reinvestments in assets of Restricted
Subsidiaries that are not Loan Parties, in accordance with the applicable
limitations of Article VI), or to consummate any Permitted Acquisition permitted
hereunder, then no prepayment shall be required pursuant to this paragraph in
respect of the Net Proceeds from such event (or the portion of such Net Proceeds
specified in such certificate, if applicable) except to the extent of any such
Net Proceeds that have not been so applied by the end of such one-year period
(or if by the end of such initial one-year period the U.S. Borrower or any of
its Restricted Subsidiaries shall have entered into a binding agreement with a
third party to reinvest, or to consummate such Permitted Acquisition, with such
Net Proceeds in accordance with the applicable provisions of Article VI, such
Net Proceeds have not been so applied within a period of 180 days after the date
of such binding agreement), at which time a prepayment shall be required in an
amount equal to the Net Proceeds that have not been so applied.


(d)    With respect to each such prepayment required by Section 2.11(c) as a
result of a Prepayment Event, (i) no later than five (5) Business Days after
receipt of the Net Proceeds of such Prepayment Event, the U.S. Borrower will
give the Administrative Agent telephonic notice thereof (promptly confirmed in
writing), and the Administrative Agent will promptly provide such notice to each
Lender of Term Loans, (ii) each such Lender will have the right to refuse any
such prepayment by giving written notice of such refusal to the Administrative
Agent within three Business Days after such Lender’s receipt of notice from the
Administrative Agent of such prepayment (such refused amounts, the “Refused
Proceeds”), and (iii) the U.S. Borrower will make all such prepayments not so
refused upon the fifth Business Day after such Lenders receive first notice of
repayment from the Administrative Agent, and any Refused Proceeds may be
retained by the U.S. Borrower (it being understood that if no Term Loans are
outstanding at the time the notice referenced in clause (i) above would
otherwise be required to be delivered, such prepayment shall automatically be
deemed Refused Proceeds without any further action by the U.S. Borrower for
purposes of this Section 2.11(d)).


72







--------------------------------------------------------------------------------





(e)    [Reserved].


(f)    Prior to any optional or mandatory prepayment of Borrowings under this
Section, the Borrower Representative shall specify the Borrowing or Borrowings
to be prepaid in the notice of such prepayment delivered pursuant to paragraph
(g) of this Section.


(g)    The Borrower Representative shall notify the Administrative Agent (and,
in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by hand delivery, facsimile or other electronic delivery)
of any repayment, any optional prepayment and, to the extent practicable (and,
in the case of prepayments required pursuant to Section 2.11(c), subject to
Section 2.11(d)), any mandatory prepayment under Section 2.10 or 2.11, as
applicable, (i) in the case of repayment or prepayment of a Eurocurrency Rate
Borrowing denominated in Dollars, not later than 12:00 noon, New York City time,
three Business Days before the date of repayment or prepayment, (ii) in the case
of repayment or prepayment of an ABR Borrowing, not later than 1:00 p.m., New
York City time, one Business Day before the date of repayment or prepayment,
(iii) in the case of repayment or prepayment of a Swingline Loan, not later than
2:00 p.m., New York City time, on the date of repayment or prepayment or (iv) in
the case of a Eurocurrency Rate Borrowing denominated in an Alternative
Currency, not later than 1:00 p.m., Local Time, three Business Days before the
date or repayment or prepayment. Each such notice shall be irrevocable and shall
specify the repayment or prepayment date, the principal amount of each Borrowing
or portion thereof to be repaid or prepaid and, in the case of a mandatory
prepayment, to the extent practicable, a reasonably detailed calculation of the
amount of such prepayment; provided that (A) if a notice of optional prepayment
is given in connection with a conditional notice of termination of the Revolving
Commitments as contemplated by Section 2.08, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with Section
2.08 and (B) a notice of prepayment of Term Borrowings may state that such
notice is conditioned upon the occurrence of one or more events specified
therein, in which case such notice may be revoked by the Borrower Representative
(by notice to the Administrative Agent on or prior to the specified date of
prepayment) if such condition is not satisfied. Promptly following receipt of
any such notice (other than a notice relating solely to Swingline Loans), the
Administrative Agent shall advise the Lenders of the applicable Class of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. Repayment and prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.


(h)    Notwithstanding the foregoing, in the event that any portion of any
Foreign Source Prepayment attributable to any Foreign Subsidiary cannot be made
when due other than with the proceeds of a dividend from such Foreign Subsidiary
(or of a dividend from another Foreign Subsidiary of which the first Foreign
Subsidiary is a direct or indirect subsidiary) that would result in a material
adverse tax liability to the U.S. Borrower, then the requirement to make a
prepayment with such portion shall be deferred until such time as such
prepayment can be made with funds of the U.S. Borrower and the Restricted
Subsidiaries that are available without resort to such a dividend. “Foreign
Source Prepayment” means, for any Foreign Subsidiary, any Net Proceeds arising
from a Prepayment Event under paragraph (a) or (b) of the definition of
Prepayment Event in respect of any asset of such Foreign Subsidiary.


73





--------------------------------------------------------------------------------





SECTION 2.12 Fees.


(a)    The U.S. Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Lender a commitment fee (the “Commitment Fee”), which
shall accrue at the Applicable Rate per annum on the daily unused amount of the
Revolving Commitment of such Lender during the period from and including the
Initial Funding Date to but excluding the date on which such Revolving
Commitment terminates. Accrued Commitment Fees shall be payable in arrears on
the last day of March, June, September and December of each year and on the date
on which the Revolving Commitments terminate, commencing on the first such date
to occur after the Initial Funding Date. All such Commitment Fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). For
purposes of computing Commitment Fees, a Revolving Commitment of a Lender shall
be deemed to be used to the extent of the outstanding Revolving Loans and LC
Exposure of such Lender (and the Swingline Exposure of such Lender shall be
disregarded for such purpose).


(b)    Each Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the Applicable Rate
used to determine the interest rate applicable to Eurocurrency Revolving Loans
on the daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Initial Funding Date to but excluding the later of the date on
which such Lender’s Revolving Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, and (ii) to each Issuing Bank a fronting
fee, which shall accrue at a rate of 0.125% per annum on the average daily
amount of the LC Exposure attributable to Letters of Credit issued by such
Issuing Bank (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Initial Funding Date to
but excluding the later of the date of termination of the Revolving Commitments
and the date on which there ceases to be any such LC Exposure, as well as such
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Initial Funding Date; provided that all such fees shall be
payable on the date on which the Revolving Commitments terminate and any such
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand. Any other fees payable to an Issuing Bank pursuant to this
paragraph shall be payable within 10 Business Days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).


(c)    Each Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between such Borrower and the Administrative Agent.


(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to


74





--------------------------------------------------------------------------------





it) for distribution, in the case of commitment fees and participation fees, to
the Revolving Lenders entitled thereto. Fees paid shall not be refundable under
any circumstances.


SECTION 2.13 Interest.


(a)    The Loans comprising each ABR Borrowing (including such Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.


(b)    The Loans comprising each Eurocurrency Rate Borrowing shall bear interest
at the Eurocurrency Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.


(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by a Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% per annum
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2% per annum
plus the rate applicable to ABR Revolving Loans as provided in paragraph (a) of
this Section.


(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of a Revolving Loan, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of a Eurocurrency Rate Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.


(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate or Adjusted
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.


SECTION 2.14 Alternate Rate of Interest.


(a)    If prior to the commencement of any Interest Period for a Eurocurrency
Rate Loan of any Class:


(i)    (a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurocurrency Rate for such Interest Period; or
75









--------------------------------------------------------------------------------





(ii)    (b)    the Administrative Agent is advised by a Majority in Interest of
the Lenders of such Class that the Eurocurrency Rate for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Eurocurrency Rate Loan for such
Interest Period or that deposits in the currency of such Eurocurrency Rate Loan
are not being offered to banks in the applicable London interbank market for the
applicable amount and the Interest Period of such Eurocurrency Rate Loan;


then the Administrative Agent shall give notice (which may be telephonic)
thereof to the Borrower Representative and the Lenders of such Class as promptly
as practicable. Thereafter, the obligation of the Lenders to make Eurocurrency
Rate Loans in such currency (other than outstanding Term Loans) shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower
Representative may revoke any pending request for a Borrowing of, conversion to
or continuation of Eurocurrency Rate Loans or, failing that, (i) in the case of
Loans denominated in Dollars, will be deemed to have converted such request into
a request for a Borrowing of ABR Loans in the amount specified therein and (ii)
in the case of a Revolving Loan to be denominated in a currency other than
Dollars, such Revolving Loan shall be made in Dollars in the Dollar Equivalent
amount of the requested Borrowing.


(b)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Document, if the Administrative Agent has made the determination (which
determination shall be made by notice to the Borrower Representative), or the
Borrower Representative or Required Lenders notify the Administrative Agent
(with, in the case of the Required Lenders, a copy to the Borrower
Representative) that the Borrower Representative or Required Lenders (as
applicable) have determined, that (i) the circumstances described in Section
2.14(a)(i) or (a)(ii) have arisen and that such circumstances are unlikely to be
temporary, (ii) syndicated loans in the U.S. market in the applicable currency
being executed at the time, or that include language similar to that contained
in this Section 2.14(b), are being generally executed or amended, as applicable,
to incorporate or adopt, as applicable, a new benchmark interest rate to replace
LIBOR for the applicable currency or any other applicable interest rate
specified herein, or (iii) the applicable supervisor or administrator (if any)
of LIBOR for the applicable currency or any other applicable interest rate
specified herein, or any Governmental Authority having, or purporting to have,
jurisdiction over the Administrative Agent, has made a public statement
identifying a specific date after which LIBOR for the applicable currency or
such other applicable interest rate shall no longer be made available, or used
for determining interest rates for loans in the syndicated loan market in the
applicable currency, then, reasonably promptly after such determination by the
Administrative Agent or receipt by the Administrative Agent of such notice, as
applicable, the Administrative Agent and the Borrower Representative may amend
this Agreement and any other Loan Documents and enter into additional Loan
Documents (any such amendment or additional Loan Document, a “Replacement Rate
Amendment”) as the Administrative Agent and the Borrower Representative deem
appropriate to replace the Eurocurrency Rate with respect to the applicable
currency, or such other applicable interest rate, as applicable, with an
alternate benchmark rate (including any mathematical or other adjustments to the
benchmark (if any) incorporated therein), giving due consideration to any
evolving or then existing convention for similar syndicated credit facilities in
the U.S. market denominated in the applicable currency


76





--------------------------------------------------------------------------------





(including, without limitation, credit facilities in which the Administrative
Agent is serving as administrative agent) for such alternative benchmarks (any
such proposed rate, the “Replacement Rate”), together with any proposed
Replacement Rate Conforming Changes, and such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five (5)
Business Days of the delivery of such amendment to the Lenders, written notices
from Lenders that in the aggregate constitute Required Lenders, with each such
notice stating that such Lender objects to such amendment. To the extent a
Replacement Rate is approved by the Borrower Representative and the
Administrative Agent in connection with this clause (b), the Replacement Rate
shall be applied in a manner consistent with market practice; provided that, in
each case, to the extent such market practice is not administratively feasible
for the Administrative Agent, such Replacement Rate shall be applied as
otherwise reasonably determined by the Administrative Agent (it being understood
that any such modification by the Administrative Agent shall not require the
consent of, or consultation with, any of the Lenders).


SECTION 2.15 Increased Costs.


(a)    If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or
Issuing Bank (except any such reserve requirement reflected in the Eurocurrency
Rate);


(ii)    impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or participation therein; or


(iii)    subject any Credit Party to any Taxes (other than (A) Indemnified Taxes
and (B) Excluded Taxes) in respect of its loans, letters of credit, commitments
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;


and the result of any of the foregoing shall be to increase the cost to such
Lender or other Credit Party of making or maintaining any Eurocurrency Rate Loan
(or of maintaining its obligation to make any such Loan), to increase the cost
to such Lender, Issuing Bank or other Credit Party of participating in, issuing
or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or issue any Letter of Credit) or to reduce the amount of any sum
received or receivable by such Lender, Issuing Bank or other Credit Party
hereunder (whether of principal, interest or otherwise), then, following receipt
of a certificate pursuant to paragraph (c) of this Section, the applicable
Borrower will pay to such Lender, Issuing Bank or other Credit Party, as the
case may be, such additional amount or amounts as will compensate such Lender,
Issuing Bank or other Credit Party, as the case may be, for such additional
costs or expenses incurred or reduction suffered.


(b)    If any Lender or Issuing Bank reasonably determines that any Change in
Law regarding capital adequacy or liquidity requirements has had or would have
the effect of reducing the rate of return on such Lender’s or Issuing Bank’s
capital or on the capital of such Lender’s or


77







--------------------------------------------------------------------------------





Issuing Bank’s holding company, if any, as a consequence of this Agreement, the
Commitments of or the Loans made by, or participations in Letters of Credit or
Swingline Loans held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or Issuing Bank or such
Lender’s or Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or Issuing Bank’s
policies and the policies of such Lender’s or Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then, following receipt of a
certificate pursuant to paragraph (c) of this Section, the applicable Borrower
will pay to such Lender or Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or Issuing Bank or such
Lender’s or Issuing Bank’s holding company for any such reduction suffered.


(c)    If any Lender or Issuing Bank is claiming compensation under this Section
2.15, it shall deliver to the Borrower Representative a certificate setting
forth the amount or amounts necessary to compensate such Lender or Issuing Bank
or its holding company, as the case may be, and the basis for the calculation
thereof as specified in paragraph (a) or (b) of this Section, which certificate
shall be conclusive absent manifest error. The Borrowers shall pay such Lender
or Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 Business Days after receipt thereof.


(d)    Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that no
Borrower shall be required to compensate a Lender or Issuing Bank pursuant to
this Section for any increased costs or expenses incurred or reductions suffered
more than 180 days prior to the date that such Lender or Issuing Bank, as the
case may be, notifies the Borrower Representative of the Change in Law giving
rise to such increased costs or expenses or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or expenses or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.


SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Rate Loan other than on the last day of an
Interest Period applicable thereto, (b) the conversion of any Eurocurrency Rate
Loan other than on the last day of the Interest Period applicable thereto, (c)
the failure to borrow, convert or continue any Eurocurrency Rate Loan on the
date specified in any notice (including any telephonic notice) delivered or made
pursuant hereto (including as a result of the revocation of any such notice),
(d) the failure to prepay any Eurocurrency Rate Loan on a date specified
therefor in any notice of prepayment given by the Borrower Representative
(whether or not such notice may be revoked in accordance with the terms hereof)
or (e) the assignment of any Eurocurrency Rate Loan other than on the last day
of the Interest Period applicable thereto as a result of a request by a Borrower
pursuant to Section 2.19 or pursuant to Section 2.21(e), then, in any such
event, such Borrower shall after receipt of a written request by such Lender
(which request shall set forth in reasonable detail the basis for requesting
such amount and, absent manifest error, the amount requested shall be
conclusive) compensate each Lender for the loss, cost and expense attributable
to such event, but excluding any losses of anticipated profits. Such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the


78







--------------------------------------------------------------------------------





amount of interest that would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan (but not including the Applicable Rate applicable
thereto), for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the London interbank market, but shall
exclude any losses of anticipated profits. A certificate of any Lender delivered
to the Borrower Representative and setting forth any amount or amounts that such
Lender is entitled to receive pursuant to this Section shall be conclusive
absent manifest error. The applicable Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 Business Days after receipt
thereof.


SECTION 2.17 Taxes.


(a)    Withholding of Taxes; Gross-Up. Each payment by or on behalf of a Loan
Party under this Agreement or any other Loan Document shall be made without
withholding for any Taxes, unless such withholding is required by any applicable
Requirements of Law. If any Withholding Agent determines, in its sole discretion
exercised in good faith, that it is so required to withhold any Taxes, then such
Withholding Agent may so withhold and shall timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable Requirements of Law. If such Taxes are Indemnified Taxes, then the
amount payable by such Loan Party shall be increased as necessary so that net of
such withholding (including such withholding applicable to additional amounts
payable under this Section 2.17), the applicable Lender (or in the case of a
payment made to the Administrative Agent for its own account, the Administrative
Agent) receives the amount it would have received had no such withholding been
made.


(b)    Payment of Other Taxes by the Borrowers. Each Borrower shall timely pay
all Other Taxes to the relevant Governmental Authority in accordance with
applicable Requirements of Law; provided that the Belgian Borrower shall not be
required to pay any Other Taxes attributable to any Loans made to the U.S.
Borrower.


(c)    Evidence of Payment. As soon as practicable after any payment of Taxes by
a Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.


(d)    Indemnification by the Loan Parties. The Loan Parties shall indemnify
each Credit Party for any Indemnified Taxes that are paid or payable by such
Credit Party (including any Indemnified Taxes imposed or asserted by any
jurisdiction on amounts paid or payable under this Section 2.17) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority; provided that the Belgian Borrower shall not be
required to indemnify for any Indemnified Taxes attributable to any Loans made
to the U.S. Borrower. The indemnity


79







--------------------------------------------------------------------------------





under this paragraph shall be paid within 20 days after the Credit Party
delivers to any Loan Party a certificate stating the amount of any Indemnified
Taxes so paid or payable by such Credit Party and describing the basis for the
indemnification claim. Such certificate shall be conclusive of the amount so
paid or payable absent manifest error. Such Credit Party shall deliver a copy of
such certificate to the Administrative Agent.


(e)    Status of Lenders.


(i)    Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Loan Document
shall deliver to the Borrower Representative and the Administrative Agent, at
the time or times reasonably requested by the Borrower Representative or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower Representative or the Administrative Agent
as will permit such payments to be made without, or at a reduced rate of,
withholding. In addition, any Lender, if requested by the Borrower
Representative or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Requirements of Law or reasonably
requested by the Borrower Representative or the Administrative Agent as will
enable the Borrower Representative or the Administrative Agent to determine
whether or not such Lender is subject to any withholding (including backup
withholding) or information reporting requirements. Upon the reasonable request
of the Borrower Representative or the Administrative Agent, any Lender shall
update any documentation previously delivered pursuant to this Section 2.17(e).
If any documentation previously delivered pursuant to this Section 2.17(e)
expires or becomes obsolete or inaccurate in any respect with respect to a
Lender, such Lender shall promptly (and in any event within 10 days after such
expiration, obsolescence or inaccuracy) notify the Borrower Representative and
the Administrative Agent in writing of such expiration, obsolescence or
inaccuracy and update the documentation to the extent it is legally eligible to
do so.


(ii)    Without limiting the generality of the foregoing, each Lender shall, to
the extent it is legally eligible to do so, deliver to the Borrower
Representative and the Administrative Agent on or prior to the date on which
such Lender becomes a party hereto, two duly completed and executed copies of
whichever of the following is applicable (and any additional number of copies as
is reasonably requested by the Borrower Representative and the Administrative
Agent):


(A)    in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying
that such Lender is exempt from U.S. federal backup withholding tax;


(B)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States of America is a party, IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax;


(C)    in the case of a Foreign Lender for whom payments under any Loan Document
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States of America, IRS Form W-8ECI;


80







--------------------------------------------------------------------------------





(D)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, both (1) IRS Form
W-8BEN or W-8BEN-E, as applicable, and (2) a certificate substantially in the
form of Exhibit L-1, Exhibit L-2, Exhibit L-3 or Exhibit L-4 (each, a “U.S. Tax
Certificate”), as applicable, to the effect that such Lender is not (x) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (y) a “10 percent
shareholder” of the U.S. Borrower within the meaning of Section 881(c)(3)(B) of
the Code or (z) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code, and that no payments in connection with the Loan
Documents are effectively connected with such Lender’s conduct of a U.S. trade
or business;


(E)    in the case of a Foreign Lender that is not the beneficial owner of
payments made under any Loan Document (including a partnership or a
participating Lender), (1) IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (e)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided that if such Lender is a partnership (and not a participating Lender)
and one or more of its partners are claiming the exemption for portfolio
interest under Section 881(c) of the Code, such Lender may provide a U.S. Tax
Certificate on behalf of such partners;


(F)    in the case that any form referred to in clauses (A) through (E) of this
paragraph is succeeded by a successor form, such successor form;


(G)    any other form prescribed by applicable Requirements of Law as a basis
for claiming exemption from, or a reduction of, U.S. federal withholding Tax,
together with such supplementary documentation as shall be necessary to enable
the Borrowers and/or the Administrative Agent to determine the amount of Tax (if
any) required by law to be withheld; or


(H)    in respect of interest payments made by the Belgian Borrower to any
Lender, in case an exemption of interest withholding tax provided by a double
tax treaty concluded by Belgium and the state of residence of such Lender is
relied upon, a validly executed Belgian 276 Int. Aut. Certificate.


(iii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by
applicable Requirements of Law and at such time or times reasonably requested by
the Withholding Agent, such documentation prescribed by applicable Requirements
of Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and
such additional documentation reasonably requested by the Withholding Agent as
may be necessary for the Withholding Agent to comply with its obligations under
FATCA, to determine whether such Lender has or has not complied with such
Lender’s obligations under FATCA and, as necessary, to determine the amount to
deduct and withhold from such payment. Solely for purposes of this


81







--------------------------------------------------------------------------------





Section 2.17(e)(iii), the term “FATCA” shall include any amendments made to
FATCA after the Signing Date.


(iv)    Each Lender hereby authorizes the Administrative Agent to deliver to the
Loan Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to this Section
2.17(e).


(v)    Notwithstanding any other provision of this Section 2.17(e), a Lender
shall not be required to deliver any documentation pursuant to this Section
2.17(e) that such Lender is not legally eligible to deliver.


(f)    Treatment of Certain Refunds. If any Credit Party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.17 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including any Taxes) of
such Credit Party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such Credit Party, shall repay to such Credit Party
the amount paid to such Credit Party pursuant to the prior sentence (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such Credit Party is required to repay such refund to
such Governmental Authority. Notwithstanding anything to the contrary in this
Section 2.17(f), in no event will any Credit Party be required to pay any amount
to any indemnifying party pursuant to this Section 2.17(f) if such payment would
place such Credit Party in a less favorable position (on a net after-Tax basis)
than such Credit Party would have been in if the Tax subject to indemnification
and giving rise to such refund had not been deducted, withheld or otherwise
imposed and the indemnification payments or additional amounts with respect to
such Tax had never been paid. This Section 2.17(f) shall not be construed to
require any Credit Party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.


(g)    Defined Terms. For purposes of this Section 2.17, for the avoidance of
doubt, the term “Lender” shall include each Issuing Bank and each Swingline
Lender, and the term “Requirements of Law” shall include FATCA.


SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.


(a)    Each Borrower shall make each payment required to be made by it hereunder
or under any other Loan Document prior to the time expressly required hereunder
or under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 2:00 p.m., New York City time in the case of
Borrowings denominated in Dollars and prior to 2:00 p.m., Local Time in the case
of Borrowings denominated in an Alternative Currency), on the date when due, in
immediately available funds, without any defense, setoff, recoupment or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to such account as
82







--------------------------------------------------------------------------------





may be specified by the Administrative Agent, except that payments required to
be made directly to any Issuing Bank or the Swingline Lender shall be so made,
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly
to the Persons entitled thereto and payments pursuant to other Loan Documents
shall be made to the Persons specified therein. The Administrative Agent shall
distribute any such payment received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
under any Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension. Except as otherwise expressly provided herein, all
payments by the Borrowers hereunder with respect to principal and interest on
Loans denominated in an Alternative Currency shall be made to the Administrative
Agent in such Alternative Currency and all other payments under each Loan
Document shall be made in Dollars.


(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
towards payment of the amounts then due hereunder ratably among the parties
entitled thereto, in accordance with the amounts then due to such parties.


(c)    Except to the extent that this Agreement provides for payments to be
disproportionately allocated to or retained by a particular Lender or group of
Lenders (including in connection with the payment of principal, interest or fees
in different amounts or at different rates and the repayment of principal
amounts of Loans at different times as a result of Extension Amendments,
Incremental Facility Agreements, purchases of Term Loans pursuant to Purchase
Offers under Section 2.23 or non-ratable prepayments of Classes of Loans
pursuant to Section 2.10(c)), each Lender agrees that if it shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements and Swingline Loans of other Lenders to
the extent necessary so that the amount of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amounts of principal of and
accrued interest on their Loans and participations in LC Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by a Borrower pursuant to
and in accordance with the express terms of this Agreement (for the avoidance of
doubt, as in effect from time to time) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements or Swingline Loans to any Person
that is an Eligible Assignee (as such term is defined from time to time). Each
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements
83







--------------------------------------------------------------------------------





may exercise against such Borrower rights of setoff and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of such Borrower in the amount of such participation.


(d)    Unless the Administrative Agent shall have received notice from the
Borrower Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or Issuing Banks hereunder
that the applicable Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or Issuing Banks, as the case may be, the amount due. In such event, if
such Borrower has not in fact made such payment, then each of the Lenders or
Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.


(e)    If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account of the Administrative Agent, any Issuing Bank or
the Swingline Lender, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations in respect of such payment until all such
unsatisfied obligations have been discharged or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender pursuant to Sections 2.04(c), 2.05(d),
2.05(f), 2.06(b), 2.18(c), 2.18(d) and 9.03(c), in each case in such order as
shall be determined by the Administrative Agent in its discretion.


Notwithstanding anything to the contrary herein, any amounts paid by a Loan
Party for the account of a Lender that are applied or held pursuant to this
Section 2.18(e) shall be deemed paid by such Loan Party to such Lender.


SECTION 2.19 Mitigation Obligations; Replacement of Lenders.


(a)    If any Lender requests compensation under Section 2.15, or if the
Borrowers are required to pay any additional amount to any Lender or to any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall (at the request of either Borrower) use commercially
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates if, in the judgment
of such Lender, such designation or assignment and delegation (i) would
reasonably be expected to eliminate or reduce amounts payable pursuant to
Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The applicable Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment and delegation.


(b)    If (i) any Lender requests compensation under Section 2.15, (ii) a
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the
84





--------------------------------------------------------------------------------





account of any Lender pursuant to Section 2.17, (iii) any Lender has become a
Defaulting Lender or (iv) any Lender has failed to consent to a proposed
amendment, waiver, discharge or termination that under Section 9.02 requires the
consent of all the Lenders (or all the affected Lenders or all the Lenders of
the affected Class) and with respect to which the Required Lenders (or, in
circumstances where Section 9.02 does not require the consent of the Required
Lenders, a Majority in Interest of the Lenders of the affected Class) shall have
granted their consent, then such Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement and the other Loan Documents (or, in the case
of any such assignment and delegation resulting from a failure to provide a
consent, all its interests, rights and obligations under this Agreement and the
other Loan Documents as a Lender of a particular Class) to an Eligible Assignee
that shall assume such obligations (which may be another Lender, if a Lender
accepts such assignment and delegation); provided that (A) the Borrower
Representative shall have received the prior written consent of the
Administrative Agent (and, if a Revolving Commitment is being assigned, each
Issuing Bank and the Swingline Lender), which consent shall not unreasonably be
withheld, (B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and, if applicable, participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, (if applicable, in each case only to
the extent such amounts relate to its interest as a Lender of a particular
Class) from the assignee (in the case of such principal and accrued interest and
fees) or the applicable Borrower (in the case of all other amounts), (C) in the
case of any such assignment and delegation resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, it can reasonably be expected that such assignment will result in
a reduction in such compensation or payments and (D) in the case of any such
assignment and delegation resulting from the failure to provide a consent, the
assignee shall have given such consent. A Lender shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver or
consent by such Lender or otherwise, the circumstances entitling the Borrowers
to require such assignment and delegation have ceased to apply. Each party
hereto agrees that an assignment and delegation required pursuant to this
paragraph may be effected pursuant to an Assignment and Assumption executed by
the applicable Borrower, the Administrative Agent and the assignee and that the
Lender required to make such assignment and delegation need not be a party
thereto.


SECTION 2.20 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Revolving Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Revolving Lender is a
Defaulting Lender:


(a)    commitment fees shall cease to accrue on the unused amount of the
Revolving Commitment of such Defaulting Lender pursuant to Section 2.12(a);


(i)    the Revolving Commitment and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that any amendment, waiver or
other modification
85





--------------------------------------------------------------------------------





requiring the consent of all Lenders or all Lenders affected thereby shall,
except as otherwise provided in Section 9.02, require the consent of such
Defaulting Lender in accordance with the terms hereof;


(ii)    if any Swingline Exposure or LC Exposure exists at the time such
Revolving Lender becomes a Defaulting Lender then:


(iii)    the Swingline Exposure and LC Exposure of such Defaulting Lender shall
be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages (with the term “Applicable Percentage”
meaning, with respect to any Lender for purposes of reallocations to be made
pursuant to this paragraph (c), the percentage of the Aggregate Revolving
Commitment represented by such Lender’s Revolving Commitment at the time of such
reallocation calculated disregarding the Revolving Commitments of the Defaulting
Lenders at such time) but only to the extent that such reallocation does not
cause the Aggregate Revolving Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Revolving Commitment;


(iv)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the applicable Borrower shall within one Business Day
following notice by the Administrative Agent (A) first, prepay the portion of
such Defaulting Lender’s Swingline Exposure that has not been reallocated and
(B) second, cash collateralize for the benefit of the Issuing Banks the portion
of such Defaulting Lender’s LC Exposure that has not been reallocated in
accordance with the procedures set forth in Section 2.05(i) for so long as such
LC Exposure is outstanding;


(v)    if a Borrower cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, such Borrower shall not be required
to pay participation fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such portion of such Defaulting Lender’s LC Exposure for so long
as such Defaulting Lender’s LC Exposure is cash collateralized;


(vi)    if any portion of the LC Exposure of such Defaulting Lender is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Sections 2.12(a) and 2.12(b) shall be adjusted to give effect to
such reallocation; and


(vii)    if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of any Issuing Bank or
any other Lender hereunder, all participation fees payable under Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure shall be payable to the
Issuing Banks (and allocated among them ratably based on the amount of such
Defaulting Lender’s LC Exposure attributable to Letters of Credit issued by each
Issuing Bank) until and to the extent that such LC Exposure is reallocated
and/or cash collateralized; and


86





--------------------------------------------------------------------------------





(b)    so long as such Revolving Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and no Issuing Bank
shall be required to issue, amend, renew or extend any Letter of Credit, unless
in each case it is reasonably satisfied that the related exposure and the
Defaulting Lender’s then outstanding Swingline Exposure or LC Exposure, as
applicable, will be fully covered by the Revolving Commitments of the
Non-Defaulting Lenders and/or cash collateral provided by the Borrowers in
accordance with Section 2.20(c), and participating interests in any such funded
Swingline Loan or in any such issued, amended, reviewed or extended Letter of
Credit will be allocated among the Non-Defaulting Lenders in a manner consistent
with Section 2.20(c)(i) (and such Defaulting Lender shall not participate
therein).


In the event that the Administrative Agent, the Borrowers, the Swingline Lender
and each Issuing Bank each agree in writing that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender (a “Restored Lender”), then the Swingline Exposure and LC Exposure of the
Revolving Lenders shall be reallocated in accordance with their Applicable
Percentages and on such date such Restored Lender shall purchase at par such of
the Revolving Loans of the other Revolving Lenders (other than Swingline Loans)
as the Administrative Agent shall determine may be necessary in order for such
Restored Lender to hold such Loans in accordance with its Applicable Percentage
(with the term “Applicable Percentage” meaning, with respect to any Lender for
purposes of reallocations to be made pursuant to this paragraph, the percentage
of the Aggregate Revolving Commitment represented by such Lender’s Revolving
Commitment at the time of such reallocation calculated including the Revolving
Commitment of such Restored Lender but disregarding the Revolving Commitments of
the Defaulting Lenders at such time). Subject to Section 9.20, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.


SECTION 2.21 Incremental Facilities.


(a)    The Borrowers may on one or more occasions, by written notice to the
Administrative Agent, request (i) one or more increases in the amount of the
Revolving Commitments of any Class (each such increase, an “Incremental
Revolving Commitment Increase”) and/or (ii) the establishment of Incremental
Term Commitments for the U.S. Borrower; provided that the Dollar Equivalent of
the aggregate amount of all the Incremental Revolving Commitment Increases and
Incremental Term Commitments to be established hereunder following the Amendment
No. 12 Effective Date shall not exceed the greater of (A) the Incremental Base
Amount as of such date and (B) assuming that the full amount of such Incremental
Revolving Commitment Increases and/or Incremental Term Commitments, and all
previously established Incremental Revolving Commitment Increases and
Incremental Term Commitments then in effect, shall have been funded as Loans on
such date, an additional aggregate amount, such that, after giving Pro Forma
Effect to the establishment of any Incremental Revolving Commitment Increases
and/or Incremental Term Commitments and the use of proceeds thereof, the
Borrowers shall be in Pro Forma Compliance, recomputed as of the


87





--------------------------------------------------------------------------------





last day of the most recently ended Test Period for which financial statements
have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
delivery of any such financial statements, the last day of the last fiscal
quarter included in the Pro Forma Financial Statements), with a Senior Secured
Leverage Ratio that is no greater than 2.50:1.00. Each such notice shall specify
(A) the date on which the applicable Borrower proposes that the Incremental
Revolving Commitment Increases or the Incremental Term Commitments, as
applicable, shall be effective, which shall be a date not less than 10 Business
Days (or such shorter period as may be agreed to by the Administrative Agent)
after the date on which such notice is delivered to the Administrative Agent and
(B) the amount of the Incremental Revolving Commitment Increase or Incremental
Term Commitments, as applicable, being requested (it being agreed that (x) any
Lender approached to provide any Incremental Revolving Commitment Increase or
Incremental Term Commitment may elect or decline, in its sole discretion, to
provide such Incremental Revolving Commitment Increase or Incremental Term
Commitments, (y) the Borrowers shall not be required to approach existing
Lenders first to provide any Incremental Revolving Commitment Increase or
Incremental Term Commitment or offer any existing Lenders a right of first
refusal to provide any Incremental Revolving Commitment Increase or Incremental
Term Commitment and (z) any Person that the applicable Borrower proposes to
become a Lender under any Incremental Term Commitment or Incremental Revolving
Commitment Increase, if such Person is not then a Lender, must be an Eligible
Assignee and, if any consent of the Administrative Agent would be required for
an assignment of Loans or Commitment to such Lender, must be reasonably
acceptable to the Administrative Agent and, in the case of any proposed
Incremental Revolving Commitment Increase, if any consent of each Issuing Bank
and the Swingline Lender would be required for an assignment of Revolving Loans
or a Revolving Commitment to such Lender, each Issuing Bank and the Swingline
Lender).


(b)    The terms and conditions of any Loans and Commitments pursuant to any
Incremental Revolving Commitment Increase shall be the same as those of the
Revolving Commitments and Revolving Loans of the Class that is being increased
and shall be treated as a single Class with such Revolving Commitments and
Revolving Loans; provided that any interest margins, commitment fees, pricing
and rate floors applicable to any Incremental Revolving Commitment Increase may
exceed the interest margins, commitment fees, pricing and rate floors payable
with respect to the Revolving Loans and/or Revolving Commitments pursuant to the
terms of this Agreement, as amended through the date of such calculation, in
which case the Applicable Rate and/or the fee payable pursuant to Section
2.12(a), in each case as in effect for the other Revolving Loans and Revolving
Commitments, shall be automatically increased to eliminate such excess (it being
understood that additional upfront or similar fees may be payable to the Lenders
participating in such Incremental Revolving Commitment Increase without any
requirement to pay such amounts to any existing Revolving Lenders). The terms
and conditions of any Incremental Term Commitments and the Incremental Term
Loans to be made thereunder shall be set forth in the applicable Incremental
Facility Agreement and shall be identical to those of the Term Commitments and
the Term Loans (other than with respect to maturity, amortization, prepayment,
fees and pricing, which shall be, subject to the following proviso, determined
by the applicable Borrowers and the Lenders thereunder as set forth in
documentation to be determined by the Borrowers and reasonably satisfactory to
the Administrative Agent); provided that (A) the Weighted Average Life to
Maturity of any Incremental Term Loans shall be no shorter than the longest
remaining Weighted Average Life to Maturity of any Class of Term
88







--------------------------------------------------------------------------------





Loans then outstanding, (B) no Incremental Term Loan Maturity Date shall be
earlier than the latest Maturity Date then in effect, (C) any Incremental Term
Loans may participate in any mandatory prepayment under Sections 2.11(c) and (e)
on a pro rata basis (or on less than pro rata basis), but not on a greater than
pro rata basis with the other Term Loans, (D) any Incremental Term Loan shall
rank pari passu in right of payment and of security with the Initial Term Loans
and shall be secured only by the Collateral securing the Obligations, (E) any
Incremental Term Loan shall be denominated in Dollars and (F) any Previously
Absent Financial Maintenance Covenant shall be permitted so long as the
Administrative Agent shall be given prompt written notice thereof and this
Agreement is amended to include such Previously Absent Financial Maintenance
Covenant for the benefit of all Lenders. Any Incremental Term Commitments
established pursuant to an Incremental Facility Agreement that have identical
terms and conditions, and any Incremental Term Loans made thereunder, may be (x)
designated as a separate Series of Incremental Term Commitments and Incremental
Term Loans for all purposes of this Agreement or (y) effected as an increase to
an existing Class of Term Loans.


(c)    The Incremental Term Commitments and any Incremental Revolving Commitment
Increase shall be effected pursuant to one or more Incremental Facility
Agreements executed and delivered by the applicable Borrower, each Incremental
Lender providing such Incremental Term Commitments or Incremental Revolving
Commitment Increase, as the case may be, and the Administrative Agent; provided
that no Incremental Term Commitments or Incremental Revolving Commitment
Increases shall become effective unless:


(i)    no Default or Event of Default shall have occurred and be continuing on
the date of effectiveness thereof, both immediately prior to and immediately
after giving effect to such Incremental Term Commitments or Incremental
Revolving Commitment Increases and the making of Loans and issuance of Letters
of Credit thereunder to be made on such date;


(ii)    on the date of effectiveness thereof, both immediately prior to and
immediately after giving effect to such Incremental Term Commitments or
Incremental Revolving Commitment Increases and the making of Loans and issuance
of Letters of Credit thereunder to be made on such date, the representations and
warranties of each Loan Party set forth in the Loan Documents shall be true and
correct (A) in the case of the representations and warranties qualified as to
materiality, in all respects and (B) otherwise, in all material respects, in
each case on and as of such date, except in the case of any such representation
and warranty that expressly relates to a prior date, in which case such
representation and warranty shall be so true and correct on and as of such prior
date; provided that in the case of any Incremental Term Loans or Incremental
Revolving Commitment Increase used to finance an acquisition permitted hereunder
and whose consummation is not conditioned upon the availability of, or on
obtaining, third party financing, to the extent the Lenders participating in
such Incremental Term Loans or Incremental Revolving Commitment Increase agree,
this clause (ii) shall require only customary “specified representations” and
“acquisition agreement representations” requested by the applicable Incremental
Lenders;


(iii)    after giving Pro Forma Effect to the establishment of any Incremental
Revolving Commitment Increase or Incremental Term Commitment, the incurrence of
89







--------------------------------------------------------------------------------





any Loans thereunder and the use of the proceeds thereof, and assuming that the
full amount of such Incremental Revolving Commitment Increases and/or
Incremental Term Commitments shall have been funded as Loans on such date, the
Borrowers shall be in Pro Forma Compliance with each Financial Maintenance
Covenant, recomputed as of the last day of the most recently ended Test Period
for which financial statements have been delivered pursuant to Section 5.01(a)
or 5.01(b) (or, prior to the delivery of any such financial statements, the last
day of the last fiscal quarter included in the Pro Forma Financial Statements);


(iv)    the applicable Borrower shall make any payments required to be made
pursuant to Section 2.16 in connection with such Incremental Term Commitments or
Incremental Revolving Commitment Increase and the related transactions under
this Section.


Each Incremental Facility Agreement may, without the consent of any Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to give
effect to the provisions of this Section.


(d)    Upon the effectiveness of an Incremental Term Commitment or Incremental
Revolving Commitment Increase of any Incremental Lender, (i) such Incremental
Lender shall be deemed to be a “Lender” (and a Lender in respect of Commitments
and Loans of the applicable Class) hereunder, and henceforth shall be entitled
to all the rights of, and benefits accruing to, Lenders (or Lenders in respect
of Commitments and Loans of the applicable Class) hereunder and shall be bound
by all agreements, acknowledgements and other obligations of Lenders (or Lenders
in respect of Commitments and Loans of the applicable Class) hereunder and under
the other Loan Documents, and (ii) in the case of any Incremental Revolving
Commitment Increase, (A) if the applicable Lender does not already have a
Revolving Commitment, such Incremental Revolving Commitment Increase shall
constitute the Revolving Commitment of such Lender as provided in the
Incremental Facility Agreement applicable to such Incremental Revolving
Commitment Increase, (B) if the applicable Lender already has a Revolving
Commitment, the Revolving Commitment of such Lender shall be increased as
provided in the Incremental Facility Agreement applicable to such Incremental
Revolving Commitment Increase and (C) the Aggregate Revolving Commitment shall
be increased by the amount of such Incremental Revolving Commitment Increase, in
each case, subject to further increase or reduction from time to time as set
forth in the definition of the term “Revolving Commitment.” For the avoidance of
doubt, upon the effectiveness of any Incremental Revolving Commitment Increase,
the Revolving Exposure of the Revolving Lender making such Incremental Revolving
Commitment Increase, and the Applicable Percentage of all the Revolving Lenders,
shall automatically be adjusted to give effect thereto.


(e)    On the date of effectiveness of any Incremental Revolving Commitment
Increase, each Revolving Lender shall assign to each Revolving Lender making
such Incremental Revolving Commitment Increase, and each such Revolving Lender
making such Incremental Revolving Commitment Increase shall purchase from each
Revolving Lender, at the principal amount thereof (together with accrued
interest), such interests in the Revolving Loans and participations in Letters
of Credit outstanding on such date as shall be necessary in order that,
90







--------------------------------------------------------------------------------





after giving effect to all such assignments and purchases, such Revolving Loans
and participations in Letters of Credit will be held by all the Revolving
Lenders ratably in accordance with their Applicable Percentages after giving
effect to the effectiveness of such Incremental Revolving Commitment Increase.


(f)    Subject to the terms and conditions set forth herein and in the
applicable Incremental Facility Agreement, each Lender holding an Incremental
Term Commitment of any Series shall make a loan to the applicable Borrower in an
amount equal to such Incremental Term Commitment on the date specified in such
Incremental Facility Agreement.


(g)    The Administrative Agent shall notify the Lenders promptly upon receipt
by the Administrative Agent of any notice from the applicable Borrower referred
to in Section 2.21(a) and of the effectiveness of any Incremental Term
Commitments, in each case advising the Lenders of the details thereof and, in
the case of effectiveness of any Incremental Revolving Commitment Increase, of
the Applicable Percentages of the Revolving Lenders after giving effect thereto
and of the assignments required to be made pursuant to Section 2.21(e).


SECTION 2.22 Extensions of Term Loans, Revolving Loans and Revolving
Commitments.


(a)    (i) The U.S. Borrower may, subject to and in compliance with Section
2.22(b) below, request that all or a portion of each Term Loan of any Class
(such Class, an “Existing Term Loan Class” and such Term Loans, “Existing Term
Loans”) be converted to extend the scheduled final maturity date(s) of any
payment of principal with respect to all or a portion of any principal amount of
such Term Loans (any such Term Loans which have been so converted, “Extended
Term Loans”) and to provide for other terms consistent with this Section 2.22.
Prior to entering into any Extension Amendment with respect to any Extended Term
Loans, the U.S. Borrower shall provide written notice to the Administrative
Agent (who shall provide a copy of such notice to each of the Lenders of the
applicable Existing Term Loan Class and which such request shall be offered
equally to all such Lenders) (a “Term Loan Extension Request”) setting forth the
proposed terms of the Extended Term Loans to be established, which terms shall
be identical to the Term Loans of the Existing Term Loan Class from which they
are to be extended, except that (v) the scheduled final maturity date shall be
extended and all or any of the scheduled amortization payments of all or a
portion of any principal amount of such Extended Term Loans may be delayed to
later dates than the scheduled amortization of principal of the Term Loans of
such Existing Term Loan Class (with any such delay resulting in a corresponding
adjustment to the scheduled amortization payments reflected in Section 2.10 or
in the Incremental Facility Agreement, as the case may be, with respect to the
Existing Term Loan Class from which such Extended Term Loans were extended, in
each case as more particularly set forth in Section 2.22(c) below) (provided
that, for the avoidance of doubt, the Weighted Average Life to Maturity of such
Extended Term Loans shall be no shorter than the Weighted Average Life to
Maturity of the Term Loans of the Existing Term Loan Class from which they are
to be converted), (w)(A) the interest rates (including through fixed interest
rates), interest margins, rate floors, upfront fees, funding discounts, original
issue discounts and premiums with respect to the Extended Term Loans may be
different than those for the Term Loans of such Existing Term Loan Class and/or
(B) additional fees and/or premiums may be payable to the Lenders providing such
Extended Term Loans in addition to or in lieu of any of the items contemplated
by the preceding
91







--------------------------------------------------------------------------------





clause (A), in each case, to the extent provided in the applicable Extension
Amendment, (x) subject to the provisions set forth in Sections 2.10 and 2.11,
the Extended Term Loans may have optional and mandatory prepayment terms
(including call protection and prepayment premiums) as may be agreed between the
U.S. Borrower and the Lenders thereof; provided that such mandatory prepayment
terms shall not provide for greater than pro rata prepayment with the Existing
Term Loans, (y) the Extension Amendment may provide for other covenants and
terms that apply to any period after the latest Maturity Date and (z) the terms
of any Extended Term Loans may also contain other differences from the Existing
Term Loan Class from which they are to be extended as are approved by the
Administrative Agent, acting reasonably, so long as such differences are not
material and not adverse to the Lenders of such Existing Term Loan Class. No
Lender shall have any obligation to agree to have any of its Term Loans
converted into Extended Term Loans pursuant to any Term Loan Extension Request.
Any Extended Term Loans of any Extension Series shall constitute a separate
Class of Term Loans from the Existing Term Loan Class of Term Loans from which
they were converted.


(ii)    The Borrower Representative may, subject to and in compliance with
Section 2.22(b) below, request that all or a portion of the Revolving
Commitments and/or Extended Revolving Commitments of any Class existing at the
time of such request (each, an “Existing Revolving Commitment” and any related
Revolving Loans under any such facility, “Existing Revolving Loans”; each
Existing Revolving Commitment and related Existing Revolving Loans together
being referred to as an “Existing Revolving Class”) be converted to extend the
termination date thereof and the scheduled maturity date(s) of any payment of
principal with respect to all or a portion of any principal amount of Loans
related to such Existing Revolving Commitments (any such Existing Revolving
Commitments which have been so extended, “Extended Revolving Commitments” and
any related Loans, “Extended Revolving Loans”; each Extended Revolving
Commitment and related Extended Revolving Loans together an “Extended Revolving
Class”) and to provide for other terms consistent with this Section 2.22. Prior
to entering into any Extension Amendment with respect to any Extended Revolving
Commitments, the Borrower Representative shall provide written notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Class of Existing Revolving Commitments and which such
request shall be offered equally to all such Lenders) (a “Revolving Extension
Request”) setting forth the proposed terms of the Extended Revolving Commitments
to be established thereunder, which terms shall be identical to those applicable
to the Existing Revolving Commitments from which they are to be extended except
that (w) all or any of the final maturity dates of such Extended Revolving
Commitments may be delayed to later dates than the final maturity dates of such
Existing Revolving Class, (x)(A) the interest rates, interest margins, rate
floors, upfront fees, funding discounts, original issue discounts and premiums
with respect to the Extended Revolving Commitments may be different than those
for such Existing Revolving Class and/or (B) additional fees and/or premiums may
be payable to the Lenders providing such Extended Revolving Commitments in
addition to or in lieu of any of the items contemplated by the preceding clause
(A), in each case, to the extent provided in the applicable Extension Amendment,
(y)(A) the undrawn revolving commitment fee rate with respect to such Extended
Revolving Class may be different than such rate for such Existing Revolving
Class and (B) the Extension Amendment may provide for other covenants and terms
that apply to any period after the latest Maturity Date and (z) the terms of any
Extended Revolving Commitments may also contain other differences from the Class
of Existing
92







--------------------------------------------------------------------------------





Revolving Commitments from which they are to be extended as are approved by the
Administrative Agent, acting reasonably, so long as such differences are not
material and not adverse to the Lenders of such Existing Revolving Commitment
Class; provided that, notwithstanding anything to the contrary in this Section
2.22 or otherwise, (1) the borrowing and repayment (other than in connection
with a permanent repayment and termination of commitments, including at maturity
of non-extended Revolving Commitments) of Loans with respect to any Extended
Revolving Class shall be made on a pro rata basis with any borrowings and
repayments of the Existing Revolving Loans of the Class of Existing Revolving
Commitments from which they were extended (the mechanics for which may be
implemented through the applicable Extension Amendment and may include technical
changes related to the borrowing, replacement letter of credit and swingline
procedures of such Existing Revolving Commitment Class), (2) assignments and
participations of Extended Revolving Commitments and Extended Revolving Loans
shall be governed by the same assignment and participation provisions applicable
to Existing Revolving Classes set forth in Section 9.04 and (3) subject to
Section 2.08(b), permanent repayments of Extended Revolving Loans (and
corresponding permanent reductions in the related Extended Revolving
Commitments) shall be permitted as may be agreed between the applicable Borrower
and the Lenders thereof. No Lender shall have any obligation to agree to have
any of its Revolving Loans or Revolving Commitments of any Existing Revolving
Class converted into Extended Revolving Loans or Extended Revolving Commitments
pursuant to any Extension Request. Any Extended Revolving Commitments of any
Extension Series shall constitute a separate Class of Revolving Commitments from
the Existing Revolving Commitments of the Existing Revolving Class from which
they were converted and from any other Existing Revolving Commitments (together
with any other Extended Revolving Commitments so established on such date).


(b)    The Borrower Representative shall provide the applicable Extension
Request at least 15 Business Days (or such shorter period as the Administrative
Agent may determine in its reasonable discretion) prior to the expected date of
any Extension Amendment, and shall agree to such procedures, if any, as may be
established by, or acceptable to, the Administrative Agent, in each case acting
reasonably, to accomplish the purpose of this Section 2.22. Any Lender (an
“Extending Lender”) wishing to have all or a portion of its Existing Term Loans
or Revolving Commitments (or any earlier Extended Revolving Commitments) of an
Existing Revolving Class subject to such Extension Request converted into
Extended Term Loans or Extended Revolving Commitments, as applicable, shall,
within 10 Business Days (or such longer period as the U.S. Borrower may specify)
of receipt of such Extension Request, notify the Administrative Agent (an
“Extension Election”) of the amount of its Term Loans and/or Revolving
Commitments of the Existing Class or Existing Classes subject to such Extension
Request that it has elected to convert into Extended Term Loans or Extended
Revolving Commitments, as applicable (subject to any minimum denomination
requirements imposed by the Administrative Agent). In the event that the
aggregate amount of Term Loans or Revolving Commitments of the Existing Class
subject to Extension Elections exceeds the amount of Extended Term Loans or
Extended Revolving Commitments, as applicable, requested pursuant to the
Extension Request, Term Loans or Revolving Commitments of the Existing Class or
Existing Classes shall be converted to Extended Term Loans or Extended Revolving
Commitments, as applicable, on a pro rata basis based on the amount of Term
Loans or Revolving Commitments included in each such Extension Election (subject
to rounding). Notwithstanding the conversion of any Existing Revolving
93







--------------------------------------------------------------------------------





Commitment into an Extended Revolving Commitment, such Extended Revolving
Commitment shall be treated identically to all other Revolving Commitments for
purposes of the obligations of a Revolving Lender in respect of Swingline Loans
under Section 2.04 and Letters of Credit under Section 2.05, except that the
applicable Extension Amendment may provide that the date on which the Swingline
Loan has to be repaid and/or the last day for issuing Letters of Credit may be
extended and the related obligations to make Swingline Loans and issue Letters
of Credit may be continued (pursuant to mechanics to be specified in the
applicable Extension Amendment) so long as the applicable Swingline Lender
and/or the applicable Issuing Bank, as applicable, have consented to such
extensions (it being understood that no consent of any other Lender shall be
required in connection with any such extension).


(c)    Extended Term Loans or Extended Revolving Commitments, as applicable,
shall be established pursuant to an amendment (an “Extension Amendment”) to this
Agreement (which, except to the extent expressly contemplated by the penultimate
sentence of this Section 2.22(c) and notwithstanding anything to the contrary
set forth in Section 9.02, shall not require the consent of any Lender other
than the Extending Lenders with respect to the Extended Term Loans or Extended
Revolving Commitments, as applicable, established thereby) executed by the Loan
Parties, the Administrative Agent and the Extending Lenders. In addition to any
terms and changes required or permitted by Section 2.22(a), each Extension
Amendment (i) shall amend the scheduled amortization payments pursuant to
Section 2.10 or the applicable Incremental Facility Agreement with respect to
the Existing Class of Term Loans from which the Extended Term Loans were
converted to reduce each scheduled repayment amount for the Existing Term Loan
Class in the same proportion as the amount of Term Loans of the Existing Term
Loan Class is to be converted pursuant to such Extension Amendment (it being
understood that the amount of any repayment amount payable with respect to any
individual Term Loan of such Existing Class that is not an Extended Term Loan
shall not be reduced as a result thereof) and (ii) may amend this Agreement to
ensure ratable participation in Letters of Credit and Swingline Loans between
Extended Revolving Commitments and Existing Revolving Commitments.
Notwithstanding anything to the contrary in this Section 2.22 and without
limiting the generality or applicability of Section 9.02 to any Section 2.22
Additional Amendments, any Extension Amendment may provide for additional terms
and/or additional amendments other than those referred to or contemplated above
(any such additional amendment, a “Section 2.22 Additional Amendment”) to this
Agreement and the other Loan Documents; provided that such Section 2.22
Additional Amendments do not become effective prior to the time that such
Section 2.22 Additional Amendments have been consented to (including, pursuant
to (i) consents applicable to holders of Incremental Term Loans and Incremental
Revolving Commitment Increases provided for in any Incremental Facility
Agreement and (ii) consents applicable to holders of any Extended Term Loans or
Extended Revolving Commitments provided for in any Extension Amendment) by such
of the Lenders, Loan Parties and other parties (if any) as may be required in
order for such Section 2.22 Additional Amendments to become effective in
accordance with Section 9.02. It is understood and agreed that each Lender
hereunder has consented, and shall at the effective time thereof be deemed to
consent to each amendment to this Agreement and the other Loan Documents
authorized by this Section 2.22 and the arrangements described above in
connection therewith except that the foregoing shall not constitute a consent on
behalf of any Lender to the terms of any Section 2.22 Additional Amendment. In
connection with any Extension Amendment, the Borrower Representative shall
deliver an opinion of counsel reasonably
94







--------------------------------------------------------------------------------





acceptable to the Administrative Agent (i) as to the enforceability of such
Extension Amendment, this Agreement as amended thereby, and such of the other
Loan Documents (if any) as may be amended thereby (in the case of such other
Loan Documents as contemplated by the immediately preceding sentence) and (ii)
covering such other matters as the Administrative Agent may reasonably request
in connection therewith.


(d)    Notwithstanding anything to the contrary contained in this Agreement, (i)
on any date on which any Existing Class is converted to extend the related
scheduled maturity date(s) in accordance with paragraph (a) above (an “Extension
Date”), (x) in the case of the Existing Term Loans of each Extending Lender, the
aggregate principal amount of such Existing Term Loans shall be deemed reduced
by an amount equal to the aggregate principal amount of Extended Term Loans so
converted by such Lender on such date, and the Extended Term Loans shall be
established as a separate Class of Term Loans (together with any other Extended
Term Loans so established on such date), and (y) in the case of the Existing
Revolving Commitments of each Extending Lender, the aggregate principal amount
of such corresponding Existing Revolving Commitments shall be deemed reduced by
an amount equal to the aggregate principal amount of Extended Revolving
Commitments so converted by such Lender on such date (and any related
participations shall be reduced proportionately), and such Extended Revolving
Commitments shall be established as a separate Class of Revolving Commitments
from the corresponding Existing Revolving Commitment Class and from any other
Existing Revolving Commitments (together with any other Extended Revolving
Commitments so established on such date) and (ii) if, on any Extension Date, any
Loans of any Extending Lender are outstanding under an applicable Extended
Revolving Commitment, such Loans shall be deemed to be allocated as Extended
Revolving Loans and Existing Revolving Loans in the same proportion as such
Extending Lender’s Existing Revolving Commitments to Extended Revolving
Commitments.


(e)    In the event that the Administrative Agent determines in its sole
discretion that the allocation of Extended Term Loans of a given Extension
Series or the Extended Revolving Commitments of a given Extension Series, in
each case to a given Lender, was incorrectly determined as a result of manifest
administrative error in the receipt and processing of an Extension Election
timely submitted by such Lender in accordance with the procedures set forth in
the applicable Extension Amendment, then the Administrative Agent, the Borrowers
and such affected Lender may (and hereby are authorized to), in their sole
discretion and without the consent of any other Lender, enter into an amendment
to this Agreement and the other Loan Documents (each, a “Corrective Extension
Amendment”) within 15 days following the effective date of such Extension
Amendment, as the case may be, which Corrective Extension Amendment shall (i)
provide for the conversion and extension of Term Loans under the Existing Term
Loan Class or Existing Revolving Commitments (and related Revolving Exposure),
as the case may be, in such amount as is required to cause such Lender to hold
Extended Term Loans or Extended Revolving Commitments (and related Revolving
Exposure) of the applicable Extension Series into which such other Term Loans or
Revolving Commitments were initially converted, as the case may be, in the
amount such Lender would have held had such administrative error not occurred
and had such Lender received the minimum allocation of the applicable Loans or
Commitments to which it was entitled under the terms of such Extension
Amendment, in the absence of such error, (ii) be subject to the satisfaction of
such conditions as the Administrative Agent, the Borrowers and such Lender may
agree (including conditions of the
95







--------------------------------------------------------------------------------





type required to be satisfied for the effectiveness of an Extension Amendment
described in Section 2.22(c)), and (iii) effect such other amendments of the
type (with appropriate reference and nomenclature changes) described in the
penultimate sentence of Section 2.22(c).


(f)    No exchange or conversion of Loans or Commitments pursuant to any
Extension Amendment in accordance with this Section 2.22 shall constitute a
voluntary or mandatory payment or prepayment for purposes of this Agreement.


SECTION 2.23 Loan Repurchases.


(a)    Subject to the terms and conditions set forth or referred to below, the
U.S. Borrower may from time to time, at its discretion, conduct modified Dutch
auctions to make Purchase Offers, each such Purchase Offer to be managed
exclusively by Wells Fargo Securities, LLC or another investment bank of
recognized standing selected by the U.S. Borrower following consultation with
the Administrative Agent (in such capacity, the “Auction Manager”), so long as
the following conditions are satisfied:


(i)    each Purchase Offer shall be conducted in accordance with the procedures,
terms and conditions set forth in this Section 2.23 and the Auction Procedures;


(ii)    no Default or Event of Default shall have occurred and be continuing on
the date of the delivery of each Auction Notice and at the time of purchase of
any Term Loans in connection with any Purchase Offer;


(iii)    the minimum principal amount (calculated on the face amount thereof) of
Term Loans that the U.S. Borrower offers to purchase in any such Purchase Offer
shall be no less than $1,000,000 (unless another amount is agreed to by the
Administrative Agent);


(iv)    the aggregate principal amount (calculated on the face amount thereof)
of all Term Loans of the applicable Class or Classes so purchased by the U.S.
Borrower shall automatically be cancelled and retired by the U.S. Borrower on
the settlement date of the relevant purchase (and may not be resold);


(v)    no more than one Purchase Offer with respect to any Class may be ongoing
at any one time and no more than four Purchase Offers (regardless of Class) may
be made in any one year;


(vi)    no purchase of any Term Loans in connection with any Purchase Offer may
be financed using the proceeds of any Revolving Borrowing; and


(vii)    at the time of each purchase of Term Loans through a Purchase Offer,
the U.S. Borrower shall have delivered to the Auction Manager an officer’s
certificate of a Financial Officer certifying as to compliance with preceding
clause (ii).


(b)    The U.S. Borrower must terminate any Purchase Offer if it fails to
satisfy one or more of the conditions set forth above which are required to be
met at the time which otherwise


96







--------------------------------------------------------------------------------





would have been the time of purchase of Term Loans pursuant to such Purchase
Offer. If the U.S. Borrower commences any Purchase Offer (and all relevant
requirements set forth above which are required to be satisfied at the time of
the commencement of such Purchase Offer have in fact been satisfied), and if at
such time of commencement the U.S. Borrower reasonably believes that all
required conditions set forth above which are required to be satisfied at the
time of the consummation of such Purchase Offer shall be satisfied, then the
U.S. Borrower shall have no liability to any Lender for any termination of such
Purchase Offer as a result of its failure to satisfy one or more of the
conditions set forth above which are required to be met at the time which
otherwise would have been the time of consummation of such Purchase Offer, and
any such failure shall not result in any Default or Event of Default hereunder.
With respect to all purchases of Term Loans of any Class or Classes made by the
U.S. Borrower pursuant to this Section 2.23, (x) the U.S. Borrower shall pay on
the settlement date of each such purchase all accrued and unpaid interest
(except to the extent otherwise set forth in the relevant offering documents),
if any, on the purchased Term Loans of the applicable Class or Classes up to the
settlement date of such purchase and (y) such purchases (and the payments made
by the U.S. Borrower and the cancellation of the purchased Loans, in each case
in connection therewith) shall not constitute voluntary or mandatory payments or
prepayments for purposes of Section 2.11 or any other provision hereof.


(c)    The Administrative Agent and the Lenders hereby consent to the Purchase
Offers and the other transactions effected pursuant to and in accordance with
the terms of this Section 2.23 (provided that no Lender shall have an obligation
to participate in any such Purchase Offer). For the avoidance of doubt, it is
understood and agreed that the provisions of Section 2.18 and Section 9.04 will
not apply to the purchases of Term Loans pursuant to Purchase Offers made
pursuant to and in accordance with the provisions of this Section 2.23. The
Auction Manager acting in its capacity as such hereunder shall be entitled to
the benefits of the provisions of Article VIII and Article IX to the same extent
as if each reference therein to the “Administrative Agent” were a reference to
the Auction Manager, and the Administrative Agent shall cooperate with the
Auction Manager as reasonably requested by the Auction Manager in order to
enable it to perform its responsibilities and duties in connection with each
Purchase Offer.


SECTION 2.24 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable lending office to perform any of its
obligations hereunder or make, maintain or fund or charge interest with respect
to any Loan or to determine or charge interest rates based upon the Eurocurrency
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the London interbank market, then, on notice thereof by such Lender to the
Borrower Representative through the Administrative Agent, (i) any obligation of
such Lender to issue, make, maintain, fund or charge interest with respect to
any such Loan or continue Eurocurrency Rate Loans or to convert ABR Loans to
Eurocurrency Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining ABR Loans the interest rate on
which is determined by reference to the Eurocurrency Rate component of the
Alternate Base Rate, the interest rate on which ABR Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Alternate Base Rate,
in each case until such Lender notifies the Administrative Agent and
97







--------------------------------------------------------------------------------





the Borrower Representative that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) the Borrowers
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all Eurocurrency Rate Loans of such Lender to
ABR Loans (the interest rate on which ABR Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Alternate Base
Rate), either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Alternate Base Rate applicable to such Lender without reference to the
Eurocurrency Rate component thereof until the Administrative Agent is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurocurrency Rate. Upon any such
prepayment or conversion, the Borrowers shall also pay accrued interest on the
amount so prepaid or converted.


ARTICLE III


Representations and Warranties


The U.S. Borrower represents and warrants to the Lenders on the Initial Funding
Date and on each other date on which representations and warranties are made or
deemed made hereunder that (and with respect to the representations contained in
Sections 3.01 through 3.04, 3.07, 3.14, 3.18 and 3.19, the U.S. Borrower
represents and warrants to the Lenders on the Signing Date that):


SECTION 3.01 Organization; Powers. The U.S. Borrower and each Restricted
Subsidiary is duly organized, validly existing and (to the extent the concept is
applicable in such jurisdiction) in good standing under the laws of the
jurisdiction of its organization, has all power and authority and all material
Governmental Approvals required for the ownership and operation of its
properties and the conduct of its business as now conducted and, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business,
and is in good standing, in every jurisdiction where such qualification is
required.


SECTION 3.02 Authorization; Enforceability. The Financing Transactions to be
entered into by each Loan Party are within such Loan Party’s corporate or other
organizational powers and have been duly authorized by all necessary corporate
or other organizational and, if required, stockholder or other equityholder
action of each Loan Party. This Agreement has been duly executed and delivered
by the U.S. Borrower and constitutes, and each other Loan Document to which any
Loan Party is to be a party, when executed and delivered by such Loan Party,
will constitute, a legal, valid and binding obligation of the U.S. Borrower or
such Loan Party, as the case may be, enforceable against it in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.


98







--------------------------------------------------------------------------------





SECTION 3.03 Governmental Approvals; Absence of Conflicts. The Financing
Transactions (a) do not require any material consent or approval of,
registration or filing with or any other action by any Governmental Authority,
except (i) such as have been or substantially contemporaneously with the initial
funding of Loans on the Initial Funding Date will be obtained or made and are
(or will so be) in full force and effect and (ii) filings necessary to perfect
Liens created under the Loan Documents, (b) will not violate any material
Requirements of Law, including any material order of any Governmental Authority,
(c) will not violate the Organizational Documents of the U.S. Borrower or any
Restricted Subsidiary, (d) except as would not reasonably be expected to result
in a Material Adverse Effect, will not violate or result (alone or with notice
or lapse of time, or both) in a default under any indenture or other material
agreement or material instrument binding upon the U.S. Borrower or any
Restricted Subsidiary or any of their assets, or give rise to a right thereunder
to require any payment, repurchase or redemption to be made by the U.S. Borrower
or any Restricted Subsidiary, or give rise to a right of, or result in, any
termination, cancellation, acceleration or right of renegotiation of any
obligation thereunder, and (e) except for Liens created under the Loan
Documents, will not result in the creation or imposition of any Lien on any
asset of the U.S. Borrower or any Restricted Subsidiary.


SECTION 3.04 Financial Condition; No Material Adverse Change.


(a)    The U.S. Borrower has heretofore furnished to the Administrative Agent
consolidated balance sheets of the U.S. Borrower as at December 31, 2014 and
December 31, 2013 and related statements of income, stockholders’ equity and
cash flows of the U.S. Borrower for the fiscal years ended at December 31, 2014,
December 31, 2013 and December 31, 2012 audited by and accompanied by the
opinion of PricewaterhouseCoopers LLP, independent registered public accounting
firm. Such financial statements present fairly, in all material respects, the
financial position, results of operations and cash flows of the U.S. Borrower
and its consolidated Restricted Subsidiaries as of such dates and for such
periods in accordance with GAAP except as otherwise expressly noted therein.


(b)    The U.S. Borrower has heretofore furnished to the Administrative Agent
unaudited consolidated balance sheets of the U.S. Borrower as at March 31, 2015,
June 30, 2015 and September 30, 2015 and related statements of income,
stockholders’ equity and cash flows of the U.S. Borrower for the fiscal quarters
ended at March 31, 2015, June 30, 2015 and September 30, 2015. Such financial
statements present fairly, in all material respects, the financial position,
results of operations and cash flows of the U.S. Borrower and its consolidated
Restricted Subsidiaries as of such dates and for such periods in accordance with
GAAP, except as otherwise expressly noted therein and subject to changes
resulting from normal year-end audit adjustments and the absence of footnotes.


(c)    The U.S. Borrower has heretofore furnished to the Administrative Agent a
pro forma consolidated balance sheet of the U.S. Borrower and the Restricted
Subsidiaries as at the end of, and related pro forma statements of income of the
U.S. Borrower for, the period ended September 30, 2015, prepared giving effect
to the Transactions as if the Transactions had occurred on such date (in the
case of such balance sheet) or at the beginning of such period (in the case of
such statements of income) (the “Pro Forma Financial Statements”). The Pro Forma
Financial Statements (i) have been prepared by the U.S. Borrower in good faith,
based on


99







--------------------------------------------------------------------------------





assumptions believed by the U.S. Borrower on the Signing Date and the Initial
Funding Date to be reasonable, (ii) are believed by the U.S. Borrower to be
based on the best information reasonably available to the U.S. Borrower as of
the date of delivery thereof after due inquiry, (iii) accurately reflect in all
material respects all adjustments necessary to give effect to the Transactions
and (iv) present fairly, in all material respects, the pro forma financial
position of the U.S. Borrower and its consolidated Restricted Subsidiaries as of
such date as if the Transactions had occurred on such date; provided that no
representation is being made by the U.S. Borrower that the Pro Forma Financial
Statement have been prepared in compliance with Regulation S-X of the Securities
Act or include adjustments for purchase accounting (including adjustments of the
type contemplated by Financial Accounting Standards Board Accounting Standards
Codification 805, Business Combinations (formerly SFAS 141R)).


(d)    Since December 31, 2014, there has been no event or condition that has
resulted, or would reasonably be expected to result, in a Material Adverse
Effect.


SECTION 3.05 Properties.


(a)The U.S. Borrower and each Restricted Subsidiary has good title to, or valid
leasehold interests in, or easements, licenses or other limited property
interests sufficient for its use thereof in, all its property material to its
business (other than Intellectual Property, which is described in Section
3.05(b)), except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes and except where the failure to have such
title, leasehold interest, easement, license or other limited property interest,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.


(b)The U.S. Borrower and each Restricted Subsidiary owns or has the right to
use, all patents, trademarks, copyrights, licenses, technology, software, domain
names, confidential proprietary databases and other Intellectual Property that
is necessary for the conduct of its business as currently conducted, except to
the extent any such failure to own or have the right to use such patents,
trademarks, copyrights, licenses, technology, software, domain names,
confidential proprietary databases and other Intellectual Property, in each
case, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect; provided that this representation shall not
be construed as a representation of non-infringement of Intellectual Property,
which is addressed in the next sentence of this Section 3.05(b). To the
knowledge of the U.S. Borrower and the Restricted Subsidiaries, no patents,
trademarks, copyrights, licenses, technology, software, domain names,
confidential proprietary databases or other Intellectual Property used by the
U.S. Borrower or any Restricted Subsidiary in the operation of its business
infringes upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect. No claim or litigation regarding any
patents, trademarks, copyrights, licenses, technology, software, domain names,
confidential proprietary databases or other Intellectual Property owned or used
by the U.S. Borrower or any Restricted Subsidiary is pending or, to the
knowledge of the U.S. Borrower or any Restricted Subsidiary, threatened against
the U.S. Borrower or any Restricted Subsidiary that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect.
As of the Initial Funding Date, each patent, trademark, copyright, license,
technology, software, domain name, confidential
100







--------------------------------------------------------------------------------





proprietary database or other Intellectual Property that, individually or in the
aggregate, is material to the business of the U.S. Borrower and the Restricted
Subsidiaries (or to the business of the U.S. Borrower and the Domestic
Subsidiaries) is owned by or licensed to the U.S. Borrower or another Loan
Party.


SECTION 3.06 Litigation and Environmental Matters.


(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the U.S. Borrower
or any Restricted Subsidiary, threatened against or affecting the U.S. Borrower
or any Restricted Subsidiary that would reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect (except as set forth on
Schedule 3.06(a)).


(b)    Except with respect to any matters that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect or as otherwise set forth on Schedule 3.06(b), none of the U.S. Borrower
or any Restricted Subsidiary (i) has failed to comply with any Environmental Law
or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.


SECTION 3.07 Compliance with Laws. The U.S. Borrower and each Restricted
Subsidiary is in compliance with all laws, including all orders of Governmental
Authorities, applicable to it or its property, except where the failure to
comply, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.


SECTION 3.08 Investment Company Status. None of the U.S. Borrower or any
Restricted Subsidiary is an “investment company,” or is controlled by
“investment companies,” as defined in, or subject to regulation under, the
Investment Company Act of 1940.


SECTION 3.09 Taxes. The U.S. Borrower and each Restricted Subsidiary has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it (including in its capacity as a withholding agent), except where (a) (i) the
validity or amount thereof is being contested in good faith by appropriate
proceedings and (ii) the U.S. Borrower or such Restricted Subsidiary, as
applicable, has set aside on its books reserves with respect thereto to the
extent required by GAAP or (b) the failure to do so would not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect.


SECTION 3.10 ERISA; Labor Matters.


(a)    No ERISA Events have occurred or are reasonably expected to occur that
would, in the aggregate, reasonably be expected to result in a Material Adverse
Effect. Except as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) each Plan is in
compliance with the applicable provisions of ERISA, the Code and other federal
or state laws and, in each case, the regulations thereunder, (ii) no Plan has
failed to satisfy its “minimum funding standard” (as defined in Section 412 of
the Code or Section 302 of
101







--------------------------------------------------------------------------------





ERISA), whether or not waived, (iii) neither the U.S. Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Plan (other than premiums due and not
delinquent under Section 4007 of ERISA), (iv) neither the U.S. Borrower nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan and (v) neither the U.S. Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
4212(c) of ERISA. The present value of all accumulated benefit obligations under
each Plan (in each case based on the assumptions used for purposes of Accounting
Standards Codification Topic 715), did not, individually or in the aggregate, as
of the date of the most recent financial statements reflecting such amounts,
exceed the fair market value of the assets of each Plan or of all underfunded
Plans (as applicable) by an amount that, if required to be paid as of such date
by the U.S. Borrower or its ERISA Affiliates, would reasonably be expected to
result in a Material Adverse Effect.


(b)    As of the Signing Date and the Initial Funding Date, there are no
strikes, lockouts or slowdowns against the U.S. Borrower or any Restricted
Subsidiary pending or, to their knowledge, threatened, that have had, or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. The hours worked by and payments made to employees of the U.S.
Borrower and the Restricted Subsidiaries have not been in violation of the Fair
Labor Standards Act or any other applicable federal, state, local or foreign law
relating to such matters, except for any violation or violations that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. All payments due from the U.S. Borrower or any
Restricted Subsidiary, or for which any claim may be made against the U.S.
Borrower or any Restricted Subsidiary, on account of wages and employee health
and welfare insurance and other benefits, have been paid or accrued as
liabilities on the books of the U.S. Borrower or such Restricted Subsidiary,
except for any failure to pay or accrete that, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.


(c)     As of the Amendment No. 12 Effective Date, the U.S. Borrower and each
Restricted Subsidiary is not and will not be (1) an employee benefit plan
subject to ERISA, (2) a plan or account subject to Section 4975 of the Code”;
(3) an entity deemed to hold “plan assets” of any such plans or accounts for
purposes of ERISA or the Code; or (4) a “governmental plan” within the meaning
of ERISA.


SECTION 3.11 Subsidiaries and Joint Ventures; Disqualified Equity Interests.


(a)    Schedule 3.11A sets forth, as of the Initial Funding Date, the name and
jurisdiction of organization of, and the percentage of each class of Equity
Interests owned by the U.S. Borrower or any Subsidiary in, (a) each Subsidiary
and (b) each joint venture in which the U.S. Borrower or any Subsidiary owns any
Equity Interests, and identifies each Excluded Subsidiary and each Unrestricted
Subsidiary. The Equity Interests in each wholly-owned Restricted Subsidiary have
been duly authorized and validly issued and are fully paid and non-assessable.
Except as set forth on Schedule 3.11A, as of the Initial Funding Date, there is
no existing option, warrant, call, right, commitment or other agreement to which
the U.S. Borrower or any Restricted Subsidiary is a party requiring, and there
are no Equity Interests in any Restricted Subsidiary outstanding that upon
exercise, conversion or exchange would require, the


102





--------------------------------------------------------------------------------





issuance by any Restricted Subsidiary of any additional Equity Interests or
other securities exercisable for, convertible into, exchangeable for or
evidencing the right to subscribe for or purchase any Equity Interests in any
Restricted Subsidiary. For the avoidance of doubt, Schedule 3.11A may be
amended, supplemented, updated or otherwise modified prior to or on the Initial
Funding Date in a manner reasonably acceptable to the Administrative Agent.


(b)    Schedule 3.11B sets forth, as of the Initial Funding Date, all
outstanding Disqualified Equity Interests, if any, in the U.S. Borrower or any
Restricted Subsidiary, including the number, date of issuance and the record
holder of such Disqualified Equity Interests.


SECTION 3.12 Insurance. Schedule 3.12 sets forth a description of each material
policy of insurance maintained by or on behalf of the U.S. Borrower and the
Restricted Subsidiaries as of the Initial Funding Date.


SECTION 3.13 Solvency.


(a)    On each of the Initial Funding Date and the Spin-Off Date on a pro forma
basis after giving effect to the Transactions, and giving effect to the rights
of subrogation and contribution under the Collateral Agreement, the U.S.
Borrower and its Restricted Subsidiaries, on a consolidated basis, are Solvent.

(b)    No Belgian Insolvency Event has occurred with respect to any Belgian Loan
Party.


SECTION 3.14 Disclosure. The written reports, financial statements, certificates
and other written information furnished by or on behalf of the U.S. Borrower or
any Subsidiary to the Administrative Agent, any Arranger or any Lender in
connection with the negotiation of this Agreement or any other Loan Document,
when taken as a whole, and excluding any Projections (as defined below) and any
information of a general economic or industry specific nature, do not contain
any material misstatement of material fact or omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading. All written financial
projections concerning the U.S. Borrower and its Subsidiaries that have been
furnished by or on behalf of the U.S. Borrower or any Subsidiary to the
Administrative Agent, any Arranger or any Lender in connection with the
negotiation of this Agreement or any other Loan Document with respect to the
Transactions (the “Projections”) were prepared in good faith based upon
assumptions believed by the U.S. Borrower to be reasonable at the time made and
at the time so furnished, if furnished prior to the Signing Date, as of the
Signing Date and if furnished between the Signing Date and the Initial Funding
Date, as of the Initial Funding Date (it being understood that (i) such
forecasts and projections are as to future events and are not to be viewed as
facts and (ii) actual results during the period or periods covered by any such
forecasts and projections may differ significantly from the projected results
and such differences may be material).


SECTION 3.15 Collateral Matters.


(a)    The U.S. Collateral Agreement, upon execution and delivery thereof by the
parties thereto and effectiveness thereof, will create in favor of the
Administrative Agent, for the benefit
103









--------------------------------------------------------------------------------





of the applicable Secured Parties, a valid and enforceable security interest in
the Collateral described therein (subject to any limitations specified therein)
and (i) when the Collateral described therein constituting certificated
securities (as defined in the Uniform Commercial Code) is delivered to the
Administrative Agent, together with instruments of transfer duly endorsed in
blank, the security interest created under the U.S. Collateral Agreement will
constitute a fully perfected security interest in all right, title and interest
of the pledgors thereunder in such Collateral (subject to any limitations
specified therein) to the extent perfection of such security interest can be
perfected by control of securities, prior and superior in right to any other
Person, but subject to Liens permitted by Section 6.02, and (ii) when financing
statements in appropriate form are filed in the applicable filing offices, the
security interest created under the U.S. Collateral Agreement will constitute a
fully perfected security interest in all right, title and interest of the Loan
Parties in the remaining Collateral described therein (subject to any
limitations specified therein) to the extent perfection can be obtained by
filing Uniform Commercial Code financing statements in such filing offices,
prior and superior to the rights of any other Person, but subject to Liens
permitted under Section 6.02.


(b)    [Reserved].


(c)    Upon the recordation of the IP Security Agreements with the United States
Patent and Trademark Office or the United States Copyright Office, as
applicable, and the filing of the financing statements referred to in paragraph
(a) of this Section, the security interest created under the U.S. Collateral
Agreement will constitute a fully perfected security interest in all right,
title and interest of the Loan Parties in the Intellectual Property (as defined
in the U.S. Collateral Agreement) in which a security interest may be perfected
by filing or recording in the United States of America, in each case prior and
superior in right to any other Person, but subject to Liens permitted under
Section 6.02 (it being understood that subsequent recordings in the United
States Patent and Trademark Office or the United States Copyright Office may be
necessary to perfect a security interest in such Intellectual Property acquired
or developed by the Loan Parties after the Initial Funding Date).


(d)    Each Security Document, other than any Security Document referred to in
the preceding paragraphs of this Section, upon execution and delivery thereof by
the parties thereto and the making of the filings and taking of the other
actions provided for therein, will be effective under applicable law to create
in favor of the Administrative Agent, for the benefit of the Secured Parties, a
valid and enforceable Lien in the Collateral subject thereto and such Liens
constitute perfected and continuing Liens on the Collateral, securing the
Obligations, enforceable against the Loan Parties and all third parties, and in
each case having priority over all other Liens on the Collateral except in the
case of (a) Liens permitted under Section 6.02, to the extent any such Lien
would have priority over the Liens in favor of the Administrative Agent pursuant
to any applicable law or agreement and (b) Liens perfected only by control or
possession to the extent the Administrative Agent has not obtained or does not
maintain control or possession of such Collateral.


SECTION 3.16 Federal Reserve Regulations; Use of Proceeds. None of the U.S.
Borrower or any Restricted Subsidiary is engaged or will engage, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U of the Board of Governors), or
extending credit for the purpose of purchasing or


104





--------------------------------------------------------------------------------





carrying margin stock. No part of the proceeds of the Loans will be used,
directly or indirectly, for any purpose that entails a violation (including on
the part of any Lender) of any of the regulations of the Board of Governors,
including Regulations U and X. The proceeds of the Loans and Letters of Credit
will be used in compliance with Section 5.11.


SECTION 3.17 SME Status; Centre of Main Interests.


(a)    The Belgian Borrower is not a small or medium-sized enterprise within the
meaning of the Belgian Act of 21 December 2013 concerning various provisions
regarding the financing of small and medium-sized enterprises, and it is not
subject to the provisions of such Act.


(b)    For the purposes of the European Union Regulation, each Belgian Loan
Party’s centre of main interests (as that term is used in Article 3(1) of the
European Union Regulation) is situated in its jurisdiction of incorporation and
it has no “establishment” (as that term is used in Article 2(h) of the European
Union Regulation) in any other jurisdiction.


SECTION 3.18 Anti-Corruption Laws and Sanctions. The Borrowers have implemented
and maintain in effect policies and procedures reasonably designed to ensure
compliance by the Borrowers, their Subsidiaries and their respective directors,
officers, employees and agents while acting on behalf of the Borrowers or their
Subsidiaries with Anti-Corruption Laws, the USA PATRIOT Act and other anti-money
laundering rules and regulations and applicable Sanctions. The Borrowers, their
Subsidiaries and to the knowledge of the Borrowers, their respective officers,
employees, directors and agents, are in compliance with (i) Anti-Corruption Laws
in all material respects, (ii) the USA PATRIOT Act and, in all material
respects, other anti-money laundering rules and regulations, and (iii)
applicable Sanctions. None of (a) the Borrowers, any Subsidiary or, to the
knowledge of the Borrowers or such Subsidiary, any of their respective
directors, officers or employees or (b) to the knowledge of the Borrowers, any
agent of any Borrower or Subsidiary that will act in any capacity in connection
with or benefit from the credit facility established hereby, is a Sanctioned
Person.


SECTION 3.19 EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.


ARTICLE IV


Conditions


SECTION 4.01 Signing Date. This Agreement shall not become effective until the
satisfaction (or waiver in accordance with Section 9.02) of the following
conditions:


(a)    The Administrative Agent shall have received from each party hereto
(other than the Belgian Borrower) either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) evidence satisfactory to the
Administrative Agent (which may include a facsimile transmission or other
electronic transmission of a signed counterpart of this Agreement) that such
party has signed a counterpart of this Agreement.


105





--------------------------------------------------------------------------------





(b)    The Administrative Agent shall have received a completed Perfection
Certificate dated the Signing Date and signed by an Authorized Officer of the
U.S. Borrower, together with all attachments contemplated thereby, including the
results of a search of the Uniform Commercial Code (or equivalent) filings made
with respect to the Borrowers and their Designated Subsidiaries in their
respective jurisdictions or organization and such other lien searches as
requested by the Administrative Agent.


(c)    The Administrative Agent, the Lenders and the Arrangers shall have
received all documentation and other information about the Loan Parties as has
been reasonably requested by the Administrative Agent or any Lender or Arranger
in writing at least 10 days prior to the Signing Date and that they reasonably
determine is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act.


(d)    The Administrative Agent shall have received (i) true and complete copies
of the Organizational Documents of each Person that is a Loan Party as of the
Signing Date and a copy of the resolutions, in form and substance reasonably
satisfactory to the Administrative Agent, of the Board of Directors or other
governing body, as applicable, of each Person that is a Loan Party as of the
Signing Date (or a duly authorized committee thereof) authorizing (A) the
execution, delivery and performance of the Loan Documents (and any agreements
relating thereto) to which it is a party, (B) in the case of the U.S. Borrower,
the extensions of credit hereunder, together with such certificates relating to
the good standing of each Person that is a Loan Party or the substantive
equivalent, if any, available in the jurisdiction of organization for each Loan
Party from the appropriate governmental officer in such jurisdiction as the
Administrative Agent may reasonably request and (ii) a certificate of each
Person that is a Loan Party as of the Signing Date, dated the Signing Date,
substantially in the form of Exhibit M hereto or otherwise reasonably
satisfactory to the Administrative Agent, with appropriate insertions, executed
by an Authorized Officer of such Loan Party, and attaching the documents
referred to in clause (i) above.


SECTION 4.02 Initial Funding Date. The obligations of the Lenders to make Loans
and of the Issuing Banks to issue Letters of Credit hereunder shall be subject
to the satisfaction (or waiver in accordance with Section 9.02) of the following
conditions:


(a)    [Reserved].


(b)    To the extent the Spin-Off has not occurred and will not occur
substantially concurrently with the Initial Funding Date, the Administrative
Agent shall have received a Guarantee from WestRock in form and substance
reasonably acceptable to the Administrative Agent (and in any event including an
automatic release of such Guarantee upon consummation of the Spin-Off).


(c)    The Administrative Agent shall have received a certificate, dated the
Initial Funding Date and signed by an Authorized Officer of the U.S. Borrower,
in form and substance reasonably satisfactory to the Administrative Agent, which
(i) provides updates to information provided in the Perfection Certificate
delivered on the Signing


106







--------------------------------------------------------------------------------





Date and (ii) confirms that, to the extent any information provided in the
Perfection Certificate delivered on the Signing Date has not been updated, such
information is true and correct as of the Initial Funding Date.


(d)    On the Initial Funding Date, the U.S. Borrower shall have a Total
Leverage Ratio of no greater than 2.75 to 1.00 on a Pro Forma Basis for the
Transactions, and the Administrative Agent shall have received a certificate,
dated the Initial Funding Date and signed by a Financial Officer of the U.S.
Borrower, certifying compliance with this Section 4.02(d) and setting forth
reasonably detailed calculations demonstrating such compliance; provided that,
for purposes of compliance with this Section 4.02(d), (i) Consolidated Total
Debt in clause (a) of the definition of “Total Leverage Ratio” shall be
calculated on a Pro Forma Basis after giving effect to the Transactions,
including all incurrences of Indebtedness constituting Consolidated Total Debt
to occur on the Initial Funding Date and (ii) Consolidated EBITDA in clause (b)
of the definition of “Total Leverage Ratio” shall be for the latest four fiscal
quarters ending at least 45 days prior to the Initial Funding Date.


(e)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Lenders and the Issuing Banks as of
and dated the Initial Funding Date) of (i) Wachtell, Lipton, Rosen & Katz and
(ii) other local counsel reasonably requested by the Administrative Agent.


(f)    The Administrative Agent shall have received (i) true and complete copies
of the Organizational Documents of each Person that is a Loan Party as of the
Initial Funding Date (which, for the avoidance of doubt, need not include the
Belgian Borrower) and a copy of the resolutions, in form and substance
reasonably satisfactory to the Administrative Agent, of the Board of Directors
or other governing body, as applicable, of each such Person that is a Loan Party
as of the Initial Funding Date (or a duly authorized committee thereof)
authorizing (A) the execution, delivery and performance of the Loan Documents
(and any agreements relating thereto) to which it is a party, (B) in the case of
the U.S. Borrower, the extensions of credit hereunder, and (C) the U.S. Borrower
to act as the Borrower Representative under this Agreement, together with such
certificates relating to the good standing of each Person that is a Loan Party
or the substantive equivalent, if any, available in the jurisdiction of
organization for each Loan Party from the appropriate governmental officer in
such jurisdiction as the Administrative Agent may reasonably request and (ii) a
certificate of each Person that is a Loan Party as of the Initial Funding Date,
dated the Initial Funding Date, substantially in the form of Exhibit M hereto or
otherwise reasonably satisfactory to the Administrative Agent, with appropriate
insertions, executed by an Authorized Officer of such Loan Party, and attaching
the documents referred to in clause (i) above.


(g)    The Administrative Agent shall have received a certificate, dated the
Initial Funding Date and signed by a Financial Officer of the U.S. Borrower,
substantially in the form of Exhibit N hereto or otherwise reasonably
satisfactory to the Administrative Agent, confirming compliance with the
conditions set forth in paragraph (l) of this Section 4.02 and in paragraphs (a)
and (b) of Section 4.03.


107







--------------------------------------------------------------------------------





(h)    All fees and, to the extent invoiced at least three Business Days prior
to the Initial Funding Date (except as otherwise reasonably agreed by the
Borrowers), reasonable out-of-pocket expenses required to be paid on the Initial
Funding Date or Spin-Off Date pursuant to the Engagement Letter, shall, upon the
initial Borrowing hereunder on the Initial Funding Date, have been, or will be
substantially simultaneously, paid.


(i)    The Collateral and Guarantee Requirement shall have been satisfied (to
the extent required on the Initial Funding Date) and each of the Lenders shall
have executed and delivered a counterpart to the Lender Loss Sharing Agreement;
provided that to the extent that the requirements of the Collateral and
Guarantee Requirement (other than any Collateral the security interest in which
may be perfected by the filing of a Uniform Commercial Code financing statement)
are not completed on or prior to the Initial Funding Date after the U.S.
Borrower’s use of commercially reasonable efforts to do so, to the extent
reasonably agreed to in writing by the U.S. Borrower and the Administrative
Agent, the completion of such requirements of the Collateral and Guarantee
Requirement shall not constitute a condition precedent to the availability of
the Loans on the Initial Funding Date but shall be required to be completed
pursuant to Section 5.13 and Schedule 5.13 may be updated by the Administrative
Agent to include such requirements.


(j)    The Administrative Agent shall have received evidence that the insurance
required by Section 5.08 is in effect, together with endorsements naming the
Secured Parties and the Administrative Agent as additional insured and the
Administrative Agent, for the benefit of the Secured Parties, as loss payee
thereunder, in each case as specified and to the extent required under Section
5.08 (but excluding the Belgian Borrower, as to which Section 5.13(b) shall
apply); provided that to the extent that the requirements of this Section
4.02(j) are not completed on or prior to the Initial Funding Date after the U.S.
Borrower’s use of commercially reasonable efforts to do so, to the extent
reasonably agreed to in writing by the U.S. Borrower and the Administrative
Agent, the completion of such requirements shall not constitute a condition
precedent to the availability of the Loans on the Initial Funding Date but shall
be required to be completed pursuant to Section 5.13 and Schedule 5.13 may be
updated by the Administrative Agent to include such requirements.


(k)    (x) The Administrative Agent shall have received true and complete copies
of any SEC Filings, it being understood that any such documents filed with the
SEC shall be deemed to have been delivered to the Administrative Agent and the
Lenders and (y) the Spin-Off shall have been consummated or the U.S. Borrower
shall have delivered a certificate signed by a Financial Officer stating that
(i) the U.S. Borrower reasonably believes that the Spin-Off will be consummated
within ten (10) Business Days of the initial funding of Term Loans on the
Initial Funding Date and (ii) at or prior to the Initial Funding Date, the U.S.
Borrower has acquired all of the assets of the business of the U.S. Borrower and
its Subsidiaries as described or reflected in the SEC Filings other than the
Belgian Borrower and its Subsidiaries.


(l)    After giving effect to the Transactions, (i) none of the U.S. Borrower or
any Restricted Subsidiary shall have outstanding any Disqualified Equity
Interest or any


108







--------------------------------------------------------------------------------





Indebtedness for borrowed money (other than intercompany Indebtedness), other
than (A) Indebtedness incurred under the Loan Documents, (B) short-term
unsecured working capital facilities, Capital Lease Obligations and deferred
purchase price obligations, in each case incurred in the ordinary course of
business by the U.S. Borrower or its Restricted Subsidiaries and (C)
Indebtedness set forth on Schedule 6.01.


(m)    The Lenders shall have received a certificate from a Financial Officer of
the U.S. Borrower, substantially in the form of Exhibit K (or other form
reasonably acceptable to the Administrative Agent) confirming the solvency of
the U.S. Borrower and the Subsidiaries on a consolidated basis on the Initial
Funding Date after giving effect to the Transactions.


(n)    The Borrowers shall have delivered to the Administrative Agent fully
executed copies of the Specified Material Contracts to which the Borrowers or
any of its Subsidiaries is or is contemplated to be a party as of the Initial
Funding Date and no default or termination, or any waiver or amendment
materially adverse to the Lenders, shall have occurred with respect thereto.


The Administrative Agent shall notify the Borrowers and the Lenders of the
Initial Funding Date, and such notice shall be conclusive and binding. For the
avoidance of doubt, the obligations of the Lenders to make Loans and of the
Issuing Banks to issue Letters of Credit hereunder on the Initial Funding Date
shall not become effective or otherwise occur unless and until each of the
foregoing conditions shall have been satisfied (or waived in accordance with
Section 9.02).


SECTION 4.03 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:


(a)    The representations and warranties of each Loan Party set forth in the
Loan Documents shall be true and correct (i) in the case of the representations
and warranties qualified as to materiality, in all respects and (ii) otherwise,
in all material respects, in each case on and as of the date of such Borrowing
or the date of issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, except in the case of any such representation and
warranty that expressly relates to a prior date, in which case such
representation and warranty shall be so true and correct on and as of such prior
date; provided that in the case of any Incremental Term Loans or Incremental
Revolving Commitment Increases used to finance an acquisition permitted
hereunder and whose consummation is not conditioned on the availability of, or
on obtaining third party financing, to the extent the Lenders participating in
such Incremental Term Loans or Incremental Revolving Commitment Increases agree,
this Section 4.03(a) shall require only customary “specified representations”
and “acquisition agreement representations.”


(b)    At the time of and immediately after giving effect to any Borrowing or
the issuance, amendment, renewal or extension of a Letter of Credit, as
applicable, no Default shall have occurred and be continuing.


109







--------------------------------------------------------------------------------





(c)    The Administrative Agent, and, if applicable, the Issuing Banks or the
Swingline Lender shall have received a Borrowing Request or a Letter of Credit
Request, as applicable, from the Borrower Representative.


On the date of any Borrowing or the issuance, amendment, renewal or extension of
any Letter of Credit, the U.S. Borrower and, in the case of Loans or Borrowings
requested by the Belgian Borrower, the Belgian Borrower, shall be deemed to have
represented and warranted that the conditions specified in paragraphs (a) and
(b) of this Section have been satisfied and that, after giving effect to such
Borrowing, or such issuance, amendment, renewal or extension of a Letter of
Credit, the Aggregate Revolving Exposure (or any component thereof) shall not
exceed the maximum amount thereof (or the maximum amount of any such component)
specified in Section 2.01, 2.04(a) or 2.05(b).


ARTICLE V


Affirmative Covenants


Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed, the U.S. Borrower covenants and agrees
with the Lenders that:


SECTION 5.01 Financial Statements and Other Information. The U.S. Borrower will
furnish to the Administrative Agent, on behalf of each Lender:


(a)    within 90 days after the end of each fiscal year of the U.S. Borrower
(or, so long as the U.S. Borrower shall be subject to periodic reporting
obligations under the Exchange Act, by the date that the Annual Report on Form
10-K of the U.S. Borrower for such fiscal year would be required to be filed
under the rules and regulations of the SEC, giving effect to any extension
available thereunder for the filing of such form), its audited consolidated
balance sheet and related statements of income, stockholders’ equity and cash
flows as of the end of and for such fiscal year, setting forth in each case in
comparative form the figures for the prior fiscal year, all audited by and
accompanied by the opinion of PricewaterhouseCoopers LLP or another independent
registered public accounting firm of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly, in all material respects, the financial
position, results of operations and cash flows of the U.S. Borrower on a
consolidated basis as of the end of and for such year in accordance with GAAP;


(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the U.S. Borrower (or, so long as the U.S. Borrower shall
be subject to periodic reporting obligations under the Exchange Act, by the date
that the Quarterly Report on Form 10-Q of the U.S. Borrower for such fiscal
quarter would be required to be filed under the rules and regulations of the
SEC, giving effect to any extension available thereunder for the filing of such
form) its consolidated balance sheet and related


110





--------------------------------------------------------------------------------





consolidated statements of income and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the prior
fiscal year, all certified by a Financial Officer of the U.S. Borrower as
presenting fairly, in all material respects, the financial position, results of
operations and cash flows of the U.S. Borrower on a consolidated basis as of the
end of and for such fiscal quarter and such portion of the fiscal year in
accordance with GAAP, subject to changes resulting from audit and normal
year-end audit adjustments and the absence of certain footnotes;


(c)    [reserved];Reserved];




(d)    concurrently with each delivery of financial statements under clause (a)
or (b) above (beginning with the delivery of financial statements for the fiscal
period ending June 30, 2016), a completed Compliance Certificate signed by a
Financial Officer of the U.S. Borrower, (i) certifying as to whether a Default
has occurred and, if a Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto, (ii) setting
forth reasonably detailed calculations demonstrating compliance with Section
6.12 as of the last day of the fiscal period covered by such financial
statements, (iii) stating whether any change in GAAP or in the application
thereof (that could reasonably be expected to affect, in any material respect,
any financial calculations or ratios required to be determined under this
Agreement) has occurred since the date of the consolidated balance sheet of the
U.S. Borrower most recently theretofore delivered under clause (a) or (b) above
(or, prior to the first such delivery, referred to in Section 3.04) and, if any
such change has occurred, specifying the effect of such change on the financial
statements (including those for the prior periods) accompanying such
certificate, (iv) certifying that all notices required to be provided under
Sections 5.03 and 5.04 have been provided, and (v) identifying as of the date of
such Compliance Certificate each Subsidiary that (A) is (x) an Excluded
Subsidiary and is not a Loan Party or a request has been made to release the
Guarantee of such Subsidiary pursuant to Section 9.14 or (y) an Unrestricted
Subsidiary, in each case as of such date but has not been identified as an
Excluded Subsidiary or Unrestricted Subsidiary in Schedule 3.11A or in any prior
Compliance Certificate or (B) has previously been identified as an Excluded
Subsidiary or Unrestricted Subsidiary but has ceased to be (x) an Excluded
Subsidiary (only in the event that such Subsidiary is not a Loan Party at the
time of the delivery of such certificate) or (y) an Unrestricted Subsidiary.


(e)    concurrently with each delivery of financial statements under clause (a)
above, a certificate of an Authorized Officer or a Financial Officer of the U.S.
Borrower confirming that, (i) since the date of the Perfection Certificate
delivered on the Signing Date, and as supplemented by the certificates delivered
pursuant to Section 4.02(c) and this Section 5.01(e), there has been no change
in the information set forth in Schedules 1 and 2 therein or identifying all
such changes in the information set forth therein, and (ii) setting forth a
complete and correct schedule, in the form of Schedule III to the U.S.
Collateral Agreement, of all Intellectual Property owned by each Loan Party,
including all applications filed by such Loan Party, either itself or through
any agent, employee,


111





--------------------------------------------------------------------------------





licensee or designee, for any Patent, Trademark or Copyright (or for the
registration of any Patent, Trademark or Copyright) (each as defined in the U.S.
Collateral Agreement) with the United States Patent and Trademark Office, United
States Copyright Office or any office or agency in any political subdivision of
the United States, in existence on the date thereof and not theretofore
disclosed to the Administrative Agent on Schedule III to the U.S. Collateral
Agreement, as supplemented from time to time in accordance herewith;


(f)    [Reserved];


(g)    concurrently with each delivery of financial statements under clause (a)
above, a detailed consolidated budget for such fiscal year (including a
projected consolidated balance sheet and related projected statements of income
and cash flows as of the end of and for such fiscal year and setting forth the
assumptions used for purposes of preparing such budget) in the form customarily
prepared by the U.S. Borrower;


(h)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the U.S.
Borrower or any Restricted Subsidiary with the SEC;


(i)    promptly after any request therefor by the Administrative Agent or any
Lender, copies of (i) any documents described in Section 101(k)(1) of ERISA that
the U.S. Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that the U.S. Borrower or any of its ERISA Affiliates may request with respect
to any Multiemployer Plan; provided that if the U.S. Borrower or any of its
ERISA Affiliates has not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, the U.S. Borrower
or the applicable ERISA Affiliate shall promptly make a request for such
documents and notices from such administrator or sponsor and shall provide
copies of such documents and notices promptly after receipt thereof; and


(j)    promptly after any request therefor, such other information regarding the
operations, business affairs, assets, liabilities (including contingent
liabilities) and financial condition of the U.S. Borrower or any Restricted
Subsidiary, or compliance with the terms of any Loan Document, or with the USA
PATRIOT Act, as the Administrative Agent (or any Lender through the
Administrative Agent) may reasonably request.


Information required to be delivered pursuant to clause (a), (b) or (h) of this
Section or referred to in Section 3.04(a) shall be deemed to have been delivered
or furnished if such information, or one or more annual or quarterly reports
containing such information, shall have been posted by the Administrative Agent
on an IntraLinks or similar site to which the Lenders have been granted access
or shall be available on the website of the SEC at http://www.sec.gov.
Information required to be delivered pursuant to this Section may also be
delivered by electronic communications pursuant to procedures approved by the
Administrative Agent (acting reasonably).


112





--------------------------------------------------------------------------------





SECTION 5.02 Notices of Material Events. The U.S. Borrower will furnish to the
Administrative Agent prompt written notice of the following, in each case after
such Borrower obtains knowledge thereof:


(a)    the occurrence of, or receipt by either Borrower of any written notice
claiming the occurrence of, any Default;


(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the U.S. Borrower
or any Restricted Subsidiary, or any adverse development in any such pending
action, suit or proceeding not previously disclosed in writing by the U.S.
Borrower to the Administrative Agent and the Lenders, that in each case would
reasonably be expected to result in a Material Adverse Effect;


(c)    promptly after any Borrower has knowledge thereof, any material breach
under any Specified Material Contract;


(d)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect; and


(e)    any other development that has resulted, or would reasonably be expected
to result, in a Material Adverse Effect.


Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower Representative
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.


SECTION 5.03 Additional Subsidiaries. If any Restricted Subsidiary is formed or
acquired after the Signing Date, or any existing Restricted Subsidiary ceases to
be an Excluded Subsidiary after the Signing Date, the U.S. Borrower will, as
promptly as practicable, and in any event within 30 days (or such longer period
as the Administrative Agent may reasonably agree to in writing), notify the
Administrative Agent thereof and cause the Collateral and Guarantee Requirement
to be satisfied with respect to such newly formed or acquired Restricted
Subsidiary (if it is a Designated Subsidiary), or such existing Restricted
Subsidiary, as applicable, and, to the extent not already satisfied with respect
to any such existing Subsidiary, with respect to any Equity Interests in or
Indebtedness of such Restricted Subsidiary owned by any Loan Party; provided
that the U.S. Borrower shall not be required to cause the Collateral and
Guarantee Requirement to be satisfied with respect to any Restricted Subsidiary
prior to the Initial Funding Date.


SECTION 5.04 Information Regarding Collateral. The U.S. Borrower will furnish to
the Administrative Agent prompt written notice of any change in (i) the legal
name of any Loan Party, as set forth in its Organizational Documents, (ii) the
jurisdiction of organization or the form of organization of any Loan Party
(including as a result of any merger or consolidation), (iii) the location of
the chief executive office of any Loan Party or (iv) the organizational
113







--------------------------------------------------------------------------------





identification number, if any, or, with respect to any Loan Party organized
under the laws of a jurisdiction that requires such information to be set forth
on the face of a Uniform Commercial Code financing statement, the Federal
Taxpayer Identification Number of such Loan Party. With respect to any change
referred to in the preceding sentence, the Borrowers shall, within 30 days of
such change (or such longer period as agreed to by the Administrative Agent),
make all filings under the Uniform Commercial Code or otherwise reasonably
requested by the Administrative Agent in order for the Administrative Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in the applicable Collateral. The provisions of this Section
5.04 shall apply only on and after the Signing Date (other than with respect to
Uniform Commercial Code filings which shall apply after the Initial Funding
Date).


SECTION 5.05 Existence; Conduct of Business.


(a)    The U.S. Borrower will, and will cause each Restricted Subsidiary to, do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect (i) its legal existence and (ii) the rights, licenses, permits,
privileges and franchises material to the conduct of its business, except to the
extent that the failure to do so would not reasonably be expected to result in a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03
or any Disposition permitted by Section 6.05.


(b)    The U.S. Borrower will, and will cause each Restricted Subsidiary to,
take all actions reasonably necessary in its reasonable business judgment to
protect all material patents, trademarks, copyrights, licenses, technology,
software, domain names, confidential proprietary databases and other
Intellectual Property necessary to the conduct of its business, including (i)
protecting the secrecy and confidentiality of the material confidential
information and trade secrets of the U.S. Borrower or such Restricted
Subsidiary, (ii) taking all actions reasonably necessary to ensure that none of
the material trade secrets of the U.S. Borrower or such Restricted Subsidiary
shall fall into the public domain and (iii) protecting the secrecy and
confidentiality of the material source code of all computer software programs
and applications owned or licensed by the U.S. Borrower or such Restricted
Subsidiary, except in each case where the failure to take any such action,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.


SECTION 5.06 Payment of Obligations. The U.S. Borrower will, and will cause each
Restricted Subsidiary to, pay its obligations (other than obligations with
respect to Indebtedness), including Tax liabilities, before the same shall
become delinquent or in default, except where (a) the failure to make payment
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect or (b) the validity or amount of such obligation is
being contested in good faith by appropriate proceedings and the U.S. Borrower
or Restricted Subsidiary, as applicable, has set aside on its books reserves
with respect thereto to the extent required by GAAP.


SECTION 5.07 Maintenance of Properties. The U.S. Borrower will, and will cause
each Restricted Subsidiary to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, except where the failure to


114







--------------------------------------------------------------------------------





do so would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.


SECTION 5.08 Insurance. The U.S. Borrower will, and will cause each Restricted
Subsidiary to, maintain, with financially sound and reputable insurance
companies (as determined in good faith by the U.S. Borrower), insurance in such
amounts (with no greater risk retention) and against such risks as are
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations (as determined in
good faith by the U.S. Borrower). On and after the Initial Funding Date, each
such policy of liability or property insurance maintained by or on behalf of
Loan Parties shall (a) in the case of each liability insurance policy, name the
Administrative Agent, on behalf of the Secured Parties, as additional insured
thereunder and (b) in the case of each property insurance policy, contain a loss
payable clause or endorsement that names the Administrative Agent, on behalf of
the Secured Parties, as the additional loss payee thereunder. On and after the
Initial Funding Date, the Borrowers shall use commercially reasonable efforts to
ensure that each such policy provides for at least 30 days’ (or such shorter
number of days as may be agreed to by the Administrative Agent) prior written
notice to the Administrative Agent of any cancellation of such policy.


SECTION 5.09 Books and Records; Inspection and Audit Rights. The U.S. Borrower
will, and will cause each of its Restricted Subsidiaries to, keep proper books
of record and account in which full, true and correct entries in all material
respects are made of all dealings and transactions in relation to its business
and activities. The U.S. Borrower will, and will cause each Restricted
Subsidiary to, permit the Administrative Agent (and Lenders acting in
conjunction with the Administrative Agent) and any agent designated by any of
the foregoing, upon reasonable prior notice during regular business hours (in
each case to the extent it is within the U.S. Borrower’s or such Restricted
Subsidiary’s, as applicable, control to so permit), (a) to visit and inspect its
properties, (b) to examine and make extracts from its books and records and (c)
to discuss its operations, business affairs, assets, liabilities (including
contingent liabilities) and financial condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested provided that (a) no such discussion with any such independent
accountants shall be permitted unless the U.S. Borrower shall have received
reasonable notice thereof and a reasonable opportunity to participate therein
and (b) unless an Event of Default shall have occurred and be continuing, the
Lenders, coordinating through the Administrative Agent, shall exercise such
rights only once during any calendar year, at the U.S. Borrower’s expense.
Notwithstanding anything to the contrary in this Section or in Section 5.01(j),
none of the U.S. Borrower or any Restricted Subsidiary will be required to
disclose, permit the inspection, examination or making copies of abstracts of,
or discussion of, any document, information or other matter (i) that constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by any Requirement of
Law or any binding agreement or (iii) that is subject to attorney-client or
similar privilege or constitutes attorney work product.


SECTION 5.10 Compliance with Laws. The Borrowers and each other Restricted
Subsidiary will comply with (i) all Requirements of Law, including, without
limitation, the USA


115







--------------------------------------------------------------------------------





PATRIOT Act, Anti-Corruption Laws, “know your customer” and other anti-money
laundering rules and regulations, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect and (ii) in all material respects, applicable
Sanctions. The Borrowers will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Borrowers, their Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.


SECTION 5.11 Use of Proceeds and Letters of Credit.


(a)    The proceeds of the Initial Term Loans and the Revolving Loans, together
with cash on hand of the U.S. Borrower and its Restricted Subsidiaries, will be
used prior to or substantially concurrently with the Spin-Off Date in accordance
with Section 6.14 and for general corporate purposes.


(b)    The proceeds of the Revolving Loans and Swingline Loans will be used on
or after the Initial Funding Date solely for working capital and other general
corporate purposes of the U.S. Borrower and the Restricted Subsidiaries
(including, without limitation, distributions permitted under Section 6.08 and
Permitted Acquisitions).


(c)    Letters of Credit will be used by the U.S. Borrower and the Restricted
Subsidiaries on or after the Initial Funding Date for general corporate
purposes.


(d)    The proceeds of any Incremental Term Loans will be used for the purpose
or purposes set forth in the applicable Incremental Facility Agreement.


(e)    The Borrowers will not request any Borrowing or Letter of Credit, and the
Borrowers shall not use, and shall procure that their Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (i) for the purpose of offering,
paying, promising to pay, or authorizing the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, to the extent such activities, business or transaction would be
prohibited by Sanctions if conducted by a corporation incorporated in the United
States or in a European Union member state, (iii) in any manner that would
result in the violation of any Sanctions applicable to any party hereto or (iv)
otherwise in a manner that would result in the violation of any other
anti-terrorism laws or other anti-money laundering rules or regulations.


SECTION 5.12 Further Assurances. On and after the Initial Funding Date, subject
to any applicable limitations set forth in the Security Documents and in the
definition of the term “Collateral and Guarantee Requirement,” the U.S. Borrower
will, and will cause each other Loan Party to, execute any and all further
documents, financing statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing statements and
other documents), that may be required under any applicable law, or that the
Administrative Agent or the Required Lenders may reasonably request, in order to
grant, preserve, protect and perfect the validity and priority of the security
interests created or intended to be created by the Security Documents and to
cause the Collateral and Guarantee Requirement


116







--------------------------------------------------------------------------------





to be and remain satisfied at all times or otherwise to effectuate the
provisions of the Loan Documents, all at the expense of the U.S. Borrower and
the other Loan Parties. The U.S. Borrower will provide to the Administrative
Agent, from time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents. Subject to any applicable
limitations set forth in the Security Documents and in the definition of the
term “Collateral and Guarantee Requirement,” if any assets (to the extent a Lien
thereon cannot be perfected by the filing of a UCC financing statement) with a
fair market value (determined in good faith by the U.S. Borrower at the time of
acquisition of such assets) in excess of $10,000,000 (individually) are acquired
by the U.S. Borrower or any other Loan Party after the Initial Funding Date
(other than assets constituting Excluded Assets and other assets constituting
Collateral under the Collateral Agreement that become subject to the Lien of the
Collateral Agreement upon acquisition thereof), the U.S. Borrower will notify
the Administrative Agent (who shall notify the Lenders) thereof and will
promptly cause such assets to be subjected to a Lien securing the applicable
Obligations and will take, and cause the other Loan Parties to take, such
actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect such Liens consistent with the applicable
requirements of the Security Documents, including actions described in the
definition of the term “Collateral and Guarantee Requirement,” all at the
expense of the U.S. Borrower and the other Loan Parties.


SECTION 5.13 Certain Post-Closing Collateral Obligations and Delivery of
Schedule 5.13.


(a)    As promptly as practicable after the Initial Funding Date, and in any
event within the time period after the Initial Funding Date set forth therefor
in Schedule 5.13, the Borrowers and each other Loan Party will satisfy all
requirements set forth on Schedule 5.13, in each case except to the extent
otherwise agreed by the Administrative Agent in its sole discretion. For the
avoidance of doubt, Schedule 5.13 may be amended, supplemented, updated or
otherwise modified prior to or on the Initial Funding Date in accordance with
the provisos to Section 4.02(i) and Section 4.02(j), and such modified Schedule
5.13 shall be provided by the Administrative Agent to the Lenders prior to the
Initial Funding Date.


(b)    Each of the applicable Loan Parties agrees that it will complete each of
the actions described below substantially concurrently with the Spin-Off Date or
such later date as the Administrative Agent may reasonably agree (subject to the
last paragraph of the definition of “Collateral and Guarantee Requirement”):


(i)    the Belgian Borrower shall have delivered a duly executed Belgian
Borrower Joinder to the Administrative Agent;


(ii)    the Administrative Agent shall have received from the U.S. Borrower and
each Designated Subsidiary with respect to Loan Parties as of the Spin-Off Date,
(A) in the case of the U.S. Borrower, a counterpart of the applicable Belgian
Collateral Documents duly executed and delivered on behalf of such Person and
(B) in the case of a Belgian Loan Party, a counterpart of each Belgian
Collateral Document;


117





--------------------------------------------------------------------------------





(iii)    all Equity Interests in any Subsidiary owned by any Loan Party and not
delivered on the Initial Funding Date, other than any Excluded Equity Interests,
shall have been pledged pursuant to the applicable Collateral Agreement and the
Administrative Agent shall, to the extent required by the applicable Collateral
Agreement, have received certificates or other instruments representing all such
Equity Interests, together with undated stock powers or other instruments of
transfer with respect thereto endorsed in blank;


(iv)    the Belgian Borrower shall become party to the Intercompany Note pledged
to the Administrative Agent pursuant to the Collateral Agreements;


(v)    all documents and instruments, including Uniform Commercial Code
financing statements, required by Requirements of Law or reasonably requested by
the Administrative Agent to be delivered, filed, registered or recorded to
create the Liens intended to be created by the Security Documents and perfect
such Liens to the extent required by, and with the priority required by, the
Security Documents and the other provisions of the term “Collateral and
Guarantee Requirement,” shall have been filed, registered or recorded or
delivered to the Administrative Agent for filing, registration or recording;


(vi)    the Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Lenders and the Issuing Banks as of
and dated the Initial Funding Date) of Loyens & Loeff and NautaDutilh, as to
matters of Belgian law;


(vii)    the Administrative Agent shall have received (i) true and complete
copies of the Organizational Documents of the Belgian Borrower and a copy of the
resolutions, in form and substance reasonably satisfactory to the Administrative
Agent, of the Board of Directors or other governing body, as applicable, of the
Belgian Borrower (or a duly authorized committee thereof) authorizing (A) the
execution, delivery and performance of the Loan Documents (and any agreements
relating thereto) to which it is a party, (B) specified person or persons, on
its behalf, to sign the Belgian Borrower Joinder and to sign and/or dispatch all
other documents and notices to be signed and/or dispatched by it under or in
connection with this Agreement and (C) the U.S. Borrower to act as the Borrower
Representative under this Agreement, together with such certificates relating to
the good standing of the Belgian Borrower or the substantive equivalent, if any,
available from the appropriate governmental officer in Belgium as the
Administrative Agent may reasonably request and (ii) a certificate of the
Belgian Borrower, dated the Spin-Off Date, substantially in the form of Exhibit
M hereto or otherwise reasonably satisfactory to the Administrative Agent, with
appropriate insertions, executed by an Authorized Officer of the Belgian
Borrower, and attaching the documents referred to in clause (i) above; and


(viii)    the Administrative Agent shall have received evidence that the
insurance required by Section 5.08 is in effect with respect to the Belgian
Borrower, together with endorsements naming the Secured Parties and the
Administrative Agent as additional insured and the Administrative Agent, for the
benefit of the Secured Parties, as loss payee thereunder, in each case as
specified and to the extent required under Section 5.08.


118







--------------------------------------------------------------------------------





SECTION 5.14 Compliance with Specified Material Contracts. The U.S. Borrower and
the Restricted Subsidiaries shall comply with the terms and conditions of all
Specified Material Contracts and enforce its rights under each such Specified
Material Contract, except to the extent non-compliance or non-enforcement could
not reasonably be expected to be materially adverse to the Lenders (and, in any
event, the U.S. Borrower and Restricted Subsidiaries shall be permitted to
terminate any Specified Material Contract).


SECTION 5.15 Designation of Subsidiaries. The U.S. Borrower may at any time
designate any Restricted Subsidiary (other than the Belgian Borrower) as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary by delivering to the Administrative Agent a certificate of an
Authorized Officer of the U.S. Borrower specifying such designation and
certifying that the conditions to such designation set forth in this Section
5.15 are satisfied; provided that:


(a)    both immediately before and immediately after any such designation, no
Event of Default shall have occurred and be continuing;


(b)    after giving Pro Forma Effect to such designation, the Borrowers shall be
in Pro Forma Compliance with each Financial Maintenance Covenant, in each case
recomputed as of the last day of the most recently ended Test Period for which
financial statements have been delivered pursuant to Section 5.01(a) or 5.01(b)
(or, prior to the delivery of any such financial statements, the last day of the
last fiscal quarter included in the Pro Forma Financial Statements); and


(c)    no Restricted Subsidiary may be designated as an Unrestricted Subsidiary
if it is a “restricted subsidiary” pursuant to the terms of any Material
Indebtedness of the U.S. Borrower or any of its Restricted Subsidiaries.


The designation of any Subsidiary as an Unrestricted Subsidiary after the
Signing Date shall constitute an Investment by the U.S. Borrower in such
Subsidiary on the date of designation in an amount equal to the fair market
value of the U.S. Borrower’s Investment therein (as determined reasonably and in
good faith by a Financial Officer of the U.S. Borrower). The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time.


SECTION 5.16 Financial Assistance. Each Belgian Loan Party and its Subsidiaries
shall comply in all material respects with applicable legislation governing
financial assistance and/or capital maintenance under the laws of the
jurisdiction of organization of such party, including in relation to the
execution of the Security Documents of each Belgian Loan Party and payments of
amounts due under this Agreement.


SECTION 5.17 Spin-Off. The Spin-Off shall occur within ten (10) Business Days of
the Initial Funding Date.


SECTION 5.18 Beneficial Ownership Regulation. Promptly following any request
therefor, the Borrowers shall provide information and documentation reasonably
requested by the Administrative Agent or any Lender for purposes of compliance
with applicable “know your
119







--------------------------------------------------------------------------------





customer” and anti-money laundering rules and regulations, including, without
limitation, the USA PATRIOT Act and the Beneficial Ownership Regulation.


ARTICLE VI


Negative Covenants


Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed, each Borrower covenants and agrees
with the Lenders that:


SECTION 6.01 Indebtedness; Certain Equity Securities.


(a)    None of the U.S. Borrower or any Restricted Subsidiary will create,
incur, assume or permit to exist any Indebtedness, except:


(i)    (A) Indebtedness created under the Loan Documents, (B) any Credit
Agreement Refinancing Indebtedness and (C) Refinancing Indebtedness in respect
of any such Credit Agreement Refinancing Indebtedness;


(ii)    (A) any Indebtedness of any Loan Party; provided, that at the time of
the incurrence thereof, (1) no Event of Default shall have occurred and be
continuing, both immediately prior to and immediately after giving effect to the
incurrence of such Indebtedness, (2) such Indebtedness shall comply with the
Required Debt Parameters, (3) after giving Pro Forma Effect to the incurrence of
such Indebtedness and the use of proceeds thereof, the U.S. Borrower shall be in
Pro Forma Compliance with each Financial Maintenance Covenant, in each case
recomputed as of the last day of the most recently ended Test Period for which
financial statements have been delivered pursuant to Section 5.01(a) or 5.01(b)
(or, prior to the delivery of any such financial statements, the last day of the
last fiscal quarter included in the Pro Forma Financial Statements) and (4) in
the case of Indebtedness in an aggregate principal amount greater than or equal
to $25,000,000, the Administrative Agent shall have received a certificate of an
Authorized Officer of the U.S. Borrower, dated the date of incurrence of such
Indebtedness, confirming compliance with the conditions set forth in the proviso
to this clause (ii)(A) and setting forth reasonably detailed calculations in
support thereof and (B) any Refinancing Indebtedness in respect of any
Indebtedness permitted under clause (A) above or under this clause (B);


(iii)    Indebtedness existing on the Signing Date and set forth on Schedule
6.01and Refinancing Indebtedness in respect thereof;


(iv)    Indebtedness of (A) the U.S. Borrower or any Restricted Subsidiary to
the U.S. Borrower or any other Restricted Subsidiary; provided that any such
Indebtedness owing by any Loan Party to any Restricted Subsidiary that is not a
Loan Party shall be unsecured, (B) any Restricted Subsidiary that is not a Loan
Party owing to any other Restricted Subsidiary that is not a Loan Party and (C)
to the extent permitted by Section
120







--------------------------------------------------------------------------------





6.04, any Restricted Subsidiary that is not a Loan Party owing to any Loan
Party; provided that any such Indebtedness shall be evidenced by the
Intercompany Note;


(v)    Guarantees incurred in compliance with Section 6.04;


(vi)    Indebtedness (including Capital Lease Obligations and Synthetic Lease
Obligations) of the U.S. Borrower or any Restricted Subsidiary (A) incurred to
finance the acquisition, construction, repair, replacement, expansion or
improvement of any fixed or capital assets; provided that such Indebtedness is
incurred prior to or within 270 days after such acquisition or the completion of
such construction, repair, replacement, expansion or improvement and the
principal amount of such Indebtedness does not exceed the cost of acquiring,
constructing, repairing, replacing, expanding or improving such fixed or capital
assets (it being understood that property subject to a Capital Lease Obligation
not entered into as part of a Sale/Leaseback Transaction will be deemed acquired
at the time such Capital Lease Obligation becomes effective) or (B) assumed in
connection with the acquisition of any fixed or capital assets, and Refinancing
Indebtedness in respect of any of the foregoing; provided that, immediately
after the incurrence or assumption of such Indebtedness, the aggregate principal
amount of Indebtedness (including Capital Lease Obligations and Synthetic Lease
Obligations and Refinancing Indebtedness) incurred in reliance on and then
outstanding under this clause (vi) shall not exceed the greater of $25,000,000
or 2.5% of Consolidated Total Assets;


(vii)    (1) Indebtedness of any Person that becomes a Restricted Subsidiary (or
of any Person not previously a Restricted Subsidiary that is merged or
consolidated with or into a Restricted Subsidiary) in a transaction permitted
under this Agreement, (2) Indebtedness of any Person that is assumed by the U.S.
Borrower or any Restricted Subsidiary in connection with an acquisition of
assets by the U.S. Borrower or any Restricted Subsidiary in a Permitted
Acquisition or other similar Investment permitted by Section 6.04 or (3)
Refinancing Indebtedness of any of the foregoing; provided that, in the case of
Indebtedness referred to in clauses (1) and (2) above:


(A)    both immediately before and immediately after giving effect thereto, no
Event of Default shall have occurred and be continuing;


(B)    after giving Pro Forma Effect to the incurrence or assumption of such
Indebtedness, the U.S. Borrower shall be in Pro Forma Compliance with each
Financial Maintenance Covenant, in each case recomputed as of the last day of
the most recently ended Test Period for which financial statements have been
delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of
any such financial statements, the last day of the last fiscal quarter included
in the Pro Forma Financial Statements);


(C)    with respect to any Indebtedness of any Person that becomes a Restricted
Subsidiary (or of any Person not previously a Restricted Subsidiary that is
merged or consolidated with or into a Restricted Subsidiary) or Indebtedness of
any Person that is assumed by the U.S. Borrower or any Restricted Subsidiary in
connection with the acquisition of assets by the U.S. Borrower or any Restricted


121





--------------------------------------------------------------------------------





Subsidiary, such Indebtedness existed at the time such Person became a
Restricted Subsidiary or at the time such assets were acquired and, in each
case, was not created in contemplation thereof or in connection therewith;


(D)    the aggregate principal amount of all Indebtedness incurred and
outstanding under this Section 6.01(a)(vii) by Restricted Subsidiaries that are
not Loan Parties, when aggregated with the aggregate principal amount of all
Indebtedness of Restricted Subsidiaries that are not Loan Parties incurred and
outstanding under Section 6.01(a)(xii), shall not at any time exceed the greater
of
$75,000,000 and 7.5% Consolidated Total Assets, calculated on a Pro Forma Basis
giving effect to the application of proceeds of the applicable Indebtedness, as
of the last day of the then most recently ended Test Period for which financial
statements have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior
to the delivery of any such financial statements, the last day of the last
fiscal quarter included in the Pro Forma Financial Statements); and


(E)    the Administrative Agent shall have received a certificate of an
Authorized Officer of the U.S. Borrower, dated the date of incurrence or
assumption of such Indebtedness, confirming compliance with the conditions set
forth in clauses (A), (B), (C) and (D), and setting forth reasonably detailed
calculations in support thereof.


(viii)    Cash Management Obligations and other Indebtedness in respect of
netting services, automatic clearing house arrangements, employees’ credit or
purchase cards, overdraft protections and similar arrangements, in each case
incurred in the ordinary course of business; provided that such Indebtedness
(other than with respect to credit or purchase cards) shall be repaid in full
within ten Business Days of the incurrence thereof;


(ix)    Indebtedness in respect of (A) letters of credit, bankers’ acceptances,
bank guarantees or similar instruments or facilities issued for the account of
the U.S. Borrower or any Restricted Subsidiary in the ordinary course of
business supporting obligations under workers’ compensation, unemployment
insurance and other social security laws and (B) bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and
obligations of a like nature incurred in the ordinary course of business and not
in connection with the borrowing of money;


(x)    Indebtedness of the U.S. Borrower or any Restricted Subsidiary in the
form of indemnifications, purchase price adjustments, earn-outs, non-competition
agreements or other arrangements representing acquisition consideration or
deferred payments of a similar nature incurred in connection with any Permitted
Acquisition or other Investment permitted by Section 6.04;


(xi)    Indebtedness of any Restricted Subsidiary under one or more Designated
Secured Facilities (as defined in the U.S. Collateral Agreement) in an aggregate
principal amount not exceeding RMB 100,000,000 at any time outstanding;


122





--------------------------------------------------------------------------------





(xii)    Indebtedness of any Restricted Subsidiary that is not a Subsidiary Loan
Party in an aggregate principal amount, when aggregated with the aggregate
principal amount of all Indebtedness of Restricted Subsidiaries that are not
Loan Parties incurred and outstanding under Section 6.01(a)(vii), not exceeding
the greater of $75,000,000 and 7.5% Consolidated Total Assets at any time
outstanding;


(xiii)    other Indebtedness of the Loan Parties in an aggregate principal
amount not exceeding the greater of $100,000,000 and 10% Consolidated Total
Assets at any time outstanding;
    
(xiv)    unsecured Indebtedness in respect of (A) obligations of the U.S.
Borrower or any Restricted Subsidiary to pay the deferred purchase price of
goods or services or progress payments in connection with such goods and
services; provided that such obligations are incurred in connection with open
accounts extended by suppliers on customary trade terms in the ordinary course
of business and not in connection with the borrowing of money and (B)
intercompany obligations of the U.S. Borrower or any Restricted Subsidiary in
respect of accounts payable incurred in connection with goods sold or services
rendered in the ordinary course of business and not in connection with the
borrowing of money;


(xv)    obligations of the U.S. Borrower or any Restricted Subsidiary to pay
insurance premiums arising in the ordinary course of business and not in
connection with the borrowing of money;


(xvi)    unsecured Indebtedness consisting of promissory notes issued by any
Loan Party to current or former officers, managers, consultants, directors and
employees (or their spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees) to finance the purchase or
redemption of Equity Interests of the U.S. Borrower, in each case to the extent
permitted by Section 6.08;


(xvii)    to the extent constituting Indebtedness, Hedging Obligations pursuant
to Hedging Agreements entered into to hedge or mitigate risks to which the U.S.
Borrower or any Restricted Subsidiary has actual exposure (other than in respect
of Equity Interests or the credit risk associated with Indebtedness of the U.S.
Borrower or any Restricted Subsidiary), including without limitation to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) or
currencies with respect to any interest-bearing liability or investment of the
U.S. Borrower or any Restricted Subsidiary;


(xviii)    (x) Indebtedness incurred in connection with Permitted Securitization
Financings in an aggregate principal amount outstanding that, immediately after
giving effect to the incurrence of such Indebtedness and the use of proceeds
thereof, together with the aggregate principal amount of any other Indebtedness
outstanding pursuant to this Section 6.01(a)(xviii) would not exceed the greater
of $50,000,000 and 5.0% of Consolidated Total Assets when incurred, created or
assumed and (y) any Refinancing Indebtedness in respect thereof;


123







--------------------------------------------------------------------------------





(xix)    to the extent constituting Indebtedness, obligations incurred in
connection with Permitted Receivables Financings; and


(xx)    all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (i) through (xix) above.


SECTION 6.02 Liens. None of the U.S. Borrower or any Restricted Subsidiary will
create, incur, assume or permit to exist any Lien on any asset now owned or
hereafter acquired by it, except:


(i)    (A) Liens created under the Loan Documents and (B) Liens securing
Permitted Junior Lien Secured Indebtedness constituting (1) any Credit Agreement
Refinancing Indebtedness or any Refinancing Indebtedness in respect thereof or
(2) any other Indebtedness that satisfies the Required Debt Parameters;
provided, that with respect to Liens incurred under this clause (B)(2), (x)
after giving Pro Forma Effect to the incurrence or assumption of such
Indebtedness and the use of proceeds thereof, the U.S. Borrower shall have a
Senior Secured Leverage Ratio of not greater than 3.50 to 1.00, or, if an
Increase Period shall be in effect (or take effect upon incurrence of such
Indebtedness) 4.00 to 1.00 and shall be in Pro Forma Compliance with each
Financial Maintenance Covenant, (y) the aggregate amount of Permitted Junior
Lien Secured Indebtedness incurred under this Section 6.02(i)(B), together with
the aggregate amount of Incremental Term Loans and Incremental Revolving
Commitment Increases then in effect, shall not exceed $300,000,000 at any time
and (z) no Event of Default shall have occurred and be continuing, both
immediately prior to and immediately after giving effect to the incurrence of
such Indebtedness.


(ii)    Permitted Encumbrances;


(iii)    any Lien on any asset of the U.S. Borrower or any Restricted Subsidiary
existing on the Signing Date and set forth on Schedule 6.02; provided that (A)
such Lien shall not attach to any other asset of the U.S. Borrower or any
Restricted Subsidiary other than after-acquired property that is affixed or
incorporated into the property covered by such Lien and the proceeds and
products thereof and (B) such Lien shall secure only those obligations that it
secures on the Signing Date and any extensions, renewals and refinancings
thereof that do not increase the outstanding principal amount thereof and, in
the case of any such obligations constituting Indebtedness, that are permitted
under Section 6.01 as Refinancing Indebtedness in respect thereof;


(iv)    any Lien existing on any asset prior to the acquisition thereof by the
U.S. Borrower or any Restricted Subsidiary or existing on any asset of any
Person that becomes a Restricted Subsidiary (or of any Person not previously a
Restricted Subsidiary that is merged or consolidated with or into a Restricted
Subsidiary in a transaction permitted hereunder) after the Initial Funding Date
prior to the time such Person becomes a Restricted Subsidiary (or is so merged
or consolidated); provided that (A) such Lien is not created in contemplation of
or in connection with such acquisition or such Person becoming a Restricted
Subsidiary (or such merger or consolidation), (B) such Lien shall
124







--------------------------------------------------------------------------------





not attach to any other asset of the U.S. Borrower or any Restricted Subsidiary
other than (x) after-acquired property that is affixed or incorporated into the
property covered by such Lien, (y) after-acquired property subject to a Lien
securing Indebtedness permitted under Section 6.01(a)(vii), the terms of which
Indebtedness require or include a pledge of after-acquired property (it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition) and
(z) the proceeds and products thereof, and (C) such Lien shall secure only those
obligations (or, in the case of any such obligations constituting Indebtedness,
any Refinancing Indebtedness in respect thereof permitted by Section 6.01) that
it secures on the date of such acquisition or the date such Person becomes a
Restricted Subsidiary (or is so merged or consolidated);


(v)    Liens securing Capital Lease Obligations and Liens on fixed or capital
assets acquired, constructed, repaired, replaced, expanded or improved by the
U.S. Borrower or any Restricted Subsidiary; provided that (A) such Liens secure
only Indebtedness (including Capital Lease Obligations and Synthetic Lease
Obligations) permitted by Section 6.01(a)(vi) and obligations relating thereto
not constituting Indebtedness and (B) such Liens shall not attach to any asset
of the U.S. Borrower or any Restricted Subsidiary other than the assets financed
by such Indebtedness, accessions thereto and the proceeds and products thereof;
provided, further, that in the event purchase money obligations are owed to any
Person with respect to financing of more than one purchase of any fixed or
capital assets, such Liens may secure all such purchase money obligations and
may apply to all such fixed or capital assets financed by such Person;


(vi)    in connection with the sale or transfer of any Equity Interests or other
assets in a transaction permitted under Section 6.05, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;


(vii)    any agreement to sell, transfer, lease or otherwise dispose of any
property in a transaction permitted under Section 6.05;


(viii)    in the case of (A) any Restricted Subsidiary that is not a
wholly-owned Restricted Subsidiary or (B) the Equity Interests in any Person
that is not a Restricted Subsidiary, any encumbrance or restriction, including
any put and call arrangements, related to Equity Interests in such Restricted
Subsidiary or such other Person set forth in the Organizational Documents of
such Restricted Subsidiary or such other Person or any related joint venture,
shareholders’ or similar agreement;


(ix)    Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the U.S. Borrower or any Restricted Subsidiary in
connection with any letter of intent or purchase agreement for a Permitted
Acquisition or other transaction permitted hereunder;


(x)    ground leases in respect of real property on which facilities owned or
leased by any of the Restricted Subsidiaries are located;


125







--------------------------------------------------------------------------------





(xi)    any interest or title of a lessor under leases (other than leases
constituting Capital Lease Obligations) entered into by any of the Restricted
Subsidiaries in the ordinary course of business;


(xii)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;


(xiii)    Liens deemed to exist in connection with Investments in repurchase
agreements under clause (f) of the definition of the term “Cash Equivalents”;


(xiv)    Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;


(xv)    Liens (A) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection and (B) in favor of
a banking institution arising as a matter of law or pursuant to terms and
conditions generally imposed by such banking institution on its customers
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry;


(xvi)    Liens on property of any Restricted Subsidiary that is not a Loan
Party, which Liens secure Indebtedness of such Restricted Subsidiary permitted
under Section 6.01;


(xvii)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods by any of the Restricted Subsidiaries in
the ordinary course of business;


(xviii)    Liens in respect of Permitted Securitization Financings that extend
only to the assets subject thereto;


(xix)    other Liens securing Indebtedness or other obligations in an aggregate
principal amount not to exceed the greater of $50,000,000 and 5.0% of
Consolidated Total Assets at any time outstanding;


(xx)    Liens on cash and Cash Equivalents used to satisfy or discharge
Indebtedness, if such satisfaction or discharge is permitted hereunder;


(xxi)    Liens on the cash comprising the IDB Closing Distribution in an amount
not to exceed the amount set forth in the definition thereof; and


(xxii)    Liens in respect of Permitted Receivables Financings that extend only
to the assets subject thereto and proceeds thereof.


SECTION 6.03 Fundamental Changes; Business Activities.


(a)    None of the U.S. Borrower or any Restricted Subsidiary will merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with


126





--------------------------------------------------------------------------------





it, or liquidate or dissolve, except that, (i) any Person may merge into the
U.S. Borrower or the Belgian Borrower in a transaction in which the U.S.
Borrower or the Belgian Borrower is the surviving corporation, respectively,
(ii) any Restricted Subsidiary or any other Person (other than any Borrower) may
be merged or consolidated with or into any one of more Restricted Subsidiaries;
provided that, in the case of any merger or consolidation involving one or more
Restricted Subsidiaries that are Loan Parties, (A) a Restricted Subsidiary that
is a Loan Party shall be the continuing or surviving corporation, (B) if the
Restricted Subsidiary formed by or surviving any such merger or consolidation is
a Designated Subsidiary and not then a Loan Party, the U.S. Borrower shall as
promptly as practicable, and in any event within 30 days (or such longer period
as the Administrative Agent may reasonably agree to), take all steps necessary
to cause such Restricted Subsidiary to comply with the Collateral and Guarantee
Requirement, to the extent applicable to such Designated Subsidiary and (C) if
the Restricted Subsidiary formed by or surviving any such merger or
consolidation is not a Designated Subsidiary or does not thereby become a Loan
Party, such merger or consolidation shall be deemed to be an “Investment” and
shall be permitted only if it is also permitted under Section 6.04, (iii) any
Restricted Subsidiary may merge into or consolidate with any Person in a
transaction permitted under Section 6.05 (other than clause (g) thereof) in
which, after giving effect to such transaction, the surviving entity is not a
Restricted Subsidiary, (iv) the Spin-Off and related Transactions may be
consummated and (v) any Restricted Subsidiary may liquidate or dissolve if the
U.S. Borrower determines in good faith that such liquidation or dissolution is
in the best interests of the U.S. Borrower and is not materially disadvantageous
to the Lenders; provided that any merger or consolidation involving a Person
that is not the U.S. Borrower or a wholly-owned Restricted Subsidiary
immediately prior thereto shall not be permitted unless at the time thereof and
immediately after giving effect thereto no Event of Default shall have occurred
and be continuing.


(b)    The Borrowers and the Restricted Subsidiaries, taken as a whole, will not
fundamentally and substantively alter the character of their business, taken as
a whole, from the business conducted by the Borrowers and the Restricted
Subsidiaries, taken as a whole, on the Signing Date and other business
activities reasonably related, incidental, complementary or ancillary thereto
and, in the case of a Special Purpose Securitization Subsidiary, Permitted
Securitization Financings.


(c)    The U.S. Borrower will not permit any Person other than the U.S.
Borrower, or one or more of its Restricted Subsidiaries that is not a CFC, to
own any Equity Interests in any Domestic Subsidiary (other than as a result of
an acquisition permitted under Section 6.04 of a CFC that owns Equity Interests
in a Domestic Subsidiary and such ownership structure is not established in
contemplation of such acquisition).


SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. None of
the U.S. Borrower or any Restricted Subsidiary will purchase, hold, acquire
(including pursuant to any merger or consolidation with any Person that was not
a wholly-owned Restricted Subsidiary prior thereto), make or otherwise permit to
exist any Investment in any other Person, or purchase or otherwise acquire (in
one transaction or a series of transactions) all or substantially all the assets
of any other Person or of a business unit, division, product line or line of
business of any other Person, or assets acquired other than in the ordinary
course of business


127







--------------------------------------------------------------------------------





that, following the acquisition thereof, would constitute a substantial portion
of the assets of the U.S. Borrower and the Restricted Subsidiaries, taken as a
whole, except:


(a)    Investments in connection with the Transactions;


(b)    Investments constituting Cash Equivalents at the time such Investments
are made;


(c)    Investments (i) existing or contemplated on the Amendment No. 1 Effective
Date and set forth on Schedule 6.04 (as such schedule may be amended,
supplemented, updated or otherwise modified prior to the Initial Funding Date in
a manner acceptable to the Administrative Agent), (ii) existing on the Signing
Date, or effectuated on or prior to the Initial Funding Date consistent with the
SEC Filings to effectuate the Transactions, of the U.S. Borrower or any
Restricted Subsidiary in the U.S. Borrower or any other Restricted Subsidiary;
and (iii) in the case of each of clauses (i) and (ii), any modification, renewal
or extension thereof, so long as the aggregate amount of all Investments
pursuant to clause (i) or (ii), as applicable, of this Section 6.04(c) is not
increased at any time above the amount of such Investments under clause (i) or
(ii), as applicable, existing on the Initial Funding Date, except pursuant to
the terms of any such Investment under clause (i) existing as of the Initial
Funding Date and set forth on Schedule 6.04 or as otherwise permitted by this
Section 6.04 and the terms of any Investment are not otherwise modified from the
terms that are in effect on the Initial Funding Date in a manner that is
materially adverse to the Lenders;


(d)    Investments (including pursuant to any merger or consolidation) made
after the Amendment No. 1 Effective Date (i) in any Loan Party, (ii) made by a
Restricted Subsidiary that is not a Loan Party in another Restricted Subsidiary
that is not a Loan Party and (iii) made by a Loan Party in any Restricted
Subsidiary that is not a Loan Party or to acquire a Restricted Subsidiary that
will not be a Loan Party; provided that, immediately after any such Investment
is made, the aggregate amount of all Investments in non-Loan Parties pursuant to
this clause (d)(iii) shall not exceed $100,000,000;


(e)    loans or advances made by the U.S. Borrower or any Restricted Subsidiary
to any Restricted Subsidiary; provided that (i) the Indebtedness resulting
therefrom is permitted by clause (iv) of Section 6.01(a) and (ii) the amount of
such loans and advances made by the Loan Parties to Restricted Subsidiaries that
are not Loan Parties shall be subject to the limitation set forth in clause (d)
above;


(f)    Guarantees by the U.S. Borrower or any Restricted Subsidiary of
Indebtedness or other obligations of the U.S. Borrower or any Restricted
Subsidiary (including any such Guarantees arising as a result of any such Person
being a joint and several co-applicant with respect to any Letter of Credit or
any other letter of credit or letter of guaranty); provided that (i) a
Restricted Subsidiary shall not Guarantee any Indebtedness (other than
Indebtedness of a Foreign Subsidiary that is not a Loan Party) unless such
Restricted Subsidiary has Guaranteed the Obligations pursuant to the Collateral
Agreement, (ii) such Guarantee of Subordinated Indebtedness is subordinated to
the Loan Document Obligations on terms no less favorable to the Lenders than
those of
128





--------------------------------------------------------------------------------





the Subordinated Indebtedness, (iii) [reserved], and (iv) the aggregate amount
of Indebtedness and other obligations of Restricted Subsidiaries that are not
Loan Parties that is Guaranteed by any Loan Party pursuant to this clause (f)
shall be subject to the limitation set forth in clause (d)(iii) above;


(g)    Investments to the extent that the consideration for such Investments is
made solely with the Equity Interests (other than Disqualified Equity Interests)
of the U.S. Borrower or of an Unrestricted Subsidiary;


(h)    Investments received (i) in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business, or
(ii) upon foreclosure (or transfer of title in lieu of foreclosure) with respect
to any secured Investment in a Person other than the U.S. Borrower or a
Restricted Subsidiary and that, in each case, was made without contemplation of
such foreclosure (or transfer of title in lieu of foreclosure);


(i)    Investments made as a result of the receipt of noncash consideration from
a Disposition of any asset in compliance with Section 6.05;


(j)    Investments by the U.S. Borrower or any Restricted Subsidiary that result
solely from the receipt by the U.S. Borrower or such Restricted Subsidiary from
any of its subsidiaries of a dividend or other Restricted Payment in the form of
Equity Interests, evidences of Indebtedness or other securities (but not any
additions thereto made after the date of the receipt thereof);


(k)    Investments in the form of Hedging Agreements;


(l)    payroll, travel, business entertainment and similar advances to officers,
directors, employees and consultants of the U.S. Borrower or any Restricted
Subsidiary to cover matters that are expected at the time of such advances to be
treated as expenses of the U.S. Borrower or such Restricted Subsidiary for
accounting purposes and that are made in the ordinary course of business;


(m)    Investments consisting of extensions of trade credit in the ordinary
course of business;


(n)    Investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices;


(o)    loans and advances to officers, directors and employees of the U.S.
Borrower or any Restricted Subsidiary for purposes not contemplated by clause
(l) above; provided that the aggregate amount of such loans and advances
outstanding at any time shall not exceed $2,500,000;


(p)    Permitted Acquisitions;


129







--------------------------------------------------------------------------------





(q)    Investments held by any Person acquired by the U.S. Borrower or a
Restricted Subsidiary after the Initial Funding Date or of any Person merged or
consolidated into the U.S. Borrower or merged or consolidated with a Restricted
Subsidiary in accordance with Section 6.03 after the Initial Funding Date, in
each case to the extent that such Investments were not made in contemplation of
or in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;


(r)    Investments by the U.S. Borrower and the Restricted Subsidiaries in joint
ventures; provided that the aggregate amount of all Investments made under this
Section 6.04(r) shall not exceed $50,000,000;


(s)    (i) Investments by the U.S. Borrower and any other Loan Party in non-Loan
Parties so long as such Investments are part of a series of transactions that
result in the proceeds of such Investments ultimately being invested in (or
distributed to) the U.S. Borrower or any other Loan Party within 30 days of the
initiation of the first applicable Investment in the applicable series of
transactions, (ii) intercompany Investments, reorganizations and related
activities related to tax planning and reorganization (A) contemplated as of the
Signing Date and described in reasonable detail in a certificate of an
Authorized Officer delivered by the U.S. Borrower to the Administrative Agent
within 30 days of the Signing Date or (B) so long as after giving effect
thereto, the security interest of the Lenders in the Collateral, taken as a
whole, is not impaired in any material respect (it being understood that the
contribution of the Equity Interests of one or more “first-tier” Foreign
Subsidiaries to a newly created “first-tier” Foreign Subsidiary shall be
permitted) and (iii) intercompany loans, advances or Indebtedness having a term
not exceeding 364 days (inclusive of any rollover or extension of terms) and
made in the ordinary course of business;


(t)    additional Investments by the U.S. Borrower and the Restricted
Subsidiaries; provided that the aggregate amount of all Investments made under
this Section 6.04(t) shall not exceed $25,000,000 outstanding at any one time;


(u)    additional Investments so long as (i) both immediately prior and
immediately after such Investment, no Default or Event of Default shall have
occurred and be continuing and (ii) after giving Pro Forma Effect to such
Investment, the Borrowers shall be in Pro Forma Compliance with a Total Leverage
Ratio, recomputed as of the last day of the most recently ended Test Period for
which financial statements have been delivered pursuant to Section 5.01(a) or
5.01(b) (or, prior to the delivery of any such financial statements, the last
day of the last fiscal quarter included in the Pro Forma Financial Statements),
that is not greater than 0.25x less than the maximum Total Leverage Ratio set
forth in Section 6.12(a) at such time; and


(v)    Investments consisting of Securitization Assets or arising as a result of
or in connection with Permitted Securitization Financings or Permitted
Receivables Financings.


130







--------------------------------------------------------------------------------





SECTION 6.05 Asset Sales. None of the U.S. Borrower or any Restricted Subsidiary
will (other than as required to effectuate the Transactions) assign or sell any
income or revenues (including accounts receivable and royalties) or rights in
respect of any thereof (except to the extent assigned or sold in connection with
a Disposition of the assets to which such income, revenues or rights relate and
which is otherwise permitted under this Agreement) or sell, transfer, lease or
otherwise dispose of, or exclusively license outside the ordinary course of
business, any asset, including any Equity Interest owned by it, nor will any
Restricted Subsidiary issue any additional Equity Interest in any Restricted
Subsidiary (other than to the U.S. Borrower or a Restricted Subsidiary in
compliance with Section 6.04, and other than directors’ qualifying shares and
other nominal amounts of Equity Interests that are required to be held by other
Persons under Requirements of Law) (any such transaction, a “Disposition”),
except:


(a)    Dispositions of the following in the ordinary course of business: (i)
obsolete, worn-out, used or surplus assets to the extent such assets are no
longer used or useful or necessary for the operation of the U.S. Borrower’s and
the Restricted Subsidiaries’ business (including allowing any registrations or
any applications for registration of any immaterial Intellectual Property to
expire, lapse or be abandoned), (ii) inventory and goods held for sale or other
immaterial assets, and (iii) cash and Cash Equivalents;


(b)    leases, subleases, licenses or sublicenses of any real or personal
property in the ordinary course of business;


(c)    Dispositions to the U.S. Borrower or any Restricted Subsidiary; provided
that any such Disposition involving a Restricted Subsidiary that is not a Loan
Party, (i) to the extent such Disposition constitutes an Investment, shall be
made in compliance with Section 6.04 and (ii) otherwise, shall be made in
compliance with Section 6.09;


(d)    Dispositions of accounts receivable in connection with the compromise or
collection thereof in the ordinary course of business and not as part of any
accounts receivables financing transaction;


(e)    Dispositions of assets subject to any casualty or condemnation proceeding
(including in lieu thereof);


(f)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such disposition are promptly applied to the purchase
price of such replacement property;


(g)    Liens permitted by Section 6.02, Dispositions permitted by Section 6.03,
Investments permitted by Section 6.04 and Restricted Payments permitted by
Section 6.08;


(h)    Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;


131





--------------------------------------------------------------------------------





(i)    [reserved];Reserved];


(j)    Dispositions of the Equity Interest in, Indebtedness of, or other
securities issued by, an Unrestricted Subsidiary;


(k)    Dispositions of assets that are not permitted by any other clause of this
Section; provided that (i) no Event of Default shall have occurred and be
continuing both immediately prior to and immediately after such Disposition,
(ii) the aggregate fair value of all assets sold, transferred, leased or
otherwise disposed of in reliance on this clause shall not exceed 15% of
Consolidated Total Assets of the U.S. Borrower in any fiscal year (measured as
of the last day of the immediately preceding fiscal year for which financial
information has been delivered pursuant to Section 5.01(a), or, prior thereto,
as set forth in the Pro Forma Financial Statements); provided that unused
amounts under this clause (ii) may be used in the following fiscal year so long
as the aggregate fair value of all assets sold, transferred, leased or otherwise
disposed of do not exceed 20% of Consolidated Total Assets of the U.S. Borrower
in any fiscal year (measured as of the last day of the immediately preceding
fiscal year for which financial information has been delivered pursuant to
Section 5.01(a), or, prior thereto, as set forth in the Pro Forma Financial
Statements) and (iii) all Dispositions made in reliance on this clause shall be
for fair value and, other than Dispositions of assets having a fair value not in
excess of $20,000,000 for any individual Disposition or $75,000,000 in the
aggregate for all such Dispositions during the term of this Agreement, shall be
made for at least 75% Cash Consideration; and


(l)    Dispositions of Securitization Assets pursuant to Permitted
Securitization Financings and Permitted Receivables Financings.


“Cash Consideration” means, in respect of any Disposition by the U.S. Borrower
or any Restricted Subsidiary, (a) cash or Cash Equivalents received by it in
consideration of such Disposition, (b) any liabilities (as shown on the most
recent balance sheet of the U.S. Borrower provided hereunder or in the footnotes
thereto) of the U.S. Borrower or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated in right of payment to the Loan
Document Obligations, that are assumed by the transferee with respect to the
applicable Disposition and for which the U.S. Borrower and all of the Restricted
Subsidiaries shall have been validly released by all applicable creditors in
writing, and (c) any securities received by the U.S. Borrower or such Restricted
Subsidiary from such transferee that are converted by the U.S. Borrower or such
Restricted Subsidiary into cash or Cash Equivalents (to the extent of the cash
or Cash Equivalents received) within 180 days following the closing of the
applicable Disposition.


Notwithstanding the foregoing, no such Disposition of any Equity Interests in
any Restricted Subsidiary shall be permitted unless (x) such Equity Interests
constitute a majority of the Equity Interests in such Restricted Subsidiary held
by the U.S. Borrower and the Restricted Subsidiaries (y) such Disposition is of
a portion of the Equity Interests of a Restricted Subsidiary that is not a Loan
Party or (z) such Disposition is of a portion of the Equity Interests of a
Restricted Subsidiary that is a Loan Party and such Restricted Subsidiary will
continue to be a Loan Party


132







--------------------------------------------------------------------------------





following such Disposition and, in each case, such Disposition is permitted and
utilizes capacity under Section 6.04.


SECTION 6.06 Sale/Leaseback Transactions. None of the U.S. Borrower or any
Restricted Subsidiary will enter into any Sale/Leaseback Transaction, except for
any such sale of any fixed or capital assets by a Borrower or any Restricted
Subsidiary that is made for cash consideration in an amount not less than the
fair value of such fixed or capital asset; provided that (a) the sale or
transfer of the property thereunder is permitted under Section 6.05, (b) any
Capital Lease Obligations and Synthetic Lease Obligations arising in connection
therewith are permitted under Section 6.01 and (c) any Liens arising in
connection therewith (including Liens deemed to arise in connection with any
such Capital Lease Obligations and Synthetic Lease Obligations) are permitted
under Section 6.02.


SECTION 6.07 [Reserved].


SECTION 6.08 Restricted Payments; Certain Payments of Indebtedness.


(a)    None of the U.S. Borrower or any Restricted Subsidiary will declare or
make any Restricted Payment, except that:


(i)    the U.S. Borrower may declare and make any Restricted Payments with
respect to its Equity Interests payable solely in additional Equity Interests
permitted hereunder;


(ii)    any Restricted Subsidiary may declare and make any Restricted Payments
in respect of its Equity Interests, in each case ratably to the holders of such
Equity Interests;


(iii)    the U.S. Borrower may redeem in whole or in part any of its Qualified
Equity Interests in exchange for another class of Qualified Equity Interests or
rights to acquire its Qualified Equity Interests or with proceeds from
substantially concurrent equity contributions or issuances of new shares of its
Qualified Equity Interests; provided that the terms and provisions material to
the interests of the Lenders, when taken as a whole, contained in such other
class of Qualified Equity Interests are at least as favorable to the Lenders as
those contained in the Qualified Equity Interests redeemed thereby;


(iv)    the U.S. Borrower may repurchase Equity Interests upon the exercise of
stock options or warrants if such Equity Interests represent all or a portion of
the exercise price of such options or warrants;


(v)    the U.S. Borrower may make cash payments in lieu of the issuance of
fractional shares representing insignificant interests in the U.S. Borrower in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests in the U.S. Borrower;


(vi)    so long as no Default or Event of Default has occurred, is continuing or
would result therefrom, the U.S. Borrower may redeem, acquire, retire or
repurchase


133





--------------------------------------------------------------------------------





(including through the issuance of promissory notes by the U.S. Borrower or any
other Loan Party pursuant to Section 6.01(a)(xvi)) its Equity Interests (or any
options or warrants or stock appreciation or similar rights issued with respect
to any of such Equity Interests) held by current or former officers, managers,
consultants, directors and employees (or their respective spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributees)
of the U.S. Borrower and its Restricted Subsidiaries upon the death, disability,
retirement or termination of employment of any such Person or otherwise in
accordance with any stock option or stock appreciation or similar rights plan,
any management, director and/or employee stock ownership or incentive plan,
stock subscription plan, employment termination agreement or any other
employment agreements or equity holders’ agreement; provided that, except with
respect to non-discretionary repurchases, acquisitions, retirements or
redemptions pursuant to the terms of any stock option or stock appreciation
rights plan, any management, director and/or employee stock ownership or
incentive plan, stock subscription plan, employment termination agreement or any
other employment agreement or equity holders’ agreement, the aggregate amount of
all cash and Cash Equivalents paid in respect of all such Equity Interests (or
any options or warrants or stock appreciation or similar rights issued with
respect to any of such Equity Interests) so redeemed, acquired, retired or
repurchased in any calendar year does not exceed the sum of (w) $5,000,000 plus
(x) all Net Proceeds obtained by the U.S. Borrower during such calendar year
from the sale of such Equity Interests to other present or former officers,
consultants, employees and directors in connection with any permitted
compensation and incentive arrangements plus (y) all net cash proceeds obtained
from any key-man life insurance policies received during such calendar year;


(vii)    the U.S. Borrower may make Restricted Payments in an amount equal to
withholding or similar taxes payable or expected to be payable by any present or
former employee, director, manager or consultant (or their respective
Affiliates, estates or immediate family members) in connection with the exercise
of stock options and the vesting of restricted stock and may redeem, acquire,
retire or repurchase (including through deemed repurchases) its Equity Interests
from such Persons; provided that all payments made under this clause (vii) shall
not exceed $10,000,000 in any calendar year;


(viii)    any Restricted Payment made in connection with the Transactions;


(ix)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the U.S. Borrower may declare and make any
Restricted Payments, in an amount not to exceed, when aggregated with the amount
of all payments of or in respect of Junior Financing made under Section
6.08(b)(vi), $50,000,000 in any calendar year; and


(x)    any additional Restricted Payments, so long as (A) no Default or Event of
Default shall have occurred and be continuing or would result therefrom and (B)
after giving Pro Forma Effect to such Restricted Payment, the U.S. Borrower
shall be in Pro Forma Compliance with a Total Leverage Ratio, recomputed as of
the last day of the most recently ended Test Period for which financial
statements have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior
to the delivery of any such financial statements, the


134







--------------------------------------------------------------------------------





last day of the last fiscal quarter included in the Pro Forma Financial
Statements), that is no greater than 0.25x less than the maximum Total Leverage
Ratio under Section 6.12(a) at such time.


(b)    None of the U.S. Borrower or any Restricted Subsidiary will make any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on any Junior Financing, or any
payment of or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, defeasance, cancelation or
termination of any Junior Financing, except:


(i)    regularly scheduled interest and principal payments as and when due in
respect of any Junior Financing, other than payments in respect of Junior
Financing prohibited by the subordination provisions thereof, if any;


(ii)    refinancings of any Junior Financing to the extent permitted under
Section 6.01;


(iii)    the conversion of any Junior Financing to Equity Interests (other than
Disqualified Equity Interests) of the U.S. Borrower;


(iv)    payments of secured Junior Financing that becomes due as a result of the
voluntary sale or transfer of the assets securing such Junior Financing in
transactions permitted hereunder;


(v)    payments of or in respect of Junior Financing made solely with Equity
Interests in the U.S. Borrower (other than Disqualified Equity Interests);


(vi)    other payments of or in respect of Junior Financing, in an amount not to
exceed, when aggregated with the aggregate amount of all Restricted Payments
made under Section 6.08(a)(ix), $40,000,000 in any calendar year; and


(vii)    any additional payments or other distributions in respect of any Junior
Financing, so long as (A) no Default or Event of Default shall have occurred and
be continuing or would result therefrom and (B) after giving Pro Forma Effect to
such payment or other distribution, the U.S. Borrower shall be in Pro Forma
Compliance with a Total Leverage Ratio, recomputed as of the last day of the
most recently ended Test Period for which financial statements have been
delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of
any such financial statements, the last day of the last fiscal quarter included
in the Pro Forma Financial Statements), that is no greater than 0.25x less than
the maximum Total Leverage Ratio under Section 6.12(a) at such time.


Notwithstanding the foregoing and for the avoidance of doubt, nothing in this
Section 6.08(b) shall prohibit the repayment or prepayment of intercompany
subordinated Indebtedness in accordance with the provisions of the Intercompany
Note.




135











--------------------------------------------------------------------------------





SECTION 6.09 Transactions with Affiliates. None of the U.S. Borrower or any
Restricted Subsidiary will sell, lease, license or otherwise transfer any assets
to, or purchase, lease, license or otherwise acquire any assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) transactions that are at prices and on terms and conditions substantially as
favorable to the U.S. Borrower or such Restricted Subsidiary as those that would
prevail at such time in comparable arm’s-length transactions with unrelated
third parties, (b) transactions between or among the Loan Parties not involving
any other Affiliate and transactions between or among Restricted Subsidiaries
that are not Loan Parties not involving any other Affiliate, (c) transactions
between or among the U.S. Borrower and a Restricted Subsidiary or among
Restricted Subsidiaries and not involving any other Affiliate consisting of (i)
transactions with a value of $5,000,000 or less (individually), (ii) the
transfer or other Disposition by a Loan Party to any Foreign Subsidiary that is
not a Loan Party of any Equity Interests in a Foreign Subsidiary directly owned
by such Loan Party in connection with a reorganization of the ownership
structure of such Foreign Subsidiary, in each case, to the extent permitted
under Section 6.04, and provided that such Equity Interests, after giving effect
to such transfer, are owned directly or indirectly through one or more
Restricted Subsidiaries by a Foreign Subsidiary the Equity Interests of which
have been pledged by a Loan Party in accordance with the Collateral and
Guarantee Requirements (subject to the applicable limitations on the pledge of
voting Equity Interests of such Foreign Subsidiary), (iii) any Investment to the
extent permitted by Section 6.04 (it being understood that, if so provided in
this Agreement, any such Investment shall be taken into account in computing
compliance with any basket amounts or other limitations under this Agreement),
(iv) intercompany transactions, including the (A) provision of management
services and other corporate overhead services, (B) provision of personnel to
other locations within the U.S. Borrower’s consolidated group on a temporary
basis and (C) provision, purchase or lease of services, operational support,
assets, equipment, data, information and technology, that, in the case of any
such intercompany transaction referred to in this clause (iv), are subject to
reasonable reimbursement or cost-sharing arrangements (as determined in good
faith by the U.S. Borrower), which reimbursement or cost-sharing arrangements
may be effected through transfers of cash or other assets or through book-entry
credits or debits made on the ledgers of each involved Restricted Subsidiary;
provided that any such intercompany transaction is either (1) entered into in
the ordinary course of business or (2) otherwise entered into pursuant to the
reasonable requirements of the business of the U.S. Borrower and the Restricted
Subsidiaries, (v) ordinary course business transactions (other than transactions
of the type described in clause (iv) above) that (A) do not involve the sale,
transfer or other Disposition of operations or assets and (B) do not adversely
affect the Lenders, and (vi) transactions pursuant to agreements in existence on
the Signing Date and set forth on Schedule 6.09 or any amendment thereto to the
extent such amendment is not adverse, taken as a whole, to the Lenders in any
material respect, (d) any Restricted Payment permitted under Section 6.08, (e)
issuances by the U.S. Borrower of Equity Interests (other than Disqualified
Equity Interests), and receipt by the U.S. Borrower of capital contributions,
(f) compensation, expense reimbursement and indemnification of, and other
employment arrangements with, directors, officers and employees of the U.S.
Borrower or any Restricted Subsidiary entered in the ordinary course of
business, (g) loans and advances permitted under clauses (l), (m) and (o) of
Section 6.04, (h) the payment of Transaction Costs and the consummation of the
Transactions, (i) the payment of customary fees and reasonable out of pocket
costs to, and indemnities provided on behalf of, directors, managers,
consultants, officers and employees of the U.S. Borrower or any Restricted


136







--------------------------------------------------------------------------------





Subsidiary in the ordinary course of business to the extent attributable to the
ownership or operation of the U.S. Borrower or such Restricted Subsidiaries, (j)
loans and Guarantees among the U.S. Borrower and the Restricted Subsidiaries to
the extent permitted under Article VI, (k) employment and severance arrangements
and health, disability and similar insurance or benefit plans between the U.S.
Borrower and the Restricted Subsidiaries, on the one hand, and their respective
directors, officers, employees, on the other hand (including management and
employee benefit plans or agreements, subscription agreements or similar
agreements pertaining to the repurchase of Equity Interests pursuant to put/call
rights or similar rights with current or former employees, officers or directors
and stock option or incentive plans and other compensation arrangements) in the
ordinary course of business or as otherwise approved by the board of directors
of the U.S. Borrower, (l) payments by any Restricted Subsidiary to the U.S.
Borrower (either directly or indirectly through such Restricted Subsidiary’s
parent entity or entities) made to permit the U.S. Borrower to pay any Taxes
imposed on it as the common parent of a group filing a consolidated, combined,
unitary or affiliated tax return of which the U.S. Borrower and the Restricted
Subsidiaries are members, in such amounts as required by the U.S. Borrower to
pay the tax liability in respect of such tax return to the extent such liability
is directly attributable to the income of such Restricted Subsidiaries or the
U.S. Borrower; provided that such payments by the Restricted Subsidiaries to the
U.S. Borrower shall not exceed the amount owed to any Governmental Authority
pursuant to such consolidated, combined, unitary or affiliated tax return, (m)
transactions pursuant to the Transition Services Agreement and (n) transactions
pursuant to any Permitted Securitization Financing or any Permitted Receivables
Financing.


SECTION 6.10 Restrictive Agreements. None of the U.S. Borrower or any Restricted
Subsidiary will enter into, incur or permit to exist any agreement or other
arrangement that restricts (a) the ability of a Borrower or any Restricted
Subsidiary to create, incur or permit to exist any Lien upon any of its assets
(including real property) to secure any Obligations, (b) the ability of a
Borrower or any Restricted Subsidiary to Guarantee any Obligations or (c) the
ability of any Restricted Subsidiary that is not a Loan Party to pay dividends
or make other distributions with respect to its Equity Interests or to make or
repay loans or advances to the U.S. Borrower or any Restricted Subsidiary;
provided that (i) the foregoing shall not apply to (A) restrictions and
conditions imposed by Requirements of Law, by any Loan Document or the terms of
any Credit Agreement Refinancing Indebtedness, in the case of such Credit
Agreement Refinancing Indebtedness, not materially more restrictive than the
Indebtedness being refinanced, (B) restrictions and conditions existing on the
Signing Date and identified on Schedule 6.10 but shall apply to any amendment or
modification expanding the scope of, any such restriction or condition which
makes such restrictions and conditions, taken as a whole, materially more
restrictive and, if such restrictions and conditions relate to any Indebtedness,
restrictions under any Refinancing Indebtedness of such Indebtedness, if such
restrictions and conditions are not, taken as a whole, materially more
restrictive, (C) in the case of any Restricted Subsidiary that is not a
wholly-owned Restricted Subsidiary, restrictions and conditions imposed by its
Organizational Documents or contained in any shareholders’ or similar agreement;
provided that such restrictions and conditions apply only to such Restricted
Subsidiary and to any Equity Interests in such Restricted Subsidiary, (D)
restrictions and conditions imposed on any Restricted Subsidiary in existence at
the time such Restricted Subsidiary became a Restricted Subsidiary (but shall
apply to any amendment or modification expanding the scope of any such
restriction or condition which makes such restrictions and conditions, taken as
a whole, materially more
137







--------------------------------------------------------------------------------





restrictive); provided that such restrictions and conditions apply only to such
Restricted Subsidiary, (E) customary provisions contained in leases, sub-leases,
licenses, sub-licenses or similar agreements, including with respect to
Intellectual Property and other agreements, in each case entered into in the
ordinary course of business; provided that such provisions apply only to the
assets that are the subject of such lease, sub-lease, license, sub-license or
other agreement and shall not apply to any other assets of the U.S. Borrower or
any Restricted Subsidiary, (F) any restriction on a Subsidiary, or an asset,
imposed pursuant to an agreement entered into for the permitted sale or
disposition of the Equity Interests or assets of such Subsidiary, or of such
asset, pending the closing of such sale or disposition, (G) any restrictions
imposed by any agreement relating to a Lien permitted by Section 6.02(iv) or (v)
of this Agreement to the extent that such restrictions apply only to the
property or assets subject to such Lien (which in any event do not restrict the
granting of Liens on the Collateral not included in such property or assets),
(H) restrictions in agreements representing Indebtedness permitted to be
incurred under Section 6.01 of a Subsidiary that is not a Loan Party and not
relating to any Loan Party, (I) restrictions contained in any Permitted
Securitization Document with respect to any Special Purpose Securitization
Subsidiary, and (J) restrictions contained in any documents entered into in
connection with a Permitted Receivables Financing with respect to any assets
(and any proceeds in respect thereof) subject thereto, (ii) clause (a) of the
foregoing shall not apply to restrictions on pledging joint venture interests
included in customary provisions in joint venture agreements or arrangements and
other agreements and other similar agreements applicable to joint ventures,
(iii) clause (a) of the foregoing shall not apply to (A) restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by clause (vi) or (vii)(2) or (vii)(3) of Section 6.01(a) if such restrictions
or conditions apply only to the assets securing such Indebtedness, (B)
restrictions on conditions on pledges or deposits constituting Permitted
Encumbrances if such restrictions on conditions apply only to such pledges or
deposits, (C) customary provisions in leases, licenses and other agreements
restricting the assignment thereof, and (D) restrictions or conditions contained
in any trading, netting, operating, construction, service, supply, purchase or
sale agreement to which the U.S. Borrower or any Restricted Subsidiary is a
party entered into in the ordinary course of business; provided that such
agreement prohibits the encumbrance solely of the property or assets of the U.S.
Borrower or the Restricted Subsidiary that are the subject of such agreement,
the payment rights arising thereunder or the proceeds thereof and does not
extend to any other asset or property and (iv) clauses (b) and (c) of the
foregoing shall not apply to (A) customary restrictions and conditions contained
in agreements relating to the sale of a Restricted Subsidiary, or a business
unit, division, product line or line of business, that are applicable solely
pending such sale; provided that such restrictions and conditions apply only to
the Restricted Subsidiary, or the business unit, division, product line or line
of business, that is to be sold and such sale is permitted hereunder, (B)
restrictions and conditions imposed by agreements relating to Indebtedness of
any Restricted Subsidiary in existence at the time such Restricted Subsidiary
became a Restricted Subsidiary and otherwise permitted by clause (vii)(2) or
(vii)(3) of Section 6.01(a) (but shall apply to any amendment or modification
expanding the scope of, any such restriction or condition); provided that such
restrictions and conditions apply only to such Restricted Subsidiary, (C)
restrictions on cash or other deposits or net worth imposed by customers under
contracts entered into in the ordinary course of business, and (D) restrictions
and conditions imposed by agreements relating to Indebtedness of Restricted
Subsidiaries that are not Loan Parties permitted under Section 6.01(a); provided
that such restrictions and conditions apply only to such Restricted
Subsidiaries.
138







--------------------------------------------------------------------------------





Nothing in this paragraph shall be deemed to modify the requirements set forth
in the definition of the term “Collateral and Guarantee Requirement” or the
obligations of the Loan Parties under Sections 5.03, 5.04 or 5.12 or under the
Security Documents.


SECTION 6.11 Amendment of Material Documents.


(a)    None of the U.S. Borrower or any Restricted Subsidiary will amend, modify
or waive any of its rights under (x) any agreement or instrument governing or
evidencing any Junior Financing other than such amendments, modifications or
waivers acceptable to the Administrative Agent, or (y) its Organizational
Documents, in each case to the extent such amendment, modification or waiver
could reasonably be expected to be adverse in any material respect to the
Lenders.


(b)    The U.S. Borrower shall not, and shall not cause or permit any Restricted
Subsidiary to, amend or modify or grant any waiver or release under any
Specified Material Contract, if such amendment, modification, waiver or release
would be adverse in any material respect to the Lenders (including by affecting
the assignability of any such contract or agreement in a manner that would have
a material and adverse effect on the rights of the Secured Parties in the
Collateral (including in such agreement as Collateral)); provided that
amendments, waivers and consents under multiple Specified Material Contracts
entered into substantially contemporaneously shall be viewed taken as a whole
and, in any event, the U.S. Borrower shall be permitted to terminate any
Specified Material Contract.


SECTION 6.12 Financial Covenants.


(a)    Commencing with the first full fiscal quarter ending after the Initial
Funding Date, the U.S. Borrower will not permit the Total Leverage Ratio for any
Test Period to be greater than 4.00 to 1.00. Notwithstanding the foregoing, upon
the Borrowing of Incremental Term Loans or Incremental Revolving Commitment
Increases or the issuance of any other Indebtedness permitted under Section
6.01, in each case, to fund a Material Permitted Acquisition and until the end
of the fourth full fiscal quarter thereafter (the “Increase Period”), the
maximum permitted Total Leverage Ratio shall be increased to 4.50 to 1.00 (the
“Step-Up”) during such Increase Period; provided that an Increase Period may not
immediately follow another Increase Period (that is, following an Increase
Period, there shall be at least one fiscal quarter as of the end of which the
Total Leverage Ratio has been complied with, without giving effect to the
Step-Up).


(b)    Commencing with the first full fiscal quarter ending after the Initial
Funding Date, the Borrowers will not permit the Interest Coverage Ratio for any
Test Period to be less than 3.00 to 1.00.


SECTION 6.13 Fiscal Year. The Borrowers will not, and the Borrowers will not
permit any other Loan Party to, change its fiscal year to end on a date other
than December 31; provided, that the Borrowers and their Subsidiaries may change
their fiscal year end one or more times, subject to such adjustments to this
Agreement as the Borrowers and Administrative Agent shall reasonably agree are
necessary or appropriate in connection with such change (and the parties hereto
hereby authorize the Borrower and the Administrative Agent to make any such
amendments to this Agreement as they jointly deem necessary to give effect to
the foregoing).


139







--------------------------------------------------------------------------------





SECTION 6.14 Actions Prior to Spin-Off. The Borrowers will not permit the
Spin-Off to occur prior to the acquisition, directly or indirectly, by the U.S.
Borrower of the Belgian Borrower and all of the assets and entities to be owned,
directly or indirectly, by the Belgian Borrower as described or reflected in the
SEC Filings. The Borrowers will cause any amounts borrowed under this Agreement
prior to the Spin-Off Date to be held in an account of the U.S. Borrower or a
Restricted Subsidiary, and such amounts shall, until the Spin-Off shall have
occurred, be used solely to fund the acquisition by the U.S. Borrower of the
Belgian Borrower and all of the assets and entities to be owned, directly or
indirectly, by the Belgian Borrower and described or reflected in the SEC
Filings, the payment of the Transaction Costs, the payment of the Dividend and
the payment of the IDB Closing Distribution.




ARTICLE VII


Events of Default


SECTION 7.01 Events of Default. If any of the following events (“Events of
Default”) shall occur:


(a)    any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;


(b)    any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referenced in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five or more days;


(c)    any representation or warranty made or deemed made by or on behalf of the
U.S. Borrower or any Restricted Subsidiary in or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any written report, certificate, financial statement or other written statement
or document furnished pursuant to or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any material respect when made or deemed made;


(d)    any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.05 (with respect to the existence of
any Borrower) or 5.11(e) or in Article VI;


(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after receipt of written notice thereof by
the Borrower Representative from the


140







--------------------------------------------------------------------------------





Administrative Agent or the Required Lenders (with a copy to the Administrative
Agent in the case of any such notice from the Required Lenders);


(f)    the U.S. Borrower or any Restricted Subsidiary shall (x) fail to make any
payment (whether of principal, interest, termination payment or other payment
obligation and regardless of amount) in respect of any Material Indebtedness,
when and as the same shall become due and payable and such failure shall
continue beyond the period of grace, if any, provided in the agreement or
instrument under which such Material Indebtedness was created, or (y) fail to
observe or perform, within any applicable grace period, any covenants or
agreements contained in any agreements or instruments relating to any Material
Indebtedness to the extent that such failure results in any Material
Indebtedness becoming due prior to its scheduled maturity or enables or permits
the holder or holders of any Material Indebtedness or any trustee or agent on
its or their behalf, or, in the case of any Hedging Agreement, the applicable
counterparty, to cause such Material Indebtedness to become due, or to require
the prepayment, repurchase, redemption or defeasance thereof, prior to its
scheduled maturity or, in the case of any Hedging Agreement, to cause the
termination thereof; provided that this clause (f) shall not apply to (A)
Material Indebtedness outstanding under any Hedging Agreement that becomes due
pursuant to the occurrence of a termination event or equivalent event under the
terms of such Hedging Agreement, in each case, other than as a result of the
occurrence of a default or event of default under, or breach of the terms of,
such Hedging Agreement, (B) any secured Indebtedness that becomes due as a
result of the voluntary Disposition of, or any casualty or other insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding of, any of the assets securing such Indebtedness, or (C) any
Indebtedness that becomes due as a result of a refinancing thereof permitted
under Section 6.01;


(g)    one or more ERISA Events shall have occurred that would, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect;


(h)    (i) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (A) liquidation, reorganization or other relief
in respect of any Borrower or any Designated Subsidiary or its debts, or of a
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (B) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Borrower or a Designated Subsidiary or for a
substantial part of its assets, and, in any such case referenced to in clause
(A) or (B)    above, such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered, or (ii) a Belgian Insolvency Event shall occur in respect of any
Belgian Loan Party;


(i)    the U.S. Borrower or any Designated Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation (other than any
liquidation permitted by clause (v) of Section 6.03(a)), reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (i) of this Article,


141







--------------------------------------------------------------------------------





(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the U.S. Borrower or any
Designated Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding or (v) make a general assignment for the benefit of creditors,
or the board of directors (or similar governing body) of the U.S. Borrower or
any Designated Subsidiary (or any committee thereof) shall adopt any resolution
or otherwise authorize any action to approve any of the actions referred to
above in this clause (i) or clause (j) of this Article;


(j)    one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 (other than any such judgment covered by insurance (other
than under a self-insurance program) to the extent a claim therefor has been
made in writing and liability therefor has not been denied by the insurer),
shall be rendered against the U.S. Borrower, any Restricted Subsidiary or any
combination thereof and the same shall remain undischarged for a period of 60
consecutive days during which execution shall not be effectively satisfied,
vacated, discharged, stayed or bonded pending appeal, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of the
U.S. Borrower or any Restricted Subsidiary to enforce any such judgment;


(k)    on or after the Initial Funding Date, any Lien purported to be created
under any Security Document shall cease to be, or shall be asserted by any Loan
Party not to be, a valid and (to the extent required under the Loan Documents)
perfected Lien on any Collateral having, individually or in the aggregate, a
fair market value in excess of$10,000,000, with the priority required by the
applicable Security Document, except as a result of (i) a disposition of the
applicable Collateral in a transaction permitted under the Loan Documents or
other release or termination of such Lien in accordance with the Loan Documents,
(ii) the Administrative Agent’s failure to maintain possession of any stock
certificate, promissory note or other instrument delivered to it under the
Collateral Agreements or to file or record any document delivered to it for
filing or recording or (iii) the willful misconduct of the Administrative Agent;


(l)    on or after the Initial Funding Date, any Guarantee or co-Borrower
obligation of the U.S. Borrower, the Belgian Borrower or any other Loan Party
under any Loan Document shall cease to be, or shall be asserted by any Loan
Party not to be, in full force and effect, except upon the consummation of any
transaction permitted under this Agreement as a result of which the Subsidiary
Loan Party providing such Guarantee ceases to be a Restricted Subsidiary or upon
the termination of such Loan Document in accordance with its terms;


(m)    a Change in Control shall occur; or


(n)    any termination of any Specified Material Contract shall occur that would
reasonably be expected to result in a Material Adverse Effect; provided that no
Event of Default shall exist with respect to the termination of such Specified
Material Contract (a) for the 90 days after such termination so long as the U.S.
Borrower is using commercially reasonable efforts to replace such Specified
Material Contract or (b) if such Specified Material Contract is replaced within
90 days after such termination with a Specified
142





--------------------------------------------------------------------------------





Material Contract that is not materially less favorable (taken as a whole) to
the Borrowers and its Subsidiaries or the Lenders than the Specified Material
Contract that was terminated;


then, and in every such event (other than an event with respect to the U.S.
Borrower or the Belgian Borrower described in clause (h) or (i) of this Section
7.01), and at any time after the occurrence of the Signing Date and thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take any or all of the following actions, at the same or different times: (i)
terminate the Commitments, and thereupon the Commitments shall terminate
immediately, (ii) declare the Loans then outstanding to be due and payable in
whole (or in part (but ratably as among the Classes of Loans and the Loans of
each Class at the time outstanding), in which case any principal not so declared
to be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the
Borrowers hereunder, shall become due and payable immediately, and (iii) require
the deposit of cash collateral in respect of LC Exposure as provided in Section
2.05(i), in each case without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrowers; and in the case of
any event with respect to either Borrower of the type described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate, the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrowers hereunder, shall immediately
and automatically become due and payable and the deposit of such cash collateral
in respect of LC Exposure shall immediately and automatically become due, in
each case without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Borrowers.


SECTION 7.02 Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 7.01 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received by the Lenders upon the Obligations
and all net proceeds from the enforcement of the Obligations shall be applied:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorneys’ fees, payable to
the Administrative Agent in its capacity as such, each applicable Issuing Bank
in its capacity as such and the Swingline Lender, ratably among the
Administrative Agent, such Issuing Banks and the Swingline Lender in proportion
to the respective amounts described in this clause First payable to them;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorneys’ fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;


143







--------------------------------------------------------------------------------





Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and payment obligations then owing under the other
Obligations, ratably among the Secured Parties in proportion to the respective
amounts described in this clause Fourth held by them;


Fifth, to the Administrative Agent for the account of the Issuing Banks, to cash
collateralize any LC Exposure then outstanding; and


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by applicable law.


Notwithstanding the foregoing, Obligations consisting of Cash Management
Obligations and Hedging Obligations shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be.


ARTICLE VIII


The Administrative Agent


SECTION 8.01 Administrative Agent. Each of the Lenders and the Issuing Banks
hereby irrevocably appoints the entity named as Administrative Agent in the
heading of this Agreement and its successors to serve as administrative agent
and collateral agent under the Loan Documents, and authorizes the Administrative
Agent to take such actions and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto. In addition, to the
extent required under the laws of any jurisdiction other than the United States
of America, each of the Lenders and the Issuing Banks hereby grants to the
Administrative Agent any required powers of attorney to execute any Security
Document, including any Junior Lien Intercreditor Agreement, governed by the
laws of such jurisdiction on such Lender’s or Issuing Bank’s behalf. The Lenders
hereby authorize the Administrative Agent to negotiate the terms of any Security
Document, including any Junior Lien Intercreditor Agreement. Each of the Lenders
hereby further authorizes the Administrative Agent to enter into the Lender Loss
Sharing Agreement and any respective amendments thereto on behalf of such
Lender. Without limiting the generality of the foregoing, each of the Lenders
hereby authorizes and directs the Administrative Agent to bind each Lender to
the actions required by such Lender under the terms of the Lender Loss Sharing
Agreement.


Each of the Lenders and the Issuing Banks hereby irrevocably designates and
appoints the Administrative Agent as its representative
(vertegenwoordiger/représentant) within the meaning of Article 5 of the Belgian
Act of 15 December 2004 on financial collateral arrangements and several tax
dispositions in relation to security collateral arrangements and loans of
financial instruments, as amended from time to time, to create, register, manage
and/or enforce on its behalf any Lien created by the Belgian Security Agreements
constituting financial collateral.




144





--------------------------------------------------------------------------------





The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the U.S. Borrower
or any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion, could expose the Administrative Agent to liability or be contrary
to any Loan Document or applicable law, and (c) except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the U.S. Borrower, any Subsidiary or any other Affiliate of any of
the foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in the Loan Documents) or in the absence of its own gross negligence or
willful misconduct, as determined by a court of competent jurisdiction by a
final and non-appealable judgment. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by a Borrower, a Lender or an Issuing Bank,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth in any Loan Document or the occurrence of any Default,
(iv) the sufficiency, validity, enforceability, effectiveness or genuineness of
any Loan Document or any other agreement, instrument or document, the existence
of any Collateral and creation, perfection or priority of any liens thereon, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent. Notwithstanding anything herein to the
contrary, the Administrative Agent shall not have any liability arising from any
confirmation of the Revolving Exposure or the component amounts thereof.


145







--------------------------------------------------------------------------------





The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof). The Administrative Agent also shall be entitled to rely, and shall not
incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof), and may act upon any such
statement prior to receipt of written confirmation thereof. The Administrative
Agent may consult with legal counsel (who may be counsel for the U.S. Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.


The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of and all their duties and
exercise their rights and powers through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.


Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such. In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the Lenders,
the Issuing Banks and the Borrower Representative. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right to appoint a
successor, which successor, so long as no Event of Default shall have occurred
and be continuing, shall be subject to approval by the Borrowers (which approval
shall not be unreasonably withheld or delayed). If no successor shall have been
so appointed by the Required Lenders and approved by the Borrowers (to the
extent required) and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its intent to resign, then the
retiring Administrative Agent may (with the consent of the Borrowers, such
consent not to be unreasonably withheld or delayed), on behalf of the Lenders
and the Issuing Banks, appoint a successor Administrative Agent. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents. The fees payable by the Borrowers
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed by the Borrowers and such successor.
Notwithstanding the foregoing, in the event no successor Administrative Agent
shall have been so appointed and shall have accepted such appointment within 30
days after the retiring Administrative Agent gives notice of its intent to
resign, the retiring Administrative Agent may give notice of the effectiveness
of its resignation to the Lenders, the Issuing Banks and the Borrower
Representative, whereupon, on the date of


146







--------------------------------------------------------------------------------





effectiveness of such resignation stated in such notice, (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents, provided that, solely for purposes
of maintaining any security interest granted to the Administrative Agent under
any Security Document for the benefit of the Secured Parties, the retiring
Administrative Agent shall continue to be vested with such security interest as
collateral agent for the benefit of the Secured Parties and, in the case of any
Collateral in the possession of the Administrative Agent, shall continue to hold
such Collateral, in each case until such time as a successor Administrative
Agent is appointed and accepts such appointment in accordance with this
paragraph (it being understood and agreed that the retiring Administrative Agent
shall have no duty or obligation to take any further action under any Security
Document, including any action required to maintain the perfection of any such
security interest), and (b) the Required Lenders shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, provided that (i) all payments required to be made
hereunder or under any other Loan Document to the Administrative Agent for the
account of any Person other than the Administrative Agent shall be made directly
to such Person and (ii) all notices and other communications required or
contemplated to be given or made to the Administrative Agent shall also directly
be given or made to each Lender and each Issuing Bank. Following the
effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article and Section 9.03, as well as any
exculpatory, reimbursement and indemnification provisions set forth in any other
Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent and in respect of the matters referred to in the
proviso under clause (a) above.


For purposes of any Belgian Collateral Document or any other right of pledge
governed by the laws of Belgium, any resignation by the Administrative Agent is
not effective with respect to its rights under the Parallel Debt until all
rights and obligations under the Parallel Debt have been assigned and assumed to
the successor agent. The Administrative Agent will reasonably cooperate in
transferring its rights and obligations under the Parallel Debt to any such
successor agent and will reasonably cooperate in transferring all rights under
any Belgian Collateral Document or any Security Document governed by the laws of
Belgium to such successor agent.


Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent, any Arranger or any other Lender or
Issuing Bank, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement.
Each Lender and Issuing Bank also acknowledges that it will, independently and
without reliance upon the Administrative Agent, any Arranger or any other Lender
or Issuing Bank, or any of the Related Parties of any of the foregoing, and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.


Each Lender, by delivering its signature page to this Agreement on the Signing
Date, or delivering its signature page to an Assignment and Assumption or an
Incremental Facility Agreement pursuant to which it shall become a Lender
hereunder, shall be deemed to have


147







--------------------------------------------------------------------------------





acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent or the Lenders on the Signing Date or
the Initial Funding Date.


No Secured Party shall have any right individually to realize upon any of the
Collateral or to enforce any Guarantee of the Obligations, it being understood
and agreed that all powers, rights and remedies under the Loan Documents may be
exercised solely by the Administrative Agent on behalf of the Secured Parties in
accordance with the terms thereof. In the event of a foreclosure by the
Administrative Agent on any of the Collateral pursuant to a public or private
sale or other disposition, the Administrative Agent or any Lender may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition, and the Administrative Agent, as agent for and representative of
the Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities unless the Required Lenders shall otherwise agree in
writing) shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such public sale, to use and apply any of the Loan Document Obligations as a
credit on account of the purchase price for any collateral payable by the
Administrative Agent on behalf of the Secured Parties at such sale or other
disposition. Each Secured Party, whether or not a party hereto, will be deemed,
by its acceptance of the benefits of the Collateral and of the Guarantees of the
Obligations provided under the Loan Documents, to have agreed to the foregoing
provisions.


In furtherance of the foregoing and not in limitation thereof, no Hedging
Agreement the obligations under which constitute Obligations will create (or be
deemed to create) in favor of any Secured Party that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of any Loan Party under any Loan Document. By accepting the benefits
of the Collateral, each Secured Party that is a party to any such Hedging
Agreement shall be deemed to have appointed the Administrative Agent to serve as
administrative agent and collateral agent under the Loan Documents and agreed to
be bound by the Loan Documents as a Secured Party thereunder, subject to the
limitations set forth in this paragraph.


To the extent required by any applicable Requirements of Law, the Administrative
Agent may deduct or withhold from any payment to any Lender an amount equivalent
to any applicable withholding Tax. If the Internal Revenue Service or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender for
any reason (including because the appropriate form was not delivered or was not
properly executed or because such Lender failed to notify the Administrative
Agent of a change in circumstance that rendered the exemption from, or reduction
of, withholding Tax ineffective), such Lender shall indemnify and hold harmless
the Administrative Agent fully for all amounts paid, directly or indirectly, by
the Administrative Agent as Tax or otherwise, including any penalties, additions
to Tax or interest and together with all expenses (including legal expenses,
allocated internal costs and out-of-pocket expenses) incurred, whether or not
such Tax was correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time


148





--------------------------------------------------------------------------------





owing to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this paragraph. The agreements in this
paragraph shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender, the
termination of this Agreement and the repayment, satisfaction or discharge of
all other obligations. For the avoidance of doubt, (1) the term “Lender” shall,
for purposes of this paragraph, include any Issuing Bank and any Swingline
Lender and (2) this paragraph shall not limit or expand the obligations of the
Loan Parties under Section 2.17 or any other provision of this Agreement.


Notwithstanding anything herein to the contrary, no Person named on the cover
page of this Agreement as Joint Lead Arranger, Joint Bookrunner, Syndication
Agent or Documentation Agent shall have any duties or obligations under this
Agreement or any other Loan Document (except in its capacity, as applicable, as
a Lender or an Issuing Bank or as otherwise may be agreed in writing), but all
such Persons shall have the benefit of the indemnities provided for hereunder.


Except as set forth in the sixth paragraph of this Article, the provisions of
this Article are solely for the benefit of the Administrative Agent, the Lenders
and the Issuing Banks, and, except as set forth in the sixth paragraph of this
Article, none of the Borrowers or any other Loan Party shall have any rights as
a third party beneficiary of any such provisions.


SECTION 8.02 Parallel Debt. Each Belgian Loan Party hereby irrevocably and
unconditionally undertakes (and to the extent necessary undertakes in advance)
to pay to the Administrative Agent amounts equal to any amounts owing from time
to time by such Belgian Loan Party to any Secured Party under this Agreement,
any other Loan Document or other relevant document pursuant to any Corresponding
Obligations as and when those amounts are due under any Loan Document or other
relevant document (such payment undertakings under this Section 8.02 and the
obligations and liabilities resulting therefrom being the “Parallel Debt”).


(a)    The Administrative Agent shall have its own independent right to demand
and receive payment of the Parallel Debt by the Belgian Loan Parties. Each
Belgian Loan Party and the Administrative Agent acknowledge that the obligations
of each Belgian Loan Party under this Section 8.02 are several, separate and
independent from, and shall not in any way limit or affect, the Corresponding
Obligations nor shall the amount for which each Belgian Loan Party is liable
under Section 8.02 be limited or affected in any way by its Corresponding
Obligations provided that:


(i)    the Parallel Debt shall be decreased to the extent that the Corresponding
Obligations have been irrevocably paid or discharged (other than, in each case,
contingent obligations);


(ii)    the Corresponding Obligations shall be decreased to the extent that the
Parallel Debt has been irrevocably paid or discharged;


(iii)    the amount of the Parallel Debt shall at all times be equal to the
amount of the Corresponding Obligations;


149







--------------------------------------------------------------------------------





(iv)    the Parallel Debt will be payable in the currency or currencies of the
Corresponding Obligations; and


(v)    for the avoidance of doubt the Parallel Debt will become due and payable
at the same time when the Corresponding Obligations become due and payable.


(b)    The security granted under any Belgian Collateral Document with respect
to Parallel Debt is granted to the Administrative Agent in its capacity as sole
creditor of the Parallel Debt.


(c)    Without limiting or affecting the Administrative Agent’s rights against
any Belgian Loan Party (whether under this Agreement or any other Loan
Document), each Belgian Loan Party acknowledges that:


(i)    nothing in this Agreement shall impose any obligation on the
Administrative Agent to advance any sum to any Belgian Loan Party or otherwise
under any Loan Document; and


(ii)    for the purpose of any vote taken under any Loan Document, the
Administrative Agent shall not be regarded as having any participation or
commitment other that those which it has in its capacity as a Lender.


(d)    The parties to this Agreement acknowledge and confirm that the parallel
debt provisions contained herein shall not be interpreted so as to increase the
maximum total amount of the Obligations.


(e)    The Parallel Debt shall remain effective in case a third Person should
assume or be entitled, partially or in whole, to any rights of any of the
Secured Parties under any of the other Loan Documents, be it by virtue of
assignment, assumption or otherwise.


(f)    All monies received or recovered by the Administrative Agent pursuant to
this Agreement and all amounts received or recovered by the Administrative Agent
from or by the enforcement of any security granted to secure the Parallel Debt
shall be applied in accordance with this Agreement.


(g)    For the purpose of this Section 8.02, the Administrative Agent acts in
its own name and on behalf of itself and not as agent, trustee or representative
of any other Secured Party.


ARTICLE IX


Miscellaneous


SECTION 9.01 Notices.


(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier


150





--------------------------------------------------------------------------------





service, mailed by certified or registered mail or sent by fax or other
electronic communication, as follows:


(i)    if to the Borrower Representative, the U.S. Borrower or the Belgian
Borrower, to it at Ingevity Corporation, 5255 Virginia Avenue, North Charleston,
SC 29406, Attention: John Fortson (Fax No. 843-746-8278) (email:
john.fortson@ingevity.com), with a copy to Katherine Burgeson (Fax No.
843-746-8278) (email: kathy.burgeson@ingevity.com), it being agreed that notice
delivered to the U.S. Borrower shall be deemed to have been given to the Belgian
Borrower upon delivery to the U.S. Borrower;


(ii)    if to the Administrative Agent, to Wells Fargo Bank, N.A., MAC
D1109-019, 1525 W. W.T. Harris Blvd., Charlotte, North Carolina 28262,
Attention: Syndication Agency Services (Telephone No. (704) 590-3481; Fax No.
(704) 590-2703) (email: agencyservices.requests@wellsfargo.com.);


(iii)    if to any Issuing Bank, to it at its address (or fax number or email
address) most recently specified by it in a notice delivered to the
Administrative Agent and the Borrower Representative (or, in the absence of any
such notice, to the address (or fax number or email address) set forth in the
Administrative Questionnaire of the Lender that is serving as such Issuing Bank
or is an Affiliate thereof);


(iv)    if to the Swingline Lender, to it at its address (or fax number or email
address) most recently specified by it in a notice delivered to the
Administrative Agent and the Borrower Representative (or, in the absence of any
such notice, to the address (or fax number or email address) set forth in the
Administrative Questionnaire of the Lender that is serving as Swingline Lender
or is an Affiliate thereof); and


(v)    if to any other Lender, to it at its address (or fax number or email
address) set forth in its Administrative Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next Business Day for the recipient);
and notices delivered through electronic communications to the extent provided
in paragraph (b) below shall be effective as provided in such paragraph.


(b)    Notices and other communications to the Lenders and Issuing Banks
hereunder may be delivered or furnished by electronic communications (including
email and Internet and intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender or Issuing Bank if such Lender or Issuing Bank,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. Any notices or
other communications to the Administrative Agent, the Borrower Representative,
the U.S. Borrower or the Belgian Borrower may be delivered or furnished by
electronic communications pursuant to


151







--------------------------------------------------------------------------------





procedures approved by the recipient thereof prior thereto; provided that
approval of such procedures may be limited or rescinded by any such Person by
notice to each other such Person.


(c)    Any party hereto may change its address or fax number or email address
for notices and other communications hereunder by notice to the Administrative
Agent and the Borrower Representative.


SECTION 9.02 Waivers; Amendments.


(a)    No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. Without limiting the
generality of the foregoing, the execution and delivery of this Agreement, the
making of a Loan or the issuance of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time.


(b)    Except as otherwise expressly provided in this Agreement or any other
Loan Document, none of this Agreement, any other Loan Document or any provision
hereof or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers, the Administrative Agent and the Required Lenders and, in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties that
are parties thereto, in each case with the consent of the Required Lenders,
provided that (i) any provision of this Agreement or any other Loan Document may
be amended by an agreement in writing entered into by the Borrowers and the
Administrative Agent to cure any ambiguity, omission, defect or inconsistency so
long as, in each case, the Lenders shall have received at least five Business
Days’ prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment and (ii) no such agreement shall (A) increase the
Commitment of any Lender without the written consent of such Lender (it being
understood that a waiver of any condition precedent or the waiver of any
Default, Event of Default or mandatory prepayment shall not constitute an
increase of any Commitment), (B) reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon (other than as a result of
any Replacement Rate Amendment or as a result of any waiver of any increase in
the interest rate applicable to any Loan pursuant to Section 2.13(c) or in the
applicability of post-default interest, it being understood that a waiver of a
Default shall not constitute a reduction of interest for this purpose), or
reduce any fees payable hereunder, without the written consent of each Lender
directly and adversely affected thereby,


152





--------------------------------------------------------------------------------





(C) postpone the scheduled maturity date of any Loan, or the date of any
scheduled payment of the principal amount of any Term Loan under Section 2.10,
or the required date of reimbursement of any LC Disbursement, or any date for
the payment of any interest or fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender directly and
adversely affected thereby, (D) except as otherwise set forth in this Agreement,
change Section 2.18(b), 2.18(c) or 7.02 or Article IX in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender directly and adversely affected thereby, (E) change any
of the provisions of Section 5.02 of the U.S. Collateral Agreement without the
consent of each Lender directly and adversely affected thereby in its capacity
as a Lender, or (F) change any of the provisions of this Section or the
percentage set forth in the definition of the term “Required Lenders” or any
other provision of any Loan Document specifying the number or percentage of
Lenders (or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Lender of such Class, as the case
may be); provided that, with the consent of the Required Lenders, the provisions
of this Section and the definition of the term “Required Lenders” may be amended
to include references to any new class of loans created under this Agreement (or
to lenders extending such loans) on substantially the same basis as the
corresponding references relating to the Existing Classes of Loans or Lenders,
(G) release Guarantees constituting all or substantially all the value of the
Guarantees under the Collateral Agreement, or limit the liability of Loan
Parties in respect of Guarantees constituting such value, in each case without
the written consent of each Lender (except as expressly provided in Section 9.14
or the applicable Security Document), (H) release all or substantially all of
the value of the Collateral from the Liens of the Security Documents, without
the written consent of each Lender (except as expressly provided in Section 9.14
or the applicable Security Document (including any such release by the
Administrative Agent in connection with any sale or other disposition of the
Collateral upon the exercise of remedies under the Security Documents), it being
understood that an amendment or other modification of the type of obligations
secured by the Security Documents shall not be deemed to be a release of the
Collateral from the Liens of the Security Documents), and (I) change any
provisions of any Loan Document in a manner that by its terms adversely affects
the rights in respect of Collateral or payments due to Lenders holding Loans of
any Class differently than those holding Loans of any other Class, without the
written consent of Lenders representing a Majority in Interest of each affected
Class; provided, further, that (1) no such agreement shall amend, modify, extend
or otherwise affect the rights or obligations of the Administrative Agent, any
Issuing Bank or the Swingline Lender without the prior written consent of the
Administrative Agent, such Issuing Bank or the Swingline Lender, as the case may
be and (2) any amendment, waiver or other modification of this Agreement that by
its terms affects the rights or duties under this Agreement of the Lenders of a
particular Class (but not the Lenders of any other Class), may be effected by an
agreement or agreements in writing entered into by the Borrowers and the
requisite number or percentage in interest of the affected Class of Lenders that
would be required to consent thereto under this Section if such Class of Lenders
were the only Class of Lenders hereunder at the time. Notwithstanding the
foregoing, no consent with respect to any amendment, waiver or other
modification of this Agreement or any other Loan Document shall be required of
(x) any Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (A), (B), (C) or (D) of the first proviso of
this paragraph and then only in the event
153







--------------------------------------------------------------------------------





such Defaulting Lender shall be directly and adversely affected by such
amendment, waiver or other modification or (y) in the case of any vote requiring
the approval of all Lenders or each affected Lender, any Lender that receives
payment in full of the principal of and interest accrued on each Loan made by,
and all other amounts owing to, such Lender or accrued for the account of such
Lender under this Agreement and the other Loan Documents at the time such
amendment, waiver or other modification becomes effective and whose Commitments
terminate by the terms and upon the effectiveness of such amendment, waiver or
other modification. Notwithstanding anything to the contrary herein, (i) the
consent of the Lenders or the Required Lenders, as the case may be, shall not be
required (A) to make any changes necessary to be made to this Agreement in
connection with any borrowing of Incremental Term Loans to effect the provisions
of Section 2.21, (B) to provide for any Incremental Revolving Commitment
Increase, (C) otherwise to effect the provisions of Section 2.21, 2.22 or 2.23
in accordance with the terms thereof, (D) to agree to any time period set forth
in Schedule 5.13 to be delivered on the Initial Funding Date, (E) to negotiate
any Security Document with a Borrower or any other Loan Party or, (F) for the
Administrative Agent to negotiate, execute and deliver on behalf of the Secured
Parties any Junior Lien Intercreditor Agreement, or any amendment thereto, in
connection with any Permitted Junior Lien Secured Indebtedness or (G) to enter
into any Replacement Rate Amendment, and (ii) the Administrative Agent and the
Borrowers may, without the consent of any Secured Party or any other Person,
amend this Agreement, the Collateral Agreement and any other Security Document
to add provisions with respect to “parallel debt” and other non-U.S. guarantee
and collateral matters, including any authorizations, collateral trust
arrangements or other granting of powers by the Lenders and the other Secured
Parties in favor of the Administrative Agent, in each case if such amendment is
necessary or desirable to create or perfect, or preserve the validity, legality,
enforceability and perfection of, the Guarantees and Liens contemplated to be
created pursuant to this Agreement.


(c)    The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender. Any amendment, waiver or other modification effected in
accordance with this Section 9.02 shall be binding upon each Person that is at
the time thereof a Lender and each Person that subsequently becomes a Lender.


(d)    Notwithstanding anything to the contrary contained in this Section 9.02,
the Borrowers and the Administrative Agent may, without the input or consent of
the Lenders, (i) effect amendments, supplements or waivers to any of the
Security Documents, Guarantees, Junior Lien Intercreditor Agreements,
intercreditor agreements or related documents executed by any Loan Party in
connection with this Agreement if such amendment, supplement or waiver is
delivered in order (in each case, as determined by the Administrative Agent in
its sole discretion) (x) to comply with local law or advice of local counsel or
(y) to cause such Security Documents, Guarantees, intercreditor agreements or
related documents to be consistent with this Agreement and the other Loan
Documents and (ii) effect changes to this Agreement or any other Loan Document
that are necessary and appropriate to provide for, or make changes to, the
Auction Procedures. To the extent notice has been provided to the Administrative
Agent pursuant to this Agreement with respect to the inclusion of any Previously
Absent Financial Maintenance Covenant, this Agreement shall be automatically and
without further action on the part of any Person hereunder and notwithstanding
anything to the contrary in this Section 9.02 deemed
154







--------------------------------------------------------------------------------





modified to include such Previously Absent Financial Maintenance Covenant on the
date of the incurrence of the applicable Indebtedness to the extent required by
the terms of this Agreement.


SECTION 9.03 Expenses; Indemnity; Damage Waiver.


(a)    The Borrowers shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent, the Arrangers and their Affiliates,
including expenses incurred in connection with due diligence and the reasonable
fees, charges and disbursements of one primary counsel and any other counsel for
any of the foregoing retained with the U.S. Borrower’s consent (such consent not
to be unreasonably withheld, conditioned or delayed), in connection with the
structuring, arrangement and syndication of the credit facilities provided for
herein, including the preparation, execution and delivery of the Engagement
Letter, as well as the preparation, execution, delivery and administration of
this Agreement, the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, any Arranger, any Issuing Bank and the Lenders,
including the reasonable fees, charges and disbursements of one counsel for any
of the foregoing (and, if necessary, one firm of local counsel in each
appropriate jurisdiction (which may include a single local counsel acting in
multiple jurisdictions)) (and, in the case of an actual or perceived conflict of
interest, where the Person affected by such conflict informs the Borrowers of
such conflict and thereafter retains its own counsel, of another firm of counsel
and, if necessary, one firm of local counsel in each appropriate jurisdiction
(which may include a single special counsel acting in multiple jurisdictions)
for such affected Persons), in connection with the enforcement or protection of
their rights in connection with the Loan Documents, including their rights under
this Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such reasonable out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans or Letters
of Credit. All amounts payable under this Section 9.03(a) shall be paid within
ten Business Days after receipt by the Borrower Representative of an invoice
relating thereto setting forth such amounts in reasonable detail.


(b)    The Borrowers shall, jointly and severally, indemnify the Administrative
Agent (and any sub-agent thereof), each Arranger, each Lender and Issuing Bank
(each such Person, an “Indemnified Institution”), and each Related Party of any
of the foregoing Persons (each Indemnified Institution and each such Person
being called an “Indemnitee”), against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, penalties, liabilities and related
expenses, including the reasonable and documented or invoiced out-of-pocket
fees, charges and disbursements of one counsel for all Indemnitees, taken as a
whole, and, if necessary, one firm of local counsel in each appropriate
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) for all Indemnitees taken as a whole (and, in the case of an
actual or perceived conflict of interest, where an Indemnified Institution
affected by such conflict informs the Borrowers of such conflict and thereafter
retains its own counsel, of another firm of counsel and, if necessary, one firm
of local counsel in each appropriate jurisdiction (which may include a single
special counsel acting in multiple jurisdictions) for such


155







--------------------------------------------------------------------------------





affected Indemnified Institution), incurred by or asserted against any
Indemnitee arising out of or relating to, based upon, or as a result of (i) the
structuring, arrangement and the syndication of the credit facilities provided
for herein, the preparation, execution, delivery and administration of the
Engagement Letter, this Agreement, the other Loan Documents or any other
agreement or instrument contemplated hereby or thereby, the performance by the
parties to the Engagement Letter, this Agreement or the other Loan Documents of
their obligations thereunder or the consummation of the Transactions or any
other transactions contemplated thereby, (ii) any Loan or Letter of Credit or
the use of the proceeds therefrom (including any refusal by any Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property currently or formerly owned or operated by a
Borrower or any Subsidiary, or any Environmental Liability to the extent related
to a Borrower or any Subsidiary, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and whether initiated
against or by any party to the Engagement Letter, this Agreement or any other
Loan Document, any Affiliate of any of the foregoing or any third party (and
regardless of whether any Indemnitee is a party thereto and regardless of
whether such claim, litigation or proceeding is brought by a third party or by a
Borrower or any of the Subsidiaries); provided that such indemnity shall not, as
to any Indemnified Institution, be available to the extent that such losses,
claims, damages, liabilities or related expenses resulted from (i) the gross
negligence or willful misconduct of such Indemnified Institution or any of its
Related Parties (as determined by a court of competent jurisdiction in a final
and non-appealable decision), (ii) a material breach by such Indemnified
Institution or one of its Related Parties of this Agreement (as determined by a
court of competent jurisdiction in a final and non-appealable decision)or (iii)
any dispute between and among Indemnified Institutions that does not involve an
act or omission by the U.S. Borrower or the Restricted Subsidiaries (other than
any claims against any Arranger, Administrative Agent, Issuing Bank, Syndication
Agent or Documentation Agent in its capacity or in fulfilling its roles as an
Arranger, Administrative Agent, Issuing Bank, Syndication Agent or Documentation
Agent under this Agreement). This Section 9.03(b) shall not apply with respect
to Taxes, other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim. All amounts payable under this Section 9.03(b)
shall be paid within ten Business Days after receipt by the Borrower
Representative of an invoice relating thereto setting forth such amounts in
reasonable detail.


(c)    To the extent that the Borrowers fail to pay any amount required to be
paid by it under paragraph (a) or (b) of this Section to the Administrative
Agent (or any sub-agent thereof), any Issuing Bank, the Swingline Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), such Issuing Bank, the
Swingline Lender or such Related Party, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or such sub-agent), such Issuing Bank or the Swingline
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), any
Issuing Bank or the Swingline Lender in connection with such capacity. For
purposes of this Section, a Lender’s “pro rata share” shall be
156







--------------------------------------------------------------------------------





determined based upon its share of the sum of the total Revolving Exposures,
outstanding Term Loans and unused Commitments at the time (or most recently
outstanding and in effect).


(d)    No Indemnitee shall be liable for any damages arising from the use by
others of information or other materials obtained through telecommunications,
electronic or other information transmission systems (including the Internet) in
the absence of willful misconduct or gross negligence (as determined by a court
of competent jurisdiction in a final, non-appealable decision). None of the U.S.
Borrower, any Restricted Subsidiary or any other Loan Party or any Indemnitee
shall have any liability for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of this Agreement, any other Loan Document or any agreement
or instrument contemplated hereby or thereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof; provided, however, that
nothing contained in this sentence will limit the indemnity and reimbursement
obligations of the Borrowers set forth in this Section.
    
SECTION 9.04 Successors and Assigns.


(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) except as permitted by Section 6.03, no
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender (and any attempted assignment or transfer by any Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section), the Arrangers and, to the extent expressly
contemplated hereby, the sub-agents of the Administrative Agent and the Related
Parties of any of the Administrative Agent, any Arranger, any Issuing Bank and
any Lender) any legal or equitable right, remedy or claim under or by reason of
this Agreement.


(b)    (i) Notwithstanding anything to the contrary contained herein, other than
acquisitions or repurchases of Term Loans by the U.S. Borrower pursuant to
Purchase Offers under Section 2.23, neither the U.S. Borrower nor any Affiliate
of the U.S. Borrower may acquire by assignment, participation or otherwise any
right to or interest in any of the Commitments or Term Loans hereunder (and any
such attempted acquisition shall be null and void). Subject to the conditions
set forth in paragraph (b)(ii) below, and any Lender may assign to one or more
Eligible Assignees (or, pursuant to Section 2.23, the U.S. Borrower) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:


(A)    the U.S. Borrower; provided that no consent of the U.S. Borrower shall be
required (1) for an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund and (2) if an Event of Default has occurred and is continuing, for
any other assignment; provided further that the U.S. Borrower shall be deemed to
have consented to any such
157







--------------------------------------------------------------------------------





assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof; and
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of any Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund or for an assignment to the U.S.
Borrower under Section 2.23; and
(C)    each Issuing Bank; provided that no consent of the Issuing Banks shall be
required for an assignment of any Term Loan or an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund; and
(D)    the Swingline Lender,; provided that no consent of the Swingline Lender
shall be required for an assignment of any Term Loan or an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund.


(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than (x) $1,000,000 in the case of Term
Loans and (y) $10,000,000 in the case of Revolving Loans and Revolving
Commitments, in each case unless each of the applicable Borrower and the
Administrative Agent otherwise consents; provided that no such consent of the
applicable Borrower shall be required if an Event of Default has occurred and is
continuing;
(B)    _each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause (B) shall not be construed to prohibit
the assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans but not those in
respect of a second Class;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, provided that only one such processing and
recordation fee shall be payable in the event of simultaneous assignments from
any Lender or its Approved Funds to one or more other Approved Funds of such
Lender; and
(D)    the assignee, if it shall not be a Lender or a Borrower, shall deliver to
the Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain MNPI) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable law, including federal, state and foreign securities laws.


158







--------------------------------------------------------------------------------





(iii)    From and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all the assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.15, 2.16,
2.17 and 9.03).


(iv)    The Administrative Agent shall maintain at one of its offices a copy of
each Assignment and Assumption delivered to it and records of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans (and related interest amounts) and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the U.S. Borrower
and the Belgian Borrower and, as to entries pertaining to it, any Issuing Bank
or Lender, at any reasonable time and from time to time upon reasonable prior
notice.


(v)    [Reserved].


(c)    Any Lender may, without the consent of the Borrowers, the Administrative
Agent or any Issuing Bank, sell participations to one or more Eligible Assignees
(“Participants”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and Loans of
any Class); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrowers, the Administrative Agent, the Issuing Banks and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and/or obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this Agreement
or any other Loan Document; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clause (ii) of the first
proviso to Section 9.02(b) that adversely affects such Participant or requires
the approval of all the Lenders. The Borrowers agree that each Participant shall
be entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the
requirements and limitations therein, including the requirements under Section
2.17(f) (it being understood that the documentation required under Section
2.17(f) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (x) agrees to be
subject to the provisions of Sections 2.18 and 2.19 as if it were an assignee
under paragraph (b) of this Section and (y) shall not be entitled to receive any
greater payment under Section 2.15 or 2.17, with respect to any participation,
than its participating Lender would have been entitled to receive,


159







--------------------------------------------------------------------------------





except to the extent such entitlement to receive a greater payment results from
a Change in Law that occurs after the Participant acquired the applicable
participation. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.18(c) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant to which it has sold a
participation and the principal amounts (and stated interest) of each such
Participant’s interest in the Loans or other rights and obligations of such
Lender under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Loans or other
rights and obligations under any this Agreement) except to the extent that such
disclosure is necessary to establish that such Loan or other right or obligation
is in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.


(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


(e)    The benefit of the Liens under the Belgian Collateral Documents shall
automatically transfer to any assignee or transferee (by way of novation or
otherwise) of part or all of the obligations expressed to be secured by the
Belgian Security Agreements. For the purpose of Article 1278 and Article 1281 of
the Belgian Civil Code (and, to the extent applicable, any similar provisions of
foreign law), the Administrative Agent and the other secured parties under the
Belgian Security Agreements hereby expressly reserve the preservation of the
Belgian Security Agreements in case of assignment, novation, amendment or any
other transfer or change of the obligations expressed to be secured by the
Belgian Security Agreements (including, without limitation, an extension of the
term or an increase of the amount of such obligations or the granting of
additional credit) or of any change of any of the parties to this Agreement.


(f)    Any reference in the Loan Documents to "Bank of America Merrill Lynch
International Limited" is a reference to its successor in title Bank of America
Merrill Lynch International Designated Activity Company (including, without
limitation, its branches) pursuant to and with effect from the merger between
Bank of America Merrill Lynch International Limited and Bank of America Merrill
Lynch International Designated Activity Company that takes effect in accordance
with Chapter II, Title II of Directive (EU) 2017/1132 (which repeals and
codifies the Cross-Border Mergers Directive (2005/56/EC)), as implemented in the
United Kingdom and Ireland. Notwithstanding anything to the contrary in the Loan
Documents, a transfer of rights and obligations from Bank of America Merrill
Lynch International Limited to Bank of America


160







--------------------------------------------------------------------------------





Merrill Lynch International Designated Activity Company pursuant to such merger
shall be permitted.


SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Arranger, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any Loan Document is executed and
delivered or any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any LC Exposure is outstanding and so long as the Commitments have not
expired or terminated. Notwithstanding the foregoing or anything else to the
contrary set forth in this Agreement or any other Loan Document, in the event
that, in connection with the refinancing or repayment in full of the credit
facilities provided for herein, an Issuing Bank shall have provided to the
Administrative Agent a written consent to the release of the Revolving Lenders
from their obligations hereunder with respect to any Letter of Credit issued by
such Issuing Bank (whether as a result of the obligations of the Borrowers (and
any other account party) in respect of such Letter of Credit having been
collateralized in full by a deposit of cash with such Issuing Bank, or being
supported by a letter of credit that names such Issuing Bank as the beneficiary
thereunder, or otherwise), then from and after such time such Letter of Credit
shall cease to be a “Letter of Credit” outstanding hereunder for all purposes of
this Agreement and the other Loan Documents, and the Revolving Lenders shall be
deemed to have no participations in such Letter of Credit, and no obligations
with respect thereto, under Section 2.05(d) or 2.05(f). The provisions of
Sections 2.15, 2.16, 2.17, 2.18(e) and 9.03 and Article VIII shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.


SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof,
including the commitments of the Lenders and, if applicable, their Affiliates
under any commitment advices submitted by them (but do not supersede any other
provisions of the Engagement Letter or any separate letter agreements, in each
case, with respect to fees payable to the Administrative Agent or any Issuing
Bank that do not by the terms of such documents terminate upon the effectiveness
of this Agreement, all of which provisions shall remain in full force and
effect). Except as provided in Section 4.02, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall
161







--------------------------------------------------------------------------------





be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging shall
be effective as delivery of a manually executed counterpart of this Agreement.


SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.


SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and Issuing Bank, and each Affiliate of any of the
foregoing, is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, upon any amount becoming due and
payable by a Borrower hereunder (whether at stated maturity, by acceleration, or
otherwise) to set off and apply any and all deposits (general or special, time
or demand, provisional or final, in whatever currency) or other amounts at any
time held and other obligations (in whatever currency) at any time owing by such
Lender or Issuing Bank, or by such an Affiliate, to or for the credit or the
account of the U.S. Borrower or the Belgian Borrower against any of and all the
obligations then due of the U.S. Borrower or the Belgian Borrower now or
hereafter existing under this Agreement held by such Lender or Issuing Bank,
irrespective of whether or not such Lender or Issuing Bank shall have made any
demand under this Agreement. The rights of each Lender and Issuing Bank, and
each Affiliate of any of the foregoing, under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
Issuing Bank or Affiliate may have. Each Lender and Issuing Bank agrees promptly
to notify the Borrower Representative and the Administrative Agent after any
such set-off and application made by such Lender or Issuing Bank, as applicable;
provided that the failure to give such notice shall not affect the validity of
such set-off and application.


SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.


(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York.


(b)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York State or, to the
extent permitted by law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any enforcement action or proceeding
relating to this Agreement or any other Loan Document,
162







--------------------------------------------------------------------------------





including any such action or proceeding in connection with the exercise of
remedies with respect to Collateral, against the U.S. Borrower, the Belgian
Borrower or any of their properties in the courts of any jurisdiction.


(c)    Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.


(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. The Belgian Borrower
irrevocably designates and appoints the U.S. Borrower, as its authorized agent,
to accept and acknowledge on its behalf, service of any and all process which
may be served in any suit, action or proceeding of the nature referred to in
Section 9.09(b) in the Supreme Court of the State of New York sitting in New
York County and of the United States District Court of the Southern District of
New York. The U.S. Borrower hereby represents, warrants and confirms that the
U.S. Borrower has agreed to accept such appointment. Said designation and
appointment shall be irrevocable by such Belgian Borrower until all Loans, all
reimbursement obligations, interest thereon and all other amounts payable by
such Belgian Borrower hereunder and under the other Loan Documents shall have
been paid in full in accordance with the provisions hereof and thereof. The
Belgian Borrower hereby consents to process being served in any suit, action or
proceeding of the nature referred to in Section 9.09(b) in the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York by service of process upon
the U.S. Borrower as provided in this Section 9.09(d). The Belgian Borrower
irrevocably waives, to the fullest extent permitted by law, all claim of error
by reason of any such service in such manner and agrees that such service shall
be deemed in every respect effective service of process upon such Belgian
Borrower in any such suit, action or proceeding and shall, to the fullest extent
permitted by law, be taken and held to be valid and personal service upon and
personal delivery to such Belgian Borrower. To the extent the Belgian Borrower
has or hereafter may acquire any immunity from jurisdiction of any court or from
any legal process (whether from service or notice, attachment prior to judgment,
attachment in aid of execution of a judgment, execution or otherwise), such
Belgian Borrower hereby irrevocably waives such immunity in respect of its
obligations under the Loan Documents. Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.


SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER


163







--------------------------------------------------------------------------------





PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.


SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 9.12 Confidentiality. Each of the Administrative Agent, the Lenders and
the Issuing Banks agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Related
Parties, including accountants, legal counsel and other agents and advisors
which in each case shall be subject to confidentiality obligations, it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential, (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable law or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with (i)
the exercise of any remedy or the enforcement of any right under this Agreement
or any other Loan Document in any litigation or arbitration action or proceeding
relating thereto, to the extent such disclosure is reasonably necessary in
connection with such litigation or arbitration action or proceeding (provided
that the Borrower Representative shall be given notice thereof and a reasonable
opportunity to seek a protective court order, at its own expense, with respect
to such Information prior to such disclosure (it being understood that the
refusal by a court to grant such a protective order shall not prevent the
disclosure of such Information thereafter)) and (ii) any foreclosure, sale or
other disposition of any Collateral in connection with the exercise of remedies
under the Security Documents, subject to each potential transferee of such
Collateral having entered into customary confidentiality undertakings with
respect to such Collateral prior to the disclosure thereof to such Person (which
confidentiality obligations will cease to apply to any transferee upon the
consummation of its acquisition of such Collateral), (f) subject to an agreement
containing confidentiality undertakings substantially similar to those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its Related Parties) to any swap
or derivative transaction relating to the U.S. Borrower or any Restricted
Subsidiary and its obligations, (g) with the consent of the Borrower
Representative, or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, any Lender, any Issuing Bank or any
Affiliate of any of the foregoing on a non-confidential basis from a source
other than the Borrowers that, to the knowledge of the Administrative Agent or
the applicable Lender, Issuing Bank or Affiliate, is not subject to contractual
or fiduciary confidentiality obligations. For purposes of this Section,
“Information” means all information received from a Borrower relating to the
Borrowers or any Subsidiary or their businesses, other than any such information
that is available to the Administrative Agent, any Lender or any Issuing Bank on
a non-confidential basis prior to disclosure by the Borrowers. Any Person
required to maintain the


164







--------------------------------------------------------------------------------





confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and customary information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Documentation Agents, Syndication Agents and the Lenders in
connection with the administration of this Agreement and the other Loan
Documents.


SECTION 9.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.


SECTION 9.14 Release of Liens and Guarantees.


(a)    The Lenders hereby irrevocably agree that the Liens granted to the
Administrative Agent by the Loan Parties on any Collateral shall be
automatically released (i) in full, as set forth in clause (b) below, (ii) upon
the sale, transfer or other disposition of such Collateral (including as part of
or in connection with any other sale, transfer or other disposition permitted
hereunder) to a joint venture or to any other Person other than a Loan Party
(unless such Person becomes a Subsidiary Loan Party pursuant to, or in
connection with, such sale, transfer or other disposition), in each case, to the
extent such sale, transfer or other disposition is made in compliance with the
terms of this Agreement (and the Administrative Agent may rely conclusively on a
certificate to that effect provided to it by any Loan Party upon its reasonable
request without further inquiry), (iii) to the extent such Collateral is
comprised of property leased to a Loan Party by a Person that is not a Loan
Party, upon termination or expiration of such lease, (iv) if the release of such
Lien is approved, authorized or ratified in writing by the Required Lenders (or
such other percentage of the Lenders whose consent may be required in accordance
with Section 9.02), (v) to the extent the property constituting such Collateral
is owned by any Restricted Subsidiary, upon the release of such Restricted
Subsidiary from its obligations under any Collateral Agreement (in accordance
with the second succeeding sentence and Section 7.13 of the U.S. Collateral
Agreement) and (vi) as required by the Administrative Agent to effect any sale,
transfer or other disposition of Collateral in connection with any exercise of
remedies of the Administrative Agent pursuant to the Security Documents. Any
such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those being released) upon (or obligations
(other than those being released) of the Loan Parties in respect of) all
interests retained by the Loan Parties,


165







--------------------------------------------------------------------------------





including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral except to the extent otherwise released in accordance
with the provisions of the Loan Documents. Additionally, the Lenders hereby
irrevocably agree that (i) any Restricted Subsidiary shall be released from the
Guarantees under the Collateral Agreement upon consummation of any transaction
permitted hereunder resulting in such Restricted Subsidiary ceasing to
constitute a Restricted Subsidiary, or otherwise becoming an Excluded Subsidiary
or otherwise ceasing to be subject to the Collateral and Guarantee Requirement
and (ii) Westrock shall be automatically released from its Guarantee upon
consummation of the Spin-Off. The Lenders hereby authorize the Administrative
Agent to, and the Administrative Agent will at the sole cost and expense of the
Borrowers or applicable Loan Party, execute and deliver any instruments,
documents, and agreements necessary or desirable to evidence and confirm the
release of any Guarantee or Collateral pursuant to the foregoing provisions of
this paragraph, all without the further consent or joinder of any Lender. Any
representation, warranty or covenant contained in any Loan Document relating to
any such Guarantee or Collateral shall no longer be deemed to be repeated.


(b)    Notwithstanding anything to the contrary contained herein or any other
Loan Document, when all Loan Document Obligations (other than contingent or
indemnification obligations not then due) have been paid in full, all
Commitments have terminated or expired and no Letter of Credit shall be
outstanding that is not cash collateralized or back-stopped in a manner
satisfactory to the applicable Issuing Bank and the Issuing Banks have no
further obligation to issue or amend Letters of Credit, upon request of a
Borrower, the Administrative Agent shall (without notice to, or vote or consent
of, any Secured Party) take such actions as shall be required to release its
security interest in all Collateral, and to release all obligations under any
Loan Document, whether or not on the date of such release there may be any
Obligations that are not Loan Document Obligations or any contingent or
indemnification obligations not then due. Any such release of Liens securing the
Loan Document Obligations shall be deemed subject to the provision that such
Liens shall be reinstated if after such release any portion of any payment in
respect of the Loan Document Obligations secured thereby shall be rescinded or
must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the U.S. Borrower or any other
Loan Party, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the U.S. Borrower or any
other Loan Party or any substantial part of its property, or otherwise, all as
though such payment had not been made.


SECTION 9.15 USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies each Loan Party
that pursuant to the requirements of the USA PATRIOT Act it is required to
obtain, verify and record information that identifies such Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with such Act.


SECTION 9.16 No Fiduciary Relationship. In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), each of the
Borrowers acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the


166







--------------------------------------------------------------------------------





Lenders are arm’s-length commercial transactions between the Borrowers and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, (B) each of the Borrowers has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each of the Borrowers is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, the Arrangers and the Lenders each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrowers or any of their respective Affiliates, or any other
Person and (B) neither the Administrative Agent, the Arrangers nor any Lender
has any obligation to the Borrowers or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Arrangers, the Lenders, and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrowers and their respective
Affiliates, and neither the Administrative Agent, the Arrangers nor any Lender
has any obligation to disclose any of such interests to the Borrowers or any of
their respective Affiliates. To the fullest extent permitted by law, each of the
Borrowers hereby waives and releases any claims that it may have against the
Administrative Agent, the Arrangers and the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.


SECTION 9.17 Non-Public Information.


(a)    Each Lender acknowledges that all information, including requests for
waivers and amendments, furnished by the U.S. Borrower, the Belgian Borrower or
the Administrative Agent pursuant to or in connection with, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain MNPI. Each Lender represents to the U.S. Borrower, the Belgian Borrower
and the Administrative Agent that (i) it has developed compliance procedures
regarding the use of MNPI and that it will handle MNPI in accordance with such
procedures and applicable law, including federal, state and foreign securities
laws, and (ii) it has identified in its Administrative Questionnaire a credit
contact who may receive information that may contain MNPI in accordance with its
compliance procedures and applicable law, including federal, state and foreign
securities laws.


(b)    The U.S. Borrower, the Belgian Borrower and each Lender acknowledge that,
if information furnished by the U.S. Borrower or the Belgian Borrower pursuant
to or in connection with this Agreement is being distributed by the
Administrative Agent through IntraLinks/IntraAgency, SyndTrak or another website
or other information platform (the “Platform”), (i) the Administrative Agent may
post any information that the U.S. Borrower or the Belgian Borrower has
indicated as containing MNPI solely on that portion of the Platform as is
designated for Private Side Lender Representatives and (ii) if the U.S. Borrower
or the Belgian Borrower has not indicated whether any information furnished by
it pursuant to or in connection with this Agreement contains MNPI, the
Administrative Agent reserves the right to post such information solely on that
portion of the Platform as is designated for Private Side Lender
Representatives. Each of the U.S. Borrower and the Belgian Borrower agrees to
clearly designate all information provided to the Administrative Agent by or on
behalf of the U.S.


167







--------------------------------------------------------------------------------





Borrower or the Belgian Borrower that is suitable to be made available to Public
Side Lender Representatives, and the Administrative Agent shall be entitled to
rely on any such designation by the U.S. Borrower or the Belgian Borrower
without liability or responsibility for the independent verification thereof.


SECTION 9.18 Borrower Representative.


(a)    The U.S. Borrower is hereby appointed by each of the Borrowers as its
contractual representative (herein referred to as the “Borrower Representative”)
hereunder and under each other Loan Document, and each of the Borrowers
irrevocably authorizes the Borrower Representative to act as the contractual
representative of such Borrower with the rights and duties expressly set forth
herein and in the other Loan Documents. The Borrower Representative agrees to
act as such contractual representative upon the express conditions contained in
this Section 9.18. Additionally, the Borrowers hereby appoint the Borrower
Representative as their agent to make any Borrowing Requests, including
designating the relevant Borrower account for receipt of the proceeds of any
Loans. The Administrative Agent and the Lenders, and their respective officers,
directors, agents or employees, shall not be liable to the Borrower
Representative or any Borrower for any action taken or omitted to be taken by
the Borrower Representative or the Borrowers pursuant to this Section 9.18.


(b)    The Borrower Representative shall have and may exercise such powers under
the Loan Documents as are specifically delegated to the Borrower Representative
by the terms of each thereof, together with such powers as are reasonably
incidental thereto. The Borrower Representative shall have no implied duties to
the Borrowers, or any obligation to the Lenders to take any action thereunder
except any action specifically provided by the Loan Documents to be taken by the
Borrower Representative.


(c)    Each Belgian Loan Party agrees, and hereby undertakes, to ratify and to
confirm each decision taken or action performed by the U.S. Borrower on its
behalf as Borrower Representative in the exercise or purported exercise of the
powers granted pursuant to this Section 9.18, to the extent such ratification
and confirmation is necessary under Belgian law to ensure the validity and the
binding character vis-à-vis such Belgian Loan Party of the decision or action
concerned.


SECTION 9.19 Obligations of the Belgian Borrower. Notwithstanding anything
contained herein or in the other Loan Documents, the Belgian Borrower and other
Belgian Loan Parties shall not be liable or jointly and severally liable for any
Obligations (other than the Belgian Obligations) of the U.S. Borrower or any
Domestic Subsidiary (collectively, the “Domestic Obligations”), and none of the
Collateral pledged by the Belgian Borrower shall secure any Domestic
Obligations. In addition, any insurance proceeds from any Collateral pledged by
the Belgian Loan Parties shall not be available to pay any Domestic Obligations.


SECTION 9.20 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such







--------------------------------------------------------------------------------





liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


SECTION 9.21 Judgment Currency. If, for purposes of obtaining judgment in any
court, it is necessary to convert a sum from the currency provided under a Loan
Document (“Agreement Currency”) into another currency, the conversion shall be
made at the rate of exchange prevailing on the Business Day before the day on
which judgment is given. For this purpose “rate of exchange” means the rate at
which the Administrative Agent is able, on the relevant date, to purchase the
Agreement Currency with the Judgment Currency in accordance with its normal
practice. Notwithstanding any judgment in a currency (“Judgment Currency”) other
than the Agreement Currency, a Loan Party shall discharge its obligation in
respect of any sum due under a Loan Document only if, on the Business Day
following receipt by the Administrative Agent of payment in the Judgment
Currency, the Administrative Agent can use the amount paid to purchase the sum
originally due in the Agreement Currency. If the purchased amount is less than
the sum originally due, such Loan Party agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent and
Lenders against such loss. If the purchased amount is greater than the sum
originally due, the Administrative Agent shall return the excess amount to such
Loan Party (or to the Person legally entitled thereto).


[Signature pages follow]












169



